


Exhibit 10.1

 

 

CREDIT AGREEMENT

 

 

among

 

 

FAIRPOINT COMMUNICATIONS, INC.,

 

 

VARIOUS LENDING INSTITUTIONS,

 

 

BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,

 

 

COBANK, ACB
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as CO-DOCUMENTATION AGENTS,



and



DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

 

Dated as of February 8, 2005

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK SECURITIES, INC.
and
BANC OF AMERICA SECURITIES LLC,
as JOINT LEAD ARRANGERS,



and

 

DEUTSCHE BANK SECURITIES, INC.,

 

BANC OF AMERICA SECURITIES LLC,

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT BOOK RUNNING MANAGERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. Amount and Terms of Credit

 

 

 

 

 

1.01 Commitment

 

 

1.02 Minimum Borrowing Amounts, etc.

 

 

1.03 Notice of Borrowing

 

 

1.04 Disbursement of Funds

 

 

1.05 Notes

 

 

1.06 Conversions

 

 

1.07 Pro Rata Borrowings

 

 

1.08 Interest

 

 

1.09 Interest Periods

 

 

1.10 Increased Costs, Illegality, etc.

 

 

1.11 Compensation

 

 

1.12 Change of Lending Office

 

 

1.13 Replacement of Lenders

 

 

1.14 Incremental B Term Loan Commitments

 

 

 

 

SECTION 1A.  Letters of Credit.

 

 

 

 

1A.01  Letters of Credit

 

 

1A.02  Minimum Stated Amount

 

 

1A.03  Letter of Credit Requests; Notices of Issuance

 

 

1A.04  Agreement to Repay Letter of Credit Drawings

 

 

1A.05  Letter of Credit Participations

 

 

1A.06  Increased Costs
[a2153855zex-10_1.htm#ex10-1-2_a1a_06increasedCosts_203318]

 

 

 

 

SECTION 2. Fees [a2153855zex-10_1.htm#ex10-1-2_Section2_Fees__203320]

 

 

 

 

 

2.01 Fees [a2153855zex-10_1.htm#ex10-1-2_a2_01Fees__203323]

 

 

2.02 Voluntary Reduction of Commitments
[a2153855zex-10_1.htm#ex10-1-2_a2_02_203327]

 

 

2.03 Mandatory Adjustments of Commitments, etc.
[a2153855zex-10_1.htm#ex10-1-2_a2_03M_203331]

 

 

 

 

SECTION 3. Payments [a2153855zex-10_1.htm#ex10-1-2_Section3_Payments__203335]

 

 

 

 

 

3.01 Voluntary Prepayments
[a2153855zex-10_1.htm#ex10-1-2_a3_01VoluntaryPrepayment_203338]

 

 

3.02 Mandatory Prepayments
[a2153855zex-10_1.htm#ex10-1-2_a3_02MandatoryPrepayments__203341]

 

 

3.03 Method and Place of Payment
[a2153855zex-10_1.htm#ex10-1-2_a3_03MethodAn_203418]

 

 

3.04 Net Payments [a2153855zex-10_1.htm#ex10-1-2_a3_04NetPaym_203420]

 

 

 

 

SECTION 4. Conditions Precedent [a2153855zex-10_1.htm#ex10-1-2_Section4__203425]

 

 

 

 

 

4.01 Conditions Precedent to Initial Borrowing Date and the Initial Incurrence
of Loans [a2153855zex-10_1.htm#ex10-1-2_a4_01Conditions_203427]

 

 

4.02 Conditions Precedent to All Loans (other than RF Loans and Delayed-Draw B
Term Loans Incurred to Finance an Optional Non-2008 Tender Offer Notes
[a2153855zex-10_1.htm#ex10-1-2_a4_02Condition_203441]

 

 

i

--------------------------------------------------------------------------------


 

 

Redemption and RF Loans Incurred on the Redemption Date to Finance the Existing
2008 Senior Subordinated Notes Redemption)
[a2153855zex-10_1.htm#ex10-1-2_a4_02Condition_203441]

 

 

4.03 Special Condition Precedent to Incurrence of RF Loans and Delayed-Draw B
Term Loans Incurred to Finance an Optional Non-2008 Tender Offer Notes
Redemption and of RF Loans Incurred on the Redemption Date to Finance the
Existing 2008 Senior Subordinated Notes Redemption
[a2153855zex-10_1.htm#ex10-1-2_a4_03SpecialCondi_203444]

 

 

 

 

SECTION 5. Representations, Warranties and Agreements
[a2153855zex-10_1.htm#ex10-1-2_Section5__203447]

 

 

 

 

5.01 Company Status [a2153855zex-10_1.htm#ex10-1-2_a5_01Compa_203456]

 

 

5.02 Company Power and Authority
[a2153855zex-10_1.htm#ex10-1-2_a5_02CompanyPo_203459]

 

 

5.03 No Violation [a2153855zex-10_1.htm#ex10-1-2_a5_03NoViol_203503]

 

 

5.04 Litigation [a2153855zex-10_1.htm#ex10-1-2_a5_04Litigation_203506]

 

 

5.05 Use of Proceeds; Margin Regulations
[a2153855zex-10_1.htm#ex10-1-2_a5_05UseOfProceeds_203508]

 

 

5.06 Governmental Approvals
[a2153855zex-10_1.htm#ex10-1-2_a5_06Governmenta_203512]

 

 

5.07 Investment Company Act
[a2153855zex-10_1.htm#ex10-1-2_a5_07InvestmentC_203514]

 

 

5.08 Public Utility Holding Company Act
[a2153855zex-10_1.htm#ex10-1-2_a5_08PublicUtilityHold_203517]

 

 

5.09 True and Complete Disclosure
[a2153855zex-10_1.htm#ex10-1-2_a5_09TrueAndComplet_203520]

 

 

5.10 Financial Condition; Financial Statements
[a2153855zex-10_1.htm#ex10-1-2_a5_10FinancialCondi_203522]

 

 

5.11 Security Interests [a2153855zex-10_1.htm#ex10-1-2_a5_11SecurityInt_203527]

 

 

5.12 Compliance With Statutes
[a2153855zex-10_1.htm#ex10-1-2_a5_12ComplianceWit_203530]

 

 

5.13 Tax Returns and Payments
[a2153855zex-10_1.htm#ex10-1-2_a5_13TaxReturnsAnd_203532]

 

 

5.14 Compliance with ERISA
[a2153855zex-10_1.htm#ex10-1-2_a5_14ComplianceWithEr_203535]

 

 

5.15 Subsidiaries [a2153855zex-10_1.htm#ex10-1-3_a5_15Subsidiaries_195140]

 

 

5.16 Intellectual Property
[a2153855zex-10_1.htm#ex10-1-3_a5_16IntellectualProperty_195146]

 

 

5.17 Environmental Matters
[a2153855zex-10_1.htm#ex10-1-3_a5_17EnvironmentalMatters_195149]

 

 

5.18 Labor Relations [a2153855zex-10_1.htm#ex10-1-3_a5_18LaborRelations_195153]

 

 

5.19 Subordination [a2153855zex-10_1.htm#ex10-1-3_a5_19Subordination_195204]

 

 

5.20 Capitalization [a2153855zex-10_1.htm#ex10-1-3_a5_20Capitalization_195207]

 

 

 

 

SECTION 6. Affirmative Covenants
[a2153855zex-10_1.htm#ex10-1-3_Section6_AffirmativeCovenants_195216]

 

 

 

 

 

6.01 Information Covenants
[a2153855zex-10_1.htm#ex10-1-3_a6_01InformationCovenants_195220]

 

 

6.02 Books, Records and Inspections
[a2153855zex-10_1.htm#ex10-1-3_a6_02BooksRecordsAndInspections_195233]

 

 

6.03 Insurance [a2153855zex-10_1.htm#ex10-1-3_a6_03Insurance_195236]

 

 

6.04 Payment of Taxes [a2153855zex-10_1.htm#ex10-1-3_a6_04PaymentOfTaxes_195240]

 

 

6.05 Company Franchises
[a2153855zex-10_1.htm#ex10-1-3_a6_05CompanyFranchises_195242]

 

 

6.06 Compliance with Statutes, etc.
[a2153855zex-10_1.htm#ex10-1-3_a6_06ComplianceWithStatutesEtc_195247]

 

 

6.07 ERISA [a2153855zex-10_1.htm#ex10-1-3_a6_07Erisa_195250]

 

 

6.08 Good Repair [a2153855zex-10_1.htm#ex10-1-3_a6_08GoodRepair_195258]

 

 

6.09 End of Fiscal Years; Fiscal Quarters; Etc.
[a2153855zex-10_1.htm#ex10-1-3_a6_09EndOfFiscalYearsFiscalQuarte_195302]

 

 

6.10 Permitted Acquisitions
[a2153855zex-10_1.htm#ex10-1-3_a6_10PermittedAcquisitions_195305]

 

 

6.11 CoBank Capital [a2153855zex-10_1.htm#ex10-1-3_a6_11CobankCapital__195310]

 

 

6.12 Margin Stock [a2153855zex-10_1.htm#ex10-1-3_a6_12MarginStock_195312]

 

 

6.13 Post-Closing Refinancing
[a2153855zex-10_1.htm#ex10-1-3_a6_13PostclosingRefinancing_195315]

 

 

6.14 Special Covenant Regarding Cash Management Policy
[a2153855zex-10_1.htm#ex10-1-3_a6_14SpecialCovenantRegardingCash_195320]

 

 

6.15 PIK Requirements
[a2153855zex-10_1.htm#ex10-1-3_a6_15PikRequirements_195323]

 

 

6.16 Interest Rate Protection
[a2153855zex-10_1.htm#ex10-1-3_a6_16InterestRateProtection_195327]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.17 Maintenance of Company Separateness
[a2153855zex-10_1.htm#ex10-1-3_a6_17MaintenanceOfCompanySeparate_195330]

 

 

 

 

SECTION 7. Negative Covenants
[a2153855zex-10_1.htm#ex10-1-3_Section7_NegativeCovenants_195407]

 

 

 

 

7.01 Changes in Business
[a2153855zex-10_1.htm#ex10-1-3_a7_01ChangesInBusiness_195426]

 

 

7.02 Consolidation, Merger, Sale or Purchase of Assets, etc.
[a2153855zex-10_1.htm#ex10-1-3_a7_02ConsolidationMergerSaleOrPur_195431]

 

 

7.03 Liens [a2153855zex-10_1.htm#ex10-1-3_a7_03Liens_195439]

 

 

7.04 Indebtedness [a2153855zex-10_1.htm#ex10-1-3_a7_04Indebtedness_195446]

 

 

7.05 Capital Expenditures.
[a2153855zex-10_1.htm#ex10-1-3_a7_05CapitalExpenditures_195459]

 

 

7.06 Advances, Investments and Loans
[a2153855zex-10_1.htm#ex10-1-3_a7_06Advan_204242]

 

 

7.07 Limitation on Creation of Subsidiaries
[a2153855zex-10_1.htm#ex10-1-3_a7_07LimitationOnCreationOfSubsid_195507]

 

 

7.08 Modifications [a2153855zex-10_1.htm#ex10-1-3_a7_08Modifications_195519]

 

 

7.09 Restricted Payments, Etc.
[a2153855zex-10_1.htm#ex10-1-3_a7_09RestrictedPaymentsEtc_195524]

 

 

7.10 Transactions with Affiliates
[a2153855zex-10_1.htm#ex10-1-3_a7_10TransactionsWithAffiliates_195636]

 

 

7.11 Interest Coverage Ratio
[a2153855zex-10_1.htm#ex10-1-3_a7_11InterestCoverageRatio_195640]

 

 

7.12 Leverage Ratio [a2153855zex-10_1.htm#ex10-1-3_a7_12LeverageRatio_195643]

 

 

7.13 Limitation On Issuance of Equity Interests
[a2153855zex-10_1.htm#ex10-1-3_a7_13LimitationOnIssuanceOfEquity_195645]

 

 

7.14 Designated Senior Debt
[a2153855zex-10_1.htm#ex10-1-4_a7_14DesignatedSeniorDebt_195753]

 

 

 

 

SECTION 8. Events of Default
[a2153855zex-10_1.htm#ex10-1-4_Section8_EventsOfDefault_195759]

 

 

 

 

 

8.01 Payments [a2153855zex-10_1.htm#ex10-1-4_a8_01Payments_195801]

 

 

8.02 Representations, etc.
[a2153855zex-10_1.htm#ex10-1-4_a8_02RepresentationsEtc_195804]

 

 

8.03 Covenants [a2153855zex-10_1.htm#ex10-1-4_a8_03Covenants__195806]

 

 

8.04 Default Under Other Agreements
[a2153855zex-10_1.htm#ex10-1-4_a8_04DefaultUnderOtherAgreements__195809]

 

 

8.05 Bankruptcy, etc. [a2153855zex-10_1.htm#ex10-1-4_a8_05BankruptcyEtc__195813]

 

 

8.06 ERISA [a2153855zex-10_1.htm#ex10-1-4_a8_06Erisa_195816]

 

 

8.07 Pledge Agreement
[a2153855zex-10_1.htm#ex10-1-4_a8_07PledgeAgreement__195820]

 

 

8.08 Subsidiary Guaranty
[a2153855zex-10_1.htm#ex10-1-4_a8_08SubsidiaryGuaranty_195823]

 

 

8.09 Judgments [a2153855zex-10_1.htm#ex10-1-4_a8_09Judgments__195825]

 

 

 

 

SECTION 9. Definitions
[a2153855zex-10_1.htm#ex10-1-4_Section9_Definitions__195830]

 

 

 

 

SECTION 10. The Agents
[a2153855zex-10_1.htm#ex10-1-5_Section10_TheAgents_211420]

 

 

 

 

 

10.01 Appointment [a2153855zex-10_1.htm#ex10-1-5_a10_01Appointment_211435]

 

 

10.02 Nature of Duties
[a2153855zex-10_1.htm#ex10-1-5_a10_02NatureOfDuties_040050]

 

 

10.03 Certain Rights of the Agents
[a2153855zex-10_1.htm#ex10-1-5_a10_03CertainRights_211451]

 

 

10.04 Reliance by Agents
[a2153855zex-10_1.htm#ex10-1-5_a10_04RelianceByA_211454]

 

 

10.05 Notice of Default, etc.
[a2153855zex-10_1.htm#ex10-1-5_a10_05NoticeOfD_211456]

 

 

10.06 Nonreliance on Agents and Other Lenders
[a2153855zex-10_1.htm#ex10-1-5_a10_06NonrelianceO_211458]

 

 

10.07 Indemnification [a2153855zex-10_1.htm#ex10-1-5_a10_07Indemnif_211500]

 

 

10.08 Agents in their Individual Capacities
[a2153855zex-10_1.htm#ex10-1-5_a10_08AgentsIn_211502]

 

 

10.09 Holders [a2153855zex-10_1.htm#ex10-1-5_a10_09Hold_211504]

 

 

10.10 Resignation of the Agents
[a2153855zex-10_1.htm#ex10-1-5_a10_10Resignat_211505]

 

 

10.11 Collateral Matters [a2153855zex-10_1.htm#ex10-1-5_a10_11Collate_211509]

 

 

10.12 Delivery of Information [a2153855zex-10_1.htm#ex10-1-5_a10_12D_211511]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 11. Miscellaneous [a2153855zex-10_1.htm#ex10-1-5_Section11__211513]

 

 

 

 

11.01 Payment of Expenses, etc.
[a2153855zex-10_1.htm#ex10-1-5_a11_01Payment_211515]

 

 

11.02 Right of Setoff [a2153855zex-10_1.htm#ex10-1-5_a11_02RightOfSetof_211517]

 

 

11.03 Notices [a2153855zex-10_1.htm#ex10-1-5_a11_03Noti_211519]

 

 

11.04 Benefit of Agreement
[a2153855zex-10_1.htm#ex10-1-5_a11_04BenefitOfAg_211522]

 

 

11.05 No Waiver; Remedies Cumulative
[a2153855zex-10_1.htm#ex10-1-6_a11_05NoWaiverRemediesCumulative_231533]

 

 

11.06 Payments Pro Rata
[a2153855zex-10_1.htm#ex10-1-6_a11_06PaymentsProRata_231550]

 

 

11.07 Calculations; Computations
[a2153855zex-10_1.htm#ex10-1-6_a11_07CalculationsComputations_231559]

 

 

11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
[a2153855zex-10_1.htm#ex10-1-6_a11_08GoverningLawSubmissionToJur_231609]

 

 

11.09 Counterparts [a2153855zex-10_1.htm#ex10-1-6_a11_09Counterparts_231616]

 

 

11.10 Effectiveness [a2153855zex-10_1.htm#ex10-1-6_a11_10Effectiveness_231620]

 

 

11.11 Headings Descriptive
[a2153855zex-10_1.htm#ex10-1-6_a11_11HeadingsDescriptive_231624]

 

 

11.12 Amendment or Waiver
[a2153855zex-10_1.htm#ex10-1-6_a11_12AmendmentOrWaiver_231629]

 

 

11.13 Survival [a2153855zex-10_1.htm#ex10-1-6_a11_13Survival_231647]

 

 

11.14 Domicile of Loans
[a2153855zex-10_1.htm#ex10-1-6_a11_14DomicileOfLoans_231651]

 

 

11.15 Confidentiality
[a2153855zex-10_1.htm#ex10-1-6_a11_15Confidentiality_231658]

 

 

11.16 Lender Register
[a2153855zex-10_1.htm#ex10-1-6_a11_16LenderRegister_231704]

 

 

11.17 Patriot Act Notice
[a2153855zex-10_1.htm#ex10-1-6_a11_17PatriotActNotice_231716]

 

 

11.18 Post-Closing Actions
[a2153855zex-10_1.htm#ex10-1-6_a11_18PostclosingActions_231721]

 

 

 

 

 

ANNEX I [a2153855zex-10_1.htm#ex10-1-6_Annex1LenderCommitments_231748]

— [a2153855zex-10_1.htm#ex10-1-6_Annex1LenderCommitments_231748]

Lender Commitments
[a2153855zex-10_1.htm#ex10-1-6_Annex1LenderCommitments_231748]

 

ANNEX II [a2153855zex-10_1.htm#ex10-1-6_AnnexIiLenderAddresses_231757]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexIiLenderAddresses_231757]

Lender Addresses [a2153855zex-10_1.htm#ex10-1-6_AnnexIiLenderAddresses_231757]

 

ANNEX III [a2153855zex-10_1.htm#ex10-1-6_AnnexIiiSubsidiaries_231805]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexIiiSubsidiaries_231805]

Subsidiaries [a2153855zex-10_1.htm#ex10-1-6_AnnexIiiSubsidiaries_231805]

 

ANNEX IV
[a2153855zex-10_1.htm#ex10-1-6_AnnexIvErisa32PensionPlansSubject_231818]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexIvErisa32PensionPlansSubject_231818]

ERISA §3(2) Pension Plans Subject to Title IV
[a2153855zex-10_1.htm#ex10-1-6_AnnexIvErisa32PensionPlansSubject_231818]

 

ANNEX V [a2153855zex-10_1.htm#ex10-1-6_AnnexVExistingLiens_231830]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexVExistingLiens_231830]

Existing Liens [a2153855zex-10_1.htm#ex10-1-6_AnnexVExistingLiens_231830]

 

ANNEX VI
[a2153855zex-10_1.htm#ex10-1-6_AnnexViScheduledExistingIndebtedn_231843]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexViScheduledExistingIndebtedn_231843]

Scheduled Existing Indebtedness
[a2153855zex-10_1.htm#ex10-1-6_AnnexViScheduledExistingIndebtedn_231843]

 

ANNEX VII [a2153855zex-10_1.htm#ex10-1-6_AnnexViiExistingInvestments_231857]

— [a2153855zex-10_1.htm#ex10-1-6_AnnexViiExistingInvestments_231857]

Existing Investments
[a2153855zex-10_1.htm#ex10-1-6_AnnexViiExistingInvestments_231857]

 

ANNEX VIII [a2153855zex-10_1.htm#ex10-1-7_AnnexViii_202811]

— [a2153855zex-10_1.htm#ex10-1-7_AnnexViii_202811]

Affiliate Transactions [a2153855zex-10_1.htm#ex10-1-7_AnnexViii_202811]

 

ANNEX IX [a2153855zex-10_1.htm#ex10-1-7_AnnexIx_202834]

— [a2153855zex-10_1.htm#ex10-1-7_AnnexIx_202834]

Existing Letters of Credit [a2153855zex-10_1.htm#ex10-1-7_AnnexIx_202834]

 

ANNEX X [a2153855zex-10_1.htm#ex10-1-7_AnnexX_202850]

— [a2153855zex-10_1.htm#ex10-1-7_AnnexX_202850]

Post-Closing Matters [a2153855zex-10_1.htm#ex10-1-7_AnnexX_202850]

 

 

EXHIBIT A-1

—

Form of Notice of Borrowing

 

EXHIBIT A-2

—

Form of Letter of Credit Request

 

EXHIBIT A-3

—

Form of Notice of Conversion/Continuation

 

EXHIBIT B-1

—

Form of B Term Note

 

EXHIBIT B-2

—

Form of RF Note

 

EXHIBIT B-3

—

Form of Swingline Note

 

EXHIBIT C

—

Form of Section 3.04 Certificate

 

EXHIBIT D

—

Form of Opinion of Paul, Hastings, Janofsky & Walker LLP

 

EXHIBIT E

—

Form of Officer’s Certificate

 

EXHIBIT F

—

Form of Subsidiary Guaranty

 

EXHIBIT G

—

Form of Pledge Agreement

 

EXHIBIT H

—

Form of Solvency Certificate

 

EXHIBIT I

—

Form of Assignment Agreement

 

EXHIBIT J

—

Form of Intercompany Subordination Agreement

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT K

—

Form of Intercompany Note

 

EXHIBIT L

—

Form of Incremental B Term Commitment Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of February 8, 2005, among FAIRPOINT COMMUNICATIONS,
INC., a Delaware corporation (the “Borrower”), the Lenders from time to time
party hereto, BANK OF AMERICA, N.A., as Syndication Agent (in such capacity, the
“Syndication Agent”), COBANK, ACB and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Documentation Agents (in such capacity, each, a “Co-Documentation Agent” and,
collectively, the “Co-Documentation Agents”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (in such capacity, the “Administrative Agent”
and, together with the Syndication Agent and the Co-Documentation Agents,
collectively, the “Agents”).  Unless otherwise defined herein, all capitalized
terms used herein and defined in Section 9 are used herein as so defined.

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.  Amount and Terms of Credit.

 

1.01  Commitment.  Subject to and upon the terms and conditions herein set forth
(including, in the case of Incremental B Term Loans, the terms and conditions of
Section 1.14), each Lender severally agrees to make and/or continue a loan or
loans (each, a “Loan” and, collectively, the “Loans”) to the Borrower, as set
forth below:

 


(A)           LOANS UNDER THE INITIAL B TERM FACILITY (EACH, AN “INITIAL B TERM
LOAN” AND, COLLECTIVELY, THE “INITIAL B TERM LOANS”) (I) SHALL BE MADE TO THE
BORROWER BY EACH LENDER WITH AN INITIAL B TERM COMMITMENT PURSUANT TO A SINGLE
DRAWING ON THE INITIAL BORROWING DATE, (II) EXCEPT AS HEREINAFTER PROVIDED, MAY,
AT THE OPTION OF THE BORROWER, BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED
INTO, BASE RATE LOANS OR EURODOLLAR LOANS, PROVIDED THAT (X) ALL INITIAL B TERM
LOANS MADE AS PART OF THE SAME BORROWING SHALL, UNLESS SPECIFICALLY PROVIDED
HEREIN, CONSIST OF INITIAL B TERM LOANS OF THE SAME TYPE AND (Y) UNLESS THE
ADMINISTRATIVE AGENT HAS DETERMINED THAT THE SYNDICATION DATE HAS OCCURRED (AT
WHICH TIME THIS CLAUSE (Y) SHALL NO LONGER BE APPLICABLE), NO MORE THAN THREE
BORROWINGS OF INITIAL B TERM LOANS TO BE MAINTAINED AS EURODOLLAR LOANS MAY BE
INCURRED PRIOR TO THE 90TH DAY AFTER THE INITIAL BORROWING DATE (OR, IF LATER,
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO THE THIRD BORROWING OF
EURODOLLAR LOANS REFERRED TO BELOW), EACH OF WHICH BORROWINGS OF EURODOLLAR
LOANS MAY ONLY HAVE AN INTEREST PERIOD OF ONE MONTH, AND THE FIRST OF WHICH
BORROWINGS MAY BE MADE NO EARLIER THAN THE FOURTH BUSINESS DAY, AND NO LATER
THAN THE FIFTH BUSINESS DAY, AFTER THE INITIAL BORROWING DATE, THE SECOND OF
WHICH BORROWINGS MAY ONLY BE MADE ON THE LAST DAY OF THE INTEREST PERIOD OF THE
FIRST SUCH BORROWING AND THE THIRD OF WHICH BORROWINGS MAY ONLY BE MADE ON THE
LAST DAY OF THE INTEREST PERIOD OF THE SECOND SUCH BORROWING, AND (III) SHALL
NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT FOR ANY LENDER IN RESPECT OF ANY
INCURRENCE OF INITIAL B TERM LOANS THE INITIAL B TERM COMMITMENT, IF ANY, OF
SUCH LENDER AS IN EFFECT IMMEDIATELY

 

--------------------------------------------------------------------------------


 


PRIOR TO SUCH INCURRENCE.  ONCE PREPAID OR REPAID, INITIAL B TERM LOANS MAY NOT
BE REBORROWED.


 


(B)           LOANS UNDER THE DELAYED-DRAW B TERM FACILITY (EACH, A
“DELAYED-DRAW B TERM LOAN” AND, COLLECTIVELY, THE “DELAYED-DRAW B TERM LOANS”)
(I) SHALL BE MADE TO THE BORROWER BY EACH LENDER WITH A DELAYED-DRAW B TERM
COMMITMENT PURSUANT TO ONE OR MORE DRAWINGS AFTER THE INITIAL BORROWING DATE FOR
THE PURPOSES DESCRIBED IN SECTION 5.05(B), (II) EXCEPT AS HEREINAFTER PROVIDED,
SHALL, AT THE OPTION OF THE BORROWER, BE INITIALLY INCURRED AS EURODOLLAR LOANS
OR BASE RATE LOANS AND, IMMEDIATELY AFTER SUCH INCURRENCE, BE CONVERTED INTO
INITIAL B TERM LOANS IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 1.06(B) AND
(III) SHALL NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT FOR ANY LENDER IN RESPECT
OF ANY INCURRENCE OF DELAYED-DRAW B TERM LOANS THE DELAYED-DRAW B TERM
COMMITMENT, IF ANY, OF SUCH LENDER AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
INCURRENCE.  ONCE PREPAID OR REPAID, DELAYED-DRAW B TERM LOANS MAY NOT BE
REBORROWED.


 


(C)           LOANS UNDER THE REVOLVING FACILITY (EACH, AN “RF LOAN” AND,
COLLECTIVELY, THE “RF LOANS”) (I) SHALL BE MADE TO THE BORROWER AT ANY TIME AND
FROM TIME TO TIME ON AND AFTER THE INITIAL BORROWING DATE AND PRIOR TO THE RF
MATURITY DATE, (II) EXCEPT AS HEREINAFTER PROVIDED, MAY, AT THE OPTION OF THE
BORROWER, BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, BASE RATE LOANS
OR EURODOLLAR LOANS, PROVIDED THAT (X) ALL RF LOANS MADE AS PART OF THE SAME
BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, CONSIST OF RF
LOANS OF THE SAME TYPE AND (Y) UNLESS THE ADMINISTRATIVE AGENT HAS DETERMINED
THAT THE SYNDICATION DATE HAS OCCURRED (AT WHICH TIME THIS CLAUSE (Y) SHALL NO
LONGER BE APPLICABLE), NO MORE THAN THREE BORROWINGS OF RF LOANS TO BE
MAINTAINED AS EURODOLLAR LOANS MAY BE INCURRED PRIOR TO THE 90TH DAY AFTER THE
INITIAL BORROWING DATE (OR, IF LATER, THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE TO THE THIRD BORROWING OF EURODOLLAR LOANS REFERRED TO BELOW), EACH
OF WHICH BORROWINGS OF EURODOLLAR LOANS MAY ONLY HAVE AN INTEREST PERIOD OF ONE
MONTH, AND THE FIRST OF WHICH BORROWINGS MAY ONLY BE MADE ON THE SAME DATE AS
THE INITIAL BORROWING OF INITIAL B TERM LOANS THAT ARE MAINTAINED AS EURODOLLAR
LOANS, THE SECOND OF WHICH BORROWINGS MAY ONLY BE MADE ON THE LAST DAY OF THE
INTEREST PERIOD OF THE FIRST SUCH BORROWING AND THE THIRD OF WHICH BORROWINGS
MAY ONLY BE MADE ON THE LAST DAY OF THE INTEREST PERIOD OF THE SECOND SUCH
BORROWING, (III) MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS
HEREOF, AND (IV) SHALL NOT EXCEED (GIVING EFFECT TO ANY INCURRENCE THEREOF AND
THE USE OF THE PROCEEDS OF SUCH INCURRENCE) FOR ANY LENDER IN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT AMOUNT WHICH, WHEN ADDED TO SUCH
LENDER’S PERCENTAGE OF THE SUM OF (X) THE LETTER OF CREDIT OUTSTANDINGS
(EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID WITH THE PROCEEDS OF, AND
SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF RF LOANS) AT
SUCH TIME AND (Y) THE OUTSTANDING PRINCIPAL AMOUNT OF SWINGLINE LOANS (EXCLUSIVE
OF SWINGLINE LOANS WHICH ARE REPAID WITH THE PROCEEDS OF, AND SIMULTANEOUSLY
WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF RF LOANS) AT SUCH TIME,
EQUALS THE AVAILABLE REVOLVING COMMITMENT, IF ANY, OF SUCH LENDER AT SUCH TIME.


 


(D)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, THE
SWINGLINE LENDER AGREES TO MAKE AT ANY TIME AND FROM TIME TO TIME AFTER THE
INITIAL BORROWING DATE AND PRIOR TO THE SWINGLINE EXPIRY DATE, A LOAN OR LOANS
TO THE BORROWER

 

2

--------------------------------------------------------------------------------


 


(EACH, A “SWINGLINE LOAN,” AND, COLLECTIVELY THE “SWINGLINE LOANS”), WHICH
SWINGLINE LOANS (I) SHALL BE MADE AND MAINTAINED AS BASE RATE LOANS, (II) MAY BE
REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, (III) SHALL NOT
EXCEED IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING, WHEN COMBINED WITH
THE AGGREGATE PRINCIPAL AMOUNT OF ALL RF LOANS THEN OUTSTANDING (EXCLUSIVE OF RF
LOANS WHICH ARE REPAID WITH THE PROCEEDS OF, AND SIMULTANEOUSLY WITH THE
INCURRENCE OF, THE RESPECTIVE INCURRENCE OF SWINGLINE LOANS) AND THE LETTER OF
CREDIT OUTSTANDINGS (EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID WITH THE
PROCEEDS OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE
INCURRENCE OF SWINGLINE LOANS) AT SUCH TIME, AN AMOUNT EQUAL TO THE TOTAL
AVAILABLE REVOLVING COMMITMENT THEN IN EFFECT AND (IV) SHALL NOT EXCEED IN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THE MAXIMUM SWINGLINE
AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
1.01(D), (I) THE SWINGLINE LENDER SHALL NOT BE OBLIGATED TO MAKE ANY SWINGLINE
LOANS AT A TIME WHEN A LENDER DEFAULT EXISTS WITH RESPECT TO AN RF LENDER UNLESS
THE SWINGLINE LENDER HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO IT AND THE
BORROWER TO ELIMINATE THE SWINGLINE LENDER’S RISK WITH RESPECT TO THE DEFAULTING
LENDER’S OR DEFAULTING LENDERS’ PARTICIPATION IN SUCH SWINGLINE LOANS, INCLUDING
BY CASH COLLATERALIZING SUCH DEFAULTING LENDER’S OR DEFAULTING LENDERS’
PERCENTAGE OF THE OUTSTANDING SWINGLINE LOANS, AND (II) THE SWINGLINE LENDER
SHALL NOT MAKE ANY SWINGLINE LOAN AFTER IT HAS RECEIVED WRITTEN NOTICE FROM THE
BORROWER, ANY OTHER CREDIT PARTY OR THE REQUIRED LENDERS STATING THAT A DEFAULT
OR AN EVENT OF DEFAULT EXISTS AND IS CONTINUING UNTIL SUCH TIME AS THE SWINGLINE
LENDER SHALL HAVE RECEIVED WRITTEN NOTICE (A) OF RESCISSION OF ALL SUCH NOTICES
FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR NOTICES OR (B) OF
THE WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT BY THE REQUIRED LENDERS.


 


(E)           ON ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE
DISCRETION, GIVE NOTICE TO THE RF LENDERS THAT ITS OUTSTANDING SWINGLINE LOANS
SHALL BE FUNDED WITH A BORROWING OF RF LOANS (PROVIDED THAT EACH SUCH NOTICE
SHALL BE DEEMED TO HAVE BEEN AUTOMATICALLY GIVEN UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT UNDER SECTION 8.05 OR UPON THE EXERCISE OF ANY OF THE REMEDIES
PROVIDED IN THE LAST PARAGRAPH OF SECTION 8), IN WHICH CASE A BORROWING OF RF
LOANS CONSTITUTING BASE RATE LOANS (EACH SUCH BORROWING, A “MANDATORY
BORROWING”) SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL RF
LENDERS PRO RATA BASED ON EACH RF LENDER’S PERCENTAGE, AND THE PROCEEDS THEREOF
SHALL BE APPLIED DIRECTLY TO REPAY THE SWINGLINE LENDER FOR SUCH OUTSTANDING
SWINGLINE LOANS.  EACH RF LENDER HEREBY IRREVOCABLY AGREES TO MAKE BASE RATE
LOANS UPON ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE
AMOUNT AND IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE
SPECIFIED IN WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING:  (I) THAT THE
AMOUNT OF THE MANDATORY BORROWING MAY NOT COMPLY WITH THE MINIMUM BORROWING
AMOUNT OTHERWISE REQUIRED HEREUNDER, (II) WHETHER ANY CONDITIONS SPECIFIED IN
SECTION 4.02 OR 4.03 ARE THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, (IV) THE DATE OF SUCH MANDATORY
BORROWING AND (V) THE AMOUNT OF THE TOTAL AVAILABLE REVOLVING COMMITMENT AND THE
TOTAL REVOLVING COMMITMENT AT SUCH TIME.  IN THE EVENT THAT ANY MANDATORY
BORROWING CANNOT FOR ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE
(INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE COMMENCEMENT OF A PROCEEDING
UNDER THE BANKRUPTCY CODE IN RESPECT OF THE BORROWER), EACH RF LENDER (OTHER
THAN THE SWINGLINE LENDER) HEREBY AGREES THAT IT SHALL FORTHWITH PURCHASE FROM
THE

 

3

--------------------------------------------------------------------------------


 


SWINGLINE LENDER (WITHOUT RECOURSE OR WARRANTY) SUCH ASSIGNMENT OF THE
OUTSTANDING SWINGLINE LOANS AS SHALL BE NECESSARY TO CAUSE THE RF LENDERS TO
SHARE IN SUCH SWINGLINE LOANS RATABLY BASED UPON THEIR RESPECTIVE PERCENTAGES,
PROVIDED THAT (X) ALL INTEREST PAYABLE ON THE SWINGLINE LOANS SHALL BE FOR THE
ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE AS OF WHICH THE RESPECTIVE
PARTICIPATION IS REQUIRED TO BE PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE
PURCHASED PARTICIPATION, SHALL BE PAYABLE TO THE RF LENDER PURCHASING SAME FROM
AND AFTER SUCH DATE AND (Y) AT THE TIME ANY PURCHASE OF PARTICIPATIONS PURSUANT
TO THIS SENTENCE IS ACTUALLY MADE, THE PURCHASING RF LENDER SHALL BE REQUIRED TO
PAY THE SWINGLINE LENDER INTEREST ON THE PRINCIPAL AMOUNT OF PARTICIPATION
PURCHASED FOR EACH DAY FROM AND INCLUDING THE DAY UPON WHICH THE MANDATORY
BORROWING WOULD OTHERWISE HAVE OCCURRED TO BUT EXCLUDING THE DATE OF PAYMENT FOR
SUCH PARTICIPATION, AT THE OVERNIGHT FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST
THREE DAYS AND AT THE INTEREST RATE OTHERWISE APPLICABLE TO RF LOANS MAINTAINED
AS BASE RATE LOANS HEREUNDER FOR EACH DAY THEREAFTER.


 


(F)            LOANS UNDER THE INCREMENTAL B TERM FACILITY (EACH, AN
“INCREMENTAL B TERM LOAN” AND, COLLECTIVELY, THE “INCREMENTAL B TERM LOANS”) (I)
SHALL BE MADE TO THE BORROWER BY EACH LENDER WITH AN INCREMENTAL B TERM
COMMITMENT PURSUANT TO A SINGLE DRAWING ON THE RESPECTIVE INCREMENTAL B TERM
LOAN BORROWING DATE, (II) EXCEPT AS HEREINAFTER PROVIDED, MAY, AT THE OPTION OF
THE BORROWER, BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, BASE RATE
LOANS OR EURODOLLAR LOANS, PROVIDED THAT ALL INCREMENTAL B TERM LOANS INCURRED
ON SUCH INCREMENTAL B TERM LOAN BORROWING DATE SHALL BE ADDED TO THE THEN
OUTSTANDING BORROWINGS OF INITIAL B TERM LOANS AS PROVIDED IN SECTION 1.14(C)
AND (III) SHALL NOT EXCEED IN AN AGGREGATE PRINCIPAL AMOUNT FOR ANY LENDER IN
RESPECT OF ANY INCURRENCE OF INCREMENTAL B TERM LOANS THE INCREMENTAL B TERM
COMMITMENT, IF ANY, OF SUCH LENDER AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
INCURRENCE.  ONCE PREPAID OR REPAID, INCREMENTAL B TERM LOANS MAY NOT BE
REBORROWED.


 

1.02  Minimum Borrowing Amounts, etc.  The aggregate principal amount of each
Borrowing shall not be less than the Minimum Borrowing Amount.  More than one
Borrowing may be incurred on any day, provided that at no time shall there be
outstanding more than twelve Borrowings of Eurodollar Loans.

 

1.03  Notice of Borrowing.  (a)  Whenever the Borrower desires to incur Loans
under any Facility (excluding Swingline Loans and RF Loans made pursuant to a
Mandatory Borrowing), it shall give the Administrative Agent at its Notice
Office, (x) prior to 12:00 Noon (New York time), at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each proposed incurrence of Eurodollar Loans and (y) prior to 12:00 Noon
(New York time) on the proposed date thereof, written notice (or telephonic
notice promptly confirmed in writing) of each proposed incurrence of Base Rate
Loans.  Each such notice (each, a “Notice of Borrowing”) shall be in the form of
Exhibit A-1 and shall be irrevocable and shall specify (i) the Facility pursuant
to which such incurrence is being made, (ii) the aggregate principal amount of
the Loans to be made pursuant to such incurrence, (iii) the date of incurrence
(which shall be a Business Day) and (iv) whether the respective Borrowing shall
consist of Base Rate Loans or Eurodollar Loans and, if Eurodollar Loans, the
Interest Period to be initially applicable thereto.  The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed incurrence

 

4

--------------------------------------------------------------------------------


 

of Loans of such Lender’s proportionate share thereof and of the other matters
covered by the Notice of Borrowing.

 


(B)           (I)  WHENEVER THE BORROWER DESIRES TO MAKE A BORROWING OF
SWINGLINE LOANS HEREUNDER, IT SHALL GIVE THE SWINGLINE LENDER, PRIOR TO 12:00
NOON  (NEW YORK TIME) ON THE DAY SUCH SWINGLINE LOAN IS TO BE MADE, WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH SWINGLINE
LOAN TO BE MADE HEREUNDER.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY IN EACH CASE (X) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS
DAY) AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOAN TO BE MADE
PURSUANT TO SUCH BORROWING.


 

(ii)           Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section 1.01(e).

 


(C)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY TELEPHONIC NOTICE PERMITTED TO BE GIVEN HEREUNDER, THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER AND ANY LETTER OF CREDIT ISSUER,
PRIOR TO RECEIPT OF WRITTEN CONFIRMATION MAY ACT WITHOUT LIABILITY UPON THE
BASIS OF AND CONSISTENT WITH SUCH TELEPHONIC NOTICE, BELIEVED BY THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR SUCH LETTER OF CREDIT ISSUER, AS
THE CASE MAY BE, IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER.  IN EACH SUCH
CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE
AGENT’S, THE SWINGLINE LENDER’S OR SUCH LETTER OF CREDIT ISSUER’S RECORD OF THE
TERMS OF SUCH TELEPHONIC NOTICE, UNLESS SUCH RECORD REFLECTS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER
OR SUCH LETTER OF CREDIT ISSUER, AS THE CASE MAY BE (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE DECISION).


 

1.04  Disbursement of Funds.  (a)  No later than 1:00 P.M. (New York time) (3:00
P.M. (New York time) in the case of Base Rate Loans made pursuant to same day
notice) on the date specified in each Notice of Borrowing (or, where applicable,
each notice described in Section 1.03(b)(i) or (ii)), each Lender with a
Commitment under the respective Facility will make available its pro rata share
of each Borrowing requested to be made on such date (or (x) in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof or (y) in the case of a funding of Incremental B Term Loans on an
Incremental B Term Loan Borrowing Date, in an amount equal to such Lender’s
Incremental B Term Commitment on such date).  All such amounts shall be made
available to the Administrative Agent in Dollars and immediately available funds
at the Payment Office and, except in the case of RF Loans made pursuant to a
Mandatory Borrowing, the Administrative Agent promptly will make available to
the Borrower by depositing to its account at the Payment Office or as otherwise
directed in the applicable Notice of Borrowing the aggregate of the amounts so
made available in the type of funds received.  Unless the Administrative Agent
shall have been notified by any Lender prior to the date of the proposed
incurrence that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to

 

5

--------------------------------------------------------------------------------


 

the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may notify the Borrower, and, upon receipt of
such notice, the Borrower shall promptly pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) if paid by such Lender,
the overnight Federal Funds Effective Rate or (y) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 1.08,
for the respective Loans.

 


(B)           NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH
THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH
LENDER HEREUNDER.


 

1.05  Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be set forth in the Lender
Register maintained by the Administrative Agent pursuant to Section 11.16 and,
subject to the provisions of Section 1.05(f), shall be evidenced (i) if B Term
Loans, by a promissory note substantially in the form of Exhibit B-1 with blanks
appropriately completed in conformity herewith (each, a “B Term Note” and,
collectively, the “B Term Notes”), (ii) if RF Loans, by a promissory note
substantially in the form of Exhibit B-2 with blanks appropriately completed in
conformity herewith (each, an “RF Note” and, collectively, the “RF Notes”) and
(iii) if Swingline Loans, by a promissory note substantially in the form of
Exhibit B-3 with blanks appropriately completed in conformity herewith (the
“Swingline Note”).

 


(B)           THE B TERM NOTE ISSUED TO EACH LENDER THAT MAKES ANY B TERM LOAN
SHALL (I) BE EXECUTED BY THE BORROWER, (II) BE PAYABLE TO THE ORDER OF SUCH
LENDER AND BE DATED THE INITIAL BORROWING DATE (OR, IF ISSUED AFTER THE INITIAL
BORROWING DATE, BE DATED THE DATE OF THE ISSUANCE THEREOF), (III) BE IN A STATED
PRINCIPAL AMOUNT EQUAL TO THE INITIAL B TERM COMMITMENT OF SUCH LENDER ON THE
INITIAL BORROWING DATE (OR, IF ISSUED AFTER THE INITIAL BORROWING DATE, BE IN A
STATED PRINCIPAL AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF B TERM
LOANS OF SUCH LENDER AT SUCH TIME) AND BE PAYABLE IN THE PRINCIPAL AMOUNT OF B
TERM LOANS EVIDENCED THEREBY, (IV) MATURE ON THE TERM LOAN MATURITY DATE, (V)
BEAR INTEREST AS PROVIDED IN THE APPROPRIATE CLAUSE OF SECTION 1.08 IN RESPECT
OF THE BASE RATE LOANS AND EURODOLLAR LOANS, AS THE CASE MAY BE, EVIDENCED
THEREBY, (VI) BE SUBJECT TO MANDATORY REPAYMENT AS PROVIDED IN SECTION 3.02 AND
(VII) BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.


 


(C)           THE RF NOTE ISSUED TO EACH RF LENDER SHALL (I) BE EXECUTED BY THE
BORROWER, (II) BE PAYABLE TO THE ORDER OF SUCH RF LENDER AND BE DATED THE
INITIAL BORROWING DATE (OR, IN THE CASE OF ANY RF NOTE ISSUED AFTER THE INITIAL
BORROWING DATE, THE DATE OF ISSUANCE THEREOF), (III) BE IN A STATED PRINCIPAL
AMOUNT EQUAL TO THE REVOLVING COMMITMENT OF SUCH RF LENDER AND BE PAYABLE IN THE
PRINCIPAL AMOUNT OF THE RF LOANS EVIDENCED THEREBY, (IV) MATURE ON THE RF
MATURITY DATE, (V) BEAR INTEREST AS PROVIDED IN THE APPROPRIATE CLAUSE OF
SECTION 1.08 IN RESPECT OF THE BASE RATE LOANS AND EURODOLLAR LOANS, AS THE CASE
MAY BE, EVIDENCED THEREBY, (VI)

 

6

--------------------------------------------------------------------------------


 


BE SUBJECT TO MANDATORY REPAYMENT AS PROVIDED IN SECTION 3.02 AND (VII) BE
ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


 


(D)           THE SWINGLINE NOTE ISSUED TO THE SWINGLINE LENDER SHALL (I) BE
EXECUTED BY THE BORROWER, (II) BE PAYABLE TO THE ORDER OF THE SWINGLINE LENDER
AND BE DATED THE INITIAL BORROWING DATE (OR, IN THE CASE OF ANY SWINGLINE NOTE
ISSUED AFTER THE INITIAL BORROWING DATE, THE DATE OF ISSUANCE THEREOF), (III) BE
IN A STATED PRINCIPAL AMOUNT EQUAL TO THE MAXIMUM SWINGLINE AMOUNT AND BE
PAYABLE IN THE PRINCIPAL AMOUNT OF SWINGLINE LOANS EVIDENCED THEREBY, (IV)
MATURE ON THE SWINGLINE EXPIRY DATE, (V) BEAR INTEREST AS PROVIDED IN SECTION
1.08 IN RESPECT OF THE BASE RATE LOANS EVIDENCED THEREBY, (VI) BE SUBJECT TO
MANDATORY PREPAYMENT AS PROVIDED IN SECTION 3.02 AND (VII) BE ENTITLED TO THE
BENEFITS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


 


(E)           EACH LENDER WILL NOTE ON ITS INTERNAL RECORDS THE AMOUNT OF EACH
LOAN MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF AND WILL, PRIOR TO ANY
TRANSFER OF ANY OF ITS NOTES, ENDORSE ON THE REVERSE SIDE THEREOF THE
OUTSTANDING PRINCIPAL AMOUNT OF LOANS EVIDENCED THEREBY.  FAILURE TO MAKE (OR
ANY ERROR IN MAKING) ANY SUCH NOTATION SHALL NOT AFFECT THE BORROWER’S
OBLIGATIONS IN RESPECT OF SUCH LOANS.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE OR
ELSEWHERE IN THIS AGREEMENT, NOTES SHALL ONLY BE DELIVERED TO LENDERS THAT AT
ANY TIME SPECIFICALLY REQUEST THE DELIVERY OF SUCH NOTES.  NO FAILURE OF ANY
LENDER TO REQUEST OR OBTAIN A NOTE EVIDENCING ITS LOANS TO THE BORROWER SHALL
AFFECT OR IN ANY MANNER IMPAIR THE OBLIGATIONS OF THE BORROWER TO PAY THE LOANS
(AND ALL RELATED OBLIGATIONS) WHICH WOULD OTHERWISE BE EVIDENCED THEREBY IN
ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, AND SHALL NOT IN ANY WAY
AFFECT THE SECURITY OR GUARANTIES THEREFOR PROVIDED PURSUANT TO THE VARIOUS
CREDIT DOCUMENTS.  ANY LENDER THAT DOES NOT HAVE A NOTE EVIDENCING ITS
OUTSTANDING LOANS SHALL IN NO EVENT BE REQUIRED TO MAKE THE NOTATIONS OTHERWISE
DESCRIBED IN PRECEDING CLAUSE (E).  AT ANY TIME WHEN ANY LENDER REQUESTS THE
DELIVERY OF A NOTE TO EVIDENCE ANY OF ITS LOANS, THE BORROWER SHALL PROMPTLY
EXECUTE AND DELIVER TO THE RESPECTIVE LENDER THE REQUESTED NOTE OR NOTES IN THE
APPROPRIATE AMOUNT OR AMOUNTS TO EVIDENCE SUCH LOANS.


 

1.06  Conversions.  (a)         The Borrower shall have the option to convert on
any Business Day all or a portion at least equal to the applicable Minimum
Borrowing Amount of the outstanding principal amount of the Loans (other than
Swingline Loans, which at all times shall be maintained as Base Rate Loans)
owing pursuant to a single Facility into a Borrowing or Borrowings pursuant to
such Facility of another Type of Loan, provided that (i) no partial conversion
of a Borrowing of Eurodollar Loans shall reduce the outstanding principal amount
of the Eurodollar Loans made pursuant to such Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be converted
into Eurodollar Loans when a Default under Section 8.01 or an Event of Default
is in existence on the date of the proposed conversion if the Administrative
Agent or the Required Lenders shall have determined in its or their sole
discretion not to permit such conversion, (iii) unless the Administrative Agent
has determined that the Syndication Date has occurred (at which time this clause
(iii) shall no longer be applicable), prior to the 90th day after the Initial
Borrowing Date, conversions of Base Rate Loans into Eurodollar Loans may only be
made if any such conversion is effective on the first day of the first, second
or third Interest Period referred to in clause (y) of the proviso

 

7

--------------------------------------------------------------------------------


 

appearing in each of Sections 1.01(a)(ii) and 1.01(c)(ii) and so long as such
conversion does not result in a greater number of Borrowings of Eurodollar Loans
prior to the 90th day after the Initial Borrowing Date as are permitted under
Sections 1.01(a)(ii) and 1.01(c)(ii) and (iv) Borrowings of Eurodollar Loans
resulting from this Section 1.06 shall be limited in number as provided in
Section 1.02.  Each such conversion shall be effected by the Borrower giving the
Administrative Agent at its Notice Office, prior to 12:00 Noon (New York time),
at least three Business Days’ (or one Business Day’s, in the case of a
conversion into Base Rate Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each, a “Notice of Conversion/Continuation”) in
the form of Exhibit A-3, appropriately completed to specify the Loans to be so
converted (including the relevant Facility), the Type of Loans to be converted
into and, if to be converted into a Borrowing of Eurodollar Loans, the Interest
Period to be initially applicable thereto.  The Administrative Agent shall give
each Lender prompt notice of any such proposed conversion affecting any of its
Loans.

 

(b) On the date (each, a “DDTL Conversion Date”) of each incurrence of
Delayed-Draw Term Loans (immediately after giving effect thereto), all
Delayed-Draw Term Loans outstanding on such date shall be automatically (and
without further action) converted into, and thereafter constitute, Initial B
Term Loans for all purposes of this Agreement and the other Credit Documents
(other than for purposes of Sections 1.01(a)(i) and (iii) and Sections 4.01(l)
and 5.05(a)), with such conversion to be effected in accordance with the
following rules (each, a “DDTL Conversion”):

 

(i)            the Delayed-Draw Term Loans incurred on a given DDTL Conversion
Date (immediately prior to giving effect to the DDTL Conversion on such date)
shall, upon the occurrence of the DDTL Conversion, be proportionately added to
(and thereafter be deemed to constitute a part of) each then existing Borrowing
of Initial B Term Loans, even though as a result thereof such newly-converted
Initial B Term Loans may (x) if initially incurred as Eurodollar Loans,
effectively have a shorter Interest Period than the then existing Borrowings of
outstanding Initial B Term Loans to which they are added and (y) if initially
incurred as Base Rate Loans, bear interest at a different rate than the existing
Borrowing or Borrowings of Initial B Term Loans to which they are added;

 

(ii)           if requested by any Lender, the Borrower shall pay to such Lender
(x) if the Delayed-Draw Term Loans incurred pursuant to a given DDTL Conversion
were initially incurred as Eurodollar Loans, such amounts necessary, as
reasonably determined by such Lender, to compensate such Lender for “making” (by
way of conversion) such Initial B Term Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period applicable to
the existing Borrowings of Initial B Term Loans, based upon the rates then
applicable thereto) and (y) if the Delayed-Draw Term Loans incurred pursuant to
a given DDTL Conversion were incurred as Base Rate Loans, such amounts
necessary, as reasonably determined by such Lender, to equalize the interest
rate applicable to the existing Borrowings of Initial B Term Loans of such
Lender and the interest rate applicable to the newly-converted Initial B Term
Loans converted pursuant to such DDTL Conversion; and

 

(iii)          the Administrative Agent shall (and is hereby authorized to) take
all appropriate actions in connection with the DDTL Conversion to ensure that
all Lenders

 

8

--------------------------------------------------------------------------------


 

with outstanding Initial B Term Loans (after giving effect to the DDTL
Conversion) participate in each Borrowing of Initial B Term Loans on a pro rata
basis.

 

1.07  Pro Rata Borrowings.  All Initial B Term Loans, Delayed-Draw B Term Loans,
Incremental B Term Loans and RF Loans under this Agreement shall be made by the
Lenders pro rata on the basis of their Initial B Term Commitments, Delayed-Draw
B Term Commitments, Incremental B Term Commitments or Revolving Commitments, as
the case may be, if any.  It is understood that no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

1.08  Interest.  (a)  The unpaid principal amount of each Base Rate Loan shall
bear interest from the date of the Borrowing thereof until the earlier of
repayment or conversion thereof and maturity (whether by acceleration or
otherwise) at a rate per annum which shall at all times be the Applicable Base
Rate Margin plus the Base Rate in effect from time to time.

 


(B)           THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN SHALL BEAR
INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL THE EARLIER OF REPAYMENT
OR CONVERSION THEREOF AND MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AT A
RATE PER ANNUM WHICH SHALL AT ALL TIMES BE THE APPLICABLE EURODOLLAR MARGIN PLUS
THE RELEVANT EURODOLLAR RATE.


 


(C)           INTEREST IN RESPECT OF ANY OVERDUE AMOUNT PAYABLE HEREUNDER SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE BASE RATE IN EFFECT FROM TIME TO TIME
PLUS THE SUM OF (I) 2% AND (II) THE APPLICABLE BASE RATE MARGIN, PROVIDED THAT
PRINCIPAL IN RESPECT OF EURODOLLAR LOANS SHALL BEAR INTEREST FROM THE DATE THE
SAME BECOMES DUE (WHETHER BY ACCELERATION OR OTHERWISE) UNTIL THE END OF THE
INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN AT A RATE PER ANNUM NO
LESS THAN ONE WHICH IS EQUAL TO 2% IN EXCESS OF THE RATE OF INTEREST APPLICABLE
THERETO ON SUCH DATE.


 


(D)           INTEREST SHALL ACCRUE FROM AND INCLUDING THE DATE OF ANY BORROWING
TO BUT EXCLUDING THE DATE OF ANY REPAYMENT THEREOF AND SHALL BE PAYABLE (I) IN
RESPECT OF EACH BASE RATE LOAN, QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN RESPECT OF EACH EURODOLLAR
LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND, IN THE
CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE OCCURRING AT
THREE MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD, AND (III) IN
RESPECT OF EACH SUCH LOAN, ON ANY PREPAYMENT OR CONVERSION (ON THE AMOUNT
PREPAID OR CONVERTED), AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND,
AFTER SUCH MATURITY, ON DEMAND.


 


(E)           ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE MADE IN ACCORDANCE
WITH SECTION 11.07(B).


 


(F)            THE ADMINISTRATIVE AGENT, UPON DETERMINING THE INTEREST RATE FOR
ANY BORROWING OF EURODOLLAR LOANS FOR ANY INTEREST PERIOD, SHALL PROMPTLY NOTIFY
THE BORROWER AND THE LENDERS THEREOF.


 

1.09  Interest Periods.  (a)  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, a

 

9

--------------------------------------------------------------------------------


 

Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, it shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the Borrower (but otherwise subject to clause (y) of the provisos
appearing in Sections 1.01(a)(ii) and 1.01(c)(ii) and clause (iii) of the
proviso appearing in Section 1.06), be a one, two, three, six or, to the extent
available to all Lenders with a Commitment and/or outstanding Loans under the
respective Facility, nine or twelve month period (or, in the case of the initial
Interest Period for Delayed-Draw Term Loans or Incremental B Term Loans, such
other period (not to exceed one-month) acceptable to the Administrative
Agent).  Notwithstanding anything to the contrary contained above:

 

(I)            THE INITIAL INTEREST PERIOD FOR ANY BORROWING OF EURODOLLAR LOANS
SHALL COMMENCE ON THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY
CONVERSION FROM A BORROWING OF BASE RATE LOANS) AND EACH INTEREST PERIOD
OCCURRING THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON
WHICH THE NEXT PRECEDING INTEREST PERIOD EXPIRES;

 

(II)           IF ANY INTEREST PERIOD BEGINS ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH CALENDAR
MONTH;

 

(III)          IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY WHICH IS
NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY, PROVIDED THAT IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A
DAY WHICH IS NOT A BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER
BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT
PRECEDING BUSINESS DAY;

 

(IV)          NO INTEREST PERIOD WITH RESPECT TO A BORROWING OF RF LOANS, B TERM
LOANS OR DELAYED-DRAW B TERM LOANS SHALL EXTEND BEYOND THE MATURITY DATE FOR THE
RESPECTIVE FACILITY OF LOANS; AND

 

(V)           NO INTEREST PERIOD MAY BE ELECTED AT ANY TIME WHEN A DEFAULT UNDER
SECTION 8.01 OR AN EVENT OF DEFAULT IS THEN IN EXISTENCE IF THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS SHALL HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH ELECTION.

 


(B)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD, THE BORROWER HAS
FAILED TO (OR MAY NOT) ELECT A NEW INTEREST PERIOD TO BE APPLICABLE TO THE
RESPECTIVE BORROWING OF EURODOLLAR LOANS AS PROVIDED ABOVE, THE BORROWER SHALL
BE DEEMED TO HAVE ELECTED TO CONVERT SUCH BORROWING INTO A BORROWING OF BASE
RATE LOANS EFFECTIVE AS OF SUCH EXPIRATION.


 

1.10  Increased Costs, Illegality, etc.  (a)  In the event that (x) in the case
of clause (i) below, the Administrative Agent or (y) in the case of clauses (ii)
and (iii) below, any Lender shall have determined (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

 

10

--------------------------------------------------------------------------------


 

(I)            ON ANY DATE FOR DETERMINING THE EURODOLLAR RATE FOR ANY INTEREST
PERIOD THAT, BY REASON OF ANY CHANGES ARISING AFTER THE EFFECTIVE DATE AFFECTING
THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF EURODOLLAR RATE OR THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE
EFFECTIVE DATE WHICH MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR
MARKET;

 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOANS BECAUSE OF (X) ANY CHANGE SINCE THE EFFECTIVE DATE IN ANY
APPLICABLE LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY
NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER) (INCLUDING, BUT
NOT LIMITED TO, A CHANGE IN THE BASIS OF TAXATION OF PAYMENTS TO A LENDER OF THE
PRINCIPAL OF OR INTEREST ON THE LOANS OR ANY OTHER AMOUNTS PAYABLE HEREUNDER
(EXCEPT FOR CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY REFERENCE TO, THE
NET INCOME OR NET PROFITS OF SUCH LENDER IMPOSED BY THE JURISDICTION IN WHICH
ITS PRINCIPAL OFFICE OR APPLICABLE LENDING OFFICE IS LOCATED) OR A CHANGE IN
OFFICIAL RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED
UNDER REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION OF THE EURODOLLAR
RATE) AND/OR (Y) OTHER CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR MARKET
OR THE POSITION OF SUCH LENDER IN SUCH MARKET; OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY
LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT WITH
ANY SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE
OF LAW BUT WITH WHICH SUCH LENDER CUSTOMARILY COMPLIES EVEN THOUGH THE FAILURE
TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL);

 

then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on such date and (y) within ten Business
Days of the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders).  Thereafter (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
shall be deemed rescinded by the Borrower, (y) in the case of clause (ii) above,
the Borrower shall pay to such Lender, within 10 Business Days after the
Borrower’s receipt of written demand therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable discretion shall determine after
consultation with the Borrower) as shall be required to compensate such Lender
for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, describing the
basis for such increased costs and showing the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the

 

11

--------------------------------------------------------------------------------


 

case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 1.10(b) as promptly as possible and, in any event, within the time
period required by law.

 


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 1.10(A)(II), THE BORROWER MAY (AND IN THE
CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO SECTION 1.10(A)(III), THE
BORROWER SHALL WITHIN THE TIME PERIOD REQUIRED BY LAW) EITHER (X) IF THE
AFFECTED EURODOLLAR LOAN IS THEN BEING MADE PURSUANT TO A BORROWING, CANCEL SAID
BORROWING BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED
PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY
A LENDER PURSUANT TO SECTION 1.10(A)(II) OR (III), OR (Y) IF THE AFFECTED
EURODOLLAR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE
TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH
EURODOLLAR LOAN INTO A BASE RATE LOAN (WHICH CONVERSION, IN THE CASE OF THE
CIRCUMSTANCES DESCRIBED IN SECTION 1.10(A)(III), SHALL OCCUR NO LATER THAN THE
LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN (OR SUCH
EARLIER DATE AS SHALL BE REQUIRED BY APPLICABLE LAW)); PROVIDED, THAT IF MORE
THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE
TREATED THE SAME PURSUANT TO THIS SECTION 1.10(B).


 


(C)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OR
EFFECTIVENESS OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, IN EACH CASE
AFTER THE EFFECTIVE DATE, OR COMPLIANCE BY SUCH LENDER OR ITS PARENT CORPORATION
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY FIRST
MADE AFTER THE EFFECTIVE DATE, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR ITS PARENT CORPORATION’S CAPITAL OR ASSETS AS A
CONSEQUENCE OF ITS COMMITMENTS OR OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR ITS PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S OR ITS PARENT CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME, WITHIN 10 BUSINESS DAYS AFTER DEMAND BY SUCH LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT
CORPORATION FOR SUCH REDUCTION.  EACH LENDER, UPON DETERMINING IN GOOD FAITH
THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 1.10(C),
WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL
DESCRIBE THE BASIS FOR SUCH CLAIM AND SET FORTH IN REASONABLE DETAIL THE
CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH
NOTICE SHALL NOT RELEASE OR DIMINISH ANY OF THE BORROWER’S OBLIGATIONS TO PAY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.10(C) UPON THE SUBSEQUENT RECEIPT
OF SUCH NOTICE.


 

1.11  Compensation.  (a)  The Borrower shall, without duplication, compensate
each Lender, upon its written request (which request shall set forth the basis
for requesting such compensation and reasonably detailed calculations thereof),
for all reasonable losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans but excluding in any event the loss of anticipated profits)
which such Lender may sustain:  (i) if for any reason (other than a default by
any Lender or the Administrative Agent) a Borrowing of Eurodollar Loans by the
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not

 

12

--------------------------------------------------------------------------------


 

withdrawn by the Borrower or deemed withdrawn pursuant to Section 1.10(a)); (ii)
if any prepayment, repayment or conversion of any of its Eurodollar Loans occurs
on a date which is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (w) a DDTL Conversion, (x) any other default by the Borrower to
repay its Eurodollar Loans when required by the terms of this Agreement, (y) an
election made pursuant to Section 1.10(b) or (z) actions required to be taken by
the Borrower pursuant to Section 1.14(c).

 


(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, TO THE
EXTENT ANY NOTICE OR REQUEST REQUIRED BY SECTION 1.10, 1.11, 1A.06 OR 3.04 OF
THIS AGREEMENT IS GIVEN BY ANY LENDER MORE THAN 120 DAYS AFTER SUCH LENDER
OBTAINED, OR REASONABLY SHOULD HAVE OBTAINED, KNOWLEDGE OF THE OCCURRENCE OF THE
EVENT GIVING RISE TO THE ADDITIONAL COSTS, REDUCTIONS IN AMOUNTS, LOSSES, TAXES
OR OTHER ADDITIONAL AMOUNTS OF THE TYPE DESCRIBED IN SUCH SECTION, SUCH LENDER
SHALL NOT BE ENTITLED TO COMPENSATION UNDER SECTION 1.10, 1.11, 1A.06 OR 3.04 OF
THIS AGREEMENT FOR ANY AMOUNTS INCURRED OR ACCRUING PRIOR TO THE GIVING OF SUCH
NOTICE TO THE BORROWER.


 

1.12  Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii), 1.10(c),
1A.06 or 3.04 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event, provided that such designation is made on such terms that such Lender and
its lending office suffer no material economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  Nothing in this Section 1.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 1.10, 1A.06 or 3.04.

 

1.13  Replacement of Lenders.  (x) Upon the occurrence of any event giving rise
to the operation of Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 1A.06
or Section 3.04 with respect to any Lender which results in such Lender charging
to the Borrower increased costs in a material amount in excess of those being
generally charged by the other Lenders, (y) if any Lender becomes a Defaulting
Lender, or (z) in the case of a refusal by a Lender to consent to a proposed
change, waiver, discharge or termination with respect to this Agreement which
has been approved by the Required Lenders as provided in Section 11.12(b), the
Borrower shall have the right, in accordance with Section 11.04(b), if no
Default under Section 8.01 or Event of Default then exists or would exist after
giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) and each of which shall be
reasonably acceptable to the Administrative Agent or, at the option of the
Borrower, to replace only (a) the Revolving Commitment (and outstandings
pursuant thereto) of the Replaced Lender with an identical Revolving Commitment
provided by the Replacement Lender or (b) in the case of a replacement as
provided in Section 11.12(b) where the consent of the respective Lender is
required with respect to less than all Facilities, the Commitments and/or
outstanding Loans of such Lender in respect of each Facility where the consent
of such Lender would otherwise be individually

 

13

--------------------------------------------------------------------------------


 

required, with identical Commitments and/or Loans of the respective Facility
provided by the Replacement Lender; provided that:

 

(i)            at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment Agreements pursuant
to Section 11.04(b) (and with all fees payable pursuant to said Section 11.04(b)
to be paid by the Replacement Lender and/or the Replaced Lender (as agreed
between them)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of only
(a) the Revolving Commitment, the Revolving Commitment and outstanding Revolving
Loans and participations in Letter of Credit Outstandings and/or (b) the
Commitments and/or outstanding Term Loans under a given Facility of Term Loans,
the Commitment and outstanding Term Loans under the Facility with respect to
which such Lender is being replaced) of, and in each case (except for the
replacement of only the outstanding Commitments and/or Term Loans of any or all
of the Facilities of Term Loans of the respective Lender) participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans (or of the Loans of the respective Facility being replaced) of
the Replaced Lender, (B) an amount equal to all Unpaid Drawings (unless there
are no Unpaid Drawings with respect to the Facility being replaced) that have
been funded by (and not reimbursed to) such Replaced Lender, together with all
then unpaid interest with respect thereto at such time and (C) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender (but
only with respect to the relevant Facility, in the case of the replacement of
less than all Facilities of Loans then held by the respective Replaced Lender)
pursuant to Section 2.01, (y) except in the case of the replacement of only the
Commitments and/or outstanding Term Loans of one or more Facilities of Term
Loans of a Replaced Lender, each Letter of Credit Issuer an amount equal to such
Replaced Lender’s Percentage of any Unpaid Drawing relating to Letters of Credit
issued by such Letter of Credit Issuer (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (z) in the case of any replacement of Revolving Commitments, the
Swingline Lender an amount equal to such Replaced Lender’s Percentage of any
Mandatory Borrowing to the extent such amount was not theretofore funded by such
Replaced Lender; and

 

(ii)           all obligations of the Borrower then owing to the Replaced Lender
(other than those (a) specifically described in clause (i) above in respect of
which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 1.11 or (b) relating to
any Facility of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

 

Upon the execution of the respective Assignment Agreements, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Lender Register by the Administrative Agent pursuant to Section 11.16
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes

 

14

--------------------------------------------------------------------------------


 

executed by the Borrower, (x) the Replacement Lender shall become a Lender
hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans and/or a Commitment hereunder, the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.10,
1.11, 1A.06, 3.04, 11.01 and 11.06), which shall survive as to such Replaced
Lender and (y) except in the case of the replacement of only Commitments and/or
outstanding Term Loans under one or more Facilities of Term Loans, the
Percentages of the RF Lenders shall be automatically adjusted at such time to
give effect to such replacement.

 

1.14  Incremental B Term Loan Commitments.  (a)  The Borrower, with the prior
consent of the Administrative Agent, shall have the right to request from time
to time (by written notice to the Lenders) that one or more Lenders (and/or one
or more other Persons which will become Lenders as provided below) provide
Incremental B Term Commitments and, subject to the terms and conditions
contained in this Agreement, make Incremental B Term Loans pursuant thereto, so
long as (w) no Default or Event of Default then exists or would result
therefrom, (x) any Incremental B Term Loans are incurred on the date of the
effectiveness of the respective Incremental B Term Commitment Agreement pursuant
to which the related Incremental B Term Commitments are provided, (y) the
Borrower shall have demonstrated to the Administrative Agent’s reasonable
satisfaction that the full amount of the respective Incremental B Term Facility
(assuming the full utilization of the Incremental B Term Commitments thereunder)
may be incurred without violating the terms of any Permitted Junior Capital, any
Permitted Senior Unsecured Notes, any other material debt of the Borrower or the
documentation governing any such Indebtedness and (z) the Borrower and its
subsidiaries are in compliance on a Pro Forma Basis with each of the covenants
contained in Sections 7.11 and 7.12 (determined after giving effect to the full
utilization of the commitments provided under such Incremental B Term Facility);
it being understood and agreed, however, that (i) no Lender shall be obligated
to provide an Incremental B Term Commitment as a result of any such request by
the Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental B Term Commitment and executed and
delivered to the Administrative Agent an Incremental B Term Commitment Agreement
as provided in clause (b) of this Section 1.14, such Lender shall not be
obligated to fund any Incremental B Term Loans, (ii) any Lender (or, in the
circumstances contemplated by clause (v) below, any other Person which will
qualify as an Eligible Transferee) may so provide an Incremental B Term
Commitment without the consent of any other Lender, (iii) each provision of
Incremental B Term Commitments pursuant to this Section 1.14 on a given date
shall be in a minimum aggregate amount (for all Lenders (including in the
circumstances contemplated by clause (v) below, Eligible Transferees who will
become Lenders)) of at least $20,000,000 and in integral multiples of $5,000,000
in excess thereof, (iv) the aggregate amount of all Incremental B Term
Commitments permitted to be provided pursuant to this Section 1.14 shall not
exceed $200,000,000, (v) if the Borrower has first requested the then existing
Lenders (other than Defaulting Lenders) to provide at least 75% of the aggregate
Incremental B Term Commitments then being requested pursuant to this Section
1.14, then the Borrower may request Incremental B Term Commitments from Persons
reasonably acceptable to the Administrative Agent which would qualify as
Eligible Transferees hereunder in an aggregate amount equal to the sum of (x)
25% of the aggregate Incremental B Term Commitments then being requested
pursuant to this Section 1.14 plus (y) if the Borrower has not received
Incremental B Term Commitments in an aggregate amount equal to 75% of that
aggregate amount of the Incremental B Term Commitments which the Borrower
desires to

 

15

--------------------------------------------------------------------------------


 

obtain pursuant to such request (as set forth in the notice provided by the
Borrower in connection with its initial request), the amount of such deficiency,
provided that any such Incremental B Term Commitment provided by any such
Eligible Transferee which is not already a Lender shall be in a minimum amount
(for such Eligible Transferee) of at least $1,000,000 (and with the fees to be
paid to such Eligible Transferee to be no greater than those fees to be paid to
the then existing Lenders (if any) providing Incremental B Term Commitments) and
(vi) all actions taken by the Borrower pursuant to this Section 1.14 shall be
done in coordination with the Administrative Agent.

 

(b)           In connection with any provision of Incremental B Term Commitments
pursuant to this Section 1.14, (i) the Borrower, the Administrative Agent and
each such Lender or other Eligible Transferee (each, an “Incremental B Term
Lender”) which agrees to provide an Incremental B Term Commitment shall execute
and deliver to the Administrative Agent an Incremental B Term Commitment
Agreement substantially in the form of Exhibit L hereto (appropriately
completed) (each, an “Incremental B Term Commitment Agreement”), with the
effectiveness of such Incremental B Term Lender’s Incremental B Term Commitment
to occur upon delivery of such Incremental B Term Commitment Agreement to the
Administrative Agent, the payment of any fees required in connection therewith
(including, without limitation, any agreed upon up-front or arrangement fees
owing to the Administrative Agent) and the satisfaction of the other terms and
conditions described in this Section 1.14 (it being understood that no fees
shall be required to be paid to any existing Lender (in its capacity as such) in
connection with the provision of any Incremental B Term Commitment by an
Incremental B Term Lender), and (ii) the Borrower shall deliver to the
Administrative Agent (x) an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the
Borrower reasonably satisfactory to the Administrative Agent and dated the
applicable Incremental B Term Loan Borrowing Date, covering such matters
relating to the provision of the Incremental B Term Commitments as may be
reasonably requested by the Administrative Agent and (y) a solvency certificate
from the Chief Financial Officer of the Borrower, dated the applicable
Incremental B Term Loan Borrowing Date, in form and substance satisfactory to
the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental B Term Commitment Agreement,
and at such time (A) Annex I to the Credit Agreement shall be deemed modified to
reflect the Incremental B Term Commitments of such Incremental B Term Lenders
and (B) to the extent requested by any Incremental B Term Lender, a B Term Note
will be issued at the Borrower’s expense to such Incremental B Term Lender, to
be in conformity with the requirements of Section 1.05 (with appropriate
modification) to the extent needed to reflect the new Incremental B Term Loans
made by such Incremental B Term Lender.  Each Incremental B Term Lender with an
outstanding B Term Note which requests a new B Term Note as contemplated by
preceding clause (B) agrees to use good faith efforts to return the outstanding
B Term Note held by it to the Borrower for cancellation.

 

(c)           In connection with each incurrence of Incremental B Term Loans
pursuant to Section 1.01(f), the Lenders and the Borrower hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, the
Borrower and the Administrative Agent may take all such actions as may be
necessary to ensure that all Lenders with outstanding B Term Loans continue to
participate in each Borrowing of outstanding B Term Loans (after giving effect
to the incurrence of Incremental B Term Loans pursuant to Section 1.01(f)) on a
pro rata basis,

 

16

--------------------------------------------------------------------------------


 

including by adding the Incremental B Term Loans to be so incurred to the then
outstanding Borrowings of Initial B Term Loans on a pro rata basis even though
as a result thereof such new Incremental B Term Loans (to the extent required to
be maintained as Eurodollar Loans) may effectively have a shorter Interest
Period than the then outstanding Borrowings of Initial B Term Loans.  It is
hereby agreed that, to the extent the Incremental B Term Loans are to be so
incurred or added to the then outstanding Borrowings of Initial B Term Loans
which are maintained as Eurodollar Loans, the Lenders that have made such
Incremental B Term Loans shall be entitled to receive from the Borrower such
amounts, as reasonably determined by the respective Lenders, to compensate them
for funding the various Incremental B Term Loans during an existing Interest
Period (rather than at the beginning of the respective Interest Period, based
upon rates then applicable thereto).  All determinations by any Lender pursuant
to the immediately preceding sentence shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

 

SECTION 1A.  Letters of Credit.

 

1A.01  Letters of Credit.  (a)  Subject to and upon the terms and conditions
herein set forth, the Borrower may request that a Letter of Credit Issuer, at
any time and from time to time on or after the Effective Date and prior to the
date which is thirty Business Days prior to the RF Maturity Date, issue, for the
account of the Borrower and in support of such obligations of the Borrower
and/or its Subsidiaries that are incurred in the ordinary course of business or
are acceptable to the Administrative Agent and, subject to and upon the terms
and conditions herein set forth, such Letter of Credit Issuer agrees to issue
from time to time, irrevocable standby letters of credit (each such letter of
credit, a “Letter of Credit” and, collectively, the “Letters of Credit”)
denominated in Dollars and issued on a sight basis, in such form as may be
approved by such Letter of Credit Issuer and the Administrative Agent.

 


(B)           NOTWITHSTANDING THE FOREGOING, (I) NO LETTER OF CREDIT SHALL BE
ISSUED IF AFTER GIVING EFFECT THERETO (X) THE LETTER OF CREDIT OUTSTANDINGS
WOULD EXCEED $10.0 MILLION OR (Y) THE SUM OF ALL LETTER OF CREDIT OUTSTANDINGS
(LESS ANY PORTION THEREOF SUBJECT TO SECTION 1A.01(C) ARRANGEMENTS) AND THE
AGGREGATE PRINCIPAL AMOUNT OF ALL RF LOANS AND ALL SWINGLINE LOANS THEN
OUTSTANDING WOULD EXCEED THE TOTAL AVAILABLE REVOLVING COMMITMENT AT SUCH TIME,
(II) EACH LETTER OF CREDIT SHALL BY ITS TERMS TERMINATE ON OR BEFORE THE EARLIER
OF (A) THE DATE WHICH OCCURS 12 MONTHS AFTER THE DATE OF THE ISSUANCE THEREOF
(ALTHOUGH ANY SUCH STANDBY LETTER OF CREDIT MAY BE AUTOMATICALLY EXTENDABLE FOR
SUCCESSIVE PERIODS OF UP TO 12 MONTHS, BUT, IN EACH CASE, NOT BEYOND THE TENTH
BUSINESS DAY PRIOR TO THE RF MATURITY DATE, SO LONG AS SUCH LETTER OF CREDIT
PROVIDES THAT THE RESPECTIVE LETTER OF CREDIT ISSUER RETAINS AN OPTION,
REASONABLY SATISFACTORY TO SUCH LETTER OF CREDIT ISSUER, TO TERMINATE SUCH
LETTER OF CREDIT WITHIN A SPECIFIED PERIOD OF TIME PRIOR TO EACH SCHEDULED
EXTENSION DATE) AND (B) TEN BUSINESS DAYS PRIOR TO THE RF MATURITY DATE, (III)
NO LETTER OF CREDIT SHALL BE A TRADE OR COMMERCIAL LETTER OF CREDIT AND (IV) NO
LETTER OF CREDIT ISSUER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF
CREDIT OF THE TYPES DESCRIBED ABOVE IF AT THE TIME OF SUCH ISSUANCE:


 

(X)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH LETTER OF
CREDIT ISSUER FROM ISSUING SUCH LETTER OF CREDIT OR ANY REQUIREMENT OF LAW
APPLICABLE TO SUCH LETTER OF CREDIT ISSUER OR ANY REQUEST OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) FROM ANY

 

17

--------------------------------------------------------------------------------


 

GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH LETTER OF CREDIT ISSUER SHALL
PROHIBIT, OR REQUEST THAT SUCH LETTER OF CREDIT ISSUER REFRAIN FROM, THE
ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR
OR SHALL IMPOSE UPON SUCH ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT
ANY RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH LETTER OF
CREDIT ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT WITH RESPECT
TO SUCH LETTER OF CREDIT ISSUER ON THE EFFECTIVE DATE, OR ANY UNREIMBURSED LOSS,
COST OR EXPENSE WHICH WAS NOT APPLICABLE OR IN EFFECT WITH RESPECT TO SUCH
LETTER OF CREDIT ISSUER AS OF THE DATE HEREOF AND WHICH SUCH LETTER OF CREDIT
ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT; OR

 

(y)           such Letter of Credit Issuer shall have received from the
Borrower, any other Credit Party or the Required Lenders prior to the issuance
of such Letter of Credit notice of the type described in the second sentence of
Section 1A.03(c).

 

(c)           Notwithstanding the foregoing, in the event a Lender Default
exists, the respective Letter of Credit Issuer shall not be required to issue
any Letter of Credit unless such Letter of Credit Issuer has entered into
arrangements satisfactory to it and the Borrower (“Section 1A.01(c)
Arrangements”) to eliminate such Letter of Credit Issuer’s risk with respect to
the participation in Letters of Credit of the Defaulting Lender or Lenders,
which may include requiring that the Borrower cash collateralize such Defaulting
Lender’s or Lenders’ Percentage of the Letter of Credit Outstandings.

 

(d)           Annex IX hereto contains a description of certain letters of
credit issued pursuant to the Existing Credit Agreement and outstanding on the
Initial Borrowing Date.  Each such letter of credit, including any extension
thereof (each, as amended from time to time in accordance with the terms hereof
and thereof, an “Existing Letter of Credit”) shall constitute a “Letter of
Credit” for all purposes of this Agreement, issued, for purposes of Sections
1A.04(a) and 1A.05, on the Initial Borrowing Date.

 

1A.02  Minimum Stated Amount.  The initial Stated Amount of each Letter of
Credit shall be not less than $100,000 or such lesser amount as is acceptable to
the respective Letter of Credit Issuer.

 

1A.03  Letter of Credit Requests; Notices of Issuance.  (a)  Whenever it desires
that a Letter of Credit be issued, the Borrower shall give the Administrative
Agent and the respective Letter of Credit Issuer written notice (which may
include by way of facsimile transmission) in the form of Exhibit A-2 hereto
prior to 1:00 P.M. (New York time) at least three Business Days (or such shorter
period as may be acceptable to such Letter of Credit Issuer in any given case)
prior to the proposed date of issuance (which shall be a Business Day) (each, a
“Letter of Credit Request”), which Letter of Credit Request shall include any
documents that such Letter of Credit Issuer customarily requires in connection
therewith.

 

(b)           Each Letter of Credit Issuer shall, promptly after the issuance
of, or amendment to, a Letter of Credit, give the Administrative Agent and the
Borrower written notice of such issuance or amendment, as the case may be, and
such notice shall be accompanied by a copy of such Letter of Credit or such
amendment, as the case may be.  Promptly upon receipt of such notice, the
Administrative Agent shall notify each Participant, in writing, of such issuance

 

18

--------------------------------------------------------------------------------


 

or amendment and if any Participant shall so request, the Administrative Agent
shall furnish said Participant with a copy of such Letter of Credit or such
amendment, as the case may be.

 

(c)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the respective Letter of Credit
Issuer and the Lenders that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Section 1A.01(a) or (b).  Unless
the respective Letter of Credit Issuer has received notice from the Borrower,
any other Credit Party or the Required Lenders before it issues a Letter of
Credit that one or more of the conditions specified in Section 4 are not then
satisfied, or that the issuance of such Letter of Credit would violate Section
1A.01(a) or (b), then such Letter of Credit Issuer shall, subject to the terms
and conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Letter of Credit Issuer’s usual
and customary practices.

 

1A.04  Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower hereby
agrees to reimburse the respective Letter of Credit Issuer, by making payment to
the Administrative Agent at the Payment Office, for any payment or disbursement
made by such Letter of Credit Issuer under any Letter of Credit (each such
amount so paid or disbursed until reimbursed, an “Unpaid Drawing”) immediately
after, and in any event on the date on which the Borrower is notified by such
Letter of Credit Issuer of, such payment or disbursement with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 3:00 P.M. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such Letter of Credit Issuer is reimbursed therefor at a rate per annum
which shall be the Applicable Base Rate Margin plus the Base Rate as in effect
from time to time (plus an additional 2% per annum if not reimbursed by the
third Business Day after the date of such notice of payment or disbursement),
such interest also to be payable on demand.

 

(b)           The Borrower’s obligation under this Section 1A.04 to reimburse
the respective Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against any Letter of
Credit Issuer, the Administrative Agent or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that the Borrower shall not be obligated to reimburse such Letter of
Credit Issuer for any wrongful payment made by such Letter of Credit Issuer
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Letter of Credit Issuer as
determined by a final judgment issued by a court of competent jurisdiction.

 

1A.05  Letter of Credit Participations.  (a)  Immediately upon the issuance by
any Letter of Credit Issuer of any Letter of Credit, such Letter of Credit
Issuer shall be deemed to have sold and transferred to each other RF Lender, and
each such RF Lender (each, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s Percentage, in such Letter of Credit, each

 

19

--------------------------------------------------------------------------------

 

 

substitute letter of credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto (although the Letter of
Credit Fee shall be payable directly to the Administrative Agent for the account
of the RF Lenders as provided in Section 2.01(c) and the Participants shall have
no right to receive any portion of any Facing Fees) and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Commitments
pursuant to Section 1.13 or 11.04(b), it is hereby agreed that, with respect to
all outstanding Letters of Credit and Unpaid Drawings, there shall be an
automatic adjustment to the participations pursuant to this Section 1A.05 to
reflect the new Percentages of the RF Lenders.

 

(b)                                 In determining whether to pay under any
Letter of Credit, the applicable Letter of Credit Issuer shall not have any
obligation relative to the Participants other than to determine that any
documents required to be delivered under such Letter of Credit have been
delivered and that they substantially comply on their face with the requirements
of such Letter of Credit.  Any action taken or omitted to be taken by any Letter
of Credit Issuer under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final judgment issued by a court of competent jurisdiction shall not create
for such Letter of Credit Issuer any resulting liability.

 

(c)           In the event that any Letter of Credit Issuer makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed such
amount in full to such Letter of Credit Issuer pursuant to Section 1A.04(a),
such Letter of Credit Issuer shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Participant of such failure,
and each Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such Letter of Credit Issuer, the amount
of such Participant’s Percentage of such payment in Dollars and in same day
funds; provided, however, that no Participant shall be obligated to pay to the
Administrative Agent its Percentage of such unreimbursed amount for any wrongful
payment made by such Letter of Credit Issuer under a Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Letter of Credit Issuer as determined by a final judgment
issued by a court of competent jurisdiction.  If the Administrative Agent so
notifies any Participant required to fund an Unpaid Drawing under a Letter of
Credit prior to 1:00 P.M. (New York time) on any Business Day, such Participant
shall make available to the Administrative Agent for the account of the
respective Letter of Credit Issuer such Participant’s Percentage of the amount
of such payment on such Business Day in same day funds.  If and to the extent
such Participant shall not have so made its Percentage of the amount of such
Unpaid Drawing available to the Administrative Agent for the account of the
respective Letter of Credit Issuer, such Participant agrees to pay to the
Administrative Agent for the account of such Letter of Credit Issuer, forthwith
on demand such amount, together with interest thereon, for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of such Letter of Credit Issuer at the overnight Federal Funds Effective
Rate.  The failure of any Participant to make available to the Administrative
Agent for the account of the respective Letter of Credit Issuer its Percentage
of any Unpaid Drawing under any Letter of Credit shall not relieve any other
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Letter of Credit Issuer its Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of such Letter of
Credit Issuer such other Participant’s Percentage of any such payment.

 

20

--------------------------------------------------------------------------------


 

(d)           Whenever any Letter of Credit Issuer receives a payment of a
reimbursement obligation (including interest on Unpaid Drawings) as to which the
Administrative Agent has received for the account of such Letter of Credit
Issuer any payments from any Participant pursuant to clause (c) above, such
Letter of Credit Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each Participant which has paid its
Percentage thereof, in Dollars and in same day funds, an amount equal to such
Participant’s Percentage of the amount of the payment of such reimbursement
obligation, including interest paid thereon to the extent accruing after the
purchase of the respective participations.

 

(e)           The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Letter of Credit Issuer
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever (provided that no Participant shall be required to make payments
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a final judgment issued by a court of competent jurisdiction)
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)          any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

(f)            To the extent the respective Letter of Credit Issuer is not
indemnified by the Borrower, the Participants will reimburse and indemnify such
Letter of Credit Issuer, in proportion to their respective Percentages, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by such Letter
of Credit Issuer in performing its respective duties in any way relating to or
arising out of its issuance of Letters of Credit; provided that no Participants
shall be liable for any portion of such

 

21

--------------------------------------------------------------------------------


 

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Letter of Credit Issuer’s
gross negligence or willful misconduct as determined by a final judgment issued
by a court of competent jurisdiction.

 

1A.06  Increased Costs.  If at any time after the Effective Date, the adoption
or effectiveness of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central lender or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Participant with any request or directive (whether or not having
the force of law) by any such authority, central lender or comparable agency
shall either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against Letters of Credit issued by any Letter
of Credit Issuer or such Participant’s participation therein, or (ii) shall
impose on any Letter of Credit Issuer or any Participant any other conditions
affecting this Agreement, any Letter of Credit or such Participant’s
participation therein; and the result of any of the foregoing is to increase the
cost to any Letter of Credit Issuer or such Participant of issuing, maintaining
or participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by any Letter of Credit Issuer or such Participant
hereunder (other than, in the case of a change in the basis of taxation of
payments to a Letter of Credit Issuer or Participant of the principal of or
interest on the Loans or any other amounts payable hereunder, changes in the
rate of tax on, or determined by reference to, the net income or net profits of
such Letter of Credit Issuer or Participant imposed by the jurisdiction in which
its principal office or applicable lending office is located), then, upon demand
to the Borrower by any Letter of Credit Issuer or such Participant (a copy of
which notice shall be sent by such Letter of Credit Issuer or such Participant
to the Administrative Agent), the Borrower shall pay to such Letter of Credit
Issuer or such Participant such additional amount or amounts as will compensate
such Letter of Credit Issuer or such Participant for such increased cost or
reduction.  A certificate submitted to the Borrower by such Letter of Credit
Issuer or such Participant, as the case may be (a copy of which certificate
shall be sent by such Letter of Credit Issuer or such Participant to the
Administrative Agent), setting forth the basis for the determination of such
additional amount or amounts necessary to compensate such Letter of Credit
Issuer or such Participant as aforesaid shall be conclusive and binding on the
Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish any of the Borrower’s obligations to
pay additional amounts pursuant to this Section 1A.06 upon the subsequent
receipt thereof.

 

SECTION 2.  Fees.

 

2.01  Fees.  (a)  The Borrower agrees to pay to the Administrative Agent a
commitment commission (the “RF Commitment Commission”) for the account of each
RF Lender that is a Non-Defaulting Lender for the period from and including the
Effective Date to but not including the date upon which the Total Revolving
Commitment has been terminated, computed for each day at the rate per annum
equal to 0.50% for such day on the Unutilized Revolving Commitment of such
Lender on such day.  Such Commitment Commission shall be due and payable in
arrears on the last Business Day of each calendar quarter and on the date upon
which the Total Revolving Commitment is terminated.

 

22

--------------------------------------------------------------------------------


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT A
COMMITMENT COMMISSION (THE “DDTF COMMITMENT COMMISSION” AND, TOGETHER WITH THE
RF COMMITMENT COMMISSION, THE “COMMITMENT COMMISSION”) FOR THE ACCOUNT OF EACH
LENDER WITH A DELAYED-DRAW B TERM COMMITMENT THAT IS A NON-DEFAULTING LENDER FOR
THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT NOT INCLUDING THE DATE
UPON WHICH THE TOTAL DELAYED-DRAW B TERM COMMITMENT HAS BEEN TERMINATED,
COMPUTED FOR EACH DAY AT THE RATE PER ANNUM EQUAL TO 0.50% FOR SUCH DAY ON THE
DELAYED-DRAW B TERM COMMITMENT OF SUCH LENDER ON SUCH DAY.  SUCH DDTF COMMITMENT
COMMISSION SHALL BE DUE AND PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF EACH
CALENDAR QUARTER AND ON THE DATE UPON WHICH THE TOTAL DELAYED-DRAW B TERM
COMMITMENT IS TERMINATED.


 


(C)           SO LONG AS ANY LETTER OF CREDIT IS OUTSTANDING AND HAS NOT BEEN
FULLY COLLATERALIZED PURSUANT TO SECTION 3.02(A)(A) AND/OR SECTION 8, THE
BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH
NON-DEFAULTING LENDER, PRO RATA ON THE BASIS OF THEIR RESPECTIVE PERCENTAGES, A
FEE IN RESPECT OF EACH LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”) COMPUTED
FOR EACH DAY AT A PER ANNUM RATE EQUAL TO THE APPLICABLE EURODOLLAR MARGIN FOR
RF LOANS ON SUCH DAY MULTIPLIED BY THE STATED AMOUNT OF ALL LETTERS OF CREDIT
OUTSTANDING ON SUCH DAY (LESS ANY AMOUNT THEREOF AS TO WHICH SECTION 1A.01(C)
ARRANGEMENTS ARE IN PLACE).  ACCRUED LETTER OF CREDIT FEES SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER.


 


(D)           SO LONG AS ANY LETTER OF CREDIT IS OUTSTANDING AND HAS NOT BEEN
FULLY COLLATERALIZED PURSUANT TO SECTION 3.02(A)(A) AND/OR SECTION 8, THE
BORROWER AGREES TO PAY TO THE RESPECTIVE LETTER OF CREDIT ISSUER A FEE IN
RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FACING FEE”) COMPUTED FOR
EACH DAY AT THE RATE OF 0.125% PER ANNUM ON THE STATED AMOUNT OF ALL SUCH
LETTERS OF CREDIT OUTSTANDING ON SUCH DAY, PROVIDED THAT THERE WILL BE A MINIMUM
FACING FEE PER YEAR FOR EACH LETTER OF CREDIT OF $500 (WHICH IS NOT AN
ADDITIONAL FEE).  ACCRUED FACING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER.


 


(E)           THE BORROWER AGREES TO PAY DIRECTLY TO THE RESPECTIVE LETTER OF
CREDIT ISSUER UPON EACH ISSUANCE OF, PAYMENT UNDER, AND/OR AMENDMENT OF, A
LETTER OF CREDIT SUCH AMOUNT, IF ANY, AS SHALL AT THE TIME OF SUCH ISSUANCE,
PAYMENT OR AMENDMENT BE THE ADMINISTRATIVE CHARGE WHICH SUCH LETTER OF CREDIT
ISSUER IS CUSTOMARILY CHARGING FOR ISSUANCES OF, PAYMENTS UNDER OR AMENDMENTS
OF, LETTERS OF CREDIT ISSUED BY IT.


 


(F)            THE BORROWER SHALL PAY TO (X) EACH AGENT ON THE INITIAL BORROWING
DATE, FOR ITS OWN ACCOUNT AND/OR FOR DISTRIBUTION TO THE LENDERS, SUCH FEES AS
HERETOFORE AGREED BY THE BORROWER AND THE AGENTS AND (Y) THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, SUCH OTHER FEES AS AGREED TO BETWEEN THE BORROWER
AND THE ADMINISTRATIVE AGENT, WHEN AND AS DUE.


 


(G)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH INCREMENTAL B TERM LENDER SUCH FEES AND OTHER AMOUNTS, IF
ANY, AS ARE SPECIFIED IN THE RELEVANT INCREMENTAL B TERM COMMITMENT AGREEMENT,
WITH SUCH FEES AND OTHER AMOUNTS, IF ANY, TO BE PAYABLE ON THE RESPECTIVE
INCREMENTAL B TERM LOAN BORROWING DATE.

 

23

--------------------------------------------------------------------------------


 


(H)           ALL COMPUTATIONS OF FEES SHALL BE MADE IN ACCORDANCE WITH SECTION
11.07(B).


 

2.02  Voluntary Reduction of Commitments.  (a)  Upon at least three Business
Day’s prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice shall be deemed to be
given on a certain day only if given before 2:00 P.M. (New York time) on such
day and shall be promptly transmitted by the Administrative Agent to each of the
Lenders), the Borrower shall have the right, without premium or penalty, to
reduce, in whole or in part, the Total Unutilized Revolving Commitment or the
Total Delayed-Draw B Term Commitment, provided that (w) any such partial
reduction shall apply to proportionately and permanently reduce the Revolving
Commitments or Delayed-Draw B Term Commitments, as the case may be, of each
Lender with such a Commitment, (x) in the case of any reduction to the Total
Unutilized Revolving Commitment, no such reduction shall reduce any Lender’s
Revolving Commitment by an amount greater than the then Unutilized Revolving
Commitment of such Lender, (y) in the case of any reduction to the Total
Unutilized Revolving Commitment, no such reduction shall cause the Blocked
Revolving Commitment to exceed the Total Unutilized Revolving Commitment (as
determined immediately after giving effect to such reduction) and (z) any
partial reduction pursuant to this Section 2.02(a) shall be in integral
multiples of $1,000,000.

 


(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS PROVIDED IN
SECTION 11.12(B), THE BORROWER SHALL HAVE THE RIGHT, SUBJECT TO OBTAINING THE
CONSENTS REQUIRED BY SECTION 11.12(B), UPON TWO BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT AT ITS NOTICE OFFICE (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), TO
TERMINATE THE ENTIRE DELAYED-DRAW B TERM COMMITMENT AND/OR REVOLVING COMMITMENT
OF SUCH LENDER, SO LONG AS ALL LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST,
FEES AND ALL OTHER AMOUNTS, OWING TO SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY,
OWING PURSUANT TO SECTION 1.11 BUT EXCLUDING AMOUNTS OWING IN RESPECT OF LOANS
OF ANY FACILITY MAINTAINED BY SUCH LENDER, IF SUCH LOANS ARE NOT BEING REPAID
PURSUANT TO SECTION 11.12(B)) ARE REPAID CONCURRENTLY WITH THE EFFECTIVENESS OF
SUCH TERMINATION (AT WHICH TIME ANNEX I SHALL BE DEEMED MODIFIED TO REFLECT SUCH
CHANGED AMOUNTS) AND AT SUCH TIME, UNLESS THE RESPECTIVE LENDER CONTINUES TO
HAVE OUTSTANDING COMMITMENTS AND/OR LOANS HEREUNDER, SUCH LENDER SHALL NO LONGER
CONSTITUTE A “LENDER” FOR PURPOSES OF THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDEMNIFICATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS
1.10, 1.11, 1A.06, 3.04, 11.01 AND 11.06), WHICH SHALL SURVIVE AS TO SUCH REPAID
LENDER.


 

2.03  Mandatory Adjustments of Commitments, etc.  (a)  Each of the Total Initial
B Term Commitment, the Total Delayed-Draw B Term Commitment and the Total
Revolving Commitment (and the Initial B Term Commitment, Delayed-Draw B Term
Commitment and Revolving Commitment of each Lender with such a Commitment) shall
terminate in its entirety on the Expiration Date unless the Initial Borrowing
Date has occurred on or before such date.

 


(B)           THE TOTAL INITIAL B TERM COMMITMENT (AND THE INITIAL B TERM
COMMITMENT OF EACH INITIAL B TERM LENDER) SHALL TERMINATE IN ITS ENTIRETY ON THE
INITIAL BORROWING DATE (AFTER GIVING EFFECT TO THE MAKING OF INITIAL B TERM
LOANS ON SUCH DATE).

 

24

--------------------------------------------------------------------------------


 


(C)           THE TOTAL DELAYED-DRAW B TERM COMMITMENT (AND THE DELAYED-DRAW B
TERM COMMITMENT OF EACH LENDER WITH SUCH A COMMITMENT) SHALL TERMINATE IN ITS
ENTIRETY (TO THE EXTENT NOT THERETOFORE TERMINATED) ON THE DELAYED-DRAW B TERM
COMMITMENT TERMINATION DATE (AFTER GIVING EFFECT TO ANY INCURRENCE OF
DELAYED-DRAW B TERM LOANS ON SUCH DATE).


 


(D)           THE TOTAL DELAYED-DRAW B TERM COMMITMENT SHALL (I) BE REDUCED ON
EACH DATE ON WHICH DELAYED-DRAW B TERM LOANS ARE INCURRED (AFTER GIVING EFFECT
TO THE MAKING OF DELAYED-DRAW B TERM LOANS ON SUCH DATE) IN AN AMOUNT EQUAL TO
THE AGGREGATE PRINCIPAL AMOUNT OF THE DELAYED-DRAW B TERM LOANS INCURRED ON SUCH
DATE AND (II) PRIOR TO THE TERMINATION OF THE TOTAL DELAYED-DRAW B TERM
COMMITMENT AS PROVIDED IN SECTION 2.03(C) AND PRECEDING CLAUSE (I), BE REDUCED
ON EACH DATE ON WHICH BOTH (X) NO B TERM LOANS ARE OUTSTANDING (AFTER GIVING
EFFECT TO THE APPLICATION ON OR PRIOR TO SUCH DATE OF THE PROVISIONS OF
SECTIONS 3.02(A)) AND (Y) B TERM LOANS, HAD THERE BEEN ANY STILL OUTSTANDING,
WOULD HAVE BEEN REQUIRED TO BE REPAID PURSUANT TO SECTIONS 3.02(A)(B), (C), (D)
OR (E), BY THE AMOUNT, IF ANY, BY WHICH THE AMOUNT REQUIRED TO BE APPLIED
PURSUANT TO SAID SECTIONS AS A RESULT OF THE EVENTS DESCRIBED THEREIN
(DETERMINED AS IF AN UNLIMITED AMOUNT OF B TERM LOANS WERE ACTUALLY OUTSTANDING)
EXCEEDS THE AGGREGATE PRINCIPAL AMOUNT OF B TERM LOANS BEING REPAID AS A RESULT
OF SUCH EVENTS.


 


(E)           THE TOTAL INCREMENTAL B TERM COMMITMENT (AND THE INCREMENTAL B
TERM COMMITMENT OF EACH INCREMENTAL B TERM LENDER WITH SUCH A COMMITMENT)
PURSUANT TO AN INCREMENTAL B TERM COMMITMENT AGREEMENT SHALL TERMINATE IN ITS
ENTIRETY ON THE RELATED INCREMENTAL B TERM LOAN BORROWING DATE THEREFOR (AFTER
GIVING EFFECT TO THE MAKING OF INCREMENTAL B TERM LOANS ON SUCH DATE).


 


(F)            THE TOTAL REVOLVING COMMITMENT (TO THE EXTENT OUTSTANDING) SHALL
BE REDUCED ON EACH DATE ON WHICH BOTH (X) NO B TERM LOANS ARE OUTSTANDING (AFTER
GIVING EFFECT TO THE APPLICATION ON OR PRIOR TO SUCH DATE OF THE PROVISIONS OF
SECTIONS 3.02(A)) AND THE TOTAL DELAYED-DRAW B TERM COMMITMENT HAS TERMINATED
(AFTER GIVING EFFECT TO THE APPLICATION ON OR PRIOR TO SUCH DATE OF THE
PROVISIONS OF SECTIONS 2.03(C) AND (D)) AND (Y) B TERM LOANS, HAD THERE BEEN ANY
STILL OUTSTANDING, WOULD HAVE BEEN REQUIRED TO BE REPAID PURSUANT TO SECTIONS
3.02(A)(B), (C), (D) OR (E), BY THE AMOUNT, IF ANY, BY WHICH THE AMOUNT REQUIRED
TO BE APPLIED PURSUANT TO SAID SECTIONS AS A RESULT OF THE EVENTS DESCRIBED
THEREIN (DETERMINED AS IF AN UNLIMITED AMOUNT OF B TERM LOANS WERE ACTUALLY
OUTSTANDING) EXCEEDS THE SUM OF THE DELAYED-DRAW B TERM COMMITMENTS BEING
TERMINATED AND THE AGGREGATE PRINCIPAL AMOUNT OF B TERM LOANS BEING REPAID, IN
EITHER CASE AS A RESULT OF SUCH EVENTS; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE TOTAL REVOLVING COMMITMENT BE REDUCED BELOW $50,000,000 AS A RESULT OF
THE APPLICATION OF THIS SECTION 2.03(F).


 


(G)           THE TOTAL REVOLVING COMMITMENT SHALL TERMINATE IN ITS ENTIRETY ON
THE EARLIER OF (X) THE RF MATURITY DATE AND (Y) THE DATE ON WHICH A CHANGE OF
CONTROL OCCURS.


 


(H)           EACH PARTIAL REDUCTION OF THE COMMITMENTS UNDER A FACILITY
PURSUANT TO THIS SECTION 2.03 SHALL APPLY PROPORTIONATELY TO REDUCE THE
COMMITMENT OF EACH LENDER UNDER SUCH FACILITY.

 

25

--------------------------------------------------------------------------------


 

SECTION 3.  Payments.

 

3.01  Voluntary Prepayments.  The Borrower shall have the right to prepay Loans,
in whole or in part, without premium or penalty, from time to time on the
following terms and conditions:  (i) the Borrower shall give the Administrative
Agent at the Payment Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Loans, whether such Loans are
B Term Loans, RF Loans or Swingline Loans, the amount of such prepayment and (in
the case of Eurodollar Loans) the specific Borrowing(s) pursuant to which made,
which notice shall be given by the Borrower prior to 12:00 Noon (New York time)
at least one Business Day prior to the date of such prepayment with respect to
Base Rate Loans (other than Swingline Loans, with respect to which notice shall
be given by the Borrower on the date of prepayment) and at least three Business
Days prior to the date of such prepayment with respect to Eurodollar Loans, and
which notice (except in the case of a prepayment of Swingline Loans) shall
promptly be transmitted by the Administrative Agent to each of the Lenders; (ii)
each partial prepayment of any Borrowing shall be in an aggregate principal
amount of at least $1,000,000 (or $100,000, in the case of a partial prepayment
of any Borrowing of Swingline Loans), provided that no partial prepayment of
Eurodollar Loans made pursuant to a Borrowing shall reduce the aggregate
principal amount of the Loans outstanding pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto; (iii) except
as provided in clause (v) below, each prepayment in respect of any Loans of a
given Facility made pursuant to a Borrowing shall be applied pro rata among such
Loans, provided that at the Borrower’s election in connection with any
prepayment of RF Loans pursuant to this Section 3.01, such prepayment shall not
be applied to any RF Loans of a Defaulting Lender; (iv) at the time of any
prepayment of Eurodollar Loans pursuant to this Section 3.01 on any date other
than the last day of the Interest Period applicable thereto, the Borrower shall
pay the amounts required pursuant to Section 1.11; and (v) in the event of
certain refusals by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as provided in Section 11.12(b), the Borrower
may, upon two Business Days’ prior written notice to the Administrative Agent at
its Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), repay all Loans of such Lender (including all amounts,
if any, owing pursuant to Section 1.11), together with accrued and unpaid
interest, Fees and all other amounts then owing to such Lender (or owing to such
Lender with respect to each Facility which gave rise to the need to obtain such
Lender’s individual consent) in accordance with said Section 11.12(b), so long
as (A) in the case of the repayment of RF Loans of any Lender pursuant to this
clause (v), the Revolving Commitment of such Lender is terminated concurrently
with such repayment (at which time Annex I shall be deemed modified to reflect
the changed Revolving Commitments) and (B) the consents required by Section
11.12(b) in connection with the repayment pursuant to this clause (v) shall have
been obtained.

 

3.02  Mandatory Prepayments.

 

(A)          Requirements:

 


(A)           (I) IF ON ANY DATE (AND AFTER GIVING EFFECT TO ALL OTHER
REPAYMENTS ON SUCH DATE) THE SUM OF (I) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF RF LOANS MADE BY NON-DEFAULTING LENDERS, (II) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL SWINGLINE LOANS AND (III) THE LETTER OF
CREDIT OUTSTANDINGS (LESS ANY AMOUNT THEREOF AS TO WHICH SECTION 1A.01(C)
ARRANGEMENTS ARE IN PLACE) EXCEEDS THE ADJUSTED TOTAL AVAILABLE REVOLVING
COMMITMENT AS

 

26

--------------------------------------------------------------------------------


 


THEN IN EFFECT, THE BORROWER SHALL REPAY ON SUCH DATE THE PRINCIPAL OF
OUTSTANDING SWINGLINE LOANS AND, AFTER ALL SWINGLINE LOANS HAVE BEEN REPAID IN
FULL OR IF NO SWINGLINE LOANS ARE OUTSTANDING, THE PRINCIPAL OF OUTSTANDING RF
LOANS OF NON-DEFAULTING LENDERS IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.  IF, AFTER GIVING EFFECT TO SUCH REPAYMENT OR REPAYMENTS, THE LETTER OF
CREDIT OUTSTANDINGS (LESS ANY AMOUNT THEREOF AS TO WHICH SECTION 1A.01(C)
ARRANGEMENTS ARE IN PLACE) EXCEEDS THE ADJUSTED TOTAL AVAILABLE REVOLVING
COMMITMENT THEN IN EFFECT, THE BORROWER SHALL PAY TO THE COLLATERAL AGENT AN
AMOUNT IN CASH AND/OR CASH EQUIVALENTS EQUAL TO SUCH EXCESS AND THE COLLATERAL
AGENT SHALL HOLD SUCH PAYMENT AS SECURITY FOR THE OBLIGATIONS OF THE BORROWER IN
RESPECT OF LETTERS OF CREDIT OWING TO NON-DEFAULTING LENDERS PURSUANT TO A CASH
COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT (WHICH SHALL PERMIT CERTAIN INVESTMENTS IN
CASH EQUIVALENTS REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, UNTIL ALL
PROCEEDS ARE APPLIED TO SUCH SECURED OBLIGATIONS OR UNTIL ALL LETTERS OF CREDIT
SO SECURED EXPIRE UNDRAWN, AT WHICH TIME SUCH AMOUNT SHALL BE RETURNED TO THE
BORROWER).


 

(ii)           On any date on which the aggregate outstanding principal amount
of the RF Loans made by any Defaulting Lender exceeds the Available Revolving
Commitment of such Defaulting Lender, the Borrower shall prepay on such date
principal of outstanding RF Loans of such Defaulting Lender in an amount equal
to such excess.

 


(B)           ON THE FIFTH BUSINESS DAY FOLLOWING THE DATE OF RECEIPT THEREOF ON
OR AFTER THE EFFECTIVE DATE BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES OF
THE NET CASH PROCEEDS FROM ANY ASSET SALE, AN AMOUNT EQUAL TO 100% OF THE NET
CASH PROCEEDS FROM SUCH ASSET SALE SHALL BE APPLIED AS A MANDATORY REPAYMENT OF
PRINCIPAL OF THE THEN OUTSTANDING B TERM LOANS, PROVIDED THAT UP TO 100% OF THE
NET CASH PROCEEDS FROM ASSET SALES SHALL NOT BE REQUIRED TO BE USED TO SO REPAY
B TERM LOANS TO THE EXTENT (I) THE BORROWER ELECTS, AS HEREINAFTER PROVIDED, TO
CAUSE SUCH NET CASH PROCEEDS TO BE USED WITHIN 270 DAYS OF SUCH ASSET SALE TO
FINANCE PERMITTED ACQUISITIONS (A “REINVESTMENT ELECTION”) OR (II) IN THE CASE
OF NET CASH PROCEEDS FROM AN ASSET SALE CONSTITUTING A NON-CORE ASSET SALE AND
SO LONG AS RF LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO AT LEAST SUCH
AMOUNT OF NET CASH PROCEEDS WERE INCURRED TO FINANCE PERMITTED ACQUISITIONS
WITHIN 120 DAYS PRIOR TO THE DATE OF RECEIPT OF SUCH NET CASH PROCEEDS, THE
BORROWER APPLIES ALL (AND NOT LESS THAN ALL) OF SUCH NET CASH PROCEEDS TO REPAY
OUTSTANDING PRINCIPAL OF RF LOANS IN ACCORDANCE WITH SECTION 3.01 (A “REPAYMENT
ELECTION”).  THE BORROWER MAY EXERCISE (X) ITS REPAYMENT ELECTION WITH RESPECT
TO A NON-CORE ASSET SALE AS PROVIDED ABOVE IF (A) NO DEFAULT OR EVENT OF DEFAULT
EXISTS AND (B) THE BORROWER DELIVERS A WRITTEN NOTICE SIGNED BY AN AUTHORIZED
OFFICER TO THE ADMINISTRATIVE AGENT NO LATER THAN FIVE BUSINESS DAYS FOLLOWING
THE RESPECTIVE NON-CORE ASSET SALE STATING THAT IT HAS INCURRED RF LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO OR GREATER THAN THE NET CASH PROCEEDS
RECEIVED FROM SUCH NON-CORE ASSET SALE TO FINANCE A PERMITTED ACQUISITION WITHIN
THE TIME PERIOD SPECIFIED IN CLAUSE (II) ABOVE AND SPECIFYING THE RELEVANT
PERMITTED ACQUISITION(S) CONSUMMATED DURING SUCH PERIOD AND (Y) ITS REINVESTMENT
ELECTION WITH RESPECT TO AN ASSET SALE IF (A) NO DEFAULT OR EVENT OF DEFAULT
EXISTS AND (B) THE BORROWER DELIVERS A REINVESTMENT NOTICE TO THE ADMINISTRATIVE
AGENT NO LATER THAN FIVE BUSINESS DAYS FOLLOWING THE DATE OF THE CONSUMMATION OF
THE RESPECTIVE ASSET SALE, WITH SUCH REINVESTMENT ELECTION BEING EFFECTIVE WITH
RESPECT TO THE NET CASH PROCEEDS OF SUCH ASSET SALE EQUAL TO THE ANTICIPATED
REINVESTMENT AMOUNT SPECIFIED IN SUCH REINVESTMENT NOTICE.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 3.02(A)(B), IN NO EVENT SHALL THE BORROWER
OR ANY OF ITS SUBSIDIARIES USE ANY PROCEEDS FROM ANY ASSET SALE TO MAKE

 

27

--------------------------------------------------------------------------------


 


ANY VOLUNTARY OR MANDATORY REPAYMENT OR PREPAYMENT OF PERMITTED SENIOR UNSECURED
NOTES OR PERMITTED JUNIOR CAPITAL AND, IN EACH CASE, BEFORE ANY SUCH OBLIGATION
TO USE SUCH PROCEEDS TO MAKE SUCH REPAYMENT SHALL ARISE, THE BORROWER OR THE
RESPECTIVE SUBSIDIARY SHALL REINVEST THE RESPECTIVE AMOUNTS PURSUANT TO A
REINVESTMENT ELECTION AS, AND TO THE EXTENT, PERMITTED ABOVE IN THIS SECTION
3.02(A)(B) OR APPLY SUCH PROCEEDS AS A MANDATORY PREPAYMENT AND/OR COMMITMENT
REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.02(B), 2.03(D) OR
2.03(F), AS APPLICABLE.


 


(C)           ON THE BUSINESS DAY FOLLOWING THE RECEIPT THEREOF BY THE BORROWER,
AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS FROM THE ISSUANCE OF PERMITTED
SENIOR UNSECURED NOTES AND PERMITTED JUNIOR CAPITAL SHALL BE APPLIED AS A
MANDATORY REPAYMENT OF PRINCIPAL OF THE THEN OUTSTANDING B TERM LOANS; PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, THE NET CASH PROCEEDS FROM ANY ISSUANCE OF
PERMITTED SENIOR UNSECURED NOTES OR PERMITTED JUNIOR CAPITAL BY THE BORROWER
AFTER THE INITIAL BORROWING DATE SHALL NOT BE REQUIRED TO BE APPLIED TO REPAY
PRINCIPAL OF OUTSTANDING B TERM LOANS AS OTHERWISE REQUIRED ABOVE, SO LONG AS
(I) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM THE
RESPECTIVE ISSUANCE OF SUCH PERMITTED SENIOR UNSECURED NOTES OR PERMITTED JUNIOR
CAPITAL, AS THE CASE MAY BE, (II) CALCULATIONS ARE MADE BY THE BORROWER
DEMONSTRATING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 7.11 AND 7.12
FOR THE CALCULATION PERIOD MOST RECENTLY ENDED PRIOR TO THE DATE OF SUCH
ISSUANCE OF PERMITTED SENIOR UNSECURED NOTES OR PERMITTED JUNIOR CAPITAL, AS THE
CASE MAY BE, ON A PRO FORMA BASIS (AS IF THE RESPECTIVE PERMITTED SENIOR
UNSECURED NOTES OR PERMITTED JUNIOR CAPITAL, AS THE CASE MAY BE, HAD BEEN ISSUED
ON THE FIRST DAY OF SUCH CALCULATION PERIOD), (III) IN THE CASE OF ANY ISSUANCE
OF PERMITTED JUNIOR CAPITAL CONSISTING OF PERMITTED SENIOR SUBORDINATED NOTES OR
DISQUALIFIED PREFERRED STOCK, CALCULATIONS ARE MADE BY THE BORROWER
DEMONSTRATING COMPLIANCE WITH A SENIOR SECURED LEVERAGE RATIO OF LESS THAN
3.75:1.00 FOR THE CALCULATION PERIOD MOST RECENTLY ENDED PRIOR TO THE DATE OF
SUCH ISSUANCE OF PERMITTED JUNIOR CAPITAL ON A PRO FORMA BASIS (AS IF THE
RESPECTIVE PERMITTED JUNIOR CAPITAL HAD BEEN ISSUED ON THE FIRST DAY OF SUCH
CALCULATION PERIOD), (IV) IN THE CASE OF ANY ISSUANCE OF PERMITTED SENIOR
UNSECURED NOTES, CALCULATIONS ARE MADE BY THE BORROWER DEMONSTRATING COMPLIANCE
WITH A SENIOR SECURED LEVERAGE RATIO OF LESS THAN 3.00:1.00 FOR THE CALCULATION
PERIOD MOST RECENTLY ENDED PRIOR TO THE DATE OF SUCH ISSUANCE OF PERMITTED
SENIOR UNSECURED NOTES ON A PRO FORMA BASIS (DETERMINED AS IF THE RESPECTIVE
PERMITTED SENIOR UNSECURED NOTES HAD BEEN ISSUED ON THE FIRST DAY OF SUCH
CALCULATION PERIOD AND AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF B
TERM LOANS WITH A PORTION OF THE NET CASH PROCEEDS FROM THE ISSUANCE THEREOF),
(V) ALL OF THE NET CASH PROCEEDS FROM SUCH ISSUANCE OF PERMITTED SENIOR
UNSECURED NOTES OR PERMITTED JUNIOR CAPITAL, AS THE CASE MAY BE, SHALL HAVE BEEN
USED (EXCEPT TO THE EXTENT OF ANY PORTION THEREOF APPLIED TO MAKE A CONCURRENT
PREPAYMENT OF B TERM LOANS PURSUANT TO, AND IN ACCORDANCE WITH THE REQUIREMENTS
OF, SECTION 3.01) TO EFFECT A PERMITTED ACQUISITION IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 6.10 AND/OR CONCURRENTLY UTILIZED BY THE BORROWER (X) TO
MAKE A VOLUNTARY PREPAYMENT OF RF LOANS PURSUANT TO, AND IN ACCORDANCE WITH THE
REQUIREMENTS OF, SECTION 3.01 IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF RF LOANS ACTUALLY INCURRED BY THE BORROWER TO
FINANCE A PERMITTED ACQUISITION AND/OR (Y) TO REDEEM AND/OR REFINANCE PERMITTED
SENIOR UNSECURED NOTES AND/OR PERMITTED JUNIOR CAPITAL IN AN AMOUNT EQUAL TO THE
PRINCIPAL AMOUNT OR AGGREGATE LIQUIDATION PREFERENCE OF OR THE NET CASH PROCEEDS
FROM, AS THE CASE MAY BE, THE PERMITTED SENIOR UNSECURED NOTES OR PERMITTED
JUNIOR CAPITAL, AS THE CASE MAY BE, ACTUALLY ISSUED TO FINANCE PERMITTED
ACQUISITION(S) OR PERMITTED ACQUISITIONS (AND PAY RELATED ACCRUED INTEREST AND
DIVIDENDS THEREON, IF ANY), IN ANY SUCH CASE WITHIN THE 364-DAY PERIOD PRIOR

 

28

--------------------------------------------------------------------------------


 


TO SUCH ISSUANCE OF PERMITTED SENIOR UNSECURED NOTES OR PERMITTED JUNIOR
CAPITAL, AS THE CASE MAY BE, AND (VI) THE BORROWER SHALL HAVE FURNISHED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE FROM AN AUTHORIZED OFFICER CERTIFYING AS TO
COMPLIANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSES (I), (II), (III), (IV) AND
(V) AND CONTAINING THE CALCULATIONS REQUIRED BY PRECEDING CLAUSES (II), (III)
AND (IV), AS APPLICABLE.


 


(D)           ON THE REINVESTMENT PREPAYMENT DATE WITH RESPECT TO A REINVESTMENT
ELECTION, AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT AMOUNT, IF ANY, FOR
SUCH REINVESTMENT ELECTION SHALL BE APPLIED AS A REPAYMENT OF THE PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING B TERM LOANS.


 


(E)           ON THE DATE OF DELIVERY OF EACH QUARTERLY COMPLIANCE CERTIFICATE
PURSUANT TO SECTION 6.01(E) DEMONSTRATING THAT THE LEVERAGE RATIO AS AT THE LAST
DAY OF THE FISCAL QUARTER OF THE BORROWER COVERED BY SUCH QUARTERLY COMPLIANCE
CERTIFICATE IS GREATER THAN 5.00:1.00 (OR, IF THE BORROWER SHALL HAVE FAILED TO
DELIVER A QUARTERLY COMPLIANCE CERTIFICATE AS REQUIRED BY SECTION 6.01(E) WITH
RESPECT TO ANY FISCAL QUARTER OF THE BORROWER, ON THE DATE OF THE REQUIRED
DELIVERY OF A QUARTERLY COMPLIANCE CERTIFICATE FOR SUCH FISCAL QUARTER PURSUANT
TO SAID SECTION), AN AMOUNT EQUAL TO 50% OF THE INCREASE, IF ANY, IN CUMULATIVE
DISTRIBUTABLE CASH DURING SUCH FISCAL QUARTER SHALL BE APPLIED AS A MANDATORY
REPAYMENT OF PRINCIPAL OF THE THEN OUTSTANDING B TERM LOANS; PROVIDED THAT, SO
LONG AS (X) NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF THE REQUIRED
MANDATORY REPAYMENT PURSUANT TO THIS CLAUSE (E) AND (Y) NO DIVIDEND SUSPENSION
PERIOD EXISTED DURING THE FISCAL QUARTER OF THE BORROWER ENDED IMMEDIATELY PRIOR
TO SUCH FISCAL QUARTER, THE BORROWER SHALL NOT BE SO REQUIRED TO REPAY B TERM
LOANS AS OTHERWISE REQUIRED BY THIS CLAUSE (E); PROVIDED HOWEVER, THAT IF THE
BORROWER IS SUBSEQUENTLY PROHIBITED FROM PAYING DIVIDENDS ON THE BORROWER COMMON
STOCK DURING THE FISCAL QUARTER OF THE BORROWER IMMEDIATELY SUCCEEDING SUCH
FISCAL QUARTER AS A RESULT OF THE EXISTENCE OF A DIVIDEND SUSPENSION PERIOD, A
DEFAULT OR AN EVENT OF DEFAULT, A MANDATORY REPAYMENT OF B TERM LOANS SHALL BE
REQUIRED WITHIN 60 DAYS AFTER THE LAST DAY OF SUCH IMMEDIATELY SUCCEEDING FISCAL
QUARTER IN THE AMOUNT ORIGINALLY REQUIRED BY THIS CLAUSE (E) FOR THE RESPECTIVE
PRIOR FISCAL QUARTER (DETERMINED WITHOUT REGARD TO THIS AND THE IMMEDIATELY
PRECEDING PROVISO).


 


(F)            TO THE EXTENT NOT THERETOFORE REPAID PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT, (I) ALL OUTSTANDING RF LOANS AND SWINGLINE LOANS SHALL BE
REPAID IN FULL UPON THE TERMINATION OF THE TOTAL REVOLVING COMMITMENT, (II) ALL
OUTSTANDING B TERM LOANS AND RF LOANS SHALL BE REPAID IN FULL ON THE RELEVANT
MATURITY DATE THEREFOR, (III) ALL OUTSTANDING SWINGLINE LOANS SHALL BE REPAID IN
FULL ON THE SWINGLINE EXPIRY DATE AND (IV) ALL OUTSTANDING B TERM LOANS SHALL BE
REPAID IN FULL ON THE DATE A CHANGE OF CONTROL OCCURS.


 

(B)           Application:

 


WITH RESPECT TO EACH PREPAYMENT OF LOANS REQUIRED BY SECTION 3.02(A), THE
BORROWER MAY DESIGNATE THE TYPES OF LOANS WHICH ARE TO BE PREPAID AND THE
SPECIFIC BORROWING(S) UNDER THE AFFECTED FACILITY PURSUANT TO WHICH MADE,
PROVIDED THAT (I) IF ANY PREPAYMENT OF EURODOLLAR LOANS MADE PURSUANT TO A
SINGLE BORROWING SHALL REDUCE THE OUTSTANDING LOANS MADE PURSUANT TO SUCH
BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT FOR SUCH
BORROWING, SUCH BORROWING SHALL BE IMMEDIATELY CONVERTED INTO BASE RATE LOANS;
(II) EXCEPT FOR THE DIFFERING TREATMENTS OF DEFAULTING LENDERS AND
NON-DEFAULTING LENDERS

 

29

--------------------------------------------------------------------------------


 


AS EXPRESSLY PROVIDED IN SECTION 3.02(A)(A), EACH PREPAYMENT OF ANY LOANS UNDER
A FACILITY MADE PURSUANT TO A GIVEN BORROWING SHALL BE APPLIED PRO RATA AMONG
SUCH LOANS; (III) REPAYMENTS OF EURODOLLAR LOANS PURSUANT TO THIS SECTION 3.02
MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS
(X) ALL EURODOLLAR LOANS OF THE RESPECTIVE FACILITY WITH INTEREST PERIODS ENDING
ON SUCH DATE OF REQUIRED REPAYMENT AND ALL BASE RATE LOANS OF THE RESPECTIVE
FACILITY HAVE BEEN PAID IN FULL AND/OR (Y) CONCURRENTLY WITH SUCH REPAYMENT, THE
BORROWER PAYS ALL BREAKAGE COSTS AND OTHER AMOUNTS OWING TO EACH LENDER PURSUANT
TO SECTION 1.11.  IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED
IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE,
MAKE SUCH DESIGNATION IN ITS SOLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 1.11.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 3.02, IF AT ANY TIME THE MANDATORY REPAYMENT OF LOANS
PURSUANT TO THIS SECTION 3.02 WOULD RESULT, AFTER GIVING EFFECT TO THE
PROCEDURES SET FORTH IN CLAUSE (III) OF THE SECOND PRECEDING SENTENCE, IN THE
BORROWER INCURRING BREAKAGE COSTS UNDER SECTION 1.11 AS A RESULT OF EURODOLLAR
LOANS BEING REPAID OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE
THERETO (ANY SUCH EURODOLLAR LOANS, “AFFECTED LOANS”), THE BORROWER MAY (IN LIEU
OF MAKING SUCH PAYMENT) ELECT, BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, TO
HAVE THE PROVISIONS OF THE FOLLOWING SENTENCE BE APPLICABLE.  AT THE TIME ANY
AFFECTED LOANS ARE OTHERWISE REQUIRED TO BE PREPAID, THE BORROWER MAY ELECT TO
DEPOSIT 100% (OR SUCH LESSER PERCENTAGE ELECTED BY THE BORROWER AS NOT BEING
REPAID) OF THE PRINCIPAL AMOUNTS THAT OTHERWISE WOULD HAVE BEEN PAID IN RESPECT
OF THE AFFECTED LOANS WITH THE ADMINISTRATIVE AGENT TO BE HELD AS SECURITY FOR
THE OBLIGATIONS OF THE BORROWER HEREUNDER PURSUANT TO A CASH COLLATERAL
AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL TO BE RELEASED FROM SUCH CASH
COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR
LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE TO EURODOLLAR LOANS (OR SUCH EARLIER DATE OR DATES AS SHALL BE
REQUESTED BY THE BORROWER), WITH THE AMOUNT TO BE SO RELEASED AND APPLIED ON THE
LAST DAY OF EACH INTEREST PERIOD TO BE THE AMOUNT OF SUCH EURODOLLAR LOANS TO
WHICH SUCH INTEREST PERIOD APPLIES (OR, IF LESS, THE AMOUNT REMAINING IN SUCH
CASH COLLATERAL ACCOUNT).


 

3.03  Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the ratable account of the Lenders entitled thereto, not later than
1:00 P.M. (New York time) on the date when due and shall be made in immediately
available funds and in Dollars at the Payment Office, it being understood that
written notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Payment Office shall constitute
the making of such payment to the extent of such funds held in such
account.  Any payments under this Agreement which are made later than 1:00 P.M.
(New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

3.04  Net Payments.  (a)  All payments made by the Borrower hereunder and/or
under any Note will be made without setoff, counterclaim or other
defense.  Except as provided in Section 3.04(b), all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other

 

30

--------------------------------------------------------------------------------


 

charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, except as provided in the second succeeding
sentence, any tax imposed on or measured by the net income or net profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement and/or under any Note, after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for herein
or therein.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or net profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence.  The Borrower will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrower.  The Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.

 


(B)           EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE EFFECTIVE DATE, OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE
OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 1.13 OR 11.04 (UNLESS
THE RESPECTIVE LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR TRANSFER), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH
LENDER, (I) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI OR W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN
INCOME TAX TREATY) (OR SUCCESSOR FORM)) CERTIFYING TO SUCH LENDER’S ENTITLEMENT
AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH
RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE, OR (II)
IF THE LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE
CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN
(WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN INCOME TAX TREATY) PURSUANT TO
CLAUSE (I) ABOVE, (X) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C (ANY
SUCH CERTIFICATE, A “SECTION 3.04 CERTIFICATE”) AND (Y) TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (WITH
RESPECT TO THE PORTFOLIO INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO
SUCH LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED
STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST TO BE MADE UNDER
THIS AGREEMENT AND UNDER ANY NOTE.  IN ADDITION, EACH LENDER AGREES THAT FROM
TIME TO TIME AFTER THE EFFECTIVE DATE,

 

31

--------------------------------------------------------------------------------


 


WHEN A LAPSE OF TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS
CERTIFICATION OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, IT WILL DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN (WITH RESPECT TO
THE BENEFITS OF ANY INCOME TAX TREATY), OR FORM W-8BEN (WITH RESPECT TO THE
PORTFOLIO INTEREST EXEMPTION) AND A SECTION 3.04 CERTIFICATE, AS THE CASE MAY
BE, AND SUCH OTHER FORMS AS MAY BE REQUIRED IN ORDER TO CONFIRM OR ESTABLISH THE
ENTITLEMENT OF SUCH LENDER TO A CONTINUED EXEMPTION FROM OR REDUCTION IN UNITED
STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND ANY
NOTE, OR IT SHALL IMMEDIATELY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
OF ITS INABILITY TO DELIVER ANY SUCH FORM OR CERTIFICATE, IN WHICH CASE SUCH
LENDER SHALL NOT BE REQUIRED TO DELIVER ANY SUCH FORM OR CERTIFICATE PURSUANT TO
THIS SECTION 3.04(B).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 3.04(A), BUT SUBJECT TO SECTION 11.04(B) AND THE IMMEDIATELY SUCCEEDING
SENTENCE, (X) THE BORROWER SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO
SO BY LAW, TO DEDUCT OR WITHHOLD INCOME OR SIMILAR TAXES IMPOSED BY THE UNITED
STATES (OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN)
FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE BY IT HEREUNDER FOR THE ACCOUNT OF
ANY LENDER WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN
SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES TO THE
EXTENT THAT SUCH LENDER HAS NOT PROVIDED TO THE BORROWER U.S. INTERNAL REVENUE
SERVICE FORMS THAT ESTABLISH A COMPLETE EXEMPTION FROM SUCH DEDUCTION OR
WITHHOLDING AND (Y) THE BORROWER SHALL NOT BE OBLIGATED PURSUANT TO SECTION
3.04(A) HEREOF TO GROSS-UP PAYMENTS TO BE MADE BY IT TO A LENDER IN RESPECT OF
INCOME OR SIMILAR TAXES IMPOSED BY THE UNITED STATES (I) IF SUCH LENDER HAS NOT
PROVIDED TO THE BORROWER THE INTERNAL REVENUE SERVICE FORMS REQUIRED TO BE
PROVIDED TO THE BORROWER PURSUANT TO THIS SECTION 3.04(B) OR (II) IN THE CASE OF
A PAYMENT, OTHER THAN INTEREST, TO A LENDER DESCRIBED IN CLAUSE (II) ABOVE, TO
THE EXTENT THAT SUCH FORMS DO NOT ESTABLISH A COMPLETE EXEMPTION FROM
WITHHOLDING OF SUCH TAXES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THE PRECEDING SENTENCE OR ELSEWHERE IN THIS SECTION 3.04 AND EXCEPT AS SET
FORTH IN SECTION 11.04(B), THE BORROWER AGREES TO PAY ANY ADDITIONAL AMOUNTS AND
TO INDEMNIFY EACH LENDER IN THE MANNER SET FORTH IN SECTION 3.04(A) (WITHOUT
REGARD TO THE IDENTITY OF THE JURISDICTION REQUIRING THE DEDUCTION OR
WITHHOLDING) IN RESPECT OF ANY AMOUNTS DEDUCTED OR WITHHELD BY IT AS DESCRIBED
IN THE IMMEDIATELY PRECEDING SENTENCE AS A RESULT OF ANY CHANGES AFTER THE
EFFECTIVE DATE IN ANY APPLICABLE LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR IN THE INTERPRETATION THEREOF, RELATING TO THE DEDUCTING
OR WITHHOLDING OF SUCH INCOME OR SIMILAR TAXES.


 


(C)           IF THE BORROWER PAYS ANY ADDITIONAL AMOUNT UNDER THIS SECTION 3.04
TO A LENDER AND SUCH LENDER DETERMINES IN ITS SOLE DISCRETION THAT IT HAS
ACTUALLY RECEIVED OR REALIZED IN CONNECTION THEREWITH ANY REFUND OR ANY
REDUCTION OF, OR CREDIT AGAINST, ITS TAX LIABILITIES IN OR WITH RESPECT TO THE
TAXABLE YEAR IN WHICH THE ADDITIONAL AMOUNT IS PAID, SUCH LENDER SHALL PAY TO
THE BORROWER AN AMOUNT THAT THE LENDER SHALL, IN ITS SOLE DISCRETION (BUT ACTING
IN GOOD FAITH), DETERMINE IS EQUAL TO THE NET BENEFIT, AFTER TAX, WHICH WAS
OBTAINED BY THE LENDER IN SUCH YEAR AS A CONSEQUENCE OF SUCH REFUND, REDUCTION
OR CREDIT.


 

SECTION 4.  Conditions Precedent.

 

4.01  Conditions Precedent to Initial Borrowing Date and the Initial Incurrence
of Loans.  The obligation of the Lenders to make Loans hereunder and the
obligation of each Letter of Credit Issuer to issue Letters of Credit hereunder,
in each case on the Initial Borrowing Date, are subject to the satisfaction of
each of the following conditions at such time:

 

32

--------------------------------------------------------------------------------


 


(A)           EFFECTIVENESS; NOTES.  (I)  THE EFFECTIVE DATE SHALL HAVE OCCURRED
AS PROVIDED IN SECTION 11.10 AND (II) THERE SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER REQUESTING SAME THE
APPROPRIATE NOTE OR NOTES EXECUTED BY THE BORROWER, IN EACH CASE, IN THE AMOUNT,
MATURITY AND AS OTHERWISE PROVIDED HEREIN.


 


(B)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) FROM PAUL, HASTINGS, JANOFSKY & WALKER LLP, SPECIAL COUNSEL TO THE CREDIT
PARTIES, AN OPINION ADDRESSED TO EACH AGENT, THE COLLATERAL AGENT AND EACH OF
THE LENDERS AND DATED THE INITIAL BORROWING DATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D AND (II) FROM LOCAL AND SPECIAL FCC COUNSEL TO THE PLEDGE PARTIES
REASONABLY SATISFACTORY TO THE AGENTS, SUCH OPINIONS AS THE AGENTS MAY
REASONABLY REQUEST, WHICH OPINIONS SHALL (X) BE ADDRESSED TO EACH AGENT, THE
COLLATERAL AGENT AND EACH OF THE LENDERS AND BE DATED THE INITIAL BORROWING
DATE, (Y) COVER SUCH OTHER MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED
HEREIN AS THE AGENTS MAY REASONABLY REQUEST AND (Z) BE IN FORM, SCOPE AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENTS.


 


(C)           COMPANY PROCEEDINGS.  (I)  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE INITIAL BORROWING DATE, SIGNED BY AN
AUTHORIZED OFFICER IN THE FORM OF EXHIBIT E WITH APPROPRIATE INSERTIONS AND
DELETIONS, TOGETHER WITH (X) COPIES OF THE CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER ORGANIZATIONAL DOCUMENTS OF EACH PLEDGE PARTY AND (Y) THE RESOLUTIONS
OF EACH PLEDGE PARTY REFERRED TO IN SUCH CERTIFICATE AND ALL OF THE FOREGOING
(INCLUDING EACH SUCH ORGANIZATIONAL DOCUMENT) SHALL BE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND (Z) A STATEMENT THAT ALL OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTIONS 4.01(E), (F), (G), (K), (L) AND (N) AND 4.02(B)
HAVE BEEN SATISFIED AS OF SUCH DATE.


 

(II)           ON THE INITIAL BORROWING DATE, ALL COMPANY PROCEEDINGS, ALL LEGAL
PROCEEDINGS AND ALL INSTRUMENTS AND AGREEMENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF
ALL CERTIFICATES, DOCUMENTS AND PAPERS, INCLUDING GOOD STANDING CERTIFICATES AND
ANY OTHER RECORDS OF COMPANY PROCEEDINGS AND GOVERNMENTAL APPROVALS, IF ANY,
WHICH THE AGENTS MAY HAVE REASONABLY REQUESTED IN CONNECTION THEREWITH, SUCH
DOCUMENTS AND PAPERS, WHERE APPROPRIATE, TO BE CERTIFIED BY PROPER COMPANY OR
GOVERNMENTAL AUTHORITIES.

 


(D)           PLANS; ETC.  ON OR PRIOR TO THE INITIAL BORROWING DATE, THERE
SHALL HAVE BEEN MADE AVAILABLE TO THE ADMINISTRATIVE AGENT TRUE AND CORRECT
COPIES OF THE FOLLOWING DOCUMENTS, IN EACH CASE AS SAME WILL BE IN EFFECT ON THE
INITIAL BORROWING DATE AFTER THE CONSUMMATION OF THE TRANSACTION:


 

(I)            ALL PLANS (AND FOR EACH PLAN THAT IS REQUIRED TO FILE AN ANNUAL
REPORT ON INTERNAL REVENUE SERVICE FORM 5500-SERIES, A COPY OF THE MOST RECENT
SUCH REPORT (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED FINANCIAL AND
ACTUARIAL STATEMENTS AND OTHER SUPPORTING STATEMENTS, CERTIFICATIONS, SCHEDULES
AND INFORMATION), AND FOR EACH PLAN THAT IS A “SINGLE-EMPLOYER PLAN,” AS DEFINED
IN SECTION 4001(A)(15) OF ERISA, THE MOST RECENTLY PREPARED ACTUARIAL VALUATION
THEREFOR) AND ANY OTHER “EMPLOYEE BENEFIT PLANS,” AS DEFINED IN SECTION 3(3) OF
ERISA, AND ANY OTHER MATERIAL AGREEMENTS, PLANS OR ARRANGEMENTS, WITH OR FOR THE
BENEFIT OF CURRENT OR FORMER EMPLOYEES OF THE BORROWER OR ANY OF ITS

 

33

--------------------------------------------------------------------------------


 

SUBSIDIARIES OR ANY ERISA AFFILIATE (PROVIDED THAT THE FOREGOING SHALL APPLY IN
THE CASE OF ANY MULTIEMPLOYER PLAN, AS DEFINED IN 4001(A)(3) OF ERISA, ONLY TO
THE EXTENT THAT ANY DOCUMENT DESCRIBED HEREIN IS IN THE POSSESSION OF THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE OR REASONABLY
AVAILABLE THERETO FROM THE SPONSOR OR TRUSTEE OF ANY SUCH PLAN);

 

(II)           ANY COLLECTIVE BARGAINING AGREEMENTS OR ANY OTHER SIMILAR
AGREEMENT OR ARRANGEMENTS COVERING THE EMPLOYMENT ARRANGEMENTS OF THE EMPLOYEES
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(III)          ALL AGREEMENTS ENTERED INTO BY THE BORROWER OR ANY SUBSIDIARY
GOVERNING THE TERMS AND RELATIVE RIGHTS OF ITS CAPITAL STOCK OR OTHER EQUITY
INTERESTS;

 

(IV)          ANY MATERIAL AGREEMENT WITH RESPECT TO THE MANAGEMENT OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(V)           ANY MATERIAL EMPLOYMENT AGREEMENTS ENTERED INTO BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES; AND

 

(VI)          ANY TAX SHARING, TAX ALLOCATION AND OTHER SIMILAR AGREEMENTS
ENTERED INTO BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES WITH ANY ENTITY NOT
A PLEDGE PARTY;

 

with all of the foregoing to be reasonably satisfactory to the Administrative
Agent.

 


(E)           ADVERSE CHANGE, ETC.  SINCE DECEMBER 31, 2003, NOTHING SHALL HAVE
OCCURRED, AND NEITHER ANY AGENT NOR THE REQUIRED LENDERS SHALL HAVE FIRST BECOME
AWARE OF ANY FACTS OR CONDITIONS NOT PREVIOUSLY KNOWN, IN EACH CASE WHICH ANY
AGENT OR THE REQUIRED LENDERS SHALL REASONABLY DETERMINE HAS HAD, OR IS
REASONABLY LIKELY TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(F)            LITIGATION.  THERE SHALL BE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED (A) WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER DOCUMENT OR (B) WHICH ANY AGENT OR THE REQUIRED
LENDERS SHALL REASONABLY DETERMINE HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A
MATERIAL ADVERSE EFFECT.


 


(G)           APPROVALS.  ALL NECESSARY MATERIAL GOVERNMENTAL AND THIRD PARTY
APPROVALS IN CONNECTION WITH THE DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL
NECESSARY MATERIAL APPROVALS REQUIRED BY THE FCC AND THE APPLICABLE PUCS) SHALL
HAVE BEEN OBTAINED AND REMAIN IN EFFECT.


 


(H)           SUBSIDIARY GUARANTY.  EACH 1ST-TIER SUBSIDIARY OF THE BORROWER ON
THE INITIAL BORROWING DATE SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED A
SUBSIDIARY GUARANTY IN THE FORM OF EXHIBIT F HERETO (AS MODIFIED, AMENDED,
RESTATED AND/OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, THE “SUBSIDIARY GUARANTY”), AND THE SUBSIDIARY GUARANTY
SHALL BE IN FULL FORCE AND EFFECT.


 


(I)            PLEDGE AGREEMENT.  THE BORROWER, EACH 1ST-TIER SUBSIDIARY OF THE
BORROWER ON THE INITIAL BORROWING DATE AND EACH PARENT COMPANY THAT IS A
SUBSIDIARY ON THE INITIAL BORROWING DATE SHALL HAVE EACH DULY AUTHORIZED,
EXECUTED AND DELIVERED A PLEDGE

 

34

--------------------------------------------------------------------------------


 


AGREEMENT IN THE FORM OF EXHIBIT G (AS MODIFIED, AMENDED, RESTATED AND/OR
SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND HEREOF,
THE “PLEDGE AGREEMENT”) AND SHALL HAVE DELIVERED TO THE COLLATERAL AGENT, AS
PLEDGEE THEREUNDER:


 

(i)             all of the Collateral, if any, referred to therein and then
owned by such Persons, (x) endorsed in blank in the case of promissory notes
constituting Collateral and (y) together with executed and undated transfer
powers in the case of certificated equity interests constituting Collateral;

 

(ii)           proper Financing Statements (Form UCC-1 or the equivalent) fully
executed (where required) for filing under the UCC or other appropriate filing
offices of each jurisdiction as may be necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect the security interests purported
to be created by the Pledge Agreement;

 

(iii)          certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports, each of a recent date, listing all effective
financing statements that name any Pledge Party or any of its Subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (ii) above,
together with copies of such other financing statements that name any Pledge
Party or any of its Subsidiaries as debtor (none of which shall cover any of the
Collateral, except to the extent evidencing Permitted Liens or in respect of
which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termination statements as shall be required by local law
fully executed (where required) for filing); and

 

(iv)          evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to create, maintain, effect, perfect,
preserve, maintain and protect the security interests purported to be created by
the Pledge Agreement have been taken;

 

and the Pledge Agreement shall be in full force and effect.

 


(J)            SOLVENCY.  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A SOLVENCY CERTIFICATE, DATED THE INITIAL BORROWING DATE
AND IN THE FORM OF EXHIBIT H HERETO.


 


(K)           INITIAL PUBLIC OFFERING.  ON THE INITIAL BORROWING DATE, THE
BORROWER SHALL HAVE (X) ISSUED SHARES OF BORROWER COMMON STOCK PURSUANT TO AN
UNDERWRITTEN INITIAL PUBLIC GENERATING GROSS CASH PROCEEDS (CALCULATED BEFORE
UNDERWRITING COSTS) OF APPROXIMATELY $462.5 MILLION (THE “IPO”) AND (Y) UTILIZED
THE FULL AMOUNT OF THE CASH PROCEEDS DESCRIBED IN PRECEDING CLAUSE (X) TO MAKE
PAYMENTS OWING IN CONNECTION WITH THE TRANSACTION PRIOR TO THE UTILIZATION BY
THE BORROWER OF ANY PROCEEDS OF LOANS FOR SUCH PURPOSE.  ON THE INITIAL
BORROWING DATE, (I) THE IPO SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE IPO DOCUMENTS AND ALL APPLICABLE LAW, (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE AND CORRECT COPIES OF ALL IPO
DOCUMENTS AND (III) ALL CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE IPO AS
SET FORTH IN THE IPO DOCUMENTS SHALL HAVE BEEN SATISFIED, AND NOT WAIVED UNLESS
CONSENTED TO BY EACH AGENT AND THE REQUIRED LENDERS, TO THE REASONABLE
SATISFACTION OF EACH AGENT AND THE REQUIRED LENDERS.

 

35

--------------------------------------------------------------------------------


 


(L)            REFINANCING.  (I)  PRIOR TO THE INITIAL BORROWING DATE AND THE
CREDIT EVENTS THEN OCCURRING, THE BORROWER SHALL HAVE COMMENCED TENDER OFFERS
AND CONSENT SOLICITATIONS WITH RESPECT TO EACH ISSUE OF OUTSTANDING EXISTING
TENDER OFFER NOTES (THE “TENDER OFFERS AND CONSENT SOLICITATIONS”) PURSUANT TO
WHICH (I) THE BORROWER SHALL OFFER, SUBJECT TO THE MINIMUM TENDER OFFER
CONDITION FOR EACH SUCH TENDER OFFER AND CONSENT SOLICITATION AND THE OTHER
TERMS AND CONDITIONS CONTAINED THEREIN, TO PURCHASE ALL OF THE OUTSTANDING
EXISTING TENDER OFFER NOTES AT A CASH PRICE EQUAL TO $1000 PER $1000 PRINCIPAL
AMOUNT, PLUS ACCRUED AND UNPAID INTEREST THEREON, (II) CONSENTS SHALL BE
SOLICITED TO PROPOSED AMENDMENTS (THE “EXISTING TENDER OFFER NOTES INDENTURE
AMENDMENTS”) TO EACH OF THE EXISTING TENDER OFFER NOTES INDENTURES, WHICH
AMENDMENTS SHALL, INTER ALIA, PROVIDE FOR THE SUBSTANTIAL ELIMINATION OF THE
COVENANTS CONTAINED IN EACH OF THE EXISTING TENDER OFFER NOTES INDENTURES
(INCLUDING, WITHOUT LIMITATION, LIMITATIONS ON RESTRICTED PAYMENTS, DIVIDENDS,
TRANSACTIONS WITH AFFILIATES, INDEBTEDNESS AND GUARANTEES BY SUBSIDIARIES) AND
(III) THE BORROWER SHALL OFFER TO PAY TO EACH HOLDER OF EXISTING TENDER OFFER
NOTES WHICH VALIDLY CONSENTS TO THE RELEVANT EXISTING TENDER OFFER NOTES
INDENTURE AMENDMENT A CONSENT FEE IN AN AMOUNT NOT TO EXCEED $20 FOR EACH $1,000
PRINCIPAL AMOUNT OF SUCH HOLDER’S EXISTING TENDER OFFER NOTES.  ALL TERMS AND
CONDITIONS OF THE TENDER OFFERS AND CONSENT SOLICITATIONS AND THE EXISTING
TENDER OFFER NOTES INDENTURE AMENDMENTS SHALL BE REASONABLY SATISFACTORY TO THE
AGENTS, AND IN ANY EVENT, THE TENDER OFFERS AND CONSENT SOLICITATIONS SHALL
PROVIDE THAT THE PERIOD FOR TENDERING EXISTING TENDER OFFER NOTES PURSUANT
THERETO SHALL TERMINATE ON OR PRIOR TO THE INITIAL BORROWING DATE.


 

(ii)           On or prior to the Initial Borrowing Date, (x) holders of at
least 75% (or, in the case of the Existing 2008 Senior Subordinated Notes, 51%)
of the aggregate outstanding principal amount of each series of outstanding
Existing Tender Offer Notes shall have validly tendered, and not withdrawn,
their Existing Tender Offer Notes and provided their “Consent” pursuant to, and
in accordance with the requirements of, the Tender Offer and Consent
Solicitation therefor, and (y) the Borrower and the trustees under each of the
Existing Tender Offer Notes Indentures shall have duly executed and delivered
the Existing Tender Offer Notes Indenture Supplements and same shall have become
effective in accordance with their terms and the terms of the relevant Existing
Tender Offer Notes Indenture.

 

(iii)          On the Initial Borrowing Date (and concurrently with the Credit
Events occurring on such Date), the Borrower shall have deposited into a
segregated account (the “Segregated Account”) proceeds of Initial B Term Loans
in an aggregate principal amount equal to the sum of (x) the aggregate principal
amount of the Existing 2008 Senior Subordinated Notes not validly tendered (or
validly tendered and subsequently withdrawn) pursuant to the Tender Offer and
Consent Solicitation therefor plus (y) all unpaid interest accruing and
applicable call premiums thereon through the 30th day following the Initial
Borrowing Date (the “Redemption Date”).

 

(iv) On the Initial Borrowing Date, the Borrower shall have delivered an
irrevocable “notice of redemption” to the trustee under the Existing 2008 Senior
Subordinated Notes Indenture pursuant to, and in accordance with the
requirements of, the Existing 2008 Senior Subordinated Notes Indenture.

 

(v)           On or prior to the Initial Borrowing Date, the Borrower shall have
redeemed or repurchased all of its outstanding shares of Series A Preferred
Stock for an

 

36

--------------------------------------------------------------------------------


 

aggregate redemption price (including any and all accrued but unpaid dividends
with respect to the Series A Preferred Stock) equal to approximately $131.0
million.

 

(vi)          On the Initial Borrowing Date and concurrently with the incurrence
of Loans on such date, approximately $194.8 million of Indebtedness of the
Borrower and its Subsidiaries, consisting of all Indebtedness under the Existing
Credit Agreement (other than Existing Letters of Credit) and all but
approximately $2.2 million in aggregate principal amount of the Existing
Seller/Opco Notes, shall have been repaid in full, together with all fees,
accrued interest and other amounts owing thereon (collectively, the “Additional
Refinanced Indebtedness”), all commitments under the documents evidencing
Additional Refinanced Indebtedness shall have been terminated, all letters of
credit issued pursuant to the documents evidencing the Additional Refinanced
Indebtedness shall have been terminated or incorporated hereunder as Letters of
Credit as contemplated by Section 1A.01(d) and all guaranties issued in support
of such Additional Refinanced Indebtedness shall have been terminated.

 

(VII)         ON THE INITIAL BORROWING DATE AND CONCURRENTLY WITH THE INCURRENCE
OF LOANS ON SUCH DATE, ALL SECURITY INTERESTS IN RESPECT OF, AND LIENS SECURING,
THE ADDITIONAL REFINANCED INDEBTEDNESS SHALL HAVE BEEN TERMINATED AND RELEASED,
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH RELEASES AS MAY HAVE
BEEN REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, WHICH RELEASES SHALL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  WITHOUT LIMITING THE FOREGOING, THERE SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT PROPER TERMINATION STATEMENTS (FORM UCC-3 OR THE
APPROPRIATE EQUIVALENT) FOR FILING UNDER THE UCC OF EACH JURISDICTION WHERE A
FINANCING STATEMENT (FORM UCC-1 OR THE APPROPRIATE EQUIVALENT) WAS FILED WITH
RESPECT TO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE
SECURITY INTERESTS CREATED WITH RESPECT TO THE ADDITIONAL REFINANCED
INDEBTEDNESS AND THE DOCUMENTATION RELATED THERETO, ALL OF WHICH SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(VIII)        ON THE INITIAL BORROWING DATE AND AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE TRANSACTION (INCLUDING THE TENDER OFFER AND CONSENT
SOLICITATION CONSUMMATION AS IF THE SAME HAD OCCURRED ON SUCH DATE BUT EXCLUDING
THE EXISTING 2008 SENIOR SUBORDINATED NOTES REDEMPTION AND THE OPTIONAL NON-2008
TENDER OFFER NOTES REFINANCING), THE BORROWER AND ITS SUBSIDIARIES SHALL HAVE NO
OUTSTANDING PREFERRED EQUITY OR INDEBTEDNESS, EXCEPT FOR (I) INDEBTEDNESS
PURSUANT TO OR IN RESPECT OF THE CREDIT DOCUMENTS, (II) EXISTING TENDER OFFER
NOTES NOT REPURCHASED PURSUANT TO THE TENDER OFFER AND CONSENT SOLICITATION
CONSUMMATION IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT NOT TO EXCEED $48.0
MILLION AND (III) SUCH OTHER EXISTING INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES, IF ANY, AS SHALL BE PERMITTED BY THE AGENTS AND REQUIRED LENDERS
TO REMAIN OUTSTANDING (ALL OF WHICH INDEBTEDNESS DESCRIBED IN THIS SUBCLAUSE
(III) SHALL BE REQUIRED TO BE SPECIFICALLY LISTED AS SCHEDULED EXISTING
INDEBTEDNESS).  ON AND AS OF THE INITIAL BORROWING DATE, ALL INDEBTEDNESS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL REMAIN OUTSTANDING AFTER
GIVING EFFECT TO THE TRANSACTION (OTHER THAN THE EXISTING 2008 SENIOR
SUBORDINATED NOTES REDEMPTION AND THE OPTIONAL NON-2008 TENDER OFFER NOTES
REFINANCING) AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY WITHOUT ANY BREACH,
REQUIRED REPAYMENT, REQUIRED OFFER TO PURCHASE, DEFAULT, EVENT OF DEFAULT OR
TERMINATION RIGHTS EXISTING THEREUNDER OR ARISING AS A RESULT OF THE TRANSACTION
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 

37

--------------------------------------------------------------------------------


 


(M)          INTERCOMPANY SUBORDINATION AGREEMENT.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED A SUBORDINATION
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT J HERETO (AS AMENDED, RESTATED,
MODIFIED AND/OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, THE “INTERCOMPANY SUBORDINATION AGREEMENT”), AND THE
INTERCOMPANY SUBORDINATION AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


 


(N)           FEES.  THE BORROWER SHALL HAVE PAID TO THE AGENTS AND THE LENDERS
ALL FEES AND EXPENSES AGREED UPON BY SUCH PARTIES TO BE PAID ON OR PRIOR TO THE
INITIAL BORROWING DATE (FOR WHICH, IN THE CASE OF LEGAL FEES AND EXPENSES, THE
BORROWER SHALL HAVE RECEIVED IN ADVANCE A WRITTEN INVOICE IN REASONABLE DETAIL).


 


(O)           PROJECTIONS.  ON OR PRIOR TO THE INITIAL BORROWING DATE, EACH OF
THE AGENTS AND THE LENDERS SHALL HAVE RECEIVED DETAILED PROJECTED CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD FROM
THE INITIAL BORROWING DATE THROUGH THE TERM LOAN MATURITY DATE (“PROJECTIONS”),
WHICH PROJECTIONS SHALL (X) REFLECT THE FORECASTED CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO THE
TRANSACTION AND (Y) BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
AGENTS.


 

4.02  Conditions Precedent to All Loans (other than RF Loans and Delayed-Draw B
Term Loans Incurred to Finance an Optional Non-2008 Tender Offer Notes
Redemption and RF Loans Incurred on the Redemption Date to Finance the Existing
2008 Senior Subordinated Notes Redemption).  The obligation of each Lender to
make Loans (including Loans made on the Initial Borrowing Date and on each
Incremental B Term Loan Borrowing Date but excluding (x) RF Loans and
Delayed-Draw B Term Loans made to finance an Optional Non-2008 Tender Offer
Notes Redemption, (y) RF Loans incurred on the Redemption Date to finance the
Existing 2008 Senior Subordinated Notes Redemption and (z) Mandatory Borrowings
made after the Initial Borrowing Date, which shall be made as provided in
Section 1.01(e)), and of each Letter of Credit Issuer to issue Letters of
Credit, is subject, at the time of the making of each such Loan and the issuance
of each such Letter of Credit, to the satisfaction of the following conditions:

 


(A)           NOTICE OF BORROWING.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A NOTICE OF BORROWING MEETING THE REQUIREMENTS OF SECTION 1.03 (OR, IN THE CASE
OF A SWINGLINE LOAN, THE NOTICE REFERRED TO IN SECTION 1.03(B)(I)) OR A LETTER
OF CREDIT REQUEST MEETING THE REQUIREMENTS OF SECTION 1A.03.


 


(B)           NO DEFAULT; REPRESENTATIONS AND WARRANTIES.  AT THE TIME OF EACH
MAKING OF LOANS AND EACH ISSUANCE OF A LETTER OF CREDIT AND ALSO AFTER GIVING
EFFECT THERETO, (I) THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT AND (II)
ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY CREDIT PARTY CONTAINED HEREIN OR
IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE
ON AND AS OF THE DATE OF SUCH LOANS OR ISSUANCE OF SUCH LETTER OF CREDIT, EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT AS OF SUCH EARLIER DATE.

 

38

--------------------------------------------------------------------------------


 

(c)           Regulation U.        If at any time any Margin Stock is pledged or
required to be pledged pursuant to the Pledge Agreement, all actions required to
be taken pursuant to Section 6.12 shall have been taken to the reasonable
satisfaction of the Administrative Agent.

 

4.03  Special Condition Precedent to Incurrence of RF Loans and Delayed-Draw B
Term Loans Incurred to Finance an Optional Non-2008 Tender Offer Notes
Redemption and of RF Loans Incurred on the Redemption Date to Finance the
Existing 2008 Senior Subordinated Notes Redemption.  The obligation of each
Lender to (x) make RF Loans and Delayed-Draw B Term Loans to finance any
Optional Non-2008 Tender Offer Notes Redemption and (y) make RF Loans on the
Redemption Date to finance the Existing 2008 Senior Subordinated Notes
Redemption, is subject to the absence, at the time of making such Loans and also
after giving effect thereto, of any Default or Event of Default under Section
8.01 or 8.05.

 

The occurrence of the Initial Borrowing Date and the acceptance of the benefits
or proceeds of each Credit Event shall constitute a representation and warranty
by the Borrower to each Agent, each Letter of Credit Issuer and each of the
Lenders that all the conditions specified in Section 4 and applicable to such
Credit Event have been satisfied as of that time.  All of the certificates,
legal opinions and other documents and papers referred to in Sections 4.01 and
4.02, unless otherwise specified, shall be delivered to the Administrative Agent
for the benefit of each of the Lenders and, except for the Notes, in sufficient
counterparts for each of the Lenders and shall be reasonably satisfactory in
form and substance to the Agents.

 

SECTION 5.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement, to make the Loans and to issue and/or
participate in Letters of Credit, the Borrower makes the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement, the making of
the Loans and the issuance of the Letters of Credit:

 

5.01  Company Status.  Each of the Borrower and its Subsidiaries (i) is a duly
organized and validly existing Company and is in good standing, in each case
under the laws of the jurisdiction of its organization and has the Company power
and authority to own its property and assets and to transact the business in
which it is engaged and (ii) is duly qualified and is authorized to do business
and, to the extent relevant, is in good standing in all jurisdictions where it
is required to be so qualified except where the failure to be so qualified,
authorized or in good standing would not be reasonably likely to have a Material
Adverse Effect.

 

5.02  Company Power and Authority.  Each Credit Party has the Company power and
authority to execute, deliver and carry out the terms and provisions of the
Documents to which it is a party and has taken all necessary action to authorize
the execution, delivery and performance of the Documents to which it is a party.
Each Credit Party has duly executed and delivered each Document to which it is a
party and each such Document constitutes the legal, valid and binding obligation
of such Person enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

39

--------------------------------------------------------------------------------


 

5.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party nor compliance with the
terms and provisions thereof, (i) will contravene any applicable provision of
any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will violate, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Pledge Agreement) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of the Borrower or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust or other material agreement or instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets are bound or to which it may be subject or (iii) will
violate any provision of the organizational documents (including by-laws) of the
Borrower or any of its Subsidiaries.

 

5.04  Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to any Credit Document,
(ii) with respect to the Transaction or any other Document or (iii) with respect
to the Borrower or any of its Subsidiaries that have had, or that are reasonably
likely to have, a Material Adverse Effect.  Additionally, there does not exist
any judgment, order or injunction prohibiting or imposing material adverse
conditions upon the incurrence of any Credit Event.

 

5.05  Use of Proceeds; Margin Regulations.  (a)  The proceeds of all Initial B
Term Loans shall be utilized solely to finance, in part, the Refinancing
(including to fund the Segregated Account and to finance the Existing 2008
Senior Subordinated Notes Redemption but excluding the Optional Non-2008 Tender
Offer Notes Refinancing) and to pay certain fees and expenses relating to the
Transaction.

 


(B)           THE PROCEEDS OF ALL DELAYED-DRAW B TERM LOANS SHALL BE UTILIZED
SOLELY TO FINANCE THE OPTIONAL NON-2008 TENDER OFFER NOTES REFINANCING.


 


(C)           THE PROCEEDS OF ALL INCREMENTAL B TERM LOANS SHALL BE UTILIZED FOR
GENERAL CORPORATE AND WORKING CAPITAL PURPOSES OF THE BORROWER AND ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, TO FINANCE PERMITTED ACQUISITIONS).


 


(D)           THE PROCEEDS OF RF LOANS MAY BE USED (X) ON THE INITIAL BORROWING
DATE TO FINANCE, IN PART, THE REFINANCING (OTHER THAN THE EXISTING 2008 SENIOR
SUBORDINATED NOTES REDEMPTION AND THE OPTIONAL NON-2008 TENDER OFFER NOTES
REFINANCING) AND TO PAY CERTAIN FEES AND EXPENSES RELATING TO THE TRANSACTION
AND (Y) FOR WORKING CAPITAL, GENERAL CORPORATE AND CAPITAL EXPENDITURE
REQUIREMENTS OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING TO FINANCE
PERMITTED ACQUISITIONS, THE EXISTING 2008 SENIOR SUBORDINATED NOTES REDEMPTION
AND THE OPTIONAL NON-2008 TENDER OFFER NOTES REFINANCING, TO REPAY ANY EXISTING
SELLER/OPCO NOTES NOT REFINANCED PURSUANT TO THE REFINANCING AND, SUBJECT TO THE
SATISFACTION OF THE MINIMUM LIQUIDITY CONDITION, TO PAY DIVIDENDS ON BORROWER
COMMON STOCK PERMITTED TO BE PAID PURSUANT TO THE TERMS OF THIS AGREEMENT);
PROVIDED THAT NO MORE THAN $13.0 MILLION OF PROCEEDS OF RF LOANS MAY BE INCURRED
ON THE INITIAL BORROWING DATE FOR THE PURPOSES DESCRIBED IN PRECEDING CLAUSE
(X).

 

40

--------------------------------------------------------------------------------


 


(E)           THE PROCEEDS OF SWINGLINE LOANS MAY BE USED FOR THE GENERAL
CORPORATE AND WORKING CAPITAL PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES;
PROVIDED THAT NO PROCEEDS FROM SWINGLINE LOANS MAY BE USED TO FINANCE THE
REFINANCING OR TO PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
TRANSACTION.


 


(F)            NEITHER THE MAKING OF ANY LOAN HEREUNDER, NOR THE USE OF THE
PROCEEDS THEREOF, NOR THE OCCURRENCE OF ANY OTHER CREDIT EVENT, WILL VIOLATE THE
PROVISIONS OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AND NO PART OF ANY CREDIT EVENT (OR THE PROCEEDS THEREOF) WILL BE
USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT FOR THE PURPOSE
OF PURCHASING OR CARRYING ANY MARGIN STOCK, PROVIDED THAT PROCEEDS OF RF LOANS
MAY BE UTILIZED TO PURCHASE MARGIN STOCK (A) IF SUCH PURCHASE (X) IS PURSUANT TO
A PERMITTED ACQUISITION OF THE PERSON ISSUING SUCH MARGIN STOCK AND (Y) IS
EFFECTED PURSUANT TO A FRIENDLY TRANSACTION (AS DETERMINED BY THE AGENTS) NOT IN
VIOLATION OF SUCH REGULATIONS T, U OR X AND (B) TO THE EXTENT OTHERWISE
PERMITTED BY SECTIONS 7.09(A)(II), (III) OR (XVI).


 


(G)           THE FAIR MARKET VALUE OF ALL MARGIN STOCK OWNED BY THE BORROWER
AND ITS SUBSIDIARIES (OTHER THAN THE CAPITAL STOCK OF THE BORROWER HELD IN
TREASURY) DOES NOT EXCEED $500,000.  AT THE TIME OF EACH CREDIT EVENT, NOT MORE
THAN 25% OF THE VALUE OF THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE (INCLUDING ALL CAPITAL STOCK OF THE BORROWER HELD IN TREASURY) WILL
CONSTITUTE MARGIN STOCK.


 

5.06  Governmental Approvals.  Except for such consents, approvals and filings
as have been obtained or made on or prior to the Initial Borrowing Date and
remain in full force and effect, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority
(including, without limitation, the FCC and applicable PUCs), or any subdivision
thereof, is required to authorize or is required in connection with (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any Document.

 

5.07  Investment Company Act.  Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.08  Public Utility Holding Company Act.  Neither the Borrower nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

5.09  True and Complete Disclosure.  All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower in
writing to the Lenders for purposes of or in connection with this Agreement or
any transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of any Credit Party in
writing to the Lenders hereunder will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information

 

41

--------------------------------------------------------------------------------


 

was provided.  The projections and pro forma financial information contained in
such materials are based on good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made (it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such assumptions and estimates may
prove to be inaccurate).

 

5.10  Financial Condition; Financial Statements.  (a)  On and as of the Initial
Borrowing Date, on a pro forma basis after giving effect to the Transaction and
all Indebtedness incurred, and to be incurred (including, without limitation,
the Loans and the application of the proceeds thereof), and Liens created, and
to be created, by each Credit Party in connection therewith, with respect to the
Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries (on a
consolidated basis), (x) the fair valuation of all of the tangible and
intangible assets of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (on a consolidated basis) will exceed its or their debts, (y)
it has or they have not incurred nor intended to, nor believes or believe that
it or they will, incur debts beyond its or their ability to pay such debts as
such debts mature and (z) it or they will not have unreasonably small capital
with which to conduct its or their business.  For purposes of this Section 5.10,
“debt” means any liability on a claim, and “claim” means (i) the right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (ii) the right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

 


(B)           (I)  THE AUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION OF
THE BORROWER AND ITS SUBSIDIARIES AT DECEMBER 31, 2001, DECEMBER 31, 2002 AND
DECEMBER 31, 2003 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY OF THE BORROWER AND ITS SUBSIDIARIES
FOR THE FISCAL YEARS OF THE BORROWER ENDED ON SUCH DATES, IN EACH CASE FURNISHED
TO THE LENDERS PRIOR TO THE INITIAL BORROWING DATE, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS
SUBSIDIARIES AT THE DATE OF SAID FINANCIAL STATEMENTS AND THE RESULTS FOR THE
RESPECTIVE PERIODS COVERED THEREBY AND (II) THE UNAUDITED STATEMENT OF FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AT SEPTEMBER 30, 2004 AND THE
RELATED CONSOLIDATED STATEMENT OF INCOME AND CASH FLOWS AND CHANGE IN
SHAREHOLDER’S EQUITY OF THE BORROWER AND ITS SUBSIDIARIES FOR NINE-MONTH PERIOD
OF THE BORROWER ENDED ON SUCH DATE, IN EACH CASE FURNISHED TO THE LENDERS PRIOR
TO THE INITIAL BORROWING DATE, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AT THE DATE
OF SAID FINANCIAL STATEMENTS AND THE RESULTS FOR THE PERIOD COVERED THEREBY,
SUBJECT TO NORMAL YEAR-END ADJUSTMENTS.  ALL SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP AND PRACTICES CONSISTENTLY APPLIED EXCEPT TO
THE EXTENT PROVIDED IN THE NOTES TO SAID FINANCIAL STATEMENTS AND SUBJECT, IN
THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO NORMAL YEAR-END ADJUSTMENTS (ALL
OF WHICH ARE OF A RECURRING NATURE AND NONE OF WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD BE MATERIAL) AND THE ABSENCE OF FOOTNOTES.  THE PRO FORMA
CONSOLIDATED BALANCE SHEET OF THE BORROWER AS AT SEPTEMBER 30, 2004, A COPY OF
WHICH HAS BEEN INCLUDED IN THE RULE 424(B) PROSPECTUS FILED WITH THE SEC IN
CONNECTION WITH THE IPO, PRESENTS A GOOD FAITH ESTIMATE OF THE CONSOLIDATED PRO
FORMA FINANCIAL CONDITION OF THE BORROWER (AFTER GIVING EFFECT TO THE
TRANSACTION AND ALL INDEBTEDNESS INCURRED OR

 

42

--------------------------------------------------------------------------------


 


TO BE INCURRED IN CONNECTION THEREWITH) AS AT THE DATE THEREOF.  NOTHING HAS
OCCURRED SINCE DECEMBER 31, 2003 THAT HAS HAD, OR IS REASONABLY LIKELY TO HAVE,
A MATERIAL ADVERSE EFFECT.


 


(C)           EXCEPT AS REFLECTED IN THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 5.10(B) OR IN THE FOOTNOTES THERETO, THERE ARE AS OF THE INITIAL
BORROWING DATE NO LIABILITIES OR OBLIGATIONS WITH RESPECT TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES OF A NATURE (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR
OTHERWISE AND WHETHER OR NOT DUE) WHICH, EITHER INDIVIDUALLY OR IN AGGREGATE,
ARE REASONABLY LIKELY TO BE MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE, EXCEPT AS INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES.


 


(D)           ON AND AS OF THE INITIAL BORROWING DATE, THE PROJECTIONS HAVE BEEN
PREPARED ON A BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.10(B) FOR THE FISCAL YEAR OF THE BORROWER ENDED DECEMBER 31, 2003, AND
ARE BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS MADE BY THE MANAGEMENT OF THE
BORROWER.  ON THE INITIAL BORROWING DATE, SUCH MANAGEMENT BELIEVED THAT THE
PROJECTIONS WERE REASONABLE AND ATTAINABLE (IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT
ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY
DIFFER FROM THE PROJECTED RESULTS).


 

5.11  Security Interests.  At any time on or after the Initial Borrowing Date,
the Pledge Agreement creates, as security for the obligations purported to be
secured thereby, a valid and enforceable Lien on all of the Collateral subject
thereto at such time, superior to and prior to the rights of all third Persons
and subject to no other Liens (except for Liens permitted under Section
7.03(a)), in favor of the Collateral Agent for the benefit of the Secured
Creditors, which Lien has been perfected under applicable law.  No filings or
recordings are required in order to perfect the Lien on the Collateral created
under the Pledge Agreement, except for filings or recordings required in
connection with the Pledge Agreement which shall have been made on or prior to
the Initial Borrowing Date or as otherwise required in accordance with the terms
of the Pledge Agreement.

 

5.12  Compliance With Statutes.  Each of the Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such non-compliance as has not had, and is not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect.

 

5.13  Tax Returns and Payments.  Each of the Borrower and its Subsidiaries has
filed all U.S. federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it which have become due, except for those contested
in good faith and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Subsidiaries if and to the extent required by
GAAP.  Each of the Borrower and its Subsidiaries has at all times paid, or has
provided adequate reserves (in the good faith judgment of the management of the
Borrower) for the payment of, all U.S. federal, state and foreign income taxes
applicable for all prior fiscal years which are still open for audit and for the
current fiscal year to date.  There is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the knowledge of the

 

43

--------------------------------------------------------------------------------


 

Borrower, threatened by any authority regarding any taxes relating to the
Borrower or any of its Subsidiaries which is reasonably likely to have a
Material Adverse Effect.

 

5.14  Compliance with ERISA.  (i)  Annex IV sets forth each Plan and
Multiemployer Plan; (ii) except as set forth on Annex IV, each Plan (and each
related trust, insurance contract or fund) is in substantial compliance with its
terms and with all applicable laws, including without limitation ERISA and the
Code; each Plan which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Section 401(a) of the Code;  except
as set forth on Annex IV, no Reportable Event has occurred with respect to a
Plan; to the knowledge of the Borrower, no Multiemployer Plan is insolvent or in
reorganization; except as set forth on Annex IV, no Plan has an Unfunded Current
Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans, exceeds $3,000,000; no Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; all contributions required to be made with
respect to a Plan or a Multiemployer Plan have been timely made; neither the
Borrower nor any Subsidiary nor any ERISA Affiliate has incurred any material
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan or a Multiemployer Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section
401(a)(29), 4971 or 4975 of the Code or reasonably expects to incur any such
liability under any of the foregoing sections with respect to any Plan or any
Multiemployer Plan; no condition exists which presents a material risk to the
Borrower or any Subsidiary or any ERISA Affiliate of incurring a material
liability to or on account of a Plan or, to the knowledge of the Borrower, of
any Multiemployer Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate or appoint a trustee to
administer any Plan which is subject to Title IV of ERISA; except as would not
result in any material liability, no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, or to
the best knowledge of the Borrower expected or threatened; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Multiemployer Plans in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Plan ended prior to the date of the most recent Loan incurrence,
would not exceed $50,000; except as would not result in a material liability,
each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any Subsidiary or any ERISA Affiliate has at all
times been operated in compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code; no Lien imposed under the Code
or ERISA on the assets of the Borrower or any Subsidiary or any ERISA Affiliate
exists or is reasonably likely to arise on account of any Plan; and the Borrower
and its Subsidiaries do not maintain or contribute to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or any Plan the obligations with respect to which could reasonably
be expected to have a material adverse effect on the ability of the Borrower to
perform its obligations under this Agreement.

 

44

--------------------------------------------------------------------------------

 


5.15  SUBSIDIARIES.  ON AND AS OF THE INITIAL BORROWING DATE AND AFTER GIVING
EFFECT TO THE CONSUMMATION OF THE TRANSACTION, THE BORROWER HAS NO SUBSIDIARIES
OTHER THAN THOSE SUBSIDIARIES LISTED ON ANNEX III, WHICH CORRECTLY SETS FORTH,
AS OF THE INITIAL BORROWING DATE, THE PERCENTAGE OWNERSHIP (DIRECT AND INDIRECT)
OF THE BORROWER IN EACH CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
OF ITS SUBSIDIARIES AND ALSO IDENTIFIES THE DIRECT OWNER THEREOF.  ALL
OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY
OF THE BORROWER HAVE BEEN DULY AND VALIDLY ISSUED, ARE FULLY PAID AND
NON-ASSESSABLE AND ARE FREE OF PREEMPTIVE RIGHTS.  NO SUBSIDIARY OF THE BORROWER
HAS OUTSTANDING ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS CAPITAL
STOCK OR OTHER EQUITY INTERESTS OR OUTSTANDING ANY RIGHT TO SUBSCRIBE FOR OR TO
PURCHASE, OR ANY OPTIONS OR WARRANTS FOR THE PURCHASE OF, OR ANY AGREEMENT
PROVIDING FOR THE ISSUANCE (CONTINGENT OR OTHERWISE) OF OR ANY CALLS,
COMMITMENTS OR CLAIMS OF ANY CHARACTER RELATING TO, ITS CAPITAL STOCK OR OTHER
EQUITY INTERESTS OR ANY STOCK APPRECIATION OR SIMILAR RIGHTS.

 


5.16  INTELLECTUAL PROPERTY.  EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS OR
HOLDS A VALID TRANSFERABLE LICENSE TO USE ALL THE PATENTS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, DOMAIN NAMES, TECHNOLOGY, KNOW-HOW, COPYRIGHTS, LICENSES,
FRANCHISES AND FORMULAS OR RIGHTS WITH RESPECT TO THE FOREGOING, THAT ARE USED
IN THE OPERATION OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY AS PRESENTLY
CONDUCTED AND ARE MATERIAL TO SUCH BUSINESS WHERE THE FAILURE TO OWN OR HOLD A
VALID LICENSE IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.17  ENVIRONMENTAL MATTERS.  EACH OF THE BORROWER AND ITS SUBSIDIARIES IS IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS GOVERNING ITS
BUSINESS FOR WHICH FAILURE TO COMPLY IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT, AND NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS LIABLE
FOR ANY MATERIAL PENALTIES, FINES OR FORFEITURES FOR FAILURE TO COMPLY WITH ANY
OF THE FOREGOING IN THE MANNER SET FORTH ABOVE.  ALL LICENSES, PERMITS,
REGISTRATIONS OR APPROVALS REQUIRED FOR THE BUSINESS OF THE BORROWER AND EACH OF
ITS SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAW HAVE BEEN SECURED AND EACH OF THE
BORROWER AND ITS SUBSIDIARIES IS IN SUBSTANTIAL COMPLIANCE THEREWITH, EXCEPT
WHERE THE FAILURE TO SECURE OR COMPLY WITH SUCH LICENSES, PERMITS, REGISTRATIONS
OR APPROVALS THE FAILURE TO SECURE OR TO COMPLY THEREWITH IS NOT REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE NO ENVIRONMENTAL CLAIMS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER THREATENED, AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES WITH RESPECT TO WHICH ANY DECISION, RULING OR FINDING IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.18  LABOR RELATIONS.  NO CREDIT PARTY IS ENGAGED IN ANY UNFAIR LABOR PRACTICE
THAT IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS (I) NO
UNFAIR LABOR PRACTICE COMPLAINT PENDING AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR, TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST ANY OF THEM,
BEFORE THE NATIONAL LABOR RELATIONS BOARD, AND NO GRIEVANCE OR ARBITRATION
PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO
PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR, TO THE BORROWER’S
KNOWLEDGE, THREATENED AGAINST ANY OF THEM, (II) NO STRIKE, LABOR DISPUTE,
SLOWDOWN OR STOPPAGE PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR,
TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND (III) NO UNION REPRESENTATION QUESTION, TO THE BORROWER’S
KNOWLEDGE, EXISTING WITH RESPECT TO THE EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND NO UNION ORGANIZING ACTIVITIES, TO THE BORROWER’S KNOWLEDGE,
ARE TAKING PLACE, EXCEPT WITH RESPECT TO ANY MATTER SPECIFIED IN CLAUSE (I),
(II) OR (III) ABOVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, SUCH AS IS NOT
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

45

--------------------------------------------------------------------------------


 


5.19  SUBORDINATION.  THE SUBORDINATION PROVISIONS CONTAINED IN THE EXISTING
2008 SUBORDINATED NOTES DOCUMENTS AND THE EXISTING 2010 SUBORDINATED NOTES
DOCUMENTS AND, ON AND AFTER THE EXECUTION, DELIVERY AND/OR INCURRENCE THEREOF,
ANY PERMITTED SENIOR SUBORDINATED NOTES DOCUMENTS AND ANY AGREEMENTS OR
INSTRUMENTS RELATING TO ANY ADDITIONAL PERMITTED SUBORDINATED DEBT, AND ANY
REFINANCING INDEBTEDNESS IN RESPECT OF THE FOREGOING, ARE ENFORCEABLE AGAINST
THE BORROWER, THE SUBSIDIARY GUARANTORS PARTY THERETO AND THE HOLDERS OF SUCH
INDEBTEDNESS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW), AND ALL
OBLIGATIONS HEREUNDER AND THE OBLIGATIONS OF THE BORROWER AND EACH SUBSIDIARY
GUARANTOR UNDER THE OTHER CREDIT DOCUMENTS ARE WITHIN THE DEFINITIONS OF “SENIOR
DEBT” (OR RELEVANT SIMILAR TERM) AND “DESIGNATED SENIOR DEBT” OR “DESIGNATED
GUARANTOR SENIOR DEBT”, AS APPLICABLE, INCLUDED IN SUCH SUBORDINATION
PROVISIONS.

 


5.20  CAPITALIZATION.  ON THE INITIAL BORROWING DATE, AFTER GIVING EFFECT TO THE
TRANSACTION, THE AUTHORIZED CAPITAL STOCK OF THE BORROWER SHALL CONSIST OF (I)
200,000,000 SHARES OF COMMON STOCK, $.01 PAR VALUE PER SHARE (SUCH AUTHORIZED
SHARES OF COMMON STOCK, TOGETHER WITH ANY SUBSEQUENTLY AUTHORIZED SHARES OF SUCH
COMMON STOCK, THE “BORROWER COMMON STOCK”), OF WHICH 34,925,432 SHARES ARE
ISSUED AND OUTSTANDING ON THE INITIAL BORROWING DATE (INCLUDING 473,716 SHARES
OF RESTRICTED STOCK AWARDED UNDER THE BORROWER’S 2005 STOCK INCENTIVE PLAN ON
THE INITIAL BORROWING DATE, WHICH ARE DEEMED OUTSTANDING FOR PURPOSES OF GAAP)
AND (II) 100,000,000 SHARES OF PREFERRED STOCK, $.01 PER SHARE, NONE OF WHICH IS
ISSUED AND OUTSTANDING ON THE INITIAL BORROWING DATE.  ALL SUCH OUTSTANDING
SHARES HAVE BEEN DULY AND VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND
ARE FREE OF PREEMPTIVE RIGHTS.  ON THE INITIAL BORROWING DATE, THE BORROWER DOES
NOT HAVE OUTSTANDING ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS
CAPITAL STOCK OR OUTSTANDING ANY RIGHTS TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY
OPTIONS FOR THE PURCHASE OF, OR ANY AGREEMENT PROVIDING FOR THE ISSUANCE
(CONTINGENT OR OTHERWISE) OF, OR ANY CALLS, COMMITMENTS OR CLAIMS OF ANY
CHARACTER RELATING TO, ITS CAPITAL STOCK OR ANY STOCK APPRECIATION OR SIMILAR
RIGHTS.

 

SECTION 6.  Affirmative Covenants.  The Borrower hereby covenants and agrees
that until the Commitments have terminated, no Notes or Letters of Credit are
outstanding and the Loans, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 11.13 which are not
then owing) incurred hereunder, are paid in full:

 


6.01  INFORMATION COVENANTS.  THE BORROWER WILL FURNISH TO EACH LENDER:

 


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 75 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE BORROWER, THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE BORROWER AND THE
INTERMEDIARY HOLDING COMPANIES, AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS AND OF CASH
FLOWS FOR SUCH FISCAL YEAR, AND IN EACH CASE SETTING FORTH COMPARATIVE
CONSOLIDATED AND CONSOLIDATING FIGURES FOR THE PRECEDING FISCAL YEAR, AND (X) IN
THE CASE OF CONSOLIDATED STATEMENTS, EXAMINED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING WHOSE OPINION SHALL NOT BE QUALIFIED
AS TO THE SCOPE OF AUDIT AND AS TO THE STATUS OF THE BORROWER AS A GOING CONCERN
OR (Y) IN THE CASE OF CONSOLIDATING STATEMENTS, CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF THE BORROWER, TOGETHER WITH A CERTIFICATE OF SUCH ACCOUNTING FIRM
STATING THAT

 

46

--------------------------------------------------------------------------------


 


IN THE COURSE OF ITS REGULAR AUDIT OF THE BUSINESS OF THE BORROWER AND THE
INTERMEDIARY HOLDING COMPANIES, WHICH AUDIT WAS CONDUCTED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS, NO DEFAULT OR EVENT OF DEFAULT WHICH HAS
OCCURRED AND IS CONTINUING HAS COME TO THEIR ATTENTION OR, IF SUCH A DEFAULT OR
EVENT OF DEFAULT HAS COME TO THEIR ATTENTION A STATEMENT AS TO THE NATURE
THEREOF.  IF THE BORROWER HAS DESIGNATED ANY UNRESTRICTED SUBSIDIARIES
HEREUNDER, THEN THE ANNUAL FINANCIAL INFORMATION REQUIRED BY THIS SECTION
6.01(A) SHALL INCLUDE A REASONABLY DETAILED PRESENTATION, EITHER ON THE FACE OF
THE FINANCIAL STATEMENTS OR IN THE FOOTNOTES THERETO, OF THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES EXCLUDING THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE UNRESTRICTED SUBSIDIARIES
OF THE BORROWER (ALTHOUGH SUCH SEPARATE PRESENTATION OF FINANCIAL INFORMATION
EXCLUDING THE EFFECTS OF UNRESTRICTED SUBSIDIARIES NEED NOT BE AUDITED).


 


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY
ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE BORROWER, THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF THE BORROWER AND THE INTERMEDIARY HOLDING
COMPANIES, AS AT THE END OF SUCH QUARTERLY PERIOD AND THE RELATED CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF OPERATIONS AND OF CASH FLOWS FOR SUCH QUARTERLY
PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE LAST DAY OF
SUCH QUARTERLY PERIOD, AND IN EACH CASE SETTING FORTH COMPARATIVE CONSOLIDATED
AND CONSOLIDATING FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR, ALL
OF WHICH SHALL BE IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OR CONTROLLER OF THE BORROWER, SUBJECT TO CHANGES RESULTING FROM AUDIT
AND NORMAL YEAR-END AUDIT ADJUSTMENTS.  IF THE BORROWER HAS DESIGNATED ANY
UNRESTRICTED SUBSIDIARIES HEREUNDER, THEN THE QUARTERLY FINANCIAL INFORMATION
REQUIRED BY THIS SECTION 6.01(B) SHALL INCLUDE A REASONABLY DETAILED
PRESENTATION, EITHER ON THE FACE OF THE FINANCIAL STATEMENTS OR IN THE FOOTNOTES
THERETO, OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER
AND ITS SUBSIDIARIES EXCLUDING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF THE UNRESTRICTED SUBSIDIARIES OF THE BORROWER.


 


(C)           BUDGETS; ETC.  NOT MORE THAN 30 DAYS AFTER THE COMMENCEMENT OF
EACH FISCAL YEAR OF THE BORROWER ENDING AFTER THE INITIAL BORROWING DATE,
CONSOLIDATED AND CONSOLIDATING BUDGETS OF THE BORROWER AND ITS SUBSIDIARIES IN
REASONABLE DETAIL FOR EACH OF THE TWELVE MONTHS OF SUCH FISCAL YEAR AS
CUSTOMARILY PREPARED BY MANAGEMENT FOR ITS INTERNAL USE SETTING FORTH, WITH
APPROPRIATE DISCUSSION, THE PRINCIPAL ASSUMPTIONS UPON WHICH SUCH BUDGETS ARE
BASED.


 


(D)           OFFICER’S CERTIFICATES.  AT THE TIME OF THE DELIVERY OF THE
FINANCIAL STATEMENTS PROVIDED FOR IN SECTIONS 6.01(A) AND (B), A CERTIFICATE OF
THE CHIEF FINANCIAL OFFICER OR OTHER AUTHORIZED OFFICER OF THE BORROWER TO THE
EFFECT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS OR, IF ANY DEFAULT OR EVENT OF
DEFAULT DOES EXIST, SPECIFYING THE NATURE AND EXTENT THEREOF, WHICH CERTIFICATE
(I) IF DELIVERED WITH THE FINANCIAL STATEMENTS REQUIRED BY SECTIONS 6.01(A) AND
(B), SHALL SET FORTH THE CALCULATIONS REQUIRED TO ESTABLISH (I) THE INTEREST
COVERAGE RATIO, THE LEVERAGE RATIO AND SENIOR SECURED LEVERAGE RATIO AS AT THE
LAST DAY OF THE FISCAL YEAR OR FISCAL QUARTER, AS THE CASE MAY BE, COVERED BY
SUCH FINANCIAL STATEMENTS AND (II) WHETHER THE BORROWER AND ITS SUBSIDIARIES
WERE IN COMPLIANCE WITH THE PROVISIONS OF SECTIONS 7.11 AND 7.12 AS AT THE END
OF SUCH FISCAL PERIOD, AND (II) IF DELIVERED WITH THE FINANCIAL STATEMENTS
REQUIRED BY SECTION 6.01(B), SHALL SET FORTH AVAILABLE CASH AND CUMULATIVE
DISTRIBUTABLE CASH, IN EACH CASE DETERMINED AS AT THE LAST DAY OF THE FISCAL
QUARTER OF THE BORROWER COVERED BY SUCH FINANCIAL STATEMENTS.

 

47

--------------------------------------------------------------------------------


 


(E)           QUARTERLY COMPLIANCE CERTIFICATE. WITHIN 60 DAYS FOLLOWING THE END
OF EACH FISCAL QUARTER OF THE BORROWER (COMMENCING WITH THE FIRST FULL FISCAL
QUARTER OF THE BORROWER ENDING AFTER THE INITIAL BORROWING DATE), A CERTIFICATE
(EACH, A “QUARTERLY COMPLIANCE CERTIFICATE”) FROM AN AUTHORIZED OFFICER, WHICH
CERTIFICATE SHALL SET FORTH (I) THE CALCULATIONS REQUIRED TO ESTABLISH (I) THE
INTEREST COVERAGE RATIO AND THE LEVERAGE RATIO AS OF THE LAST DAY OF THE TEST
PERIOD THEN LAST ENDED AND (II) THE AVAILABLE CASH AND CUMULATIVE DISTRIBUTABLE
CASH, IN EACH CASE DETERMINED AS AT THE LAST DAY OF THE TEST PERIOD THEN LAST
ENDED, AND (II) THE AMOUNT OF DIVIDENDS, IF ANY, THAT THE BORROWER INTENDS TO
PAY ON THE IMMEDIATELY SUCCEEDING DATE ON WHICH THE BORROWER’S DIVIDEND POLICY
PROVIDES FOR DIVIDENDS TO BE PAID BY THE BORROWER ON THE BORROWER COMMON STOCK.


 


(F)            NOTICE OF DEFAULT OR LITIGATION.  PROMPTLY, AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER ANY OFFICER OF THE BORROWER OBTAINS KNOWLEDGE
THEREOF, NOTICE OF (X) THE OCCURRENCE OF ANY EVENT WHICH CONSTITUTES A DEFAULT
OR EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE THEREOF, THE PERIOD
OF EXISTENCE THEREOF AND WHAT ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO, AND (Y) THE COMMENCEMENT OF, OR ANY SIGNIFICANT ADVERSE DEVELOPMENT IN,
ANY LITIGATION OR GOVERNMENTAL PROCEEDING PENDING AGAINST THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR THEIR ASSETS OR BUSINESS (I) WITH RESPECT TO ANY DOCUMENT OR
(II) WHICH HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A MATERIAL ADVERSE EFFECT
AND (III) ANY OTHER EVENT WHICH HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A
MATERIAL ADVERSE EFFECT.


 


(G)           OTHER INFORMATION.  PROMPTLY UPON TRANSMISSION THEREOF, COPIES OF
ANY FILINGS AND REGISTRATIONS WITH, AND REPORTS TO, THE SECURITIES AND EXCHANGE
COMMISSION OR ANY SUCCESSOR THERETO (THE “SEC”) OR HOLDERS (OR ANY TRUSTEE,
AGENT OR OTHER REPRESENTATIVE THEREFOR) OF ANY PERMITTED SENIOR UNSECURED NOTES
OR PERMITTED JUNIOR CAPITAL BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND WITH
REASONABLE PROMPTNESS, SUCH OTHER INFORMATION OR DOCUMENTS (FINANCIAL OR
OTHERWISE) AS THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF ANY
LENDER MAY REASONABLY REQUEST FROM TIME TO TIME.


 


6.02  BOOKS, RECORDS AND INSPECTIONS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES IN CONFORMITY WITH, AND AS REQUIRED BY, GAAP AND ALL
MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN
RELATION TO SUCH PERSON’S BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND WILL
CAUSE ITS SUBSIDIARIES TO, PERMIT, UPON REASONABLE NOTICE TO THE CHIEF FINANCIAL
OFFICER, CONTROLLER OR ANY OTHER AUTHORIZED OFFICER OF THE BORROWER, OFFICERS
AND DESIGNATED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS TO VISIT AND INSPECT ANY OF THE PROPERTIES OR ASSETS OF THE BORROWER AND
ANY OF ITS SUBSIDIARIES IN THEIR POSSESSION AND TO EXAMINE THE BOOKS OF ACCOUNT
OF THE BORROWER AND ANY OF ITS SUBSIDIARIES AND DISCUSS THE AFFAIRS, FINANCES
AND ACCOUNTS OF THE BORROWER AND OF ANY OF ITS SUBSIDIARIES WITH, AND BE ADVISED
AS TO THE SAME BY, ITS AND THEIR OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT
SUCH REASONABLE TIMES AND INTERVALS DURING NORMAL BUSINESS HOURS (WITH
REASONABLE NOTICE) AND TO SUCH REASONABLE EXTENT AS THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS MAY DESIRE.

 


6.03  INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
AT ALL TIMES MAINTAIN IN FULL FORCE AND EFFECT INSURANCE WITH REPUTABLE AND
SOLVENT INSURERS IN SUCH AMOUNTS, COVERING SUCH RISKS AND LIABILITIES AND WITH
SUCH DEDUCTIBLES OR SELF-INSURED RETENTIONS AS ARE IN ACCORDANCE WITH NORMAL
INDUSTRY PRACTICE.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS

 

48

--------------------------------------------------------------------------------


 


SUBSIDIARIES TO, FURNISH TO THE ADMINISTRATIVE AGENT ON THE INITIAL BORROWING
DATE AND THEREAFTER ANNUALLY, UPON REQUEST OF THE ADMINISTRATIVE AGENT, A
SUMMARY OF THE INSURANCE CARRIED.

 


6.04  PAYMENT OF TAXES.  THE BORROWER WILL PAY AND DISCHARGE, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO PAY AND DISCHARGE, ALL MATERIAL TAXES, ASSESSMENTS
AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR
PROFITS, OR UPON ANY PROPERTIES BELONGING TO IT, PRIOR TO THE DATE ON WHICH
PENALTIES ATTACH THERETO, AND ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BECOME A
LIEN OR CHARGE UPON ANY MATERIAL PROPERTIES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, PROVIDED THAT NEITHER THE BORROWER NOR ANY SUBSIDIARY SHALL BE
REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM WHICH IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS IF IT HAS MAINTAINED ADEQUATE
RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE BORROWER) WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP.

 


6.05  COMPANY FRANCHISES.  THE BORROWER WILL DO, AND WILL CAUSE EACH SUBSIDIARY
TO DO, OR CAUSE TO BE DONE, ALL THINGS REASONABLY NECESSARY TO PRESERVE AND KEEP
IN FULL FORCE AND EFFECT ITS EXISTENCE AND TO PRESERVE ITS MATERIAL RIGHTS AND
FRANCHISES, OTHER THAN THOSE THE FAILURE TO PRESERVE WHICH COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, PROVIDED THAT ANY TRANSACTION
PERMITTED BY SECTION 7.02 WILL NOT CONSTITUTE A BREACH OF THIS SECTION 6.05.

 


6.06  COMPLIANCE WITH STATUTES, ETC.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, COMPLY WITH ALL APPLICABLE STATUTES, REGULATIONS AND ORDERS OF,
AND ALL APPLICABLE RESTRICTIONS IMPOSED BY, ALL GOVERNMENTAL BODIES, DOMESTIC OR
FOREIGN (INCLUDING ALL ENVIRONMENTAL LAWS), IN RESPECT OF THE CONDUCT OF ITS
BUSINESS AND THE OWNERSHIP OF ITS PROPERTY OTHER THAN THOSE THE NON-COMPLIANCE
WITH WHICH IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


6.07  ERISA.  AS SOON AS POSSIBLE AND, IN ANY EVENT, WITHIN 10 DAYS AFTER THE
BORROWER KNOWS OR HAS REASON TO KNOW OF THE OCCURRENCE OF ANY OF THE FOLLOWING,
THE BORROWER WILL DELIVER TO EACH OF THE LENDERS A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF THE BORROWER SETTING FORTH THE FULL DETAILS AS TO SUCH
OCCURRENCE AND THE ACTION, IF ANY, THAT THE BORROWER, ANY SUBSIDIARY OR ANY
ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES
REQUIRED OR PROPOSED TO BE GIVEN TO OR FILED WITH OR BY THE BORROWER, ANY
SUBSIDIARY, ANY ERISA AFFILIATE, THE PBGC, A PLAN OR MULTIEMPLOYER PLAN
PARTICIPANT OR THE PLAN ADMINISTRATOR WITH RESPECT THERETO:  THAT A REPORTABLE
EVENT HAS OCCURRED (EXCEPT TO THE EXTENT THAT THE BORROWER HAS PREVIOUSLY
DELIVERED TO THE LENDER A CERTIFICATE AND NOTICES (IF ANY) CONCERNING SUCH EVENT
PURSUANT TO THE NEXT CLAUSE HEREOF); THAT A CONTRIBUTING SPONSOR (AS DEFINED IN
SECTION 4001(A)(13) OF ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA IS SUBJECT
TO THE ADVANCE REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61 (WITHOUT
REGARD TO SUBPARAGRAPH (B)(1) THEREOF), AND AN EVENT DESCRIBED IN SUBSECTION
.62, .63, .64, .65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043 IS
REASONABLY EXPECTED TO OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE FOLLOWING 30
DAYS; THAT AN ACCUMULATED FUNDING DEFICIENCY, WITHIN THE MEANING OF SECTION 412
OF THE CODE OR SECTION 302 OF ERISA, HAS BEEN INCURRED OR AN APPLICATION MAY
REASONABLY BE EXPECTED TO BE OR HAS BEEN MADE FOR A WAIVER OR MODIFICATION OF
THE MINIMUM FUNDING STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN
EXTENSION OF ANY AMORTIZATION PERIOD UNDER SECTION 412 OF THE CODE OR SECTION
303 OR 304 OF ERISA WITH RESPECT TO A PLAN; THAT ANY CONTRIBUTION REQUIRED TO BE
MADE WITH RESPECT TO A PLAN OR MULTIEMPLOYER PLAN HAS NOT BEEN TIMELY MADE; THAT
A PLAN OR MULTIEMPLOYER PLAN HAS BEEN OR MAY REASONABLY BE EXPECTED TO BE
TERMINATED, REORGANIZED,

 

49

--------------------------------------------------------------------------------


 


PARTITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF ERISA; THAT A PLAN HAS AN
UNFUNDED CURRENT LIABILITY WHICH, WHEN ADDED TO THE AGGREGATE AMOUNT OF UNFUNDED
CURRENT LIABILITIES WITH RESPECT TO ALL OTHER PLANS, EXCEEDS THE AGGREGATE
AMOUNT OF SUCH UNFUNDED CURRENT LIABILITIES THAT EXISTED ON THE INITIAL
BORROWING DATE BY $500,000; THAT PROCEEDINGS MAY REASONABLY BE EXPECTED TO BE OR
HAVE BEEN INSTITUTED TO TERMINATE OR APPOINT A TRUSTEE TO ADMINISTER A PLAN
WHICH IS SUBJECT TO TITLE IV OF ERISA; THAT A PROCEEDING HAS BEEN INSTITUTED
PURSUANT TO SECTION 515 OF ERISA TO COLLECT A DELINQUENT CONTRIBUTION TO A
MULTIEMPLOYER PLAN; THAT THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE
WILL OR MAY REASONABLY BE EXPECTED TO INCUR ANY MATERIAL LIABILITY (INCLUDING
ANY INDIRECT, CONTINGENT, OR SECONDARY LIABILITY) TO OR ON ACCOUNT OF THE
TERMINATION OF OR WITHDRAWAL FROM A PLAN OR MULTIEMPLOYER PLAN UNDER SECTION
4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF ERISA OR WITH RESPECT TO A PLAN
UNDER SECTION 401(A)(29), 4971, 4975 OR 4980 OF THE CODE OR SECTION 409 OR
502(I) OR 502(L) OF ERISA OR WITH RESPECT TO A GROUP HEALTH PLAN (AS DEFINED IN
SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE CODE) UNDER SECTION 4980B
OF THE CODE; OR THAT THE BORROWER OR ANY SUBSIDIARY MAY INCUR ANY MATERIAL
LIABILITY PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION
3(1) OF ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER
EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY PLAN IN
ADDITION TO THE LIABILITY THAT EXISTED ON THE INITIAL BORROWING DATE PURSUANT TO
ANY SUCH PLAN OR PLANS.  UPON REQUEST BY ANY LENDER, THE BORROWER WILL DELIVER
TO SUCH LENDER A COMPLETE COPY OF THE ANNUAL REPORT (ON INTERNAL REVENUE SERVICE
FORM 5500-SERIES) OF EACH PLAN (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED
FINANCIAL AND ACTUARIAL STATEMENTS AND OPINIONS AND OTHER SUPPORTING STATEMENTS,
CERTIFICATIONS, SCHEDULES AND INFORMATION) REQUIRED TO BE FILED WITH THE
INTERNAL REVENUE SERVICE.  IN ADDITION TO ANY CERTIFICATES OR NOTICES DELIVERED
TO THE LENDERS PURSUANT TO THE FIRST SENTENCE HEREOF, COPIES OF ANY RECORDS,
DOCUMENTS OR OTHER INFORMATION REQUIRED TO BE FURNISHED TO THE PBGC (OTHER THAN
ANY PBGC FORM 1), AND ANY MATERIAL NOTICES RECEIVED BY THE BORROWER, ANY
SUBSIDIARY OR ANY ERISA AFFILIATE WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN
SHALL BE DELIVERED TO THE LENDER NO LATER THAN 10 DAYS AFTER THE DATE SUCH
RECORDS, DOCUMENTS AND/OR INFORMATION HAS BEEN FURNISHED TO THE PBGC OR SUCH
NOTICE HAS BEEN RECEIVED BY THE BORROWER, THE SUBSIDIARY OR THE ERISA AFFILIATE,
AS APPLICABLE.

 


6.08  GOOD REPAIR.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO, ENSURE THAT ITS MATERIAL PROPERTIES AND EQUIPMENT USED OR USEFUL IN ITS
BUSINESS ARE KEPT IN GOOD REPAIR, WORKING ORDER AND CONDITION, NORMAL WEAR AND
TEAR EXCEPTED, AND, SUBJECT TO SECTION 7.05, THAT FROM TIME TO TIME THERE ARE
MADE IN SUCH PROPERTIES AND EQUIPMENT ALL NEEDFUL AND PROPER REPAIRS, RENEWALS,
REPLACEMENTS, EXTENSIONS, ADDITIONS, BETTERMENTS AND IMPROVEMENTS THERETO, TO
THE EXTENT AND IN THE MANNER USEFUL OR CUSTOMARY FOR COMPANIES IN SIMILAR
BUSINESSES.

 


6.09  END OF FISCAL YEARS; FISCAL QUARTERS; ETC.THE BORROWER WILL, FOR FINANCIAL
REPORTING PURPOSES, CAUSE (I) EACH OF ITS, AND EACH OF ITS SUBSIDIARIES’, FISCAL
YEARS AND FOURTH FISCAL QUARTERS TO END ON DECEMBER 31 OF EACH YEAR AND (II)
EACH OF ITS, AND EACH OF ITS SUBSIDIARIES’, FIRST THREE FISCAL QUARTERS TO END
ON THE LAST DAY OF MARCH, JUNE AND SEPTEMBER OF EACH YEAR.

 


6.10  PERMITTED ACQUISITIONS.  (A)  SUBJECT TO THE PROVISIONS OF THIS SECTION
6.10 AND THE REQUIREMENTS CONTAINED IN THE DEFINITION OF PERMITTED ACQUISITION,
THE BORROWER AND ANY QUALIFIED SUBSIDIARY MAY FROM TIME TO TIME EFFECT PERMITTED
ACQUISITIONS, SO LONG AS (EXCEPT TO THE EXTENT THE REQUIRED LENDERS OTHERWISE
SPECIFICALLY AGREE IN WRITING IN THE CASE OF A SPECIFIC

 

50

--------------------------------------------------------------------------------


 


PERMITTED ACQUISITION): (I) NO DEFAULT OR EVENT OF DEFAULT SHALL BE IN EXISTENCE
AT THE TIME OF THE CONSUMMATION OF THE PROPOSED PERMITTED ACQUISITION OR
IMMEDIATELY AFTER GIVING EFFECT THERETO; (II) THE BORROWER SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT AND THE LENDERS AT LEAST 5 BUSINESS DAYS’ PRIOR WRITTEN
NOTICE OF ANY PERMITTED ACQUISITION; (III) THE BORROWER PROVIDES TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AS SOON AS AVAILABLE BUT NOT LATER THAN 5
BUSINESS DAYS AFTER THE EXECUTION THEREOF, A COPY OF ANY EXECUTED PURCHASE
AGREEMENT OR SIMILAR AGREEMENT WITH RESPECT TO SUCH PERMITTED ACQUISITION; (IV)
CALCULATIONS ARE MADE BY THE BORROWER OF COMPLIANCE WITH THE COVENANTS CONTAINED
IN SECTIONS 7.11 AND 7.12 FOR THE CALCULATION PERIOD MOST RECENTLY ENDED PRIOR
TO THE DATE OF SUCH PERMITTED ACQUISITION, ON A PRO FORMA BASIS AS IF THE
RESPECTIVE PERMITTED ACQUISITION (AS WELL AS ALL OTHER PERMITTED ACQUISITIONS
AND SIGNIFICANT ASSET SALES THERETOFORE CONSUMMATED AFTER THE FIRST DAY OF SUCH
CALCULATION PERIOD) HAD OCCURRED ON THE FIRST DAY OF SUCH CALCULATION PERIOD,
AND SUCH CALCULATIONS SHALL SHOW THAT SUCH FINANCIAL COVENANTS WOULD HAVE BEEN
COMPLIED WITH IF THE PERMITTED ACQUISITION HAD OCCURRED ON THE FIRST DAY OF SUCH
CALCULATION PERIOD (FOR THIS PURPOSE, IF THE FIRST DAY OF THE RESPECTIVE
CALCULATION PERIOD OCCURS PRIOR TO THE INITIAL BORROWING DATE, CALCULATED AS IF
THE COVENANTS CONTAINED IN SAID SECTIONS 7.11 AND 7.12 HAD BEEN APPLICABLE FROM
THE FIRST DAY OF THE CALCULATION PERIOD); (V) BASED ON GOOD FAITH PROJECTIONS
PREPARED BY THE BORROWER FOR THE PERIOD FROM THE DATE OF THE CONSUMMATION OF THE
PERMITTED ACQUISITION TO THE DATE WHICH IS ONE YEAR THEREAFTER, THE LEVEL OF
FINANCIAL PERFORMANCE MEASURED BY THE COVENANTS SET FORTH IN SECTIONS 7.11 AND
7.12 SHALL BE BETTER THAN OR EQUAL TO SUCH LEVEL AS WOULD BE REQUIRED TO PROVIDE
THAT NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST UNDER THE FINANCIAL COVENANTS
CONTAINED IN SECTIONS 7.11 AND 7.12 THROUGH THE DATE WHICH IS ONE YEAR FROM THE
DATE OF THE CONSUMMATION OF THE RESPECTIVE PERMITTED ACQUISITION (IT BEING
UNDERSTOOD THAT PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS
AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH
PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS); (VI) ALL REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE OF SUCH
PERMITTED ACQUISITION (BOTH BEFORE AND AFTER GIVING EFFECT THERETO), UNLESS
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE; (VII) AFTER GIVING EFFECT TO SUCH PROPOSED PERMITTED ACQUISITION
AND THE PAYMENT OF ALL AMOUNTS (INCLUDING FEES AND EXPENSES) OWING IN CONNECTION
THEREWITH, THE SUM OF THE TOTAL UNUTILIZED REVOLVING COMMITMENT THEN IN EFFECT
PLUS THE AGGREGATE AMOUNT OF ALL UNRESTRICTED CASH AND CASH EQUIVALENTS OF THE
BORROWER AND THE SUBSIDIARY GUARANTORS AT SUCH TIME SHALL EQUAL OR EXCEED THE
SUM OF (I) $10,000,000 PLUS (II) AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT
REASONABLY LIKELY TO BE PAYABLE IN RESPECT OF ALL POST-CLOSING PURCHASE PRICE
ADJUSTMENTS, EARN-OUT PAYMENTS, NON-COMPETE PAYMENTS AND/OR DEFERRED PURCHASE
PAYMENTS (OR SIMILAR PAYMENTS), IN EACH CASE REQUIRED OR WHICH WILL BE REQUIRED
IN CONNECTION WITH SUCH PERMITTED ACQUISITION (AND ALL OTHER PERMITTED
ACQUISITIONS FOR WHICH SUCH PURCHASE PRICE ADJUSTMENTS AND OTHER PAYMENTS MAY BE
REQUIRED TO BE MADE) AS DETERMINED BY THE BORROWER IN GOOD FAITH PLUS (III) ALL
CAPITAL EXPENDITURES (AND THE FINANCING THEREOF) REASONABLY ANTICIPATED BY THE
BORROWER TO BE MADE IN THE BUSINESS ACQUIRED PURSUANT TO SUCH PERMITTED
ACQUISITION WITHIN THE 90-DAY PERIOD (SUCH PERIOD FOR ANY PERMITTED ACQUISITION,
A “POST-CLOSING PERIOD”) FOLLOWING SUCH PERMITTED ACQUISITION (AND IN THE
BUSINESSES ACQUIRED PURSUANT TO ALL OTHER PERMITTED ACQUISITIONS WITH
POST-CLOSING PERIODS ENDED DURING THE POST-CLOSING PERIOD OF SUCH PERMITTED
ACQUISITION); (VIII) IN THE CASE OF (X) A PROPOSED PERMITTED ACQUISITION OF AN
ACQUIRED PERSON (OTHER THAN A TELCO OR CARRIER SERVICES COMPANY) OR NON-

 

51

--------------------------------------------------------------------------------


 


EQUITY ASSETS TO BE EFFECTED BY A QUALIFIED SUBSIDIARY (DIRECTLY OR THROUGH A
SUBSIDIARY OF SUCH QUALIFIED SUBSIDIARY) IN CIRCUMSTANCES WHERE THE CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF THE ACQUIRED PERSON ACQUIRED PURSUANT TO SUCH
PERMITTED ACQUISITION ARE NOT TO BE PLEDGED UNDER THE PLEDGE AGREEMENT OR THE
ASSETS SO ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION ARE NOT HELD BY A
PERSON WHICH IS (OR WILL CONCURRENTLY BECOME) A PLEDGED SUBSIDIARY OR (Y) THE
CREATION OR ACQUISITION OF A NEW TELCO OR CARRIER SERVICES COMPANY PURSUANT TO A
PERMITTED ACQUISITION IN CIRCUMSTANCES WHERE THE CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF SUCH TELCO OR CARRIER SERVICES COMPANY IS (OR ARE) NOT TO BE
PLEDGED UNDER THE PLEDGE AGREEMENT, THE PRO FORMA EBITDA TEST IS SATISFIED AND
(IX) THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICER’S
CERTIFICATE EXECUTED BY AN AUTHORIZED OFFICER, CERTIFYING TO THE BEST OF HIS
KNOWLEDGE, COMPLIANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSES (I) THROUGH
(VII), INCLUSIVE, AND CONTAINING THE CALCULATIONS REQUIRED BY THE PRECEDING
CLAUSES (IV), (V), (VII) AND (VIII).

 

(b)           The Borrower will use reasonable best efforts to obtain as
promptly as practicable after the consummation of any Permitted Acquisition, any
approvals not obtained on or prior to the date of the consummation of such
Permitted Acquisition, provided that (x) it shall not be a default under this
Section 6.10 if the Borrower fails to obtain any such approval, after having
used commercially reasonable efforts to obtain same and (y) the Borrower may
cease to seek to obtain any such approvals if it has been advised by counsel or
the applicable governmental agency that it will not, or is not reasonably likely
to, obtain such approval, provided, further, that, in the event the Borrower is
able to obtain any approval required to be obtained in accordance with the terms
of this Section 6.10, the Borrower shall use commercially reasonable efforts to
obtain as promptly as practicable after receipt of such approval, an opinion of
local counsel reasonably satisfactory to the Administrative Agent covering the
regulatory aspects, if any, of the respective Permitted Acquisition, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 


(C)           AT THE TIME OF EACH PERMITTED ACQUISITION INVOLVING THE CREATION
OR ACQUISITION OF A SUBSIDIARY, OR THE ACQUISITION OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF ANY PERSON, THE CAPITAL STOCK OR OTHER EQUITY INTERESTS
THEREOF CREATED OR ACQUIRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL
BE PLEDGED FOR THE BENEFIT OF THE SECURED CREDITORS PURSUANT TO THE PLEDGE
AGREEMENT AS, AND TO THE EXTENT REQUIRED BY, SECTION 7.07.


 


(D)           THE BORROWER SHALL CAUSE EACH SUBSIDIARY WHICH IS FORMED TO
EFFECT, OR IS ACQUIRED PURSUANT TO, A PERMITTED ACQUISITION TO COMPLY WITH, AND
TO EXECUTE AND DELIVER, ALL OF THE DOCUMENTATION (IF ANY) REQUIRED BY, SECTION
7.07, TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT.


 

(e)           The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by the Borrower that the certifications by the
Borrower (or by one or more of its Authorized Officers) pursuant to Section
6.10(a) are true and correct and that all conditions thereto have been satisfied
and that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder, including, without limitation, Sections 4 and 8.

 


6.11  COBANK CAPITAL.  THE BORROWER WILL PURCHASE SUCH PARTICIPATION
CERTIFICATES IN COBANK AS COBANK MAY REQUIRE FROM TIME TO TIME IN ACCORDANCE
WITH ITS BYLAWS.  THE

 

52

--------------------------------------------------------------------------------


 


BORROWER HEREBY CONSENTS AND AGREES THAT THE AMOUNT OF ANY DISTRIBUTIONS WITH
RESPECT TO ITS PATRONAGE WITH COBANK THAT ARE MADE IN QUALIFIED WRITTEN NOTICES
OF ALLOCATION (AS DEFINED IN 26 U.S.C. 1388) AND THAT ARE RECEIVED BY THE
BORROWER FROM COBANK, WILL BE TAKEN INTO ACCOUNT BY THE BORROWER AT THEIR STATED
DOLLAR AMOUNTS WHETHER THE DISTRIBUTION BE EVIDENCED BY A PARTICIPATION
CERTIFICATE OR OTHER FORM OF WRITTEN NOTICE THAT SUCH DISTRIBUTION HAS BEEN MADE
AND RECORDED IN THE NAME OF THE BORROWER ON THE RECORDS OF COBANK.

 


6.12  MARGIN STOCK.  THE BORROWER WILL TAKE ALL ACTIONS SO THAT AT ALL TIMES THE
FAIR MARKET VALUE OF ALL MARGIN STOCK OWNED BY THE BORROWER AND ITS SUBSIDIARIES
(OTHER THAN CAPITAL STOCK OF THE BORROWER HELD IN TREASURY) SHALL NOT EXCEED
$500,000.  SO LONG AS THE COVENANT CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE IS COMPLIED WITH, ALL MARGIN STOCK AT ANY TIME OWNED BY THE BORROWER
AND ITS SUBSIDIARIES WILL NOT CONSTITUTE COLLATERAL AND NO SECURITY INTEREST
SHALL BE GRANTED THEREIN PURSUANT TO ANY CREDIT DOCUMENT.  WITHOUT EXCUSING ANY
VIOLATION OF THE FIRST SENTENCE OF THIS SECTION 6.12, IF AT ANY TIME THE FAIR
MARKET VALUE OF ALL MARGIN STOCK OWNED BY THE BORROWER AND ITS SUBSIDIARIES
(OTHER THAN CAPITAL STOCK OF THE BORROWER HELD IN TREASURY) EXCEEDS $500,000,
THEN (X) ALL MARGIN STOCK OWNED BY THE PLEDGE PARTIES (OTHER THAN CAPITAL STOCK
OF THE BORROWER HELD IN TREASURY) SHALL BE PLEDGED, AND DELIVERED FOR PLEDGE,
PURSUANT TO THE PLEDGE AGREEMENT AND (Y) THE BORROWER WILL EXECUTE AND DELIVER
TO THE LENDERS APPROPRIATE COMPLETED FORMS (INCLUDING, WITHOUT LIMITATION, FORMS
G-3 AND U-1, AS APPROPRIATE) ESTABLISHING COMPLIANCE WITH REGULATIONS T, U AND X
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.  IF AT ANY TIME ANY
MARGIN STOCK IS REQUIRED TO BE PLEDGED AS A RESULT OF THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE, REPAYMENTS OF OUTSTANDING OBLIGATIONS SHALL BE
REQUIRED, AND SUBSEQUENT CREDIT EVENTS SHALL BE PERMITTED, ONLY IN COMPLIANCE
WITH THE APPLICABLE PROVISIONS OF REGULATIONS T, U AND X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 


6.13  POST-CLOSING REFINANCING.  (A) NO LATER THAN THE THIRD BUSINESS DAY
FOLLOWING THE INITIAL BORROWING DATE, THE BORROWER SHALL HAVE (I) PURCHASED FOR
CASH ALL EXISTING TENDER OFFER NOTES VALIDLY TENDERED ON THE INITIAL BORROWING
DATE PURSUANT TO THE TENDER OFFERS AND CONSENT SOLICITATIONS AND (II) PAID TO
EACH HOLDER OF EXISTING TENDER OFFER NOTES TENDERING THE SAME PURSUANT TO THE
TENDER OFFERS AND CONSENT SOLICITATIONS THE CONSENT FEE REFERRED TO IN SECTION
4.01(L)(I)(III).

 

(b)           On the Redemption Date, the Borrower shall (x) redeem all of the
then outstanding Existing 2008 Senior Subordinated Notes and (y) pay all related
call premiums (not to exceed $4.5 million) and all accrued and unpaid interest
thereon, in each case pursuant to, and in accordance with the terms of, the
Existing 2008 Senior Subordinated Notes Indenture (collectively, the “Existing
2008 Senior Subordinated Notes Redemption”).

 


6.14  SPECIAL COVENANT REGARDING CASH MANAGEMENT POLICY.  THE BORROWER SHALL,
AND SHALL CAUSE ITS SUBSIDIARIES TO, AT ALL TIMES COMPLY WITH THE CASH
MANAGEMENT POLICY OF THE BORROWER AND ITS SUBSIDIARIES DELIVERED TO THE
ADMINISTRATIVE AGENT ON THE INITIAL BORROWING DATE, WITHOUT GIVING EFFECT TO ANY
CHANGES THERETO, EXCEPT TO THE EXTENT SUCH CHANGES ARE NOT ADVERSE TO THE
INTERESTS OF THE LENDERS OR ARE OTHERWISE REQUIRED TO ENSURE COMPLIANCE WITH
APPLICABLE LAW OR REGULATION.

 


6.15  PIK REQUIREMENTS.  ON AND AFTER THE DATE OF THE INITIAL ISSUANCE OF ANY
ADDITIONAL PERMITTED SUBORDINATED DEBT, THE BORROWER SHALL PAY INTEREST OWING ON
ANY

 

53

--------------------------------------------------------------------------------


 


OUTSTANDING ADDITIONAL PERMITTED SUBORDINATED DEBT SOLELY THROUGH (X) THE
ACCRETION OF THE PRINCIPAL AMOUNT THEREOF OR (Y) THE ISSUANCE OF ADDITIONAL
NOTES EVIDENCING ADDITIONAL PERMITTED SUBORDINATED DEBT, RATHER THAN IN CASH.

 


6.16  INTEREST RATE PROTECTION.  NO LATER THAN THE 90TH DAY AFTER THE INITIAL
BORROWING DATE, THE BORROWER SHALL ENTER INTO, AND FOR A MINIMUM PERIOD OF TWO
YEARS THEREAFTER MAINTAIN, INTEREST RATE AGREEMENTS ESTABLISHING A FIXED OR
MAXIMUM INTEREST RATE ACCEPTABLE TO THE ADMINISTRATIVE AGENT FOR AN AGGREGATE
NOTIONAL AMOUNT EQUAL TO AT LEAST 50% OF THE INITIAL AGGREGATE PRINCIPAL AMOUNT
OF THE INITIAL B TERM LOANS INCURRED ON THE INITIAL BORROWING DATE.

 


6.17  MAINTENANCE OF COMPANY SEPARATENESS.  (A)  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES TO, SATISFY
CUSTOMARY COMPANY FORMALITIES, INCLUDING, AS APPLICABLE, THE HOLDING OF REGULAR
BOARD OF DIRECTORS’ AND SHAREHOLDERS’ MEETINGS OR ACTION BY DIRECTORS OR
SHAREHOLDERS WITHOUT A MEETING AND THE MAINTENANCE OF COMPANY OFFICES AND
RECORDS. NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL MAKE ANY PAYMENT
TO A CREDITOR OF ANY UNRESTRICTED SUBSIDIARY IN RESPECT OF ANY LIABILITY OF ANY
UNRESTRICTED SUBSIDIARY, AND NO BANK ACCOUNT OF ANY UNRESTRICTED SUBSIDIARY
SHALL BE COMMINGLED WITH ANY BANK ACCOUNT OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES. ANY FINANCIAL STATEMENTS DISTRIBUTED TO ANY CREDITORS OF ANY
UNRESTRICTED SUBSIDIARY SHALL CLEARLY ESTABLISH OR INDICATE THE COMPANY
SEPARATENESS OF SUCH UNRESTRICTED SUBSIDIARY FROM THE BORROWER AND ITS
SUBSIDIARIES.

 

(b)           The Borrower shall not permit any cash of any Non-Pledge Party
Subsidiary, on the one hand, and any Pledge Party, on the other hand, to be
commingled in any bank account.

 

SECTION 7.  Negative Covenants.  The Borrower hereby covenants and agrees that
until the Commitments have terminated, no Notes or Letters of Credit are
outstanding and the Loans, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 11.13 which are not
then owing) incurred hereunder, are paid in full:

 


7.01  CHANGES IN BUSINESS.  (A)  THE BORROWER WILL NOT PERMIT AT ANY TIME THE
BUSINESS ACTIVITIES TAKEN AS A WHOLE CONDUCTED BY THE BORROWER, ITS SUBSIDIARIES
AND ITS UNRESTRICTED SUBSIDIARIES TO BE MATERIALLY DIFFERENT FROM THE BUSINESS
ACTIVITIES TAKEN AS A WHOLE (INCLUDING INCIDENTAL ACTIVITIES) CONDUCTED BY THE
BORROWER AND ITS SUBSIDIARIES ON THE INITIAL BORROWING DATE AND BUSINESSES
REASONABLY RELATED THERETO (THE “BUSINESS”).

 

(b)           Notwithstanding the foregoing, no 2d-Tier Holdco will engage in
any business or own any significant assets (other than its ownership of (x)
equity interests of Subsidiaries existing on the date hereof or permitted to be
created, established or acquired pursuant to the terms of this Agreement and (y)
intercompany obligations owed to it and permitted to be extended by it pursuant
to Section 7.06(c)) or have any liabilities (other than (x) those liabilities
for which it is responsible under this Agreement and the other Credit Documents
to which it is a party and (y) intercompany debt permitted to be incurred by it
pursuant to Section 7.06(c)); provided that any 2d-Tier Holdco may engage in
those activities and incur related liabilities that are incidental to (x) the
maintenance of its corporate existence in compliance with applicable law,
(y) legal, tax and accounting matters in connection with any of the foregoing
activities and

 

54

--------------------------------------------------------------------------------


 

(z) the entering into, and performing its obligations under, this Agreement and
the other Credit Documents to which it is a party.

 


7.02  CONSOLIDATION, MERGER, SALE OR PURCHASE OF ASSETS, ETC.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, WIND UP, LIQUIDATE OR DISSOLVE ITS
AFFAIRS, OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR CONVEY,
SELL, LEASE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS PROPERTY OR ASSETS
(OTHER THAN INVENTORY OR OBSOLETE EQUIPMENT OR EXCESS EQUIPMENT NO LONGER NEEDED
IN THE CONDUCT OF ITS BUSINESS IN THE ORDINARY COURSE OF BUSINESS) OR PURCHASE,
LEASE OR OTHERWISE ACQUIRE ALL OR ANY PART OF THE PROPERTY OR ASSETS OF ANY
PERSON (OTHER THAN PURCHASES OR OTHER ACQUISITIONS OF INVENTORY, LEASES,
MATERIALS AND EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS) OR AGREE TO DO ANY
OF THE FOREGOING AT ANY FUTURE TIME WITHOUT A CONTINGENCY RELATING TO OBTAINING
ANY REQUIRED APPROVAL HEREUNDER, EXCEPT THAT THE FOLLOWING SHALL BE PERMITTED:

 


(A)           (I)  ANY SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH OR INTO, OR
BE LIQUIDATED INTO, THE BORROWER OR A SUBSIDIARY GUARANTOR (SO LONG AS THE
BORROWER OR SUCH SUBSIDIARY GUARANTOR IS THE SURVIVING CORPORATION), OR ALL OR
ANY PART OF ITS BUSINESS, PROPERTIES AND ASSETS MAY BE CONVEYED, SOLD OR
TRANSFERRED TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR, AND (II) ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR MAY BE MERGED OR CONSOLIDATED WITH OR INTO,
OR CONVEY, SELL OR TRANSFER ITS ASSETS TO, ANOTHER SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR, PROVIDED THAT IF THE STOCK OR OTHER EQUITY INTERESTS OF
EITHER SUCH PERSON WERE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT THE STOCK OR
OTHER EQUITY INTERESTS OF THE SURVIVING ENTITY OR THE TRANSFEREE ENTITY, AS THE
CASE MAY BE, SHALL ALSO BE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT; PROVIDED,
FURTHER, THAT NO SUCH MERGER OR CONSOLIDATION OTHERWISE PERMITTED BY THIS CLAUSE
(A) BETWEEN A PLEDGED SUBSIDIARY AND NON-PLEDGED SUBSIDIARY, AND NO SUCH
CONVEYANCE, SALE OR TRANSFER BY A PLEDGED SUBSIDIARY TO A NON-PLEDGED
SUBSIDIARY, SHALL BE PERMITTED UNLESS, AFTER GIVING EFFECT THERETO, THE PRO
FORMA EBITDA TEST IS SATISFIED;


 


(B)           CAPITAL EXPENDITURES TO THE EXTENT WITHIN THE LIMITATIONS SET
FORTH IN SECTION 7.05;


 


(C)           THE INVESTMENTS, ACQUISITIONS AND TRANSFERS OR DISPOSITIONS OF
PROPERTIES, SHARES AND ASSETS PERMITTED PURSUANT TO SECTION 7.06;


 


(D)           EACH OF THE BORROWER AND ANY SUBSIDIARY MAY LEASE (AS LESSEE) REAL
OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS (SO LONG AS SUCH LEASE
DOES NOT CREATE A CAPITALIZED LEASE OBLIGATION NOT OTHERWISE PERMITTED BY
SECTION 7.04(C));


 


(E)           LICENSES OR SUBLICENSES BY THE BORROWER AND ITS SUBSIDIARIES OF
INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS, PROVIDED, THAT SUCH
LICENSES OR SUBLICENSES SHALL NOT INTERFERE WITH THE BUSINESS OF THE BORROWER OR
ANY SUBSIDIARY;


 


(F)            (I)            EXCLUDED ASSET SALES AND (II) ADDITIONAL SALES OR
DISPOSITIONS OF ASSETS TO THE EXTENT THAT THE AGGREGATE NET CASH PROCEEDS
RECEIVED FROM ALL SUCH SALES AND DISPOSITIONS PERMITTED BY THIS CLAUSE (F)(II)
AFTER THE INITIAL BORROWING DATE SHALL NOT EXCEED $4,000,000 IN ANY FISCAL YEAR
OF THE BORROWER, PROVIDED THAT (X) EACH SUCH SALE OR

 

55

--------------------------------------------------------------------------------


 


DISPOSITION PURSUANT TO THIS CLAUSE (F) SHALL BE IN AN AMOUNT AT LEAST EQUAL TO
THE FAIR MARKET VALUE THEREOF AND FOR PROCEEDS CONSISTING OF AT LEAST 85% CASH
AND (Y) THE NET CASH PROCEEDS OF ANY SUCH SALE ARE REINVESTED AND/OR APPLIED AS
A MANDATORY REPAYMENT OR COMMITMENT REDUCTION TO THE EXTENT REQUIRED BY SECTION
3.02(A)(B) OR SECTION 2.03(D) OR (F), AS THE CASE MAY BE, PROVIDED, FURTHER,
THAT THE SALE OR DISPOSITION OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
ANY SUBSIDIARY OF THE BORROWER PURSUANT TO THIS CLAUSE (F) SHALL BE PROHIBITED
UNLESS IT IS FOR ALL OF THE OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS
OF SUCH SUBSIDIARY OWNED BY THE BORROWER AND ITS SUBSIDIARIES;


 


(G)           PERMITTED ACQUISITIONS MAY BE CONSUMMATED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 6.10;


 


(H)           LEASES AND SUBLEASES PERMITTED UNDER SECTION 7.03(D) AND (G); AND


 


(I)            PERMITTED SWAP TRANSACTIONS.


 


7.03  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO
ANY PROPERTY OR ASSETS OF ANY KIND (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) OF
THE BORROWER OR ANY SUCH SUBSIDIARY WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
SELL ANY SUCH PROPERTY OR ASSETS SUBJECT TO AN UNDERSTANDING OR AGREEMENT,
CONTINGENT OR OTHERWISE, TO REPURCHASE SUCH PROPERTY OR ASSETS (INCLUDING SALES
OF ACCOUNTS RECEIVABLE OR NOTES WITH RECOURSE TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES) OR ASSIGN ANY RIGHT TO RECEIVE INCOME, EXCEPT:

 


(A)           LIENS FOR TAXES NOT YET DELINQUENT OR LIENS FOR TAXES BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE BORROWER) HAVE
BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;


 


(B)           LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES IMPOSED BY LAW WHICH WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’ LIENS, STATUTORY
LANDLORD’S LIENS, AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS, AND (X) WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE
VALUE OF SUCH PROPERTY OR ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE
OPERATION OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (Y)
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH
PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY
OR ASSET SUBJECT TO SUCH LIEN;


 


(C)           LIENS CREATED BY OR PURSUANT TO THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS;


 


(D)           LIENS CREATED PURSUANT TO (X) CAPITAL LEASES IN RESPECT OF
CAPITALIZED LEASE OBLIGATIONS PERMITTED BY SECTION 7.04(C) AND (Y) CAPITAL
LEASES SECURING PERMITTED MJD CAPITAL DEBT;

 

56

--------------------------------------------------------------------------------


 


(E)           LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS AND LIENS
SECURING APPEAL BONDS ARISING FROM JUDGMENTS, IN EACH CASE IN CIRCUMSTANCES NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.09;


 


(F)            LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) INCURRED OR DEPOSITS
MADE IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY, OR TO
SECURE THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, PERFORMANCE AND RETURN-OF-MONEY BONDS
AND OTHER SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
(EXCLUSIVE OF OBLIGATIONS IN RESPECT OF THE PAYMENT FOR BORROWED MONEY);


 


(G)           LEASES OR SUBLEASES GRANTED TO OTHERS NOT INTERFERING IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(H)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR CHARGES OR ENCUMBRANCES NOT
INTERFERING IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(I)            LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS
REGARDING OPERATING LEASES ENTERED INTO BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND STATUTORY AND COMMON LAW
LANDLORDS’ LIENS UNDER LEASES TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES
IS A PARTY;


 


(J)            PURCHASE MONEY LIENS SECURING PAYABLES ARISING FROM THE PURCHASE
BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR OF ANY EQUIPMENT OR GOODS IN THE
NORMAL COURSE OF BUSINESS, PROVIDED THAT SUCH PAYABLES SHALL NOT CONSTITUTE
INDEBTEDNESS;


 


(K)           ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE PERMITTED BY
THIS AGREEMENT;


 


(L)            LIENS IN EXISTENCE ON, AND WHICH ARE TO CONTINUE IN EFFECT AFTER,
THE EFFECTIVE DATE WHICH ARE LISTED, AND THE PROPERTY SUBJECT THERETO DESCRIBED
IN, ANNEX V, PLUS EXTENSIONS AND RENEWALS OF SUCH LIENS, PROVIDED THAT (X) THE
AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS, IF ANY, SECURED BY SUCH LIENS
DOES NOT INCREASE FROM THAT AMOUNT OUTSTANDING AT THE TIME OF ANY SUCH EXTENSION
OR RENEWAL AND (Y) ANY SUCH EXTENSION OR RENEWAL DOES NOT ENCUMBER ANY
ADDITIONAL ASSETS OR PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(M)          LIENS ARISING PURSUANT TO PURCHASE MONEY MORTGAGES OR SECURITY
INTERESTS SECURING INDEBTEDNESS REPRESENTING THE PURCHASE PRICE (OR FINANCING OF
THE PURCHASE PRICE WITHIN 90 DAYS AFTER THE RESPECTIVE PURCHASE) OF ASSETS
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY AFTER THE INITIAL BORROWING DATE,
PROVIDED THAT (I) ANY SUCH LIENS ATTACH ONLY TO THE ASSETS SO ACQUIRED, (II) THE
INDEBTEDNESS SECURED BY ANY SUCH LIEN DOES NOT EXCEED 100%, NOR IS LESS THAN
70%, OF THE LESSER OF THE FAIR MARKET VALUE OR PURCHASE PRICE OF THE PROPERTY
BEING PURCHASED AT THE TIME OF THE INCURRENCE OF SUCH INDEBTEDNESS AND (III) THE
INDEBTEDNESS SECURED BY SUCH LIENS IS PERMITTED BY SECTION 7.04(E);

 

57

--------------------------------------------------------------------------------


 


(N)           LIENS ON PROPERTY OR ASSETS ACQUIRED PURSUANT TO A PERMITTED
ACQUISITION, OR ON PROPERTY OR ASSETS OF A PERSON IN EXISTENCE AT THE TIME SUCH
PERSON IS ACQUIRED PURSUANT TO A PERMITTED ACQUISITION, IN EACH CASE SECURING
PERMITTED ACQUIRED DEBT, PROVIDED THAT (I) SUCH LIENS DO NOT ATTACH TO THE
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF ANY SUBSIDIARY OF THE BORROWER AND
(II) SUCH LIENS EXISTED PRIOR TO, AND WERE NOT INCURRED IN CONTEMPLATION OF,
SUCH PERMITTED ACQUISITION AND DO NOT ATTACH TO ANY OTHER ASSET OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES; AND


 


(O)           LIENS ON PROPERTY OR ASSETS OF A PERSON IN EXISTENCE AT THE TIME
SUCH PERSON IS ACQUIRED PURSUANT TO AN INVESTMENT PERMITTED UNDER SECTION
7.06(L), IN EACH CASE SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.04,
PROVIDED THAT (I) SUCH LIENS DO NOT ATTACH TO THE CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF ANY SUBSIDIARY OF THE BORROWER (OTHER THAN ANY CAPITAL STOCK OR
OTHER EQUITY INTERESTS NOT HELD BY THE BORROWER OR ANY OF ITS SUBSIDIARIES) AND
(II) SUCH LIENS EXISTED PRIOR TO, AND WERE NOT INCURRED IN CONTEMPLATION OF,
SUCH INVESTMENT AND DO NOT ATTACH TO ANY OTHER ASSET OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES.


 


7.04  INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CONTRACT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

 


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS;


 


(B)           INTERCOMPANY INDEBTEDNESS PERMITTED BY SECTION 7.06(C);


 


(C)           CAPITALIZED LEASE OBLIGATIONS INITIALLY INCURRED AFTER THE INITIAL
BORROWING DATE, PROVIDED THAT THE AGGREGATE CAPITALIZED LEASE OBLIGATIONS
(EXCLUSIVE OF PERMITTED MJD CAPITAL DEBT) OUTSTANDING AT ANY TIME UNDER ALL
CAPITAL LEASES INCURRED IN RELIANCE ON THIS CLAUSE (C) AFTER INITIAL BORROWING
DATE, WHEN ADDED TO THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS INCURRED IN
RELIANCE ON SECTION 7.04(E), SHALL NOT EXCEED $30,000,000 AT ANY TIME;


 


(D)           INDEBTEDNESS OF THE BORROWER UNDER INTEREST RATE AGREEMENTS
ENTERED INTO TO PROTECT IT AGAINST FLUCTUATIONS IN INTEREST RATES IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS AGREEMENT, SO LONG AS THE ENTERING
INTO OF SUCH INTEREST RATE AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES AND ARE
NOT FOR SPECULATIVE PURPOSES;


 


(E)           INDEBTEDNESS INCURRED PURSUANT TO PURCHASE MONEY MORTGAGES
PERMITTED BY SECTION 7.03(M); PROVIDED THAT THE AGGREGATE OUTSTANDING AMOUNT OF
INDEBTEDNESS INCURRED IN RELIANCE ON THIS CLAUSE (E), WHEN ADDED TO THE
AGGREGATE OUTSTANDING AMOUNT OF ALL CAPITALIZED LEASE OBLIGATIONS INCURRED IN
RELIANCE ON SECTION 7.04(C), SHALL NOT EXCEED $30,000,000 AT ANY TIME;


 


(F)            (I) UNSECURED INDEBTEDNESS OF THE BORROWER INCURRED UNDER THE
EXISTING 2010 SENIOR SUBORDINATED NOTES AND THE EXISTING 2010 SENIOR
SUBORDINATED NOTES INDENTURE, AND OF THE SUBSIDIARY GUARANTORS UNDER
SUBORDINATED GUARANTEES OF THE OBLIGATIONS OF THE BORROWER UNDER THE EXISTING
2010 SENIOR SUBORDINATED NOTES DOCUMENTS, IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED $20,000,000 (LESS THE AMOUNT OF ANY

 

58

--------------------------------------------------------------------------------


 


REPAYMENTS OF PRINCIPAL THEREOF AFTER THE INITIAL BORROWING DATE), (II)
UNSECURED INDEBTEDNESS OF THE BORROWER INCURRED UNDER THE EXISTING 2010 SENIOR
NOTES AND THE EXISTING 2010 SENIOR NOTES INDENTURE, AND OF THE SUBSIDIARY
GUARANTORS UNDER GUARANTEES OF THE OBLIGATIONS OF THE BORROWER UNDER THE
EXISTING 2010 SENIOR NOTES DOCUMENTS, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $2,100,000 (LESS THE AMOUNT OF ANY REPAYMENTS OF PRINCIPAL THEREOF AFTER
THE INITIAL BORROWING DATE) AND (III) AT ANY TIME PRIOR TO THE REDEMPTION DATE,
UNSECURED INDEBTEDNESS OF THE BORROWER INCURRED UNDER THE EXISTING 2008 SENIOR
SUBORDINATED NOTES AND THE EXISTING 2008 SENIOR SUBORDINATED NOTES INDENTURE, IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $22,500,000 (LESS THE AMOUNT OF ANY
REPAYMENTS OF PRINCIPAL THEREOF AFTER THE INITIAL BORROWING DATE);


 


(G)           INDEBTEDNESS (THE “SCHEDULED EXISTING INDEBTEDNESS”) IN EXISTENCE
ON, AND WHICH IS TO CONTINUE IN EFFECT AFTER, THE EFFECTIVE DATE (EXCLUDING
INTERCOMPANY DEBT) AND WHICH IS LISTED ON ANNEX VI HERETO, WITHOUT GIVING EFFECT
TO ANY SUBSEQUENT EXTENSION, RENEWAL OR REFINANCING THEREOF, EXCEPT AS PERMITTED
PURSUANT TO SECTION 7.04(L);


 


(H)           INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH MAY
BE DEEMED TO EXIST IN CONNECTION WITH AGREEMENTS PROVIDING FOR INDEMNIFICATION,
PURCHASE PRICE ADJUSTMENTS AND SIMILAR OBLIGATIONS IN CONNECTION WITH PERMITTED
ACQUISITIONS OR SALES OF ASSETS PERMITTED BY THIS AGREEMENT (SO LONG AS ANY SUCH
OBLIGATIONS ARE THOSE OF THE PERSON MAKING THE RESPECTIVE ACQUISITION OR SALE,
AND ARE NOT GUARANTEED BY ANY OTHER PERSON);


 


(I)            PERMITTED ACQUIRED DEBT;


 


(J)            UNSECURED SUBORDINATED INDEBTEDNESS OF THE BORROWER, AND
SUBORDINATED GUARANTEES THEREOF BY THE SUBSIDIARY GUARANTORS (SO LONG AS SAME
REMAIN SUBSIDIARY GUARANTORS), UNDER THE PERMITTED SENIOR SUBORDINATED NOTES AND
THE OTHER PERMITTED SENIOR SUBORDINATED NOTES DOCUMENTS, SO LONG AS (I) ALL SUCH
INDEBTEDNESS IS INCURRED IN ACCORDANCE WITH THE REQUIREMENTS OF THE DEFINITION
OF PERMITTED SENIOR SUBORDINATED NOTES, (II) NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS OR WOULD RESULT THEREFROM, (III) 100% OF THE NET CASH PROCEEDS THEREFROM
ARE (X) APPLIED AS A MANDATORY REPAYMENT AND/OR COMMITMENT REDUCTION IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.02(A)(C), 2.03(D) OR 2.03(F), AS
THE CASE MAY BE, (Y) USED TO EFFECT A PERMITTED ACQUISITION IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 6.10 AND/OR (Z) CONCURRENTLY USED BY THE BORROWER
(I) TO MAKE A VOLUNTARY PREPAYMENT OF RF LOANS PURSUANT TO, AND IN ACCORDANCE
WITH THE REQUIREMENTS OF, SECTION 3.01 AND/OR (II) TO REDEEM AND/OR REFINANCE
PERMITTED SENIOR UNSECURED NOTES AND/OR PERMITTED JUNIOR CAPITAL, IN EACH CASE
IN AN AGGREGATE PRINCIPAL AMOUNT OR WITH AN AGGREGATE LIQUIDATION PREFERENCE, AS
APPLICABLE, EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OR LIQUIDATION PREFERENCE,
AS APPLICABLE, OF RF LOANS, PERMITTED SENIOR UNSECURED NOTES AND/OR PERMITTED
JUNIOR CAPITAL, AS THE CASE MAY BE, ACTUALLY INCURRED OR ISSUED BY THE BORROWER
TO FINANCE A PERMITTED ACQUISITION OR PERMITTED ACQUISITIONS (AND PAY RELATED
ACCRUED INTEREST AND DIVIDENDS THEREON, IF ANY) IN THE 364-DAY PERIOD PRIOR TO
SUCH ISSUANCE OF PERMITTED SENIOR SUBORDINATED NOTES, (IV) CALCULATIONS ARE MADE
BY THE BORROWER DEMONSTRATING COMPLIANCE, ON A PRO FORMA BASIS, WITH THE
COVENANTS CONTAINED IN SECTIONS 7.11 AND 7.12 FOR THE CALCULATION PERIOD MOST
RECENTLY ENDED PRIOR TO THE DATE OF THE RESPECTIVE ISSUANCE OF PERMITTED SENIOR

 

59

--------------------------------------------------------------------------------


 


SUBORDINATED NOTES, AND (V) THE BORROWER SHALL HAVE FURNISHED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE FROM AN AUTHORIZED OFFICER CERTIFYING AS TO
COMPLIANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSES (I), (II), (III) AND (IV)
AND CONTAINING THE CALCULATIONS REQUIRED BY PRECEDING CLAUSE (IV);


 


(K)           PERMITTED MJD CAPITAL DEBT;


 


(L)            PERMITTED REFINANCING INDEBTEDNESS, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME OF THE INCURRENCE THEREOF AND
IMMEDIATELY AFTER GIVING EFFECT THERETO;


 


(M)          INDEBTEDNESS OF THE BORROWER CONSISTING OF PERMITTED LETTERS OF
CREDIT AND REIMBURSEMENT OBLIGATIONS WITH RESPECT THERETO, SO LONG AS THE
AGGREGATE OUTSTANDING STATED AMOUNTS OF ALL SUCH LETTERS OF CREDIT AND
REIMBURSEMENT OBLIGATIONS DO NOT EXCEED $7,500,000 AT ANY TIME;


 


(N)           UNSECURED INDEBTEDNESS OF THE BORROWER INCURRED UNDER THE
PERMITTED SENIOR UNSECURED NOTES AND THE OTHER PERMITTED SENIOR UNSECURED NOTES
DOCUMENTS, AND OF THE SUBSIDIARY GUARANTORS UNDER GUARANTEES OF THE OBLIGATIONS
OF THE BORROWER UNDER THE PERMITTED SENIOR UNSECURED NOTES DOCUMENTS, SO LONG AS
(I) ALL SUCH INDEBTEDNESS IS INCURRED IN ACCORDANCE WITH THE REQUIREMENTS OF THE
DEFINITION OF PERMITTED SENIOR UNSECURED NOTES, (II) NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, (III) 100% OF THE NET CASH
PROCEEDS THEREFROM (EXCEPT TO THE EXTENT OF ANY PORTION THEREOF APPLIED TO MAKE
A CONCURRENT PREPAYMENT OF B TERM LOANS PURSUANT TO, AND IN ACCORDANCE WITH THE
REQUIREMENTS OF, SECTION 3.01) ARE (X) APPLIED AS A MANDATORY REPAYMENT AND/OR
COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.02(A)(C),
2.03(D) OR 2.03(F), AS THE CASE MAY BE, (Y) USED TO EFFECT A PERMITTED
ACQUISITION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 6.10 AND/OR (Z)
CONCURRENTLY USED BY THE BORROWER (I) TO MAKE A VOLUNTARY PREPAYMENT OF RF LOANS
PURSUANT TO, AND IN ACCORDANCE WITH THE REQUIREMENTS OF, SECTION 3.01 AND/OR
(II) TO REDEEM AND/OR REFINANCE PERMITTED SENIOR UNSECURED NOTES AND/OR
PERMITTED JUNIOR CAPITAL, IN EACH CASE IN AN AGGREGATE PRINCIPAL AMOUNT OR WITH
AN AGGREGATE LIQUIDATION PREFERENCE, AS APPLICABLE, EQUAL TO THE AGGREGATE
PRINCIPAL AMOUNT OR LIQUIDATION PREFERENCE, AS APPLICABLE, OF RF LOANS,
PERMITTED SENIOR UNSECURED NOTES AND/OR PERMITTED JUNIOR CAPITAL, AS THE CASE
MAY BE, ACTUALLY INCURRED OR ISSUED BY THE BORROWER TO FINANCE A PERMITTED
ACQUISITION OR PERMITTED ACQUISITIONS (AND PAY RELATED ACCRUED INTEREST AND
DIVIDENDS THEREON, IF ANY) IN THE 364-DAY PERIOD PRIOR TO SUCH ISSUANCE OF
PERMITTED SENIOR UNSECURED NOTES, (IV) CALCULATIONS ARE MADE BY THE BORROWER
DEMONSTRATING COMPLIANCE, ON A PRO FORMA BASIS, WITH THE COVENANTS CONTAINED IN
SECTIONS 7.11 AND 7.12 FOR THE CALCULATION PERIOD MOST RECENTLY ENDED PRIOR TO
THE DATE OF THE RESPECTIVE ISSUANCE OF PERMITTED SENIOR UNSECURED NOTES, AND (V)
THE BORROWER SHALL HAVE FURNISHED TO THE ADMINISTRATIVE AGENT A CERTIFICATE FROM
AN AUTHORIZED OFFICER CERTIFYING AS TO COMPLIANCE WITH THE REQUIREMENTS OF
PRECEDING CLAUSES (I), (II), (III) AND (IV) AND CONTAINING THE CALCULATIONS
REQUIRED BY PRECEDING CLAUSE (IV);


 


(O)           ADDITIONAL PERMITTED SUBORDINATED DEBT, SO LONG AS (I) NO DEFAULT
OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM THE INCURRENCE OR ISSUANCE
THEREOF, (II)

 

60

--------------------------------------------------------------------------------


 


100% OF THE NET CASH PROCEEDS THEREFROM ARE (X) APPLIED AS A MANDATORY REPAYMENT
AND/OR COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION
3.02(A)(C), 2.03(D) OR 2.03(F), AS THE CASE MAY BE, (Y) USED TO EFFECT A
PERMITTED ACQUISITION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 6.10 AND/OR
(Z) CONCURRENTLY USED BY THE BORROWER (I) TO MAKE A VOLUNTARY PREPAYMENT OF RF
LOANS PURSUANT TO, AND IN ACCORDANCE WITH THE REQUIREMENTS OF, SECTION 3.01
AND/OR (II) TO REDEEM AND/OR REFINANCE PERMITTED SENIOR UNSECURED NOTES AND/OR
PERMITTED JUNIOR CAPITAL, IN EACH CASE IN AN AGGREGATE PRINCIPAL AMOUNT OR WITH
AN AGGREGATE LIQUIDATION PREFERENCE, AS APPLICABLE, EQUAL TO THE AGGREGATE
PRINCIPAL AMOUNT OR LIQUIDATION PREFERENCE, AS APPLICABLE, OF RF LOANS,
PERMITTED SENIOR UNSECURED NOTES AND/OR PERMITTED JUNIOR CAPITAL, AS THE CASE
MAY BE, ACTUALLY INCURRED OR ISSUED BY THE BORROWER TO FINANCE A PERMITTED
ACQUISITION OR PERMITTED ACQUISITIONS (AND PAY RELATED ACCRUED INTEREST AND
DIVIDENDS THEREON, IF ANY) IN THE 364-DAY PERIOD PRIOR TO SUCH ISSUANCE OF
ADDITIONAL PERMITTED SUBORDINATED DEBT, (III) CALCULATIONS ARE MADE BY THE
BORROWER DEMONSTRATING COMPLIANCE, ON A PRO FORMA BASIS, WITH THE COVENANTS
CONTAINED IN SECTIONS 7.11 AND 7.12 FOR THE CALCULATION PERIOD MOST RECENTLY
ENDED PRIOR TO THE DATE OF SUCH INCURRENCE OR ISSUANCE OF ADDITIONAL PERMITTED
SUBORDINATED DEBT, AND (IV) THE BORROWER SHALL HAVE FURNISHED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE FROM AN AUTHORIZED OFFICER CERTIFYING AS TO
COMPLIANCE WITH THE REQUIREMENTS OF PRECEDING CLAUSES (I), (II) AND (III) AND
CONTAINING THE CALCULATIONS REQUIRED BY PRECEDING CLAUSE (III); PROVIDED
HOWEVER, THAT ADDITIONAL PERMITTED SUBORDINATED DEBT ISSUED AS IN KIND REGULARLY
SCHEDULED INTEREST PAYMENTS ON THERETOFORE OUTSTANDING ADDITIONAL PERMITTED
SUBORDINATED DEBT SHALL NOT BE SUBJECT TO THE REQUIREMENTS SPECIFIED IN
PRECEDING CLAUSES (I) THROUGH (IV); AND


 


(P)           ADDITIONAL UNSECURED INDEBTEDNESS OF THE BORROWER AND THE
SUBSIDIARY GUARANTORS NOT TO EXCEED AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
$10.0 MILLION AT ANY TIME.


 


7.05  CAPITAL EXPENDITURES.  (A)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, INCUR CONSOLIDATED CAPITAL EXPENDITURES, PROVIDED THAT
THE BORROWER AND ITS SUBSIDIARIES MAY MAKE CONSOLIDATED CAPITAL EXPENDITURES NOT
TO EXCEED IN THE AGGREGATE IN ANY FISCAL YEAR OF THE BORROWER AN AMOUNT EQUAL TO
37.5% OF ADJUSTED CONSOLIDATED EBITDA FOR SUCH FISCAL YEAR.


 


(B)           IN THE EVENT THAT THE MAXIMUM AMOUNT WHICH IS PERMITTED TO BE
EXPENDED IN RESPECT OF CONSOLIDATED CAPITAL EXPENDITURES DURING ANY FISCAL YEAR
OF THE BORROWER PURSUANT TO SECTION 7.05(A) IS NOT FULLY EXPENDED DURING SUCH
FISCAL YEAR, THE MAXIMUM AMOUNT WHICH MAY BE EXPENDED DURING THE IMMEDIATELY
SUCCEEDING FISCAL YEAR OF THE BORROWER PURSUANT TO SECTION 7.05(A) SHALL BE
INCREASED BY SUCH UNUTILIZED AMOUNT.


 


7.06  ADVANCES, INVESTMENTS AND LOANS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, LEND MONEY OR CREDIT OR MAKE ADVANCES TO ANY
PERSON (OTHER THAN EXCLUDED INTERCOMPANY PAYABLES), OR PURCHASE OR ACQUIRE ANY
STOCK, OBLIGATIONS OR SECURITIES OF, OR ANY OTHER INTEREST IN, OR MAKE ANY
CAPITAL CONTRIBUTION TO ANY PERSON, OR PURCHASE OR OWN A FUTURES CONTRACT OR
OTHERWISE BECOME LIABLE FOR THE PURCHASE OR SALE OF CURRENCY OR OTHER
COMMODITIES AT A FUTURE DATE IN THE NATURE OF A FUTURES CONTRACT (EACH OF THE
FOREGOING AN “INVESTMENT” AND, COLLECTIVELY, “INVESTMENTS”), EXCEPT:

 

61

--------------------------------------------------------------------------------


 


(A)           THE BORROWER OR ANY SUBSIDIARY MAY INVEST IN CASH AND CASH
EQUIVALENTS;


 


(B)           THE BORROWER AND ANY SUBSIDIARY MAY ACQUIRE AND HOLD RECEIVABLES
OWING TO THEM, IF CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND
PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS AND/OR
REASONABLE EXTENSIONS THEREOF;


 


(C)           THE BORROWER AND ITS QUALIFIED SUBSIDIARIES MAY MAKE INTERCOMPANY
LOANS AND ADVANCES BETWEEN AND AMONG ONE ANOTHER (COLLECTIVELY, “INTERCOMPANY
LOANS”), PROVIDED THAT (I) EACH SUCH INTERCOMPANY LOAN SHALL BE EVIDENCED BY AN
INTERCOMPANY NOTE WHICH, IF HELD BY A PLEDGE PARTY, SHALL BE PLEDGED TO THE
COLLATERAL AGENT AS, AND TO THE EXTENT REQUIRED BY, THE PLEDGE AGREEMENT, (II)
EACH INTERCOMPANY LOAN MADE PURSUANT TO THIS CLAUSE (C) SHALL BE SUBJECT TO
SUBORDINATION AS, AND TO THE EXTENT REQUIRED BY, THE INTERCOMPANY SUBORDINATION
AGREEMENT (GIVING EFFECT TO EXCEPTIONS REQUIRED BY APPLICABLE LAW OR REGULATION
AS CONTEMPLATED THEREBY) AND (III) ANY INTERCOMPANY LOAN MADE PURSUANT TO THIS
CLAUSE (C) SHALL CEASE TO BE PERMITTED HEREUNDER IF THE OBLIGOR OR OBLIGEE
THEREUNDER CEASES TO BE THE BORROWER OR A QUALIFIED SUBSIDIARY AS CONTEMPLATED
ABOVE;


 


(D)           LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS (X) FOR RELOCATION PURPOSES AND/OR THE PURCHASE FROM
THE BORROWER OF THE CAPITAL STOCK (OR OPTIONS OR WARRANTS RELATING THERETO) OF
THE BORROWER AND (Y) OTHERWISE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$1.0 MILLION AT ANY TIME OUTSTANDING SHALL BE PERMITTED;


 


(E)           THE BORROWER AND EACH SUBSIDIARY MAY ACQUIRE AND OWN INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(F)            INTEREST RATE AGREEMENTS ENTERED IN COMPLIANCE WITH SECTION
7.04(D) SHALL BE PERMITTED;


 


(G)           INVESTMENTS IN EXISTENCE ON THE EFFECTIVE DATE AND LISTED ON ANNEX
VII (EXCLUDING INTERCOMPANY DEBT), WITHOUT GIVING EFFECT TO ANY ADDITIONS
THERETO OR REPLACEMENTS THEREOF, SHALL BE PERMITTED;


 


(H)           THE BORROWER AND EACH QUALIFIED SUBSIDIARY MAY MAKE CAPITAL
CONTRIBUTIONS (INCLUDING BY WAY OF THE CAPITALIZATION OF AN INTERCOMPANY LOAN)
(I) TO ANY OF THEIR RESPECTIVE SUBSIDIARIES, TO THE EXTENT A SUBSIDIARY
GUARANTOR AND (II) TO ANY QUALIFIED SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR, SO LONG AS, IN THE CASE OF THIS SUBCLAUSE (II), (X) NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF THE RESPECTIVE
CONTRIBUTION AND (Y) IN THE CASE OF ANY CONTRIBUTION TO A QUALIFIED SUBSIDIARY
OF THE TYPE REFERRED TO IN CLAUSE (III) OF THE DEFINITION THEREOF, THE PRO FORMA
EBITDA TEST IS SATISFIED;

 

62

--------------------------------------------------------------------------------


 


(I)            THE BORROWER AND ITS SUBSIDIARIES MAY (X) ESTABLISH AND/OR CREATE
SUBSIDIARIES IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.07 AND (Y) MAKE
INVESTMENTS THEREIN AS OTHERWISE PROVIDED IN THIS SECTION 7.06;


 


(J)            PERMITTED ACQUISITIONS MAY BE CONSUMMATED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 6.10;


 


(K)           THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD INVESTMENTS
CONSISTING OF NON-CASH CONSIDERATION RECEIVED FROM SALES OF ASSETS EFFECTED IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 7.02(F);


 


(L)            SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD EXIST
IMMEDIATELY AFTER GIVING EFFECT TO THE RESPECTIVE INVESTMENT, THE BORROWER AND
ITS QUALIFIED SUBSIDIARIES SHALL BE PERMITTED TO MAKE INVESTMENTS IN (X) ANY
RESTRICTED INVESTMENT ENTITY ON ANY DATE IN AN AMOUNT (IN THE CASE OF A NON-CASH
INVESTMENT, TAKING THE FAIR MARKET VALUE OF THE ASSET SO INVESTED (AS DETERMINED
IN GOOD FAITH BY SENIOR MANAGEMENT OF THE BORROWER)) NOT TO EXCEED THE AVAILABLE
BASKET AMOUNT ON SUCH DATE (AFTER GIVING EFFECT TO ALL PRIOR AND CONTEMPORANEOUS
ADJUSTMENTS THERETO, EXCEPT AS A RESULT OF SUCH INVESTMENT) AND (Y) ANY
UNRESTRICTED SUBSIDIARY ON ANY DATE IN AN AMOUNT (IN THE CASE OF A NON-CASH
INVESTMENT, TAKING THE FAIR MARKET VALUE OF THE ASSET SO INVESTED (AS DETERMINED
IN GOOD FAITH BY SENIOR MANAGEMENT OF THE BORROWER)) NOT TO EXCEED THE AVAILABLE
BASKET SUB-LIMIT ON SUCH DATE (AFTER GIVING EFFECT TO ALL PRIOR AND
CONTEMPORANEOUS ADJUSTMENTS THERETO, EXCEPT AS A RESULT OF SUCH INVESTMENT),
PROVIDED THAT IN NO EVENT SHALL THE AGGREGATE AMOUNT OF INVESTMENTS MADE IN
RESTRICTED INVESTMENT ENTITIES AND UNRESTRICTED SUBSIDIARIES IN RELIANCE ON THIS
SECTION 7.06(L) THE EQUITY INTERESTS OF WHICH ARE NOT PLEDGED PURSUANT TO THE
PLEDGE AGREEMENT (FOR SUCH PURPOSE, DETERMINED WITHOUT GIVING EFFECT TO ANY
WRITE-DOWNS OR WRITE-OFFS THEREOF AND, IN THE CASE OF A NON-CASH INVESTMENT,
TAKING THE FAIR MARKET VALUE OF THE ASSET SO INVESTED (AS DETERMINED IN GOOD
FAITH BY SENIOR MANAGEMENT OF THE BORROWER)) EXCEED $45,000,000.


 


(M)          THE BORROWER AND ITS SUBSIDIARIES MAY FROM TIME TO TIME MAKE
ADDITIONAL INVESTMENTS IN AN AMOUNT (IN THE CASE OF A NON-CASH INVESTMENT,
TAKING THE FAIR MARKET VALUE OF THE ASSET SO INVESTED (AS DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF THE BORROWER)) NOT TO EXCEED THE AMOUNT OF
CUMULATIVE DISTRIBUTABLE CASH AT SUCH TIME (DETERMINED AS OF THE DATE OF THE
MAKING OF SUCH INVESTMENT, AFTER GIVING EFFECT TO ALL PRIOR AND CONTEMPORANEOUS
ADJUSTMENTS THERETO, EXCEPT AS A RESULT OF SUCH INVESTMENT), SO LONG AS (I) NO
DEFAULT OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR WOULD EXIST IMMEDIATELY
AFTER GIVING EFFECT THERETO, (II) NO DIVIDEND SUSPENSION PERIOD IS THEN IN
EFFECT, (III) THE MINIMUM LIQUIDITY CONDITION IS SATISFIED AT SUCH TIME (BEFORE
AND AFTER GIVING EFFECT TO THE RESPECTIVE INVESTMENT) AND (IV) THE BORROWER
SHALL HAVE DELIVERED AN OFFICER’S CERTIFICATE ON THE DATE OF THE PROPOSED
INVESTMENT CERTIFYING THAT THE CUMULATIVE DISTRIBUTABLE CASH ON SUCH DATE (AFTER
GIVING EFFECT TO ALL PRIOR AND CONTEMPORANEOUS ADJUSTMENTS THERETO, EXCEPT AS A
RESULT OF SUCH INVESTMENT) EXCEEDS THE AGGREGATE AMOUNT OF THE PROPOSED
INVESTMENT; AND


 


(N)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
EXIST IMMEDIATELY AFTER GIVING EFFECT TO THE RESPECTIVE INVESTMENT, THE BORROWER
AND ITS

 

63

--------------------------------------------------------------------------------


 


SUBSIDIARIES MAY MAKE INVESTMENTS NOT OTHERWISE PERMITTED BY CLAUSES (A) THROUGH
(M) OF THIS SECTION 7.06 IN AN AGGREGATE AMOUNT NOT TO EXCEED $15,000,000
(DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF), NET OF
CASH PAYMENTS OF PRINCIPAL IN THE CASE OF LOANS AND CASH EQUITY RETURNS (WHETHER
AS A DISTRIBUTION, DIVIDEND OR REDEMPTION) OR A RETURN IN THE FORM OF AN ASSET
DISTRIBUTION (BASED ON THE FAIR MARKET VALUE OF THE DISTRIBUTED ASSET AS
DETERMINED IN GOOD FAITH BY SENIOR MANAGEMENT OF THE BORROWER) IN THE CASE OF
EQUITY INVESTMENTS.


 


7.07  LIMITATION ON CREATION OF SUBSIDIARIES.  (A)  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN IMMEDIATELY SUCCEEDING CLAUSE (B), THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ESTABLISH, CREATE OR ACQUIRE ANY
SUBSIDIARY; PROVIDED THAT THE BORROWER AND ITS SUBSIDIARIES SHALL BE PERMITTED
TO ESTABLISH, CREATE OR ACQUIRE WHOLLY-OWNED SUBSIDIARIES (OR 90%-OWNED
SUBSIDIARIES IN THE CASE OF TELCOS OR CARRIER SERVICES COMPANIES), SO LONG AS
(I) 100% OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH NEW SUBSIDIARY
(IF A PARENT COMPANY) OR AT LEAST 90% OF THE CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF SUCH NEW SUBSIDIARY (IF A TELCO OR A CARRIER SERVICES COMPANY) IS
PLEDGED PURSUANT TO THE PLEDGE AGREEMENT (PROVIDED THAT THE STOCK OR OTHER
EQUITY INTERESTS OF ANY NEW TELCO OR CARRIER SERVICES COMPANY ACQUIRED OR
CREATED PURSUANT TO A PERMITTED ACQUISITION SHALL NOT HAVE TO BE PLEDGED IF,
AFTER GIVING EFFECT TO THE ACQUISITION OR CREATION THEREOF, THE PRO FORMA EBITDA
TEST IS SATISFIED) AND THE CERTIFICATES REPRESENTING SUCH STOCK OR OTHER EQUITY
INTERESTS, TOGETHER WITH TRANSFER POWERS DULY EXECUTED IN BLANK, ARE DELIVERED
TO THE COLLATERAL AGENT, (II) SUCH NEW SUBSIDIARY EXECUTES A COUNTERPART OF THE
INTERCOMPANY SUBORDINATION AGREEMENT, THE SUBSIDIARY GUARANTY (IN THE CASE OF A
NEW 1ST-TIER SUBSIDIARY) AND THE PLEDGE AGREEMENT (IN THE CASE OF A NEW PARENT
COMPANY), IN EACH CASE ON THE SAME BASIS (AND TO THE SAME EXTENT) AS SUCH
SUBSIDIARY WOULD HAVE EXECUTED SUCH CREDIT DOCUMENTS IF IT WERE A CREDIT PARTY
ON THE INITIAL BORROWING DATE, AND (III) SUCH NEW SUBSIDIARY TAKES ALL ACTION IN
CONNECTION THEREWITH AS WOULD OTHERWISE HAVE BEEN REQUIRED TO BE TAKEN PURSUANT
TO SECTION 4 IF SUCH NEW SUBSIDIARY HAD BEEN A CREDIT PARTY ON THE INITIAL
BORROWING DATE.

 

(b)           In addition to Subsidiaries of the Borrower created pursuant to
preceding clause (a), the Borrower and its Subsidiaries may establish, acquire
or create, and make Investments in, Non-Wholly Owned Subsidiaries after the
Initial Borrowing Date as a result of Permitted Acquisitions (subject to the
limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 7.06, provided that (i) all of the
capital stock or other equity interests of each such Non-Wholly Owned Subsidiary
shall be pledged by any Pledge Party which owns same as, and to the extent,
required by the Pledge Agreement, (ii) such new Subsidiary executes a
counterpart of the Intercompany Subordination Agreement and (iii) in the case of
(x) a proposed Permitted Acquisition of an Acquired Person (other than a Telco
or Carrier Services Company) or non-equity assets to be effected by a Qualified
Subsidiary (directly or through a Subsidiary of such Qualified Subsidiary) in
circumstances where the capital stock or other equity interests of the Acquired
Person acquired pursuant to such Permitted Acquisition are not to be pledged
under the Pledge Agreement or the assets so acquired pursuant to such Permitted
Acquisition are not held by a Person which is (or will concurrently become) a
Pledged Subsidiary or (y) the creation or acquisition of a new Telco or Carrier
Services Company pursuant to a Permitted Acquisition in circumstances where the
capital stock or other equity interests of such Telco or Carrier Services
Company is (or are) not to be pledged under the Pledge Agreement, the Pro Forma
EBITDA Test is satisfied.

 

64

--------------------------------------------------------------------------------


 


7.08  MODIFICATIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO:

 


(A)           AMEND OR MODIFY (OR PERMIT THE AMENDMENT OR MODIFICATION OF) ANY
PROVISIONS OF ANY PERMITTED ACQUIRED DEBT, ANY SCHEDULED EXISTING INDEBTEDNESS,
ANY EXISTING 2008 SENIOR SUBORDINATED NOTES DOCUMENT, ANY EXISTING 2010 SENIOR
SUBORDINATED NOTES DOCUMENT, ANY EXISTING 2010 SENIOR NOTES DOCUMENT AND, ON AND
AFTER THE EXECUTION, DELIVERY AND/OR INCURRENCE THEREOF, ANY PERMITTED SENIOR
UNSECURED NOTES DOCUMENT, ANY PERMITTED SENIOR SUBORDINATED NOTES DOCUMENT AND
ANY AGREEMENTS OR INSTRUMENTS RELATING TO ANY OTHER PERMITTED JUNIOR CAPITAL OR
ANY OTHER PERMITTED REFINANCING INDEBTEDNESS, IN ANY SUCH CASE OTHER THAN
AMENDMENTS OR MODIFICATIONS THAT ARE NOT IN ANY WAY ADVERSE TO THE INTERESTS OF
THE LENDERS; PROVIDED THAT IN NO EVENT SHALL ANY AMENDMENT TO THE FOREGOING (I)
INCREASE THE APPLICABLE INTEREST RATE, (II) SHORTEN THE MATURITY DATE FROM THAT
THERETOFORE IN EFFECT, (III) MODIFY OR CHANGE ANY SUBORDINATION PROVISIONS
CONTAINED THEREIN OR (IV) MAKE ANY COVENANT MORE RESTRICTIVE THAN PREVIOUSLY
EXISTED THEREUNDER; AND/OR


 


(B)           AMEND, MODIFY OR CHANGE IN ANY MANNER ADVERSE TO THE INTERESTS OF
THE LENDERS THE ORGANIZATIONAL DOCUMENTS (INCLUDING BY-LAWS) OF ANY PLEDGE PARTY
(INCLUDING, WITHOUT LIMITATION, BY THE FILING OR MODIFICATION OF ANY CERTIFICATE
OR ARTICLES OF DESIGNATION, OTHER THAN ANY CERTIFICATE OF DESIGNATION RELATING
TO DISQUALIFIED PREFERRED STOCK OR QUALIFIED PREFERRED STOCK ISSUED AS PERMITTED
HEREIN), ANY AGREEMENT ENTERED INTO BY THE BORROWER WITH RESPECT TO ITS CAPITAL
STOCK, OR ENTER INTO ANY NEW AGREEMENT IN ANY MANNER ADVERSE TO THE INTERESTS OF
THE LENDERS WITH RESPECT TO THE CAPITAL STOCK OF THE BORROWER (IN EACH CASE
OTHER THAN AN AGREEMENT GOVERNING DISQUALIFIED PREFERRED STOCK OR QUALIFIED
PREFERRED STOCK ISSUED AS PERMITTED HEREIN).


 


7.09  RESTRICTED PAYMENTS, ETC.  (A)  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, MAKE ANY RESTRICTED PAYMENT, EXCEPT THAT:

 

(I)            (X) ANY SUBSIDIARY OF THE BORROWER MAY PAY DIVIDENDS TO THE
BORROWER OR ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (INCLUDING BY WAY OF
CONVERSION OF INTERCOMPANY PAYABLES) AND (Y) ANY NON-WHOLLY-OWNED SUBSIDIARY OF
THE BORROWER MAY PAY CASH DIVIDENDS TO ITS SHAREHOLDERS GENERALLY, SO LONG AS
THE BORROWER OR ITS RESPECTIVE SUBSIDIARY WHICH OWNS THE EQUITY INTEREST IN THE
SUBSIDIARY PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS PROPORTIONATE SHARE
THEREOF (BASED UPON ITS RELATIVE HOLDING OF THE EQUITY INTERESTS IN THE
SUBSIDIARY PAYING SUCH DIVIDENDS AND TAKING INTO ACCOUNT THE RELATIVE
PREFERENCES, IF ANY, OF THE VARIOUS CLASSES OF EQUITY INTERESTS OF SUCH
SUBSIDIARY);

 

(II)           THE BORROWER MAY REDEEM OR REPURCHASE SHARES OF BORROWER COMMON
STOCK (OR OPTIONS, WARRANTS AND/OR APPRECIATION RIGHTS IN RESPECT THEREOF) FROM
SHAREHOLDERS, OFFICERS, EMPLOYEES, CONSULTANTS AND DIRECTORS (OR THEIR ESTATES)
UPON THE DEATH, PERMANENT DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OF
ANY SUCH PERSON OR OTHERWISE IN ACCORDANCE WITH ANY SHAREHOLDER AGREEMENT, STOCK
OPTION PLAN OR ANY EMPLOYEE STOCK OWNERSHIP PLAN, PROVIDED THAT (X) NO DEFAULT
OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR WOULD ARISE THEREFROM AND (Y) THE
AGGREGATE AMOUNT OF ALL CASH PAID IN

 

65

--------------------------------------------------------------------------------


 

RESPECT OF ALL SUCH SHARES, OPTIONS, WARRANTS AND RIGHTS SO REDEEMED OR
REPURCHASED IN ANY CALENDAR YEAR, DOES NOT EXCEED $2,000,000;

 

(III)          THE BORROWER MAY DECLARE AND PAY DIVIDENDS TO THE HOLDERS OF
BORROWER COMMON STOCK (INCLUDING BY WAY OF THE REPURCHASE OF OUTSTANDING SHARES
OF BORROWER COMMON STOCK) IN AN AMOUNT NOT TO EXCEED THE AMOUNT OF CUMULATIVE
DISTRIBUTABLE CASH AT SUCH TIME (DETERMINED AS OF THE DATE OF THE PAYMENT OF
SUCH DIVIDENDS); PROVIDED THAT NO SUCH DIVIDEND SHALL BE MADE (W) IF A DEFAULT
OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR WOULD EXIST IMMEDIATELY AFTER GIVING
EFFECT THERETO, (X) IF A DIVIDEND SUSPENSION PERIOD IS THEN IN EFFECT, (Y) IF
THE MINIMUM LIQUIDITY CONDITION IS NOT SATISFIED AT SUCH TIME (BEFORE AND AFTER
GIVING EFFECT TO THE RESPECTIVE DIVIDEND) AND (Z) THE BORROWER SHALL HAVE
DELIVERED AN OFFICER’S CERTIFICATE ON THE DATE OF THE PROPOSED DIVIDEND
CERTIFYING THAT THE CUMULATIVE DISTRIBUTABLE CASH ON SUCH DATE (AFTER GIVING
EFFECT TO ALL PRIOR AND CONTEMPORANEOUS ADJUSTMENTS THERETO, EXCEPT AS A RESULT
OF SUCH DIVIDEND) EXCEEDS THE AGGREGATE AMOUNT OF THE PROPOSED DIVIDEND;

 

(IV)          SUBJECT TO THE SUBORDINATION PROVISIONS OF THE RESPECTIVE
INDENTURE GOVERNING THE RESPECTIVE ISSUANCE OF PERMITTED SENIOR SUBORDINATED
NOTES AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT
THEREFROM, THE BORROWER MAY PAY REGULARLY SCHEDULED INTEREST ON EACH ISSUANCE OF
PERMITTED SENIOR SUBORDINATED NOTES AS AND WHEN DUE IN ACCORDANCE WITH THE TERMS
OF THE PERMITTED SENIOR SUBORDINATED NOTES DOCUMENTS;

 

(V)           SUBJECT TO THE SUBORDINATION PROVISIONS OF THE RESPECTIVE
AGREEMENTS GOVERNING THE RESPECTIVE ISSUANCE OF ADDITIONAL PERMITTED
SUBORDINATED DEBT AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
WOULD RESULT THEREFROM, THE BORROWER MAY PAY REGULARLY SCHEDULED INTEREST ON
EACH ISSUANCE OF ADDITIONAL PERMITTED SUBORDINATED DEBT THROUGH THE ISSUANCE OF
ADDITIONAL PERMITTED SUBORDINATED DEBT (BUT NOT IN CASH) AS AND WHEN DUE IN
ACCORDANCE WITH THE TERMS OF THE INSTRUMENTS AND AGREEMENTS GOVERNING THE
RESPECTIVE ADDITIONAL PERMITTED SUBORDINATED DEBT;

 

(VI)          THE EXISTING 2008 SENIOR SUBORDINATED NOTES REDEMPTION MAY BE
CONSUMMATED AS CONTEMPLATED BY SECTION 6.13(B);

 

(VII)         EXISTING 2010 SENIOR NOTES AND EXISTING 2010 SENIOR SUBORDINATED
NOTES NOT REPURCHASED IN CONNECTION WITH THE TENDER OFFER AND CONSENT
SOLICITATION THEREFOR MAY FROM TIME TO TIME BE REDEEMED IN ACCORDANCE WITH THE
TERMS OF THE RESPECTIVE INDENTURE THEREFOR AND/OR REPURCHASED ON THE
OPEN-MARKET, SO LONG AS (I) THE AGGREGATE AMOUNT OF CASH EXPENDED BY THE
BORROWER TO EFFECT SUCH REPURCHASES OR REDEMPTIONS SHALL NOT EXCEED THE SUM OF
(A) THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SO REPURCHASED OR REDEEMED PLUS (B)
THE AMOUNT OF ACCRUED BUT UNPAID INTEREST ON THE INDEBTEDNESS SO REPURCHASED OR
REDEEMED THROUGH THE RESPECTIVE DATE OF REPURCHASE OR REDEMPTION PLUS (C) ANY
REQUIRED PREMIUM PAYABLE IN CONNECTION WITH SUCH REPURCHASE OR REDEMPTION, (II)
NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM (OR, IN THE
CASE OF ANY REDEMPTION OF EXISTING 2010 SENIOR NOTES AND/OR EXISTING 2010 SENIOR
SUBORDINATED NOTES PURSUANT TO THE RESPECTIVE INDENTURE THEREFOR, NO DEFAULT OR
EVENT OF DEFAULT UNDER SECTION 8.01 OR 8.05 THEN EXISTS OR WOULD RESULT
THEREFROM), (III) ALL SUCH EXISTING 2010

 

66

--------------------------------------------------------------------------------


 

SENIOR NOTES AND/OR ANY EXISTING 2010 SENIOR SUBORDINATED NOTES, AS THE CASE MAY
BE, SO REPURCHASED OR REDEEMED ARE PROMPTLY CANCELLED BY THE PURCHASER THEREOF
AND (IV) AT THE TIME OF ANY DELIVERY OF AN IRREVOCABLE NOTICE OF REDEMPTION
PURSUANT TO THE INDENTURE GOVERNING THE EXISTING 2010 SENIOR NOTES OR THE
EXISTING 2010 SENIOR SUBORDINATED NOTES, NO DEFAULT OR EVENT OF DEFAULT THEN
EXISTS;

 

(VIII)        INDEBTEDNESS MAY BE REFINANCED WITH THE PROCEEDS OF PERMITTED
REFINANCING INDEBTEDNESS IN ACCORDANCE WITH THE REQUIREMENTS OF THE DEFINITION
THEREOF, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME
OF THE INCURRENCE OF SUCH PERMITTED REFINANCING INDEBTEDNESS AND IMMEDIATELY
AFTER GIVING EFFECT THERETO;

 

(IX)           THE PERMITTED SENIOR SUBORDINATED NOTES MAY BE EXCHANGED FOR
PERMITTED EXCHANGE SENIOR SUBORDINATED NOTES IN ACCORDANCE WITH THE REQUIREMENTS
OF THE RESPECTIVE DEFINITIONS THEREOF AND THE RELEVANT PROVISIONS OF THIS
AGREEMENT;

 

(X)            THE PERMITTED SENIOR UNSECURED NOTES MAY BE EXCHANGED FOR
PERMITTED EXCHANGE SENIOR UNSECURED NOTES IN ACCORDANCE WITH THE REQUIREMENTS OF
THE RESPECTIVE DEFINITIONS THEREOF AND THE RELEVANT PROVISIONS OF THIS
AGREEMENT;

 

(XI)           THE TRANSACTION SHALL BE PERMITTED TO BE CONSUMMATED IN
ACCORDANCE WITH THE RELEVANT REQUIREMENTS OF THIS AGREEMENT;

 

(XII)          THE BORROWER AND ITS SUBSIDIARIES MAY MAKE PAYMENTS WITH RESPECT
TO INTERCOMPANY DEBT, SO LONG AS THE RESPECTIVE PAYMENT IS PERMITTED TO BE MADE
IN ACCORDANCE WITH THE TERMS OF THE INTERCOMPANY SUBORDINATION AGREEMENT (GIVING
EFFECT TO THE EXCEPTIONS REQUIRED BY APPLICABLE REGULATORY LAW AS CONTEMPLATED
THEREBY);

 

(XIII)         SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT
THEREFROM, THE BORROWER MAY PAY REGULARLY ACCRUING DIVIDENDS ON ITS DISQUALIFIED
PREFERRED STOCK ISSUED PURSUANT TO SECTION 7.13(D) IN CASH AND/OR THROUGH THE
ISSUANCE OF ADDITIONAL SHARES OF DISQUALIFIED PREFERRED STOCK IN ACCORDANCE WITH
THE TERMS OF THE DOCUMENTATION GOVERNING THE SAME;

 

(XIV)        THE BORROWER MAY PAY REGULARLY ACCRUING DIVIDENDS WITH RESPECT TO
QUALIFIED PREFERRED STOCK THROUGH THE ISSUANCE OF ADDITIONAL SHARES OF QUALIFIED
PREFERRED STOCK (BUT NOT IN CASH) IN ACCORDANCE WITH THE TERMS OF THE
DOCUMENTATION GOVERNING THE SAME;

 

(XV)         THE BORROWER MAY REDEEM SHARES OF QUALIFIED PREFERRED STOCK OR
DISQUALIFIED PREFERRED STOCK OR REPURCHASE OR REFINANCE ANY PERMITTED SENIOR
UNSECURED NOTES, PERMITTED SENIOR SUBORDINATED NOTES OR ADDITIONAL PERMITTED
SUBORDINATED DEBT WITH THE PROCEEDS OF ANY ISSUANCE OF PERMITTED SENIOR
UNSECURED NOTED OR PERMITTED JUNIOR CAPITAL NOT REQUIRED TO BE APPLIED TO REPAY
B TERM LOANS AS A RESULT OF THE APPLICATION OF CLAUSE (V) OF THE PROVISO IN
SECTION 3.02(A)(C);

 

(XVI)        SO LONG AS (X) NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO AND (Y) THE MINIMUM LIQUIDITY
CONDITION IS SATISFIED AT SUCH TIME, THE BORROWER MAY, WITHIN 70 DAYS FOLLOWING
THE LAST DAY OF THE FIRST

 

67

--------------------------------------------------------------------------------


 

FISCAL QUARTER OF THE BORROWER ENDED AFTER THE INITIAL BORROWING DATE, MAKE A
ONE-TIME PAYMENT OF CASH DIVIDENDS ON THEN OUTSTANDING SHARES OF BORROWER COMMON
STOCK OF $0.22543 PER SHARE OF BORROWER COMMON STOCK (WHICH BASED ON THE NUMBER
OF OUTSTANDING SHARES OF BORROWER COMMON STOCK AS OF THE INITIAL BORROWING DATE
EQUATES TO APPROXIMATELY $777,000);

 

(XVII)       THE BORROWER MAY REDEEM OR REPURCHASE SHARES OF SUNFLOWER TELEPHONE
COMPANY, INC. HELD BY THIRD-PARTY INVESTORS, SO LONG AS (X) NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO
AND (Y) THE AGGREGATE AMOUNT OF ALL CASH PAID IN RESPECT OF ALL REDEMPTIONS
AND/OR REPURCHASES PURSUANT TO THIS CLAUSE (XVII) DOES NOT EXCEED $250,000; AND

 

(XVIII)      THE BORROWER MAY REDEEM OR REPURCHASE WARRANTS TO PURCHASE SHARES
OF STE HELD BY THIRD-PARTY INVESTORS, SO LONG AS (X) NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO AND
(Y) THE AGGREGATE AMOUNT OF ALL CASH PAID IN RESPECT OF ALL SUCH REDEMPTIONS
AND/OR REPURCHASES PURSUANT TO THIS CLAUSE (XVIII) DOES NOT EXCEED $250,000.

 


(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST (OTHER THAN AS A RESULT OF A
REQUIREMENT OF LAW) ANY ENCUMBRANCE OR RESTRICTION WHICH PROHIBITS OR OTHERWISE
RESTRICTS (A) THE ABILITY OF ANY SUBSIDIARY TO (A) PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS OR PAY ANY INDEBTEDNESS OWED TO THE BORROWER OR ANY SUBSIDIARY,
(B) MAKE LOANS OR ADVANCES TO THE BORROWER OR ANY SUBSIDIARY, (C) TRANSFER ANY
OF ITS PROPERTIES OR ASSETS TO THE BORROWER OR ANY SUBSIDIARY OR (B) THE ABILITY
OF ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ITS
PROPERTY OR ASSETS TO SECURE THE OBLIGATIONS, OTHER THAN (FOR PURPOSES OF
CLAUSES (A) AND (B)) PROHIBITIONS OR RESTRICTIONS EXISTING UNDER OR BY REASON
OF:  (I) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS; (II) APPLICABLE LAW;
(III) CUSTOMARY NON-ASSIGNMENT PROVISIONS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICES; (IV) ANY RESTRICTION OR ENCUMBRANCE
WITH RESPECT TO A SUBSIDIARY IMPOSED PURSUANT TO AN AGREEMENT WHICH HAS BEEN
ENTERED INTO FOR THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR ASSETS OF SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION
IS PERMITTED UNDER THIS AGREEMENT; (V) LIENS PERMITTED UNDER SECTIONS 7.03(D),
(M) AND/OR (N) AND ANY DOCUMENTS OR INSTRUMENTS GOVERNING THE TERMS OF ANY
INDEBTEDNESS OR OTHER OBLIGATIONS SECURED BY ANY SUCH LIENS, PROVIDED THAT SUCH
PROHIBITIONS OR RESTRICTIONS APPLY ONLY TO THE ASSETS SUBJECT TO SUCH LIENS;
(VI) ANY AGREEMENT OR INSTRUMENT GOVERNING PERMITTED ACQUIRED DEBT, TO THE
EXTENT SUCH RESTRICTION OR ENCUMBRANCE (X) IS NOT APPLICABLE TO ANY PERSON OR
THE PROPERTIES OR ASSETS OF ANY PERSON (OTHER THAN THE PERSON OR THE PROPERTIES
OR ASSETS OF THE PERSON ACQUIRED PURSUANT TO THE RESPECTIVE PERMITTED
ACQUISITION) AND (Y) WAS NOT CREATED (OR MADE MORE RESTRICTIVE) IN CONNECTION
WITH OR IN ANTICIPATION OF THE RESPECTIVE PERMITTED ACQUISITION; (VII)
RESTRICTIONS APPLICABLE TO ANY NON-WHOLLY OWNED SUBSIDIARY EXISTING AT THE TIME
OF THE ACQUISITION THEREOF AS A RESULT OF AN INVESTMENT PURSUANT TO SECTION 7.06
OR A PERMITTED ACQUISITION EFFECTED IN ACCORDANCE WITH SECTION 6.10; PROVIDED
THAT THE RESTRICTIONS APPLICABLE TO SUCH JOINT VENTURE ARE NOT MADE MORE
BURDENSOME, FROM THE PERSPECTIVE OF THE BORROWER AND ITS SUBSIDIARIES, THAN
THOSE AS IN EFFECT IMMEDIATELY BEFORE GIVING EFFECT TO THE CONSUMMATION OF THE
RESPECTIVE INVESTMENT OR PERMITTED ACQUISITION; (VIII) ON AND AFTER THE
EXECUTION AND DELIVERY THEREOF, THE PERMITTED SENIOR UNSECURED NOTES DOCUMENTS;
(IX) ON AND AFTER THE EXECUTION AND DELIVERY THEREOF, THE PERMITTED SENIOR

 

68

--------------------------------------------------------------------------------


 


SUBORDINATED NOTES DOCUMENTS; AND (X) ON AND AFTER THE EXECUTION AND DELIVERY
THEREOF, ANY AGREEMENTS OR INSTRUMENTS RELATING TO ANY ADDITIONAL PERMITTED
SUBORDINATED DEBT.


 


7.10  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, ENTER INTO ANY TRANSACTION OR SERIES OF TRANSACTIONS AFTER
THE EFFECTIVE DATE WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS, WITH ANY
OF ITS AFFILIATES OR UNRESTRICTED SUBSIDIARIES OTHER THAN ON TERMS AND
CONDITIONS SUBSTANTIALLY AS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY AS
WOULD BE OBTAINABLE BY THE BORROWER OR SUCH SUBSIDIARY AT THE TIME IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE,
PROVIDED THAT THE FOREGOING RESTRICTIONS SHALL NOT APPLY TO (I) TRANSACTIONS
SOLELY AMONG PLEDGE PARTIES AND THEIR 90%-OWNED SUBSIDIARIES, (II) EMPLOYMENT
ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS WITH OFFICERS OF
THE BORROWER AND ITS SUBSIDIARIES, (III) CUSTOMARY FEES PAID TO MEMBERS OF THE
BOARD OF DIRECTORS OF THE BORROWER AND OF ITS SUBSIDIARIES, (IV) ARRANGEMENTS
WITH DIRECTORS, OFFICERS AND EMPLOYEES NOT OTHERWISE PROHIBITED BY THIS
AGREEMENT, (V) PAYMENT OF CUSTOMARY LEGAL FEES AND EXPENSES TO PAUL, HASTINGS,
JANOFSKY & WALKER LLP, (VI) RESTRICTED PAYMENTS MADE BY THE BORROWER TO THE
EXTENT PERMITTED BY SECTION 7.09(A), (VII) THE TRANSACTION AND (VIII) THE
TRANSACTIONS SET FORTH ON ANNEX VIII HERETO.

 


7.11  INTEREST COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE INTEREST
COVERAGE RATIO FOR ANY TEST PERIOD ENDING ON THE LAST DAY OF ANY FISCAL QUARTER
OF THE BORROWER TO BE LESS THAN 3.00:1.00 (OR, AT ANY TIME ON AND AFTER THE
ISSUANCE OF ANY PERMITTED SENIOR SUBORDINATED NOTES PURSUANT TO SECTION 7.04(J),
2.50:1.00).

 


7.12  LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE LEVERAGE RATIO
DETERMINED AS AT THE END OF ANY FISCAL QUARTER OF THE BORROWER TO EXCEED
5.25:1.00.

 


7.13  LIMITATION ON ISSUANCE OF EQUITY INTERESTS.  (A)  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ISSUE (I) ANY PREFERRED STOCK OR
ANY OPTIONS, WARRANTS OR RIGHTS TO PURCHASE PREFERRED STOCK (OTHER THAN
PREFERRED STOCK ISSUED IN ACCORDANCE WITH SECTION 7.13(C) OR (D) BELOW) OR (II)
ANY REDEEMABLE COMMON EQUITY INTERESTS UNLESS, IN EITHER CASE, THE ISSUANCE
THEREOF IS, AND ALL TERMS THEREOF ARE, SATISFACTORY TO THE REQUIRED LENDERS IN
THEIR SOLE DISCRETION.

 

(b)           The Borrower will not permit any of its Subsidiaries, directly or
indirectly, to issue any shares of such Subsidiary’s capital stock, securities
or other equity interests (or warrants, rights or options to acquire shares or
other equity interests), except (i) for replacements of then outstanding shares
of capital stock or other equity interests, (ii) for stock splits, stock
dividends and similar issuances which do not decrease the percentage ownership
of the Borrower and its Subsidiaries taken as a whole in any class of the
capital stock or other equity interests of such Subsidiary, (iii) Subsidiaries
formed after the Effective Date pursuant to Section 7.07 may issue capital stock
or other equity interests in accordance with the requirements of Section 7.07
and (iv) to qualify directors to the extent required by applicable law.

 

(c)           The Borrower may issue Qualified Preferred Stock (x) in payment of
regularly accruing dividends on theretofore outstanding shares of Qualified
Preferred Stock as contemplated by Section 7.09(a)(xiv) and (y) with respect to
each other issue of Qualified

 

69

--------------------------------------------------------------------------------

 

Preferred Stock, so long as the Borrower receives reasonably equivalent
consideration therefor (as determined in good faith by the Borrower).

 

(d)           The Borrower may issue Disqualified Preferred Stock, so long as
(i) no Default or Event of Default then exists or would result from the issuance
thereof, (ii) 100% of the Net Cash Proceeds therefrom are (x) applied as a
mandatory repayment and/or commitment reduction in accordance with the
requirements of Section 3.02(A)(c), 2.03(d) or 2.03(f), as the case may be, (y)
used to effect a Permitted Acquisition in accordance with the requirements of
Section 6.10 and/or (z) concurrently used by the Borrower (I) to make a
voluntary prepayment of RF Loans pursuant to, and in accordance with the
requirements of, Section 3.01 and/or (II) to redeem and/or refinance Permitted
Senior Unsecured Notes and/or Permitted Junior Capital, in each case in an
aggregate principal amount or liquidation preference, as applicable, equal to
the aggregate principal amount or liquidation preference, as applicable, of RF
Loans, Permitted Senior Unsecured Notes and/or Permitted Junior Capital, as the
case may be, actually incurred or issued by the Borrower to finance a Permitted
Acquisition or Permitted Acquisitions (and pay related accrued interest and
dividends thereon, if any) in the 364-day period prior to such issuance of
Disqualified Preferred Stock, (iii) calculations are made by the Borrower
demonstrating compliance, on a Pro Forma Basis, with the covenants contained in
Sections 7.11 and 7.12 for the Calculation Period most recently ended prior to
the date of such issuance of Disqualified Preferred Stock and (iv) the Borrower
shall have furnished to the Administrative Agent a certificate from an
Authorized Officer certifying as to compliance with the requirements of
preceding clauses (i), (ii) and (iii) and containing the calculations required
by preceding clause (iii).

 


7.14  DESIGNATED SENIOR DEBT.  THE BORROWER SHALL NOT DESIGNATE ANY INDEBTEDNESS
(OTHER THAN THE OBLIGATIONS) AS “DESIGNATED SENIOR DEBT” OR “DESIGNATED
GUARANTOR SENIOR DEBT” FOR PURPOSES OF ANY EXISTING 2008 SUBORDINATED NOTES
DOCUMENT, ANY EXISTING 2010 SUBORDINATED NOTES DOCUMENT AND, ON AND AFTER THE
EXECUTION, DELIVERY AND/OR INCURRENCE THEREOF, ANY PERMITTED SENIOR SUBORDINATED
NOTES DOCUMENT AND ANY AGREEMENTS OR INSTRUMENTS RELATING TO ANY ADDITIONAL
PERMITTED SUBORDINATED DEBT OR ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF.

 

SECTION 8.  Events of Default.  Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

 


8.01  PAYMENTS.  THE BORROWER SHALL (I) DEFAULT IN THE PAYMENT WHEN DUE OF ANY
PRINCIPAL OF THE LOANS OR (II) DEFAULT, AND SUCH DEFAULT SHALL CONTINUE FOR FIVE
OR MORE BUSINESS DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST ON THE LOANS OR
ANY FEES OR ANY OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT; OR

 


8.02  REPRESENTATIONS, ETC.  ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY
ANY CREDIT PARTY HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR IN ANY STATEMENT OR
CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT HERETO OR THERETO
SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR
DEEMED MADE; OR

 


8.03  COVENANTS.  ANY CREDIT PARTY SHALL (A) DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN SECTION 6.05,
6.09, 6.10, 6.13,

 

70

--------------------------------------------------------------------------------


 

6.14 or 7, or (b) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 8.01, 8.02
or clause (a) of this Section 8.03) contained in this Agreement and such default
shall continue unremedied for a period of at least 30 days after written notice
to the Borrower by the Administrative Agent or the Required Lenders; or

 


8.04  DEFAULT UNDER OTHER AGREEMENTS.  (A)  THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL (I) DEFAULT IN ANY PAYMENT WITH RESPECT TO ANY INDEBTEDNESS
(OTHER THAN THE OBLIGATIONS) BEYOND THE PERIOD OF GRACE, IF ANY, APPLICABLE
THERETO OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE, ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR (B) ANY SUCH
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE DECLARED TO BE
DUE AND PAYABLE (OR SHALL BE REQUIRED TO BE PREPAID AS A RESULT OF A DEFAULT
THEREUNDER OR OF AN EVENT OF THE TYPE THAT CONSTITUTES AN EVENT OF DEFAULT)
PRIOR TO THE STATED MATURITY THEREOF, PROVIDED THAT IT SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT PURSUANT TO THIS SECTION 8.04 UNLESS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL INDEBTEDNESS REFERRED TO IN CLAUSES (A) AND (B) ABOVE (WITHOUT
DUPLICATION) EXCEEDS $7,500,000 IN THE AGGREGATE AT ANY ONE TIME; OR

 


8.05  BANKRUPTCY, ETC.  THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL COMMENCE A
VOLUNTARY CASE CONCERNING ITSELF UNDER TITLE 11 OF THE UNITED STATES CODE
ENTITLED “BANKRUPTCY,” AS NOW OR HEREAFTER IN EFFECT, OR ANY SUCCESSOR THERETO
(THE “BANKRUPTCY CODE”); OR AN INVOLUNTARY CASE IS COMMENCED AGAINST THE
BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES AND THE PETITION IS NOT
CONTROVERTED WITHIN 20 DAYS, OR IS NOT DISMISSED WITHIN 60 DAYS, AFTER
COMMENCEMENT OF THE CASE; OR A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY CODE) IS
APPOINTED FOR, OR TAKES CHARGE OF, ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF
THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES; OR THE BORROWER OR ANY OF ITS
MATERIAL SUBSIDIARIES COMMENCES ANY OTHER PROCEEDING UNDER ANY REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR
LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION WHETHER NOW OR HEREAFTER IN
EFFECT RELATING TO THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES; OR THERE IS
COMMENCED AGAINST THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES ANY SUCH
PROCEEDING WHICH REMAINS UNDISMISSED FOR A PERIOD OF 60 DAYS; OR THE BORROWER OR
ANY OF ITS MATERIAL SUBSIDIARIES IS ADJUDICATED INSOLVENT OR BANKRUPT; OR ANY
ORDER OF RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED;
OR THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES SUFFERS ANY APPOINTMENT OF
ANY CUSTODIAN OR THE LIKE FOR IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY TO
CONTINUE UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60 DAYS; OR THE BORROWER OR
ANY OF ITS MATERIAL SUBSIDIARIES MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY COMPANY ACTION IS TAKEN BY THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR

 


8.06  ERISA.  (A)  ANY PLAN OR MULTIEMPLOYER PLAN SHALL FAIL TO SATISFY THE
MINIMUM FUNDING STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF UNDER
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA OR A WAIVER OF SUCH STANDARD OR
EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED UNDER SECTION 412 OF
THE CODE OR SECTION 303 OR 304 OF ERISA, A REPORTABLE EVENT SHALL HAVE OCCURRED,
A CONTRIBUTING SPONSOR (AS DEFINED IN SECTION 4001(A)(13)

 

71

--------------------------------------------------------------------------------


 


OF ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA SHALL BE SUBJECT TO THE ADVANCE
REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61 (WITHOUT REGARD TO
SUBPARAGRAPH (B)(1) THEREOF) AND AN EVENT DESCRIBED IN SUBSECTION .62, .63, .64,
.65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043 SHALL BE REASONABLY
EXPECTED TO OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE FOLLOWING 30 DAYS, ANY
PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA SHALL HAVE HAD OR IS LIKELY TO HAVE A
TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN, ANY PLAN OR MULTIEMPLOYER PLAN WHICH
IS SUBJECT TO TITLE IV OF ERISA IS, SHALL HAVE BEEN OR IS LIKELY TO BE
TERMINATED OR TO BE THE SUBJECT OF TERMINATION PROCEEDINGS UNDER ERISA, ANY PLAN
SHALL HAVE AN UNFUNDED CURRENT LIABILITY, A CONTRIBUTION REQUIRED TO BE MADE
WITH RESPECT TO A PLAN OR MULTIEMPLOYER PLAN HAS NOT BEEN TIMELY MADE, THE
BORROWER OR ANY SUBSIDIARY OR ANY ERISA AFFILIATE HAS INCURRED OR IS LIKELY TO
INCUR ANY LIABILITY TO OR ON ACCOUNT OF A PLAN OR MULTIEMPLOYER PLAN UNDER
SECTION 409, 502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF
ERISA OR SECTION 401(A)(29), 4971 OR 4975 OF THE CODE OR ON ACCOUNT OF A GROUP
HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF ERISA OR SECTION 4980B(G)(2) OF THE
CODE) UNDER SECTION 4980B OF THE CODE, OR THE BORROWER OR ANY SUBSIDIARY HAS
INCURRED OR IS LIKELY TO INCUR LIABILITIES PURSUANT TO ONE OR MORE EMPLOYEE
WELFARE BENEFIT PLANS (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDE
BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED
BY SECTION 601 OF ERISA) OR PLANS; (B) THERE SHALL RESULT FROM ANY SUCH EVENT OR
EVENTS THE IMPOSITION OF A LIEN, THE GRANTING OF A SECURITY INTEREST, OR A
LIABILITY OR A MATERIAL RISK OF INCURRING A LIABILITY; AND (C) SUCH LIEN,
SECURITY INTEREST OR LIABILITY, INDIVIDUALLY, OR IN THE AGGREGATE, IN THE
OPINION OF THE REQUIRED LENDERS, HAS HAD, OR IS REASONABLY LIKELY TO HAVE, A
MATERIAL ADVERSE EFFECT; OR

 


8.07  PLEDGE AGREEMENT.  (A)  EXCEPT IN EACH CASE TO THE EXTENT RESULTING FROM
THE NEGLIGENT OR WILLFUL FAILURE OF THE COLLATERAL AGENT TO CONTINUE TO HOLD
CERTIFICATED COLLATERAL UNDER THE PLEDGE AGREEMENT, THE PLEDGE AGREEMENT SHALL
CEASE TO BE, IN ANY MATERIAL RESPECT, IN FULL FORCE AND EFFECT, OR SHALL CEASE,
IN ANY MATERIAL RESPECT, TO GIVE THE COLLATERAL AGENT THE LIENS, POWERS AND
PRIVILEGES PURPORTED TO BE CREATED THEREBY IN FAVOR OF THE COLLATERAL AGENT, OR
(B) ANY PLEDGE PARTY SHALL DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY
MATERIAL TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
PURSUANT TO THE PLEDGE AGREEMENT AND SUCH DEFAULT SHALL CONTINUE FOR 15 OR MORE
DAYS AFTER WRITTEN NOTICE TO THE RESPECTIVE PLEDGE PARTY BY THE ADMINISTRATIVE
AGENT; OR

 


8.08  SUBSIDIARY GUARANTY.  THE SUBSIDIARY GUARANTY OF ANY SUBSIDIARY GUARANTOR
OR ANY MATERIAL PROVISION THEREOF SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR
ANY SUBSIDIARY GUARANTOR OR ANY PERSON ACTING BY OR ON BEHALF OF SUCH SUBSIDIARY
GUARANTOR SHALL DENY OR DISAFFIRM SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER
THE SUBSIDIARY GUARANTY; OR

 


8.09  JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING A LIABILITY (TO THE EXTENT NOT
PAID OR COVERED BY INSURANCE) IN EXCESS OF $7,500,000 IN THE AGGREGATE FOR ALL
SUCH JUDGMENTS AND DECREES FOR THE BORROWER AND ITS SUBSIDIARIES AND ALL SUCH
JUDGMENTS AND DECREES IN EXCESS OF SUCH AMOUNT SHALL NOT HAVE BEEN VACATED,
DISCHARGED OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY
THEREOF;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the

 

72

--------------------------------------------------------------------------------


 

rights of the Administrative Agent, any Letter of Credit Issuer, the Swingline
Lender or any Lender to enforce its claims against any Credit Party, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 8.05 shall occur with respect to the
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice):  (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Fees shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and all Obligations owing hereunder
(including Unpaid Drawings) to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) enforce, as
Collateral Agent (or direct the Collateral Agent to enforce), any and all of the
Liens and rights created pursuant the Pledge Agreement; (iv) terminate any
Letter of Credit which may be terminated in accordance with its terms; (v)
direct the Borrower to pay (and the Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of Default specified in Section 8.05
in respect of the Borrower, it will pay) to the Collateral Agent at the Payment
Office such additional amounts of cash and/or Cash Equivalents, to be held in a
cash collateral account as security for the Borrower’s reimbursement obligations
in respect of Letters of Credit then outstanding equal to the aggregate Stated
Amount of all Letters of Credit then outstanding (less any amount thereof as to
which Section 1A.01(c) Arrangements are in place); and (vi) apply any cash
collateral held by the Administrative Agent as provided in Section 3.02(A)(a) to
the repayment of the Obligations.

 

SECTION 9.  Definitions.  As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires.  Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

 

“Acquired Person” shall have the meaning provided in the definition of
“Permitted Acquisition.”

 

“Additional Permitted Subordinated Debt” shall mean any pay-in-kind subordinated
Indebtedness of the Borrower, so long as (i) such Indebtedness has a final
maturity no earlier than the date that falls one year and one day after the date
on which all Obligations are repaid in full and all Commitments hereunder have
terminated or expired, and no required amortizations prior to such date, (ii)
such Indebtedness does not provide for guarantors or security, (iii) such
Indebtedness provides for a complete suspension of remedies prior to the
earliest to occur of (x) the repayment in full in cash of all Obligations then
owing and related senior obligations, (y) the acceleration of any Indebtedness
incurred pursuant to this Agreement and the other Credit Documents or of
Indebtedness under any Permitted Senior Subordinated Notes Document or any
Permitted Senior Unsecured Notes Document and (z) the occurrence of any event
with respect to the Borrower described in Section 8.05) and (iv) the terms and
conditions of, and documentation governing, such Indebtedness is otherwise
reasonably satisfactory to the Agents.

 

“Additional Refinanced Indebtedness” shall have the meaning provided in Section
4.01(l).

 

73

--------------------------------------------------------------------------------


 

“Adjusted Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period adjusted by (A) adding thereto (in each case (other than
for purposes of clauses (v) and (vi) below), to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
sum of the amounts for such period of (i) provisions for taxes based on income,
(ii) Consolidated Interest Expense, (iii) amortization and depreciation expense
(including any amortization or write-off related to the write-up of any assets
as a result of purchase accounting and the write-off of deferred financing
costs), (iv) losses on sales of assets (excluding sales in the ordinary course
of business) and other extraordinary losses, (v) non-core income relating to
Non-Core Assets, to the extent not included in any determination of Consolidated
Net Income for such period, (vi) dividends paid by CoBank to the Borrower on
common stock of CoBank held by the Borrower, to the extent not included in any
determination of Consolidated Net Income, (vii) the non-cash portion of any
retirement or pension plan expense incurred by the Borrower or any of its
Subsidiaries, (viii) all one-time costs and expenses paid during such period in
respect of the Transaction, (ix) one-time costs and expenses actually paid
during such period in respect of the Borrower’s proposed “IDS” transaction, so
long as the aggregate amount of costs and expenses added back pursuant to this
clause (ix) does not exceed $6.0 million and (x) any other non-cash charges
(including non-cash costs arising from implementation of SFAS 106 and SFAS 109)
accrued by the Borrower and its Subsidiaries during such period (except to the
extent any such charge will require a cash payment in a future period) and (B)
subtracting therefrom (to the extent included in arriving at Consolidated Net
Income for such period), without duplication, the sum of the amounts for such
period of (i) gains on sales of assets (excluding sales in the ordinary course
of business) and other extraordinary gains and (ii) all non-cash gains and
non-cash income, all as determined for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.  Notwithstanding the foregoing, for
purposes of determining the Leverage Ratio, Adjusted Consolidated EBITDA shall
be determined on a Pro Forma Basis. For the avoidance of doubt, it is understood
and agreed that, to the extent any net income (or loss) of any Subsidiary is
excluded from the calculation of Consolidated Net Income in accordance with the
definition thereof contained herein, any add-backs to, or deductions from,
Consolidated Net Income in determining Adjusted Consolidated EBITDA as provided
above shall be calculated in a fashion consistent with the limitations and/or
exclusions provided in the definition of Consolidated Net Income contained
herein.

 

“Adjusted Total Available Revolving Commitment” shall mean, at any time, the
Total Revolving Commitment at such time less the aggregate Available Revolving
Commitments of all Defaulting Lenders at such time.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 10.10.

 

“Affected Loans” shall have the meaning provided in Section 3.02(B).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors (or

 

74

--------------------------------------------------------------------------------


 

equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agents” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Agreement” shall mean this Credit Agreement, as modified, amended, restated
and/or supplemented.

 

“Anticipated Reinvestment Amount” shall mean, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by the
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Asset Sale that the Borrower intends to use to finance one or more
Permitted Acquisitions within 270 days.

 

“Applicable Base Rate Margin” shall mean (i) in the case of B Term Loans, 1.00%,
(ii) in the case of RF Loans, 1.00% and (iii) in the case of Swingline Loans,
1.00%.

 

“Applicable Eurodollar Margin” shall mean (i) in the case of B Term Loans,
2.00%, and (ii) in the case of RF Loans, 2.00%.

 

“Asset Sale” shall mean and include (x) the sale, transfer or other disposition
by the Borrower or any Subsidiary to any Person (other than the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower) of any asset of the Borrower
or such Subsidiary (other than sales, transfers or other dispositions in the
ordinary course of business of inventory and/or obsolete or excess equipment)
and/or (y) the receipt by the Borrower or any Subsidiary of any insurance,
condemnation or similar proceeds in connection with a casualty or taking of any
of its assets in excess of the costs incurred by the Borrower and its
Subsidiaries in respect of such event and of repairing or replacing the assets
so damaged, destroyed or taken but in all cases only to the extent that the
aggregate Net Cash Proceeds of all such sales, transfers, dispositions and
receipts in any fiscal year of the Borrower are in excess of $2,000,000;
provided that so long as no Default or Event of Default exists at the time of a
proposed Excluded Asset Sale, such Excluded Asset Sale shall not constitute an
“Asset Sale”.

 

“Assignment Agreement” shall mean the Assignment Agreement in the form of
Exhibit I (appropriately completed).

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any officer or officers of the Borrower that has or have been
authorized by the board of directors of the Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards on
file with the Administrative Agent; (ii) delivering financial information and
officer’s certificates pursuant to this Agreement, the chief executive officer,
the president, any vice president, the chief financial officer, any treasurer or
any controller of the Borrower; and (iii) any other matter in connection with
this Agreement or any other Credit Document, any officer (or a person or persons
so designated by any two officers) of the Borrower.

 

75

--------------------------------------------------------------------------------


 

“Available Basket Amount” shall mean, on any date of determination, an amount
equal to the sum of (i) $50,000,000 minus (ii) the aggregate amount of
Investments made (including for such purpose the fair market value of any assets
contributed (at the time contributed) to any Restricted Investment Entity or
Unrestricted Subsidiary (as determined in good faith by senior management of the
Borrower), net of Indebtedness outstanding at the time of determination assigned
to, and assumed by, the respective Restricted Investment Entity or Unrestricted
Subsidiary in connection therewith) pursuant to Section 7.06(1) after the
Effective Date (determined without giving effect to any write-downs or
write-offs thereof) minus (iii) the aggregate amount of then outstanding
Indebtedness or other obligations (whether absolute, accrued, contingent or
otherwise and whether or not due) of any Restricted Investment Entity or
Unrestricted Subsidiary for which the Borrower or any of its Subsidiaries (other
than the respective Restricted Investment Entity or Unrestricted Subsidiary) is
liable, minus (iv) all payments made by the Borrower or any of its Subsidiaries
(other than the respective Restricted Investment Entity or Unrestricted
Subsidiary) in respect of Indebtedness or other obligations of the respective
Restricted Investment Entity or Unrestricted Subsidiary (including, without
limitation, payments in respect of obligations described in preceding clause
(iii)) after the Effective Date, plus (v) the aggregate amount of all cash
returns received by the Borrower or any Qualified Subsidiary from the respective
Restricted Investment Entity or Unrestricted Subsidiary in respect of
Investments previously made pursuant to Section 7.06(l) (which cash return may
be made by way of repayment of principal in the case of loans and cash equity
returns (whether as a distribution, dividend or redemption) in the case of
equity investments) and all non-cash returns in the form of an asset
distribution from the respective Restricted Investment Entity or Unrestricted
Subsidiary of any asset previously contributed pursuant to Section 7.06(l)
(taking the fair market value of such distributed asset (as determined in good
faith by senior management of the Borrower)), in any such case as such aggregate
amount has been then last certified by an Authorized Officer by delivery of an
officers’ certificate to the Administrative Agent, provided that the aggregate
amount of increases to the “Available Basket Amount” resulting from the
application of this clause (v) shall not exceed the value of the returned
investments (in the case of a non-cash return on investment, taking the fair
market value of the distributed asset (as determined in good faith by senior
management of the Borrower)) and, in no event, shall the amount of the increases
made to “Available Basket Amount” in respect of any Investment exceed the amount
of the respective Investment previously made pursuant to Section 7.06(l) (in the
case of a non-cash Investment, taking the fair market value of the Investment at
the time of the initial investment (as determined in good faith by senior
management of the Borrower)).

 

“Available Basket Sub-Limit” shall mean, on any date of determination, an amount
equal to the sum of (i) $35,000,000 minus (ii) the aggregate amount of
Investments made (including for such purpose the fair market value of any asset
contributed (at the time contributed) to any Unrestricted Subsidiary (as
determined in good faith by senior management of the Borrower), net of
Indebtedness outstanding at the time of determination assigned to, and assumed
by, the respective Unrestricted Subsidiary in connection therewith) in
Unrestricted Subsidiaries pursuant to Section 7.06(l) after the Effective Date
(determined without giving effect to any write-downs or write-offs thereof),
minus (iii) the aggregate amount of all then outstanding Indebtedness or other
obligations (whether absolute, accrued, contingent or otherwise and whether or
not due) of any Unrestricted Subsidiary for which the Borrower or any of its
Subsidiaries is liable, minus (iv) all payments made by the Borrower or any of
its

 

76

--------------------------------------------------------------------------------


 

Subsidiaries in respect of Indebtedness or other obligations of the respective
Unrestricted Subsidiary (including, without limitation, payments in respect of
obligations described in preceding clause (iii)) after the Effective Date, plus
(v) the aggregate amount of all cash returns received by the Borrower or any
Qualified Subsidiary from the respective Unrestricted Subsidiary in respect of
Investments previously made pursuant to Section 7.06(l) (which cash return may
be made by way of repayment of principal in the case of loans and cash equity
returns (whether as a distribution, dividend or redemption) in the case of
equity investments) and all returns in the form of an asset distribution from
the respective Unrestricted Subsidiary of any asset previously contributed
pursuant to Section 7.06(l) (taking the fair market value of such distributed
asset (as determined in good faith by senior management of the Borrower), in any
such case as such aggregate amount has been then last certified by an Authorized
Officer by delivery of an officers’ certificate to the Administrative Agent,
provided that the aggregate amount of increases to the “Available Basket
Sub-Limit” resulting from the application of this clause (v) shall not exceed
the value of the returned investments (in the case of a non-cash return on
investment, taking the fair market value of the distributed asset (as determined
in good faith by senior management of the Borrower)) and, in no event, shall the
amount of the increases made to “Available Basket Sub-Limit” in respect of any
Investment in an Unrestricted Subsidiary exceed the amount of the respective
Investment previously made in such Unrestricted Subsidiary pursuant to Section
7.06(l) (in the case of a non-cash Investment, taking the fair market value of
the Investment at the time of the initial investment (as determined in good
faith by senior management of the Borrower)); provided further that the
Available Basket Sub-Limit shall not exceed at any time the Available Basket
Amount as then in effect.

 

“Available Cash” shall mean, for any Reference Period, for the Borrower and its
Subsidiaries determined on a consolidated basis for such Reference Period, an
amount of cash equal to the sum (which may be negative) of (without duplication)
(I) Adjusted Consolidated EBITDA for such Reference Period minus (II) the sum of
(i) Consolidated Interest Expense during such Reference Period, to the extent
included in determining such Adjusted Consolidated EBITDA, (ii) all scheduled,
mandatory and voluntary principal repayments in respect of Indebtedness of the
Borrower and its Subsidiaries made during such Reference Period (other than (x)
repayments made during such Reference Period with the proceeds of Indebtedness,
equity issuances, asset sales or insurance recovery events, (y) repayments of RF
Loans or Swingline Loans during such Reference Period, except to the extent
resulting in a corresponding reduction of the Total Revolving Commitment in an
amount equal to such repayment) and (z) prepayments of B Term Loans during such
Reference Period pursuant to Section 3.02(A)(e)), (iii) Consolidated Capital
Expenditures made in cash during such Reference Period (other than Consolidated
Capital Expenditures financed with the proceeds of Indebtedness (other than RF
Loans or Swingline Loans), equity issuances, assets sales and insurance recovery
events), (iv) Consolidated Tax Payments paid in cash during such Reference
Period, (v) cash consideration paid during such Reference Period for
acquisitions of equity interests and/or assets comprising a business or product
line (whether pursuant to a Permitted Acquisition or otherwise), except to the
extent financed with the proceeds of Indebtedness or issuances of equity, (vi)
Investments (other than Excluded Investments) made during such Reference Period,
(vii) the cash cost of any extraordinary losses and of any losses on sales of
assets (other than in the ordinary course of business) during such Reference
Period, in any such case to the extent included in determining Adjusted
Consolidated EBITDA for such Reference Period and (viii) cash payments made
during such Reference Period on account of non-cash losses or non-cash charges
accrued or

 

77

--------------------------------------------------------------------------------


 

expensed during or prior to such Reference Period, plus (III) the sum of (i) the
cash amount of any extraordinary gains, and the cash amount realized on gains on
asset sales other than in the ordinary course of business, during such Reference
Period, in any such case to the extent deducted in determining Adjusted
Consolidated EBITDA for such Reference Period, and (ii) cash received during
such Reference Period on account of non-cash gains or non-cash income excluded
from Adjusted Consolidated EBITDA during or prior to such Reference Period.

 

“Available Revolving Commitment” of any RF Lender at any time shall mean its
Percentage of the Total Available Revolving Commitment at such time.

 

“B Term Loan” shall mean, collectively, each Initial B Term Loan (including,
after any DDTL Conversion, each Delayed-Draw Term Loan converted into an Initial
B Term Loan pursuant to such DDTL Conversion as contemplated by Section 1.06(b))
and each Incremental B Term Loan.

 

“B Term Note” shall have the meaning provided in Section 1.05(a).

 

“Bankruptcy Code” shall have the meaning provided in Section 8.05.

 

“BAS” shall mean Banc of America Securities LLC in its individual capacity and
any successor thereto by merger, consolidation or otherwise.

 

“Base Rate” at any time shall mean the higher of (i) the rate which is 1/2 of 1%
in excess of the Federal Funds Effective Rate and (ii) the Prime Lending Rate.

 

“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.08(a).

 

“Blocked Revolving Commitment” shall mean, at any time, $7.0 million (i.e., the
amount representing the remainder of (x) the aggregate amount of cash required
to finance the Existing 2008 Senior Subordinated Notes Redemption less the
aggregate amount of cash deposited in the Segregated Account on the Initial
Borrowing Date for purposes of financing the Existing 2008 Senior Subordinated
Notes Redemption); provided that the Blocked Revolving Commitment shall be
reduced to zero on the date of (and concurrently with) the consummation of the
Existing 2008 Senior Subordinated Notes Redemption.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Common Stock” shall have the meaning provided in Section 5.20.

 

“Borrowing” shall mean the incurrence of (i) Swingline Loans by the Borrower
from the Swingline Lender on a given date or (ii) Base Rate Loans or Eurodollar
Loans pursuant to a single Facility by the Borrower from the Lenders having
Commitments (and/or outstanding Loans) with respect to such Facility on a pro
rata basis on a given date (or resulting from conversions on a given date),
having in the case of Eurodollar Loans the same Interest Period; provided that
(x) Base Rate Loans incurred pursuant to Section 1.10(b) shall be considered
part of any related Borrowing of Eurodollar Loans, (y) any Delayed-Draw Term
Loans converted into Initial

 

78

--------------------------------------------------------------------------------


 

B Term Loans pursuant to a DDTL Conversion shall be considered part of the
related Borrowing of the then outstanding Initial B Term Loans to which such
newly-deemed Initial B Term Loans are added as contemplated by Section 1.06(b)
and (z) any Incremental B Term Loans incurred pursuant to Section 1.01(f) shall
be considered part of the related Borrowing of the then outstanding Initial B
Term Loans to which such Incremental B Term Loans are added pursuant to Section
1.14; it being understood and agreed, however, that for purposes of Section
1.08, (i) the incurrence of Incremental B Term Loans on a given Incremental B
Term Loan Borrowing Date shall be deemed to be a “Borrowing” of such Loans and
(ii) the incurrence of Delayed-Draw Term Loans on a given date shall be deemed
to be a “Borrowing” of such Loans.

 

“Business” shall have the meaning provided in Section 7.01.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event.

 

“Capital Lease” as applied to any Person shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrower or any of its Subsidiaries in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

 

“Carrier Services” shall mean the resale of long distance services.

 

“Carrier Services Company” shall mean any Subsidiary of the Borrower that is an
operating company engaged in the Carrier Services business.

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b) Dollar
denominated certificates of deposit, time deposits, bankers acceptances,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof having combined capital and surplus of not less than $350,000,000;
(c) commercial paper of an issuer rated at least A-2 by Standard & Poor’s
Ratings Services, a division of McGraw-Hill, Inc. (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally

 

79

--------------------------------------------------------------------------------


 

recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
270 days from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
securities (including tax-exempt debt obligations) with maturities of one year
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A2 by Moody’s (or publicly traded or open-ended bond
funds that invest exclusively in such securities); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) Dollar denominated debt
obligations of corporations maturing within 12 months from the date of the
acquisition rated at least A by S&P or A2 by Moody’s; (h) shares of bond funds
rated at least A by S&P or A2 by Moody’s having weighted average maturities of
12 months or less; and (i) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(h) of this definition.

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower and/or any Subsidiary from such Asset Sale.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change of Control” shall mean at any time and for any reason (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than one or more Permitted Holders, is or becomes the “beneficial
owner” (as defined in Sections 13(d) and 14(d) of the Exchange Act) on a fully
diluted basis of more than 25% of the total voting interest in the capital stock
of the Borrower or (ii) during any period of two consecutive years individuals
who at the beginning of such period constituted the Board of Directors of the
Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the stockholders of the Borrower
was approved by a vote of a majority of the directors of the Borrower then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office or (b) a “change of control” or similar event shall occur as provided
in the Existing 2008 Subordinated Notes Indenture, the Existing 2010
Subordinated Notes Indenture, the Existing 2010 Senior Notes Indenture and, on
and after the execution, delivery and/or incurrence thereof, any Permitted
Senior Subordinated Notes Document, any Permitted Senior Unsecured Notes
Document, any agreements or instruments relating to any other Permitted Junior
Capital or any Permitted Refinancing Indebtedness in respect of the foregoing or
any other agreement governing or evidencing any other material Indebtedness of
the Borrower.

 

80

--------------------------------------------------------------------------------


 

“CoBank” shall mean CoBank, ACB and any successor thereto by merger,
consolidation or otherwise.

 

“Co-Documentation Agent” shall have the meaning provided in the first paragraph
of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all of the “Collateral” as defined in the Pledge
Agreement.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders.

 

“Commitment” shall mean, with respect to each Lender, such Lender’s Initial B
Term Commitment, Delayed-Draw B Term Commitment, Incremental B Term Commitment
and/or Revolving Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 2.01(b).

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all cash expenditures (including in all events all amounts expended under
Capital Leases (other than Capital Leases evidencing Permitted MJD Capital Debt)
but excluding any amount representing capitalized interest) by the Borrower and
its Subsidiaries during that period that, in conformity with GAAP, are or are
required to be included in the property, plant or equipment reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries, provided that
Consolidated Capital Expenditures shall in any event (x) exclude the purchase
price paid in cash in connection with the acquisition of any Person (including
through the purchase of all of the capital stock or other ownership interests of
such Person or through merger or consolidation) pursuant to a Permitted
Acquisition, whether or not allocable to property, plant and equipment and (y)
exclude amounts expended with insurance proceeds.

 

“Consolidated Debt” shall mean, as of any date of determination, without
duplication, the sum of (i) the aggregate stated balance sheet amount of all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP plus (ii) any Indebtedness for borrowed money
of any other Person as to which the Borrower and/or any of its Subsidiaries has
created a guarantee or other Contingent Obligation (but only to the extent of
such guarantee or other Contingent Obligation) less (iii) the remainder (if
positive) of (A) the aggregate amount of Unrestricted cash and Cash Equivalents
held by the Borrower and its Subsidiaries on such date minus (B) all overdue
accounts payable of the Borrower and its Subsidiaries on such date not paid in
accordance with past practices as in effect on the Effective Date; provided
that, for purposes of this definition (and notwithstanding any contrary
treatment

 

81

--------------------------------------------------------------------------------


 

by GAAP), any Disqualified Preferred Stock that is issued and outstanding shall
be treated as “Indebtedness”, with an amount equal to the greater of the
liquidation preference or the maximum mandatory fixed repurchase price of any
such Disqualified Preferred Stock deemed to be a component of “Consolidated
Debt”.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (i) total
interest expense (including the portion that is attributable to Capital Leases
in accordance with GAAP) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and without duplication net costs and/or net benefits under
Interest Rate Agreements, but excluding, however, all non-cash interest expense
to the extent included in total interest expense and the amortization of
deferred financing costs) plus (ii) the product of (x) the amount of all cash
Dividend requirements (whether or not declared or paid) on Disqualified
Preferred Stock paid, accrued or scheduled to be paid or accrued during such
period multiplied by (y) a fraction, the numerator of which is one and the
denominator of which is one minus the then current effective consolidated
Federal, state, local and foreign tax rate of the Borrower as reflected in the
audited consolidated financial statements of the Borrower for its most recently
completed fiscal year, which amounts described in this clause (ii) shall be
treated as interest expense of the Borrower and its Subsidiaries for purposes of
this definition regardless of the treatment of such amounts under GAAP; provided
that, for purposes of any determination of Consolidated Interest Expense for any
Test Period ending on or prior to December 31, 2005 (other than for purposes of
the definition of “Available Cash”), Consolidated Interest Expense for such Test
Period shall be Consolidated Interest Expense for that portion of such Test
Period occurring on and after the Initial Borrowing Date multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days elapsed from the Initial Borrowing Date to the last day of such
Test Period (in each case taken as one accounting period).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis for such period
(taken as a single accounting period) determined in conformity with GAAP (after
any deduction for minority interests), provided that there shall be excluded
from the calculation thereof (without duplication) (i) the income (or loss) of
any Person (other than Subsidiaries of the Borrower) in which any other Person
(other than the Borrower or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Subsidiaries by such Person during such
period, (ii) except for determinations expressly required to be made on a Pro
Forma Basis, the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries and (iii) the income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary.

 

“Consolidated Tangible Assets” shall mean, at any time, the total consolidated
assets of the Borrower and its Subsidiaries as same would be shown on a
consolidated balance

 

82

--------------------------------------------------------------------------------


 

sheet of the Borrower prepared in accordance with GAAP, provided that all
intangible assets (including goodwill) shall be excluded in making such
determination.

 

“Consolidated Tax Payments” shall mean, for any period, the sum of (a) the
provision for taxes based on income or profits which was deducted from gross
income in the computation of “Consolidated Net Income”, plus (b) without
duplication, the cash amount of any taxes actually paid in excess of the
corresponding provisions, minus (c) cash tax refunds actually received by the
Borrower and its Subsidiaries during such period.

 

“Contingent Obligations” shall mean as to any Person any obligation of such
Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
such primary obligation against loss in respect thereof, provided, however, that
the term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated
maximum of the Contingent Obligation or, if none, the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if there is no stated or determinable amount of the primary
obligation, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Credit Documents” shall mean this Agreement, the Notes, the Intercompany
Subordination Agreement, the Pledge Agreement, the Subsidiary Guaranty and each
Incremental B Term Commitment Agreement.

 

“Credit Event” shall mean the making of a Loan or the issuance of a Letter of
Credit.

 

“Credit Party” shall mean the Borrower and each Subsidiary of the Borrower party
to a Credit Document.

 

“Cumulative Distributable Cash” shall mean, as at any date of determination, an
amount equal to the remainder of (i) Available Cash for the Reference Period
most recently ended prior to such date less (ii) the aggregate amount of
Dividends paid by the Borrower on the Borrower Common Stock during such
Reference Period (other than Dividends paid pursuant to Section 7.09(a)(xvi))
less (iii) the aggregate amount of Investments made by the Borrower and its
Subsidiaries during such Reference Period in reliance on Section 7.06(m)
(determined at the time of the making of the Investment and without regard to
any write-downs or write-offs thereof and, in the case of any Investment in the
form of a contribution of a non-cash asset, taking the

 

83

--------------------------------------------------------------------------------


 

fair market value of the asset so contributed (as determined in good faith by
the Board of Directors of the Borrower) plus (iv) the aggregate amount of all
cash returns on Investments previously made pursuant to Section 7.06(m) (which
cash return may be made by way of repayment of principal in the case of loans
and cash equity returns (whether as a distribution, dividend or redemption) in
the case of equity investments) and all non-cash returns in the form of an asset
distribution on Investments previously made pursuant to Section 7.06(m) (taking
the fair market value of such distributed asset (as determined in good faith by
the Board of Directors of the Borrower)), in any such case as such aggregate
amount has been then last certified by an Authorized Officer by delivery of an
officers’ certificate to the Administrative Agent, provided that the aggregate
amount of increases to “Cumulative Distributable Cash” resulting from the
application of this clause (iv) shall not exceed the value of the returned
investments (in the case of a non-cash return on investment, taking the fair
market value of the distributed asset (as determined in good faith by the Board
of Directors of the Borrower)) and, in no event, shall the amount of the
increases made to “Cumulative Distributable Cash” in respect of any Investment
exceed the amount of the respective Investment previously made pursuant to
Section 7.06(m) at the time of the making thereof (in the case of a non-cash
Investment, taking the fair market value of the Investment (as determined in
good faith by the Board of Directors of the Borrower)).

 

“DBSI” shall mean Deutsche Bank Securities, Inc. in its individual capacity and
any successor thereto by merger, consolidation or otherwise.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

 

“DDTF Commitment Commission” shall have the meaning provided in Section 2.01(b).

 

“DDTL Conversion” shall have the meaning provided in Section 1.06(b).

 

“DDTL Conversion Date” shall have the meaning provided in Section 1.06(b).

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delayed-Draw B Term Commitment” shall mean, with respect to each Delayed-Draw B
Term Lender, the amount set forth opposite such Lender’s name on Annex I hereto
directly below the column entitled “Delayed-Draw B Term Commitment”, as the same
may be (x) reduced or terminated pursuant to Sections 2.02, 2.03 and/or 8 or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Sections 1.13 and/or 11.04(b).

 

“Delayed-Draw B Term Commitment Termination Date” shall mean the earlier to
occur of (x) the date occurring one year after the Initial Borrowing Date and
(y) the date on which a Change of Control occurs.

 

84

--------------------------------------------------------------------------------


 

“Delayed-Draw B Term Facility” shall mean the Facility evidenced by the Total
Delayed-Draw B Term Commitment and/or Delayed-Draw B Term Loans.

 

“Delayed-Draw B Term Lender” shall mean at any time each Lender with a
Delayed-Draw B Term Commitment and/or with outstanding Delayed-Draw B Term
Loans.

 

“Delayed-Draw B Term Loan” shall have the meaning provided in Section 1.01(b).

 

“Disqualified Preferred Stock” shall mean any Preferred Stock of the Borrower
(other than Qualified Preferred Stock), all terms and conditions of which
(including covenants, defaults, remedies, redemption provisions, maturity,
voting provisions, dividend rate and cash-pay limitations), and the
documentation therefor, are on market terms for a placement of preferred equity
securities and are otherwise reasonably satisfactory to the Agents; provided,
that in any event, unless the Required Lenders otherwise expressly consent in
writing prior to the issuance thereof, the terms of any such Preferred Stock
shall not contain any mandatory redemption, repayment, sinking fund or similar
provision prior to the date occurring one year following the Term Loan Maturity
Date (except upon the occurrence of a “change of control” or similar event
(including Asset Sales), in each case so long as the provisions relating to a
“change of control” or similar event included in the documentation and
agreements governing the Disqualified Preferred Stock provide that either (I)
the consent of the Required Lenders shall have been obtained or (II) the
Obligations shall have been paid in full in cash, in either case prior to the
satisfaction of such provisions).

 

“Dividend” shall mean, as to any Person, the declaration or payment of any
dividends (other than dividends payable solely in capital stock or other equity
interests of such Person) or return of any capital to, its stockholders, members
and/or other owners or the authorization or the making of any other
distribution, payment or delivery of property or cash to its stockholders,
members and/or other owners as such, or the redemption, retirement, purchase or
other acquisition, directly or indirectly, for a consideration, of any shares of
any class of its capital stock or other ownership interests now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of such shares), or the setting aside of any funds for any of the
foregoing purposes, or the purchase or other acquisition by any Subsidiary of
such Person for consideration of any shares of any class of the capital stock or
other ownership interests of the Borrower or any other Subsidiary, as the case
may be, now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued by such Person with respect to its capital stock or
other ownership interests).

 

“Dividend Suspension Period” means any period (i) commencing on the date of
delivery of a Quarterly Compliance Certificate showing that the Leverage Ratio
determined as of the last day of the then most recently ended Test Period is
greater than 5.00 to 1.00 (or, on the date upon which the Borrower shall have
failed to deliver a Quarterly Compliance Certificate within the time period
required by Section 6.01(e)) and (ii) ending on the date of delivery of a
Quarterly Compliance Certificate showing that the Leverage Ratio determined as
of the last day of the then most recently Test Period is equal to or less than
5.00 to 1.00.

 

85

--------------------------------------------------------------------------------


 

“Documents” shall mean and include (i) the Credit Documents, (ii) the IPO
Documents, (iii) the Refinancing Documents, (iv) on and after the execution and
delivery thereof, the Permitted Senior Unsecured Notes Documents, (v) on and
after the execution and delivery thereof, the Permitted Senior Subordinated
Notes Documents and (vi) on and after the execution and delivery thereof, all
documentation, agreements and instruments governing or relating to any other
Permitted Junior Capital; provided that the term “Documents” shall not include
the IPO Documents for purposes of Sections 5.02 and 5.03.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the U.S.

 

“Effective Date” shall have the meaning provided in Section 11.10.

 

“Eligible Transferee” shall mean and include a commercial bank, a financial
institution, a fund that regularly invests in bank loans or any other
institutional “accredited investor” as defined in SEC Regulation D.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Borrower or any of its Subsidiaries solely in the ordinary course of such
Person’s business and not in response to any third party action or request of
any kind) or proceedings relating to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials arising from alleged injury or threat of injury to health,
safety or the environment.

 

“Environmental Law” means any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 7401 et seq.; the Clean Air Act, 42 U.S.C.
§ 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300F et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; and any applicable state and
local or foreign counterparts or equivalents.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement

 

86

--------------------------------------------------------------------------------


 

and any subsequent provisions of ERISA, amendatory thereof, supplemental thereto
or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code and with
respect to Sections 412 and 4971 of the Code and Section 302 of ERISA, Section
414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 1.08(b).

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the offered quotation to first-class banks in the interbank
Eurodollar market by the Administrative Agent for dollar deposits of amounts in
same day funds comparable to the outstanding principal amount of the Eurodollar
Loans for which an interest rate is then being determined with maturities
comparable to the Interest Period to be applicable to such Eurodollar Loans,
determined as of 10:00 A.M. (New York time) on the date which is two Business
Days prior to the commencement of such Interest Period divided (and rounded
upward to the next whole multiple of 1/16 of 1%) by (ii) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 8.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Asset Sale” shall mean any sale or other disposition of Non-Core
Assets made after the Initial Borrowing Date and identified as an “Excluded
Asset Sale” by written notice to the Administrative Agent, so long as the Net
Cash Proceeds of such sale or disposition, when combined with the aggregate Net
Cash Proceeds of all other sales and dispositions identified as “Excluded Asset
Sales” after the Initial Borrowing Date, does not exceed $40,000,000.

 

“Excluded Intercompany Payables” shall mean (i) any intercompany payable
incurred in the ordinary course of business by the Borrower or any of its
Wholly-Owned Subsidiaries and owing to the Borrower or a Wholly-Owned Subsidiary
of the Borrower, as applicable, so long as such payable has not remained
outstanding for more than 90 days and (ii) any payable owing by a Subsidiary of
the Borrower to its parent company (if the Borrower or another Subsidiary of the
Borrower) arising in connection with the tax sharing arrangements entered into
among the Borrower and its Subsidiaries, so long as the amount of such payable
relates to the taxes attributable to the operations of such Subsidiary.

 

“Excluded Investments” shall mean any Investment made pursuant to clause (a),
(b), (c), (e), (f), (g), (h), (i)(x), (j), (k) or (m) of Section 7.06.

 

87

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of March
30, 1998, and amended and restated as of March 6, 2003, among the Borrower, the
lenders from time to time party thereto, Bank of America, N.A., as syndication
agent, Wachovia Bank, N.A., as documentation agent, and Deutsche Bank Trust
Company Americas, as administrative agent, as in effect on the Initial Borrowing
Date (immediately prior to giving effect thereto).

 

“Existing Letter of Credit” shall have the meaning provided in Section 1A.01(d).

 

“Existing Seller/Opco Notes” shall mean notes payable by Taconic Telephone
Corp., Comerco, Inc., Maine Telephone Company and the Borrower previously
identified to the Administrative Agent in an aggregate principal amount equal to
approximately $21.0 million.

 

“Existing Tender Offer Notes” shall mean and include the Existing 2008 Senior
Subordinated Notes, the Existing 2010 Senior Notes and the Existing 2010 Senior
Subordinated Notes.

 

“Existing Tender Offer Notes Indenture Amendments” shall have the meaning
provided in Section 4.01(l).

 

“Existing Tender Offer Notes Indenture Supplements” shall mean the Supplemental
Indentures to the Existing Tender Offer Notes Indentures in form and substance
satisfactory to the Agents and entered into by the Borrower and the respective
trustees under the Existing Tender Offer Notes Indentures in connection with the
Tender Offers and Consent Solicitations to effect the Existing Tender Offer
Notes Indenture Amendments.

 

“Existing Tender Offer Notes Indentures” shall mean and include the Existing
2008 Senior Subordinated Notes Indenture, the Existing 2010 Senior Notes
Indenture and the Existing 2010 Senior Subordinated Notes Indenture.

 

“Existing 2008 Senior Subordinated Notes” shall mean, collectively, the
Borrower’s 9-½% Senior Subordinated Notes due 2008 and the Borrower’s Senior
Subordinated Floating Rate Notes due 2008, in each case issued pursuant to the
Existing 2008 Senior Subordinated Notes Indenture, as in effect on the Effective
Date and as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

 

“Existing 2008 Senior Subordinated Notes Documents” shall mean the Existing 2008
Senior Subordinated Notes, the Existing 2008 Senior Subordinated Notes Indenture
and all other documents executed and delivered with respect to the Existing 2008
Senior Subordinated Notes or Existing 2008 Senior Subordinated Notes Indenture,
as in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Existing 2008 Senior Subordinated Notes Indenture” shall mean the Indenture,
dated as of May 5, 1998, among the Borrower, as issuer, certain of its
Subsidiaries, as guarantors, and the trustee therefor, as in effect on the
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

 

88

--------------------------------------------------------------------------------


 

“Existing 2008 Senior Subordinated Notes Redemption” shall have the meaning
provided in Section 6.13(b).

 

“Existing 2010 Senior Notes” shall mean the Borrower’s 11-7/8% Senior Notes due
2010, issued pursuant to the Existing 2010 Senior Notes Indenture, as in effect
on the Effective Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

 

“Existing 2010 Senior Notes Documents” shall mean the Existing 2010 Senior
Notes, the Existing 2010 Senior Notes Indenture and all other documents executed
and delivered with respect to the Existing 2010 Senior Notes or Existing 2010
Senior Notes Indenture, as in effect on the Effective Date and as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

 

“Existing 2010 Senior Notes Indenture” shall mean the Indenture, dated as of
March 6, 2003, among the Borrower, as issuer, certain of its Subsidiaries, as
guarantors, and the trustee therefor, as in effect on the Effective Date and as
thereafter amended, modified or supplemented from time to time in accordance
with the requirements hereof and thereof.

 

“Existing 2010 Senior Subordinated Notes” shall mean the Borrower’s 12-1/2%
Senior Subordinated Notes due 2010, issued pursuant to the Existing 2010 Senior
Subordinated Notes Indenture, as in effect on the Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

 

“Existing 2010 Senior Subordinated Notes Documents” shall mean the Existing 2010
Senior Subordinated Notes, the Existing 2010 Senior Subordinated Notes Indenture
and all other documents executed and delivered with respect to the Existing 2010
Senior Subordinated Notes or Existing 2010 Senior Subordinated Notes Indenture,
as in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Existing 2010 Senior Subordinated Notes Indenture” shall mean the Indenture,
dated as of May 24, 2000, among the Borrower, as issuer, certain of its
Subsidiaries, as guarantors, and the trustee therefor, as in effect on the
Effective Date and as thereafter amended, modified or supplemented from time to
time in accordance with the requirements hereof and thereof.

 

“Expiration Date” shall mean April 8, 2005.

 

“Facility” shall mean any of the credit facilities established under this
Agreement, i.e., the Initial B Term Facility, the Delayed-Draw B Term Facility,
the Incremental B Term Facility or the Revolving Facility; provided that (x) for
purposes of Sections 1.06(a), 1.09 (other than for purposes of the initial
Interest Period for Incremental B Term Loans), 1.13, 3.01, 3.02(B), 11.04(b) and
11.12(a) and (b) and the definitions of “Borrowing” and “Majority Lenders”, the
Initial B Term Facility and the Incremental B Term Facility shall be deemed to
be a single “Facility” and (ii) after the conversion of Delayed-Draw B Term
Loans into Initial B Term Loans pursuant to a DDTL Conversion, such newly
converted Loans shall be deemed to be a part of the Initial B Term Facility.

 

89

--------------------------------------------------------------------------------


 

“Facing Fee” shall have the meaning provided in Section 2.01(d).

 

“FairPoint Carrier Services” shall mean FairPoint Carrier Services, Inc.
(formerly known as FairPoint Communications Solutions, Inc.), a Wholly-Owned
Subsidiary of the Borrower.

 

“FCC” shall mean the Federal Communications Commission and any successor
regulatory body.

 

“Federal Funds Effective Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 2.01.

 

“1st-Tier Subsidiary” shall mean FairPoint Broadband, Inc., MJD Ventures, Inc.,
MJD Services Corp., STE, FairPoint Carrier Services and any other Subsidiary
first acquired or created after the Initial Borrowing Date that is a direct
Subsidiary of the Borrower.

 

“Form S-1” shall mean the Form S-1 registration statement of the Borrower filed
with the SEC on February 3, 2005 (together with the Exhibits thereto), as in
effect on the Effective Date.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the date of this Agreement; it being understood and
agreed that determinations in accordance with GAAP for purposes of Section 7,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 11.07(a).

 

“GECC” shall mean General Electric Capital Corporation and any successor thereto
by merger, consolidation or otherwise.

 

“Hazardous Materials” shall mean (a) petroleum or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, and radon gas; (b) any chemicals, materials or substance
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance, the release of which is
prohibited, limited or regulated by any governmental authority.

 

“Incremental B Term Commitment” shall mean, with respect to each Incremental B
Term Lender, the commitment of such Lender to make Incremental B Term Loans
pursuant to Section 1.01(f) on a given Incremental B Term Loan Borrowing Date,
as such commitment is set

 

90

--------------------------------------------------------------------------------


 

forth in the respective Incremental B Term Commitment Agreement delivered
pursuant to Section 1.14(b) and as same may be terminated pursuant to Sections
2.02, 2.03 and/or 8.

 

“Incremental B Term Commitment Agreement” shall have the meaning provided in
Section 1.14(b).

 

“Incremental B Term Facility” shall mean the Facility evidenced by the Total
Incremental B Term Commitment.

 

“Incremental B Term Lender” shall have the meaning provided in Section 1.14(b).

 

“Incremental B Term Loan” shall have the meaning provided in Section 1.01(f).

 

“Incremental B Term Loan Borrowing Date” shall mean each date on which the
Borrower incurs Incremental B Term Loans pursuant to Section 1.01(f), which date
shall be the date of the effectiveness of the Incremental B Term Commitment
Agreement pursuant to which such Incremental B Term Loans are to be made.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed (to the extent of the fair market
value of such property), (v) all Capitalized Lease Obligations of such Person,
(vi) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vii) all net obligations of such Person under Interest Rate
Agreements and (viii) all Contingent Obligations of such Person (other than
Contingent Obligations arising from the guaranty by such Person of the
obligations of the Borrower and/or its Subsidiaries to the extent such
guaranteed obligations do not constitute Indebtedness and are otherwise
permitted hereunder), provided that Indebtedness shall not include trade
payables, accrued expenses and receipt of progress and advance payments, in each
case arising in the ordinary course of business.

 

“Indemnified Person” shall have the meaning provided in Section 11.01(a).

 

“Initial B Term Commitment” shall mean, with respect to each Initial B Term
Lender, the amount set forth opposite such Lender’s name on Annex I hereto
directly below the column entitled “Initial B Term Commitment”, as the same may
be (x) reduced or terminated pursuant to Sections 2.02, 2.03, 3.02(A) and/or 8
or (y) adjusted from time to time as a result of assignments to or from such
Lender pursuant to Sections 1.13 and/or 11.04(b).

 

“Initial B Term Facility” shall mean the Facility evidenced by the Total Initial
B Term Commitment and/or Initial B Term Loans.

 

91

--------------------------------------------------------------------------------


 

“Initial B Term Lender” shall mean at any time each Lender with an Initial B
Term Commitment and/or with outstanding Initial B Term Loans.

 

“Initial B Term Loan” shall have the meaning provided in Section 1.01(a);
provided that after the conversion of Delayed-Draw B Term Loans into Initial B
Term Loans pursuant to a DDTL Conversion as contemplated by Section 1.06(b),
such converted Loans shall be deemed to be Initial B Term Loans for all purposes
of this Agreement and the other Credit Documents (other than for purposes of
Sections 1.01(a)(i) and (iii) and Section 4.01(l) and 5.05(a) hereof).

 

“Initial Borrowing Date” shall mean the date of the Refinancing and the
incurrence of the Initial B Term Loans hereunder.

 

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations
(other than Excluded Intercompany Payables), whether now existing or hereafter
incurred, owed by the Borrower or any Subsidiary of the Borrower to the Borrower
or any other Subsidiary of the Borrower.

 

“Intercompany Loans” shall have the meaning provided in Section 7.06(c).

 

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans
(other than Excluded Intercompany Payables), in each case duly executed and
delivered substantially in the form of Exhibit K, with blanks completed in
conformity therewith (or such other form as may be approved by the
Administrative Agent or the Required Lenders).

 

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 4.01(m).

 

“Interest Coverage Ratio” for any period shall mean the ratio of (x) Adjusted
Consolidated EBITDA for such period to (y) Consolidated Interest Expense for
such period.

 

“Interest Period” with respect to any Loan shall mean the interest period
applicable thereto, as determined pursuant to Section 1.09.

 

“Interest Rate Agreement” shall mean any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect the Borrower or any Subsidiary
against fluctuations in interest rates.

 

“Intermediary Holding Company” shall mean each 1st-Tier Subsidiary and any other
Subsidiary first acquired or created after the Initial Borrowing Date that is
(i) not an operating company (but that owns directly or indirectly one or more
operating companies) and (ii) not subject to regulatory restrictions on
borrowings or issuances of guaranties of indebtedness for borrowed money.

 

“Investment” shall have the meaning provided in the preamble to Section 7.06.

 

“IPO” shall have the meaning provided in Section 4.01(k).

 

92

--------------------------------------------------------------------------------


 

“IPO Documents” shall mean the Form S-1, the Rule 424(b) Prospectus, the
Underwriting Agreement, dated as of February 8, 2005, between the Borrower, the
underwriters named therein and the selling shareholders named therein, and the
“Declaration of Effectiveness” from the SEC, in each case as in effect on the
Initial Borrowing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof.

 

 “Joint Book Running Managers” shall mean DBSI, BAS, Morgan Stanley Senior
Funding, Inc. and Goldman Sachs Credit Partners L.P., each in its capacity as a
“Joint Book Running Manager.”

 

“Joint Lead Arrangers” shall mean DBSI and BAS, each in its capacity as “Joint
Lead Arranger.”

 

“Kelso” shall mean Kelso Investment Associates V, L.P., a Delaware limited
partnership, Kelso Equity Partners V, L.P., a Delaware limited partnership, and
their respective Affiliates.

 

“Lender” shall mean each financial institution listed on Annex I, as well as any
Person that becomes a “Lender” hereunder pursuant to Section 1.13, 1.14 or
11.04(b).

 

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or failure of a Lender to make available its portion of any
incurrence of Loans or a reimbursement of an Unpaid Drawing or (ii) a Lender
having notified the Administrative Agent and/or the Borrower that it does not
intend to comply with the obligations under Section 1.01 or 1A.05, in
circumstances where such non-compliance will constitute a breach of such
Lender’s obligations under the respective Section.

 

“Lender Register” shall have the meaning provided in Section 11.16.

 

“Letter of Credit” shall have the meaning provided in Section 1A.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 2.01(c).

 

“Letter of Credit Issuer” shall mean (i) DBTCA, any affiliate of DBTCA and any
RF Lender (or affiliate of any RF Lender) which at the request of the Borrower
and with the consent of the Administrative Agent agrees, in such RF Lender’s (or
RF Lender affiliate’s) sole discretion, to become a Letter of Credit Issuer for
the purpose of issuing Letters of Credit pursuant to Section 1A, and (ii) with
respect to the Existing Letters of Credit, the Lender designated as the issuer
thereof on Annex IX shall be the Letter of Credit Issuer thereof.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 1A.03(a).

 

93

--------------------------------------------------------------------------------


 

“Leverage Ratio” shall mean, at any date of determination, the ratio of (x)
Consolidated Debt on such date to (y) Adjusted Consolidated EBITDA for the Test
Period then or last ended.  All calculations of the Leverage Ratio shall be made
on a Pro Forma Basis.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

 

“Loan” shall have the meaning provided in Section 1.01.

 

“Majority Lenders” of any Facility shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Management Affiliate” shall mean Messrs. Duda, Leach, Johnson and Bergstein.

 

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (x) the
business, property, assets, liabilities or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transaction, (y) the rights or remedies of the Agents or the Lenders under any
Credit Document or (z) the ability of the Pledge Parties taken as a whole to
perform their obligations under the Credit Documents.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary having gross
assets at such time with a value of at least 5% of consolidated gross assets of
the Borrower and its Subsidiaries at such time and/or gross revenues for the
Test Period then last ended of at least 5% of the consolidated gross revenues of
the Borrower and its Subsidiaries for such Test Period.

 

“Maturity Date” shall mean (i) with respect to Term Loans, the Term Loan
Maturity Date, (ii) with respect to RF Loans, the RF Maturity Date and (iii)
with respect to Swingline Loans, the Swingline Expiry Date.

 

“Maximum Swingline Amount” shall mean $5,000,000.

 

“Minimum Borrowing Amount” shall mean (i) in the case of Term Loans, $1,000,000,
(ii) in the case of RF Loans (x) maintained as Base Rate Loans, $500,000 and
(y) maintained as Eurodollar Loans, $1,000,000 and (iii) in the case of
Swingline Loans, $100,000.

 

“Minimum Liquidity Condition” shall mean, as of any date on which a Dividend is
to be paid on the Borrower Common Stock, the condition existing on such date if
(but only if) the sum of (i) Total Unutilized Revolving Commitment on such date
(determined on a pro forma basis after giving effect to any incurrence of RF
Loans and Swingline Loans on such date to

 

94

--------------------------------------------------------------------------------

 

make such Dividend) plus (ii) the amount of Unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries, is equal to or greater than
$10,000,000.

 

“Minimum Tender Offer Condition” shall mean, with respect to any issue of
Existing Tender Offer Notes, that at least 75% (or, in the case of the 2008
Senior Subordinated Notes only, that at least 51%) of the aggregate principal
amount of such issue of Existing Tender Offer Notes shall have been validly
tendered, and not withdrawn, pursuant to the Tender Offer and Consent
Solicitation therefor.

 

“MJD Capital” shall mean MJD Capital Corp., a South Dakota corporation.

 

“Moody’s” shall have the meaning provided in the definition of “Cash
Equivalents”.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in section
4001(a)(3) of ERISA which is contributed to by (or to which there is an
obligation to contribute of) the Borrower or any of its Subsidiaries or an ERISA
Affiliate and each such plan for the five year period immediately following the
latest date on which the Borrower, any such Subsidiary or ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

 

“Net Cash Proceeds” shall mean (i) with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net (without duplication) of expenses of sale
(including payment of principal, premium and interest of Indebtedness secured by
the assets the subject of the Asset Sale and required to be, and which is,
repaid under the terms thereof as a result of such Asset Sale), and incremental
taxes paid or payable as a result thereof and (ii) with respect to any issuance
of Preferred Stock or Indebtedness, the cash proceeds received by the Borrower
from such issuance net (without duplication) of underwriting discounts and
commissions, private placement and/or initial purchaser fees and other
reasonable fees and expenses associated therewith.

 

“90%-Owned Subsidiary” shall mean (i) any Subsidiary to the extent at least 90%
of the capital stock or other ownership interests in such Subsidiary is owned
directly or indirectly by the Borrower and (ii) STE, to the extent at least
87.5% of the capital stock of STE is owned directly or indirectly by the
Borrower.

 

“Non-Core Asset Sale” shall mean an Asset Sale constituting a sale of Non-Core
Assets.

 

“Non-Core Assets” shall mean (i) assets of the Borrower and its Subsidiaries not
used in their core business of providing local exchange carrier voice telephony
services (e.g., assets used in the operation of the cable television business,
cellular telephone business and radio stations) and (ii) the stock and/or other
equity interests in any Subsidiary not primarily engaged in the core business of
providing local exchange carrier services, in the case of either clause (i) or
(ii) to the extent such assets are certified as non-core assets by an Authorized
Officer in an officer’s certificate delivered to the Administrative Agent.

 

“Non-Defaulting Lender” shall mean a Lender that is not a Defaulting Lender.

 

95

--------------------------------------------------------------------------------


 

“Non-Pledge Party Subsidiary” shall mean each Subsidiary of the Borrower which
is not a Pledge Party.

 

“Non-Pledged Subsidiary” shall mean any Subsidiary that is not a Pledged
Subsidiary.

 

“Non-Wholly Owned Entity” shall have the meaning provided in the definition of
“Permitted Acquisition”.

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean and include each B Term Note, each RF Note and the Swingline
Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice of Conversion/Continuation” shall have the meaning provided in Section
1.06.

 

“Notice Office” shall mean the office of the Administrative Agent at 60 Wall
Street, New York, New York 10005 or such other office as the Administrative
Agent may designate to the Borrower in writing from time to time.

 

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to any
Agent, any Letter of Credit Issuer, the Collateral Agent, the Swingline Lender
or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

 

“Optional Non-2008 Tender Offer Notes Redemption” shall mean, collectively, any
redemption of Existing 2010 Senior Notes and/or Existing 2010 Senior
Subordinated Notes pursuant to, and in accordance with the terms of, the
respective indenture therefor, all as contemplated by Section 7.09(a)(vii).

 

“Optional Non-2008 Tender Offer Notes Refinancing” shall mean, collectively, any
repurchase and/or redemption of Existing 2010 Senior Notes and/or Existing 2010
Senior Subordinated Notes as contemplated by Section 7.09(a)(vii).

 

“Parent Company” shall mean at any time each Intermediary Holding Company and
each other Subsidiary of the Borrower that, in either such case, owns, directly
or indirectly, the capital stock or other equity interests of any Subsidiary
that is a Telco or a Carrier Services Company.

 

“Participant” shall have the meaning provided in Section 1A.05(a).

 

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

96

--------------------------------------------------------------------------------


 

“Payment Office” shall mean the office of the Administrative Agent at 60 Wall
Street, New York, New York 10005 or such other office as the Administrative
Agent may designate to the Borrower and the Lenders in writing from time to
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” shall mean at any time for each RF Lender, the percentage obtained
by dividing such Lender’s Revolving Commitment by the Total Revolving
Commitment, provided that if the Total Revolving Commitment has been terminated,
the Percentage of each RF Lender shall be determined by dividing such RF
Lender’s Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination.

 

“Permitted Acquired Debt” shall mean Indebtedness of a Subsidiary acquired after
the Effective Date pursuant to a Permitted Acquisition, to the extent such
Indebtedness was outstanding prior to the consummation of the Permitted
Acquisition and remains outstanding as Indebtedness of the respective Subsidiary
after giving effect thereto, provided that (i) such Indebtedness was not
incurred in connection with or in anticipation of such Permitted Acquisition or
the respective Person becoming Subsidiary of the Borrower, (ii) such
Indebtedness does not constitute Indebtedness of the Borrower or any of its
Subsidiaries other than the respective Subsidiary acquired pursuant to the
respective Permitted Acquisition and shall not be secured by any assets of any
Person other than assets of the Subsidiary so acquired serving as security
therefor at the time of the respective Permitted Acquisition, (iii) no Person
(other than the respective Subsidiary or a direct parent or a Subsidiary of the
respective Subsidiary to the extent such parent or Subsidiary is acquired in
connection with such Permitted Acquisition) shall have any liability (contingent
or otherwise) with respect to any Permitted Acquired Debt and (iv) the aggregate
principal amount of all such Indebtedness shall not exceed at any time
outstanding more than 10% of the Senior Consolidated Debt at such time.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or any of its
Qualified Subsidiaries of assets constituting a business, division or product
line of any Person not already a Subsidiary of the Borrower or any of its
Qualified Subsidiaries or of 100% of the capital stock or other equity interests
of any such Person, provided that (A) the consideration paid by the Borrower or
such Qualified Subsidiary consists solely of cash (including proceeds of RF
Loans), the issuance of Borrower Common Stock, the issuance of Indebtedness
otherwise permitted in Section 7.04 and the assumption/acquisition of any
Permitted Acquired Debt relating to such business, division, product line or
Person which is permitted to remain outstanding in accordance with the
requirements of Section 7.04, (B) those acquisitions that are structured as
equity acquisitions shall be effected through a purchase of 100% of the capital
stock or other equity interests of such Person by the Borrower or such Qualified
Subsidiary or through a merger between such Person and Qualified Subsidiary of
the Borrower, so that after giving effect to such merger, the surviving entity
of such merger constitutes or continues to constitute a Qualified Subsidiary of
the Borrower, (C) in the case of the acquisition of 100% of the capital stock or
other equity interests of any Person, such Person (the “Acquired Person”) shall
own no capital stock or other equity interests of any other Person unless either
(x) the Acquired Person owns 100% of the capital stock or other equity interests
of such other Person or

 

97

--------------------------------------------------------------------------------


 

(y) if the Acquired Person owns capital stock or equity interests in any other
Person which is not a Wholly-Owned Subsidiary of the Acquired Person (a
“Non-Wholly Owned Entity” ), (1) the Acquired Person shall not have been created
or established in contemplation of, or for purposes of, the respective Permitted
Acquisition, (2) any Non-Wholly Owned Entity of the Acquired Person shall have
been non-wholly-owned prior to the date of the respective Permitted Acquisition
and not created or established in contemplation thereof and (3) such Acquired
Person and/or its Wholly-Owned Subsidiaries own at least 80% of the consolidated
assets of such Acquired Person and its Subsidiaries taken as a whole, (D)
substantially all of the business, division or product line acquired pursuant to
the respective Permitted Acquisition, or the business of the Acquired Person and
its Subsidiaries taken as a whole, is in the U.S., (E) the assets acquired, or
the business of the Acquired Person and its Subsidiaries, shall be in the
Business, and (F) all requirements of Section 7.02 applicable to Permitted
Acquisitions are satisfied.  Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing that such acquisition shall constitute a
Permitted Acquisition for purposes of this Agreement.

 

“Permitted Exchange Senior Subordinated Notes” shall mean senior subordinated
notes issued in exchange for Permitted Senior Subordinated Notes pursuant to the
relevant Permitted Senior Subordinated Notes Indenture therefor, which Permitted
Exchange Senior Subordinated Notes are substantially identical securities to the
originally issued Permitted Senior Subordinated Notes and shall be issued
pursuant to a registered exchange offer or private exchange offer for such
Permitted Senior Subordinated Notes on market terms reasonably satisfactory to
the Administrative Agent; provided that in no event will the issuance of any
Permitted Exchange Senior Subordinated Notes increase the aggregate principal
amount of the Permitted Senior Subordinated Notes theretofore outstanding and
subject to such exchange or otherwise result in an increase in the interest rate
applicable to the Permitted Senior Subordinated Notes theretofore outstanding
and subject to such exchange.

 

“Permitted Exchange Senior Unsecured Notes” shall mean senior unsecured notes
issued in exchange for Permitted Senior Unsecured Notes pursuant to the relevant
Permitted Senior Unsecured Notes Indenture therefor, which Permitted Exchange
Senior Unsecured Notes are substantially identical securities to the originally
issued Permitted Senior Unsecured Notes and shall be issued pursuant to a
registered exchange offer or private exchange offer for such Permitted Senior
Unsecured Notes on market terms satisfactory to the Administrative Agent;
provided that in no event will the issuance of any Permitted Exchange Senior
Unsecured Notes increase the aggregate principal amount of Permitted Senior
Unsecured Notes theretofore outstanding and subject to such exchange or
otherwise result in an increase in the interest rate applicable to the Permitted
Senior Unsecured Notes theretofore outstanding and subject to such exchange.

 

“Permitted Holders” shall mean Kelso, THL and each Management Affiliate.

 

“Permitted Junior Capital” shall mean and include (i) any Additional Permitted
Subordinated Debt, (ii) any Permitted Senior Subordinated Notes, (iii) any
Qualified Preferred Stock and (iv) any Disqualified Preferred Stock.

 

98

--------------------------------------------------------------------------------


 

“Permitted Letters of Credit” shall mean (i) each standby letter of credit
issued by a financial institution acceptable to the Administrative Agent for the
account of the Borrower or any of its Subsidiaries in support of obligations
arising in the ordinary course of business of the Borrower or such Subsidiary
and (ii) each trade letter of credit issued by a financial institution
acceptable to the Administrative Agent for the account of the Borrower or any of
its Subsidiaries and for the benefit of sellers of goods to the Borrower or such
Subsidiary in support of commercial transactions of the Borrower or such
Subsidiary in the ordinary course of business.

 

“Permitted Liens” shall mean Liens described in clauses (a) through (o),
inclusive, of Section 7.03.

 

“Permitted MJD Capital Debt” shall mean Indebtedness of MJD Capital under
Capital Leases and purchase money mortgages in respect of equipment acquired by
MJD Capital to lease or sublease to subsidiaries of the Borrower, provided that
the maximum amount of such Indebtedness incurred in any fiscal year shall not
exceed $2.5 million.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
and/or any Subsidiary of the Borrower issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace, substitute or
refund any Indebtedness of such Person permitted pursuant to Sections 7.04(g),
(i), (j) or (n) (other than the Existing Seller/Opco Notes not refinanced on the
Initial Borrowing Date) or any Indebtedness of such Person issued to so extend,
refinance, renew, replace, substitute or refund any such Indebtedness, so long
as (a) such Indebtedness has a weighted average life to maturity greater than or
equal to the weighted average life to maturity of the Indebtedness being
refinanced, (b) such refinancing or renewal does not (i) increase the amount of
such Indebtedness outstanding immediately prior to such refinancing or renewal
or (ii) add guarantors, obligors or security from that which applied to such
Indebtedness being refinanced or renewed, (c) such refinancing or renewal
Indebtedness has substantially the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being renewed or refinanced, and (d) all other terms of such
refinancing or renewal (including, without limitation, with respect to the
amortization schedules, redemption provisions, maturities, covenants, defaults
and remedies), taken as a whole, are not less favorable to the respective
borrower than those previously existing with respect to the Indebtedness being
refinancing or renewed.

 

“Permitted Senior Subordinated Notes” shall mean any Indebtedness of the
Borrower evidenced by subordinated notes and incurred pursuant to one or more
issuances of such subordinated notes, all of terms and conditions (including,
without limitation, with respect to interest rate, amortization, redemption
provisions, maturities, covenants, defaults, remedies, guaranties and
subordination provisions) which are on market terms for a public offering of
subordinated notes or for a private placement of subordinated notes under Rule
144A of the Securities Act and are otherwise reasonably satisfactory to the
Agents, as such Indebtedness may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof; provided, that in
any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) no such Indebtedness shall be secured by any
asset of the Borrower or any of its Subsidiaries, (ii) no such Indebtedness
shall be guaranteed by any Person other than a Subsidiary Guarantor, (iii) no
such Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring one

 

99

--------------------------------------------------------------------------------


 

year following the Term Loan Maturity Date, (iv) any “change of control”
covenant included in the indenture governing such Indebtedness shall provide
that, before the mailing of any required “notice of redemption” in connection
therewith, the Borrower shall covenant to (I) obtain the consent of the Required
Lenders or (II) pay the Obligations in full in cash, (v) any “asset sale” offer
to purchase covenant included in the indenture governing such Indebtedness shall
provide that the Borrower or the respective Subsidiary shall be permitted to
repay obligations, and terminate commitments, under “senior debt” (including
this Agreement) before offering to purchase such Indebtedness, (vi) the
indenture governing such Indebtedness shall not include any financial
maintenance covenants, (vii) the “default to other indebtedness” event of
default contained in the indenture governing such Indebtedness shall provide for
a “cross-acceleration” rather than a “cross-default” and (viii) the
subordination provisions contained therein shall provide for a permanent block
on payments with respect to such Indebtedness upon a payment default with
respect to “senior debt” and cover all obligations under Interest Rate
Agreements.  As used in this Agreement (other than this definition), the term
“Permitted Senior Subordinated Notes” shall include any Permitted Exchange
Senior Subordinated Notes issued pursuant to the respective Permitted Senior
Subordinated Notes Indenture in exchange for outstanding Permitted Senior
Subordinated Notes, as contemplated by the definition of “Permitted Exchange
Senior Subordinated Notes”.  The issuance of Permitted Senior Subordinated Notes
shall be deemed to be a representation and warranty by the Borrower that all
conditions thereto have been satisfied in all material respects and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder, including, without limitation, Sections 4.02 and 8.

 

“Permitted Senior Subordinated Notes Documents” shall mean, on and after the
execution and delivery thereof, each Permitted Senior Subordinated Notes
Indenture, the Permitted Senior Subordinated Notes and all other documents
relating to each issuance of the Permitted Senior Subordinated Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

 

“Permitted Senior Subordinated Notes Indenture” shall mean any indenture or
similar agreement entered into in connection with an issuance of Permitted
Senior Subordinated Notes, as the same may be amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.

 

“Permitted Senior Unsecured Notes” shall mean any Indebtedness of the Borrower
evidenced by senior notes and incurred pursuant to one or more issuances of such
senior notes, all of terms and conditions of which (including, without
limitation, with respect to interest rate, amortization, redemption provisions,
maturities, covenants, defaults, remedies and guaranties) are on market terms
for a public offering of senior notes or for a private placement of senior notes
under Rule 144A of the Securities Act and are otherwise reasonably satisfactory
to the Agents, as such Indebtedness may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof; provided,
that in any event, unless the Required Lenders otherwise expressly consent in
writing prior to the issuance thereof, (i) no such Indebtedness shall be secured
by any asset of the Borrower or any of its Subsidiaries, (ii) no such
Indebtedness shall be guaranteed by any Person other than a Subsidiary
Guarantor, (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity, in either case prior to the date occurring one year
following the Term Loan Maturity Date, (iv) any “change of

 

100

--------------------------------------------------------------------------------


 

control” covenant included in the indenture governing such Indebtedness shall
provide that, before the mailing of any required “notice of redemption” in
connection therewith, the Borrower shall covenant to (I) obtain the consent of
the Required Lenders or (II) pay the Obligations in full in cash, (v) any “asset
sale” offer to purchase covenant included in the indenture governing such
Indebtedness shall provide that the Borrower or the respective Subsidiary shall
be permitted to repay obligations, and terminate commitments, under this
Agreement before offering to purchase such Indebtedness, (vi) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, and (vii) the “default to other indebtedness” event of default
contained in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default”.  As used in this Agreement
(other than this definition), the term “Permitted Senior Unsecured Notes” shall
include any Permitted Exchange Senior Unsecured Notes issued pursuant to the
relevant Permitted Senior Unsecured Notes Indenture in exchange for outstanding
Permitted Senior Unsecured Notes, as contemplated by the definition of
“Permitted Exchange Senior Unsecured Notes”.   The issuance of Permitted Senior
Unsecured Notes shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied in all material
respects and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 4.02 and 8.

 

“Permitted Senior Unsecured Notes Documents” shall mean, on or after the
execution and delivery thereof, each Permitted Senior Unsecured Notes Indenture,
the Permitted Senior Unsecured Notes and each other agreement, document or
instrument relating to the issuance of the Permitted Senior Unsecured Notes, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

 

“Permitted Senior Unsecured Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Senior
Unsecured Notes, as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.

 

“Permitted Swap Transaction” shall mean a transfer of assets by the Borrower or
any of its Subsidiaries in which at least 85% of the consideration received
therefrom consists of assets (other than cash) that will be used in the
Business; provided that (x) the fair market value (as determined in good faith
by the board of directors of the Borrower) of the assets so transferred shall
not exceed the fair market value (determined as provided in the preceding
parenthetical) of the assets so received and (y) the fair market value (as
determined in good faith by the board of directors of the Borrower) of the
assets transferred pursuant to any such transaction shall not exceed 12.5% of
Consolidated Tangible Assets (as shown on the consolidated balance sheet of the
Borrower most recently delivered (or required to be delivered) to the
Administrative Agent pursuant to Section 6.01(a) or (b), as the case may be);
provided further that the fair market value of such assets shall be determined
by an independent appraiser satisfactory to the Administrative Agent if in
excess of $20,000,000.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

101

--------------------------------------------------------------------------------


 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA (other
than a multiemployer plan as defined in Section 3(37) of ERISA), which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or any of its Subsidiaries or an ERISA Affiliate and
that is subject to Title IV of ERISA, and each such plan for the five year
period immediately following the latest date on which the Borrower, any such
Subsidiary of the Borrower or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 4.01(i).

 

“Pledge Party” shall mean the Borrower, each Subsidiary Guarantor and each other
Subsidiary of the Borrower party to the Pledge Agreement.

 

“Pledged Subsidiary” shall mean each Subsidiary the capital stock or other
equity interests of which is or are pledged pursuant to the Pledge Agreement.

 

“Post-Closing Period” shall have the meaning provided in Section 6.10(a).

 

“Preferred Stock,” as applied to the capital stock of any Person, means capital
stock of such Person (other than common stock of such Person) of any class or
classes (however designed) that ranks prior, as to the payment of dividends or
as to the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person, and shall include any Disqualified Preferred Stock
and any Qualified Preferred Stock.

 

“Prime Lending Rate” shall mean the rate which DBTCA announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes.  The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.  DBTCA may make commercial loans or other loans at rates of interest
at, above or below the Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Test Period or Calculation Period as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of the relevant Calculation Period, (y) the permanent repayment of any
Indebtedness (other than revolving Indebtedness) after the first day of the
relevant Test Period or Calculation Period as if such Indebtedness had been
retired or repaid on the first day of the relevant Test Period or Calculation
Period and (z) any Permitted Acquisition or Significant Asset Sale then being
consummated as well as any other Permitted Acquisition or Significant Asset Sale
consummated after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the respective
Permitted Acquisition or Significant Asset Sale, as the case may be, then being
effected, with the following rules to apply in connection therewith:

 

(i)            all Indebtedness (x) (other than revolving Indebtedness, except
to the extent same is incurred to refinance other outstanding Indebtedness or to
finance

 

102

--------------------------------------------------------------------------------


 

Permitted Acquisitions) incurred or issued after the first day of the relevant
Test Period or Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Test Period or Calculation Period and remain outstanding through
the date of determination (and thereafter in the case of projections pursuant to
Section 6.10(a)) and (y) (other than revolving Indebtedness) permanently retired
or redeemed after the first day of the relevant Test Period or Calculation
Period shall be deemed to have been retired or redeemed on the first day of the
respective Calculation Period and remain retired through the date of
determination (and thereafter in the case of projections pursuant to Section
6.10(a));

 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

 

(iii)          in making any determination of Adjusted Consolidated EBITDA on a
Pro Forma Basis, pro forma effect shall be given to any Permitted Acquisition or
Significant Asset Sale effected during the respective Calculation Period or Test
Period (or thereafter, as provided in Section 6.10, for determinations pursuant
to Section 6.10 only) as if same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account, in
the case of any Permitted Acquisition, factually supportable and identifiable
cost savings and expenses which would otherwise be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective Test Period or Calculation Period.

 

“Pro Forma EBITDA Test” shall be satisfied (i) if, after giving effect to (x)
any merger, consolidation, conveyance, sale or transfer referred to in Section
7.02(a), (y) the creation or acquisition of a new Telco or Carrier Services
Company pursuant to a Permitted Acquisition the capital stock or other equity
interests of which is or are not to be pledged under the Pledge Agreement or (z)
an Investment in a Qualified Subsidiary of the type referred to in clause (iii)
of the definition thereof pursuant to Section 7.06(h), the percentage of
Adjusted Consolidated EBITDA for the 12 months last ended at such time
(determined, in the case of the acquisition or creation of a new Telco or
Carrier Services Company pursuant to a Permitted Acquisition, on a Pro Forma
Basis, as if such Permitted Acquisition was consummated on the first day of such
12 month period and taking account of the adjustments described in clause (iii)
of the definition of “Pro Forma Basis” for such period) attributable to all
Non-Pledged Subsidiaries does not exceed 10% and (ii) for purposes of Section
6.10(a)(viii) and 7.07(b) only, if, after giving effect to the creation or
acquisition of any Acquired Person (other than a Telco or a Carrier Services
Company) or business pursuant to a Permitted Acquisition by a Qualified
Subsidiary in circumstances where the capital stock or other equity interests of
such Acquired Person are not to be pledged under the Pledge Agreement or the
business or assets so acquired pursuant to such Permitted Acquisition are not
held by a Person which is (or will concurrently become) a Pledged

 

103

--------------------------------------------------------------------------------


 

Subsidiary, the percentage of Adjusted Consolidated EBITDA for the 12 months
last ended at such time (determined on a Pro Forma Basis, as if such Permitted
Acquisition was consummated on the first day of such 12 month period and taking
account of the adjustments described in clause (iii) of the definition of “Pro
Forma Basis” for such period) attributable to all Non-Pledged Subsidiaries
acquired after the Initial Borrowing Date pursuant to Permitted Acquisitions
effected by Qualified Subsidiaries in the circumstances described above in this
clause (ii), does not exceed 40%.

 

“Projections” shall have the meaning provided in Section 4.01(o).

 

“PUC” shall mean a public utility commission, public service commission or any
similar agency or commission.

 

“Qualified Subsidiary” shall mean and include (i) each Wholly-Owned Domestic
Subsidiary of the Borrower that is a Pledged Subsidiary, (ii) each other Pledged
Subsidiary (x) that is a Domestic Subsidiary and (y) in which the Investments of
cash, property, services and/or other assets are made in each class of equity
interests of such Subsidiary by the Pledged Parties, on the one hand, and the
other holders of such class of equity interests, on the other hand, in amounts
which are proportional to the respective equity percentages of the Pledged
Parties, on the one hand, and such other holders, on the other hand, for each
class of equity interests of such Subsidiary (as reasonably determined by senior
management of the Borrower) and (iii) each Wholly-Owned Domestic Subsidiary of
the Borrower that is a Telco or Carrier Services Company, the capital stock or
other equity interests of which are not permitted to be pledged pursuant to the
Pledge Agreement as a result of applicable regulatory law.

 

“Qualified Preferred Stock” shall mean any Preferred Stock of the Borrower, the
express terms of which shall provide for no voting rights (except for (x) voting
rights required by applicable law and (y) limited customary voting rights on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower) or covenants (other than customary information covenants and
inspection rights) and shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the Borrower
relating to outstanding indebtedness and which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including any Change of Control), cannot mature
and is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, and is not redeemable, or required to be repurchased, at the sole
option of the holder thereof (including, without limitation, upon the occurrence
of a Change of Control), in whole or in part, on or prior to the date that falls
one year and one day after the date on which all Obligations are repaid in full
and all Commitments have terminated or expired.

 

“Quarterly Compliance Certificate” shall have the meaning provided in Section
6.01(e).

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.

 

104

--------------------------------------------------------------------------------


 

“Redemption Date” shall have the meaning provided in Section 4.01(l).

 

“Reference Period” shall mean, at any date, the period commencing on the first
day of the first full fiscal quarter of the Borrower ending after the Initial
Borrowing Date and ending on the last day of the last fiscal quarter for which a
Quarterly Compliance Certificate has been delivered by the Borrower prior to
such date.

 

“Refinancing” shall mean the Tender Offers and Consent Solicitations, the
Optional Non-2008 Tender Offer Notes Refinancing and the other refinancing
transactions contemplated by Sections 4.01(l) and 6.13 (including the execution
and delivery of the Existing Tender Offer Notes Indenture Supplement as
contemplated by Section 4.01(l)).

 

“Refinancing Documents” shall mean the documents, instruments and agreements
entered into connection with the Refinancing.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Reinvestment Election” shall have the meaning provided in Section 3.02(A)(b).

 

“Reinvestment Notice” shall mean a written notice signed by an Authorized
Officer stating that the Borrower, in good faith, intends and expects that the
Borrower and its Subsidiaries will use all or a specified portion of the Net
Cash Proceeds of an Asset Sale to finance a Permitted Acquisition within 270
days following the consummation of such Asset Sale.

 

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (a) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (b) the aggregate amount thereof expended by the
Borrower and its Subsidiaries to finance Permitted Acquisitions.

 

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Election, the earliest of (i) the date, if any, upon which the Administrative
Agent, on behalf of the Required Lenders, shall have delivered a written
termination notice to the Borrower,

 

105

--------------------------------------------------------------------------------


 

provided that such notice may only be given while an Event of Default under
Section 8.01 exists and (ii) the date occurring 270 days after the date of the
related Reinvestment Notice.

 

“Repayment Election” shall have the meaning provided in Section 3.02(A)(b).

 

“Replaced Lender” shall have the meaning provided in Section 1.13.

 

“Replacement Lender” shall have the meaning provided in Section 1.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding B Term Loans (and, if prior to the termination thereof, Delayed-Draw
B Term Commitments) and Revolving Commitments (or, after the termination
thereof, outstanding RF Loans and Percentages of (x) outstanding Swingline Loans
and (y) Letter of Credit Outstandings) constitute greater than 50% of the sum of
(i) all outstanding B Term Loans (and, if prior to the termination thereof,
Delayed-Draw B Term Commitments) of Non-Defaulting Lenders and (ii) the Total
Revolving Commitment less the Revolving Commitments of all Defaulting Lenders
(or after the termination thereof, the sum of then total outstanding RF Loans of
Non-Defaulting Lenders and the aggregate Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).

 

“Required RF Lenders” shall mean those RF Lenders which are Non-Defaulting
Lenders and which would constitute the Required Lenders under, and as defined
in, this Agreement if all outstanding B Term Loans were repaid in full and the
Total Delayed-Draw B Term Commitment had terminated in its entirety.

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary, (ii) are subject to any
Lien in favor of any Person other than the Collateral Agent for the benefit of
the Secured Creditors or (iii) are not otherwise generally available for use by
the Borrower or any of its Subsidiaries.

 

“Restricted Investment Entity” shall mean, as to any Person, (i) any other
Person, other than an individual or a Wholly-Owned Subsidiary of such Person,
(x) in which such Person or a Subsidiary of such Person holds or acquires an
ownership interest (whether by way of capital stock, partnership or limited
liability company interest, or other evidence of ownership) and (y) which is
engaged in the Business and/or (ii) any Wholly-Owned Domestic Subsidiary of such
Person the capital stock or other equity interests of which then owned by such
Person are not pledged pursuant to the Pledge Agreement (other than as a result
of applicable regulatory laws restricting such pledge).

 

“Restricted Payment” shall mean, with respect to the Borrower or any of its
Subsidiaries, (i) any Dividend by such Person, (ii) any payment of cash interest
by such Person

 

106

--------------------------------------------------------------------------------


 

on account of any Indebtedness that is subordinated in right of payment to the
Obligations (including, without limitation, any Permitted Senior Subordinated
Notes, any Additional Permitted Subordinated Debt and guaranties thereof), (iii)
any payment by the Borrower or any of its Subsidiaries with respect to any
Intercompany Debt and (iv) the making of (or giving any notice in respect of)
any voluntary or optional payment or prepayment on or redemption, repurchase or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto or any other Person money or securities
before due for the purpose of paying when due), or any prepayment, repurchase,
redemption or acquisition for value as a result of any asset sale, change of
control or similar event of any Permitted Acquired Debt, any Scheduled Existing
Indebtedness (other than the Existing Seller/Opco Notes not refinanced pursuant
to the Refinancing, so long as no Default or Event of Default then exists or
would result from the prepayment, repurchase or redemption thereof), any
Existing 2008 Subordinated Notes Document, any Existing 2010 Subordinated Notes
Document, any Existing 2010 Senior Notes Document and, on and after the
execution, delivery and/or incurrence thereof, any Permitted Senior Unsecured
Notes Document, any Permitted Senior Subordinated Notes Document, any other
Permitted Junior Capital and any Permitted Refinancing Indebtedness.

 

“Revolving Commitment” shall mean, with respect to each Lender, the amount set
forth opposite such Lender’s name in Annex I hereto directly below the column
entitled “Revolving Commitment,” as the same may be (x) reduced or terminated
from time to time pursuant to Section 2.02, 2.03 and/or 8 or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 1.13 and/or 11.04.

 

“Revolving Facility” shall mean the Facility evidenced by the Total Revolving
Commitment.

 

“RF Commitment Commission” shall have the meaning provided in Section 2.01(a).

 

“RF Lender” shall mean at any time each Lender with a Revolving Commitment or
with outstanding RF Loans.

 

“RF Loan” shall have the meaning provided in Section 1.01(c).

 

“RF Maturity Date” shall mean February 8, 2011.

 

“RF Note” shall have the meaning provided in Section 1.05(a).

 

“Scheduled Existing Indebtedness” shall have the meaning provided in Section
7.04(g).

 

“SEC” shall have the meaning provided in Section 6.01(g).

 

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act.

 

107

--------------------------------------------------------------------------------


 

“2d-Tier Holdco” shall mean any indirect Subsidiary of the Borrower that is a
holding company formed to hold the capital stock or other equity interests of
one or more Subsidiaries (i.e., is not an operating company).

 

“Section 1A.01(c) Arrangements” shall have the meaning provided in Section
1A.01(c).

 

“Section 3.04 Certificate” shall have the meaning provided in Section
3.04(b)(ii).

 

“Secured Creditor” shall mean and include any “Secured Creditor” as defined in
the Pledge Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as the same
may be in effect from time to time.

 

“Segregated Account” shall have the meaning specified in Section 4.01(l)(iii).

 

“Senior Consolidated Debt” shall mean, at any time, (i) Consolidated Debt at
such time less (ii) any such Consolidated Debt that constitutes Indebtedness
under any Existing 2010 Senior Subordinated Notes Documents, any Permitted
Senior Subordinated Notes Documents, any Additional Permitted Subordinated Debt
and/or Permitted Refinancing Indebtedness incurred to refinance Permitted Senior
Subordinated Notes less (iii) the amount of any Disqualified Preferred Stock
deemed to be Consolidated Debt at such time pursuant to the definition thereof.

 

“Senior Secured Consolidated Debt” shall mean, at any time, (i) Senior
Consolidated Debt at such time less (ii) any such Senior Consolidated Debt that
constitutes Indebtedness under the Existing 2010 Senior Notes Documents, any
Permitted Senior Unsecured Notes Documents and/or Permitted Refinancing
Indebtedness incurred to refinance the foregoing.

 

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (x) Senior Secured Consolidated Debt on such date to (y) Adjusted
Consolidated EBITDA for the Test Period then or last ended.  All calculations of
the Senior Secured Leverage Ratio shall be made on a Pro Forma Basis.

 

“Series A Preferred Stock” shall mean Series A preferred stock of the Borrower,
par value $.01 per share, authorized by Article IV.B.1. of the Borrower’s
certificate of incorporation consisting of 1,000,000 authorized shares.

 

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.

 

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the maximum available to be drawn thereunder at such time (regardless of whether
any conditions for drawing could then be met).

 

“STE” shall mean ST Enterprises, Ltd., a Kansas corporation.

 

108

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Borrower.  Notwithstanding the foregoing (and except for
purposes of (x) Sections 5.01, 5.04, 5.12, 5.13, 5.14, 5.17, 6.01(f), 6.04,
6.06, 6.07, 8.05, 8.06 and 8.09 and the defined terms used therein and (y) the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
other Subsidiaries for purposes of this Agreement.

 

“Subsidiary Guarantors” shall mean each Subsidiary party to the Subsidiary
Guaranty.

 

“Subsidiary Guaranty” shall have the meaning provided in Section 4.01(h).

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the RF Maturity Date.

 

“Swingline Lender” shall mean DBTCA in its individual capacity for so long as
DBTCA is the Administrative Agent hereunder, and thereafter shall mean the
successor Administrative Agent in its individual capacity.

 

“Swingline Loan” shall have the meaning provided in Section 1.01(d).

 

“Swingline Note” shall have the meaning provided in Section 1.05(a).

 

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Syndication Date” shall mean the earlier of (i) the 90th day following the
Initial Borrowing Date and (ii) the date upon which the Administrative Agent
determines (and notifies the Borrower and the Lenders) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
11.04(b)) has been completed.

 

“S&P” shall have the meaning provided in the definition of “Cash Equivalents”.

 

“Taxes” shall have the meaning provided in Section 3.04(a).

 

“TelCo” shall mean any Subsidiary of the Borrower that is an operating company
(except to the extent same is a Non-Core Asset).

 

“Tender Offer and Consent Solicitation Consummation” shall mean the taking of
the actions specified in clause (y) of Section 4.01(l)(ii) and 6.13(a).

 

109

--------------------------------------------------------------------------------


 

“Tender Offers and Consent Solicitations” shall have the meaning provided in
Section 4.01(l).

 

“Term Loan Maturity Date” shall mean February 8, 2012.

 

“Term Loans” shall mean, collectively, each B Term Loan and each Delayed-Draw B
Term Loan.

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

“THL” shall mean THL Equity Advisors IV, LLC and its Affiliates.

 

“Total Available Revolving Commitment” shall mean, at any time, an amount equal
to the remainder of (x) the Total Revolving Commitment at such time less (y) the
Blocked Revolving Commitment as in effect at such time.

 

“Total Commitment” shall mean, at any time, the sum of the Total Initial B Term
Commitment, the Total Delayed-Draw B Term Commitment, the Total Incremental B
Term Commitment and the Total Revolving Commitment at such time.

 

“Total Delayed-Draw B Term Commitment” shall mean the sum of the Delayed-Draw B
Term Commitments of each of the Lenders.

 

“Total Incremental B Term Commitment” shall mean the sum of the Incremental B
Term Commitments of each of the Lenders.

 

“Total Initial B Term Commitment” shall mean the sum of the Initial B Term
Commitments of each of the Lenders.

 

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Commitment” shall mean, at any time, (i) the Total
Revolving Commitment at such time less (ii) the sum of (x) the aggregate
principal amount of all RF Loans and Swingline Loans at such time plus (y) the
Letter of Credit Outstandings at such time.

 

“Transaction” shall mean (i) the Refinancing, (ii) the issuance of Borrower
Common Stock pursuant to the IPO, (iii) the entering into of the Credit
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit on the Initial Borrowing Date, and (iv) the payment of fees and expenses
in connection with the foregoing.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
New York.

 

110

--------------------------------------------------------------------------------


 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year, determined in accordance with
actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87, exceeds the market value of the assets allocable
thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 1A.04.

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Effective Date and designated by the Borrower as
an “Unrestricted Subsidiary” hereunder by written notice to the Administrative
Agent, provided that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Initial Borrowing Date and so long as (i) no
Default or Event of Default exists or would result therefrom, (ii) such
Subsidiary is not a Telco or a Carrier Services Company, and (iii) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 7.06(l), with the Pledge Party’s or respective
Qualified Subsidiary’s ownership percentage in the value of the assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof to
be treated as an Investment pursuant to Section 7.06(l); provided that at the
time of the initial Investment in any Subsidiary designated as an “Unrestricted
Subsidiary”, such Subsidiary and the Borrower shall have entered into tax
sharing agreement on a basis which is satisfactory to the Administrative Agent.

 

“Unutilized Revolving Commitment” for any Lender with a Revolving Commitment at
any time shall mean the excess of (i) the Revolving Commitment of such Lender at
such time over (ii) the sum of (x) the aggregate outstanding principal amount of
RF Loans made by such Lender at such time plus (y) an amount equal to such
Lender’s Percentage of the Letter of Credit Outstandings at such time.

 

“U.S.” shall mean the United States of America and any state or territory
thereof or the District of Columbia.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ qualifying shares, is owned directly or
indirectly by such Person; provided, however, that (x) for purposes of the
definitions of “Asset Sale”, “Available Basket Amount”, “Available Basket
Sub-Limit”, “Consolidated Net Income” and “Wholly-Owned Domestic Subsidiary” and
Sections 6.10, 7.06(c), (h) and (l), 90%-Owned Subsidiaries that are Telcos or
Carrier Services Companies shall be deemed to be “Wholly-Owned Subsidiaries” and
(y) no Unrestricted Subsidiary shall be considered a Wholly-Owned Subsidiary.

 

111

--------------------------------------------------------------------------------


 

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile transmission, telegraph or cable.

 

SECTION 10.  The Agents

 

10.01  Appointment.  (a)  Each Lender hereby irrevocably designates and appoints
(x) DBTCA as Administrative Agent for such Lender (for purposes of this Section
10, the term “Administrative Agent” shall mean DBTCA in its capacities as
Administrative Agent and as Collateral Agent hereunder and pursuant to the
Pledge Agreement), (y) BAS as Syndication Agent for such Lender, and (z) CoBank
and GECC as Co-Documentation Agents for such Lender, each to act as specified
herein and in the other Credit Documents, and each such Lender hereby
irrevocably authorizes the Administrative Agent, the Syndication Agent and each
Co-Documentation Agent to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to or required of the
Administrative Agent, the Syndication Agent or such Co-Documentation Agent, as
the case may be, by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto.  Each of
the Agents may perform any of their respective duties under this Agreement, the
other Credit Documents and any other instruments and agreements referred to
herein or therein by or through its respective officers, directors, agents,
employees or affiliates (it being understood and agreed, for avoidance of doubt
and without limiting the generality of the foregoing, that the Administrative
Agent and/or Collateral Agent may perform any of its duties under the Pledge
Agreement by or through one or more of its affiliates).

 


(B)           THE PROVISIONS OF THIS SECTION 10 ARE SOLELY FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE CO-DOCUMENTATION AGENTS AND
THE LENDERS, AND NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL HAVE ANY
RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE PROVISIONS HEREOF.  IN
PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT, EACH OF THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND EACH CO-DOCUMENTATION AGENT
SHALL ACT SOLELY AS AGENT FOR THE LENDERS, AND NONE OF THE ADMINISTRATIVE AGENT,
THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS ASSUMES (AND SHALL NOT BE
DEEMED TO HAVE ASSUMED) ANY OBLIGATION OR RELATIONSHIP OF AGENCY OR TRUST WITH
OR FOR BORROWER OR ANY OF ITS SUBSIDIARIES.


 


10.02  NATURE OF DUTIES.  (A)  NO AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE
OTHER CREDIT DOCUMENTS.  NEITHER ANY AGENT NOR ANY OF ITS OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES OR AFFILIATES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED
BY IT HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT OR IN CONNECTION HEREWITH OR
THEREWITH, UNLESS CAUSED BY ITS OR THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
(AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).  THE DUTIES OF THE AGENTS SHALL BE MECHANICAL AND
ADMINISTRATIVE IN NATURE; NO AGENT SHALL HAVE BY REASON OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER OR THE
HOLDER OF ANY NOTE AND NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO
IMPOSE UPON ANY AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.

 

112

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
PROVISION OF ANY OTHER CREDIT DOCUMENT, EACH OF THE JOINT LEAD ARRANGERS AND THE
JOINT BOOK RUNNING MANAGERS IS NAMED AS SUCH FOR RECOGNITION PURPOSES ONLY, AND
IN THEIR RESPECTIVE CAPACITIES AS SUCH SHALL HAVE NO POWERS, DUTIES,
RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS AGREEMENT OR THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY; IT BEING
UNDERSTOOD AND AGREED THAT EACH JOINT LEAD ARRANGER AND EACH JOINT BOOK RUNNING
MANAGER SHALL BE ENTITLED TO ALL INDEMNIFICATION AND REIMBURSEMENT RIGHTS IN
FAVOR OF “AGENTS” AS, AND TO THE EXTENT, PROVIDED FOR UNDER SECTIONS 10.07 AND
11.01.  WITHOUT LIMITATION OF THE FOREGOING, NONE OF THE JOINT LEAD ARRANGERS OR
THE JOINT BOOK RUNNING MANAGERS SHALL, SOLELY BY REASON OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS, HAVE ANY FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER
OR ANY OTHER PERSON.


 


10.03  CERTAIN RIGHTS OF THE AGENTS.  THE AGENTS SHALL HAVE THE RIGHT TO REQUEST
INSTRUCTIONS FROM THE REQUIRED LENDERS AT ANY TIME.  IF ANY AGENT SHALL REQUEST
INSTRUCTIONS FROM THE REQUIRED LENDERS WITH RESPECT TO ANY ACT OR ACTION
(INCLUDING FAILURE TO ACT) IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, SUCH AGENT SHALL BE ENTITLED TO REFRAIN FROM SUCH ACT OR TAKING SUCH
ACTION UNLESS AND UNTIL SUCH AGENT SHALL HAVE RECEIVED INSTRUCTIONS FROM THE
REQUIRED LENDERS; AND SUCH AGENT SHALL NOT INCUR LIABILITY TO ANY LENDER BY
REASON OF SO REFRAINING.  WITHOUT LIMITING THE FOREGOING, NEITHER ANY LENDER NOR
THE HOLDER OF ANY NOTE SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST ANY
AGENT OR ANY OF ITS EMPLOYEES, DIRECTORS, OFFICERS, AGENTS OR AFFILIATES AS A
RESULT OF SUCH AGENT OR SUCH OTHER PERSON ACTING OR REFRAINING FROM ACTING
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT IN ACCORDANCE WITH THE INSTRUCTIONS
OF THE REQUIRED LENDERS.

 


10.04  RELIANCE BY AGENTS.  EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED (AND SHALL HAVE NO LIABILITY TO ANY PERSON) IN RELYING, UPON ANY
NOTE, WRITING, RESOLUTION, NOTICE, STATEMENT, CERTIFICATE, TELEX, TELETYPE OR
TELECOPIER MESSAGE, CABLEGRAM, RADIOGRAM, ORDER, TELEPHONE MESSAGE OR OTHER
DOCUMENT OR CONVERSATION THAT SUCH AGENT BELIEVED, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION), TO BE THE PROPER PERSON,
AND, WITH RESPECT TO ALL LEGAL MATTERS PERTAINING TO THIS AGREEMENT AND ANY
OTHER CREDIT DOCUMENT AND ITS DUTIES HEREUNDER AND THEREUNDER, UPON ADVICE OF
COUNSEL SELECTED BY SUCH AGENT (WHICH MAY BE COUNSEL FOR THE CREDIT PARTIES)
AND, WITH RESPECT TO OTHER MATTERS, UPON ADVICE OF INDEPENDENT PUBLIC
ACCOUNTANTS OR OTHER EXPERTS SELECTED BY IT.

 


10.05  NOTICE OF DEFAULT, ETC.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
UNLESS THE ADMINISTRATIVE AGENT HAS ACTUALLY RECEIVED WRITTEN NOTICE FROM A
LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR
EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE
EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT
SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL
BE REASONABLY DIRECTED BY THE REQUIRED LENDERS (OR ALL LENDERS, TO THE EXTENT
REQUIRED BY SECTION 11.12(A)); PROVIDED THAT, UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL
DEEM

 

113

--------------------------------------------------------------------------------


 


ADVISABLE IN THE BEST INTERESTS OF THE LENDERS (AS DETERMINED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION).

 


10.06  NONRELIANCE ON AGENTS AND OTHER LENDERS.  INDEPENDENTLY AND WITHOUT
RELIANCE UPON ANY AGENT, EACH LENDER AND THE HOLDER OF EACH NOTE, TO THE EXTENT
IT DEEMS APPROPRIATE, HAS MADE AND SHALL CONTINUE TO MAKE (I) ITS OWN
INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF THE BORROWER
AND ITS SUBSIDIARIES IN CONNECTION WITH THE MAKING AND THE CONTINUANCE OF THE
LOANS AND THE TAKING OR NOT TAKING OF ANY ACTION IN CONNECTION HEREWITH AND (II)
ITS OWN APPRAISAL OF THE CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES
AND, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY
DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE
ANY LENDER OR THE HOLDER OF ANY NOTE WITH ANY CREDIT OR OTHER INFORMATION WITH
RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE THE MAKING OF THE
LOANS OR AT ANY TIME OR TIMES THEREAFTER.  NO AGENT OR THEIR RESPECTIVE
AFFILIATES NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES
SHALL BE RESPONSIBLE TO ANY LENDER OR THE HOLDER OF ANY NOTE FOR, OR BE REQUIRED
OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE OR VERIFY THE ACCURACY OF, (I) ANY
RECITALS, STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES HEREIN OR IN
ANY DOCUMENT, CERTIFICATE OR OTHER WRITING DELIVERED IN CONNECTION HEREWITH,
(II) THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
PERFECTION, COLLECTIBILITY, PRIORITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, (III) THE FINANCIAL CONDITION OF THE BORROWER AND ANY OF
ITS SUBSIDIARIES, (IV) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
PROVISIONS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, (V) THE
SATISFACTION OF ANY OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4, OR (VI)
THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.

 


10.07  INDEMNIFICATION.  (A)  TO THE EXTENT ANY AGENT (OR ANY AFFILIATE THEREOF)
IS NOT REIMBURSED AND INDEMNIFIED BY THE BORROWER, THE LENDERS WILL REIMBURSE
AND INDEMNIFY SUCH AGENT (AND ANY AFFILIATE THEREOF) IN PROPORTION TO THEIR
RESPECTIVE “PERCENTAGES” AS USED IN DETERMINING THE REQUIRED LENDERS (DETERMINED
AS IF THERE WERE NO DEFAULTING LENDERS), FOR AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS,
JUDGMENTS, COSTS, EXPENSES OR DISBURSEMENTS OF WHATSOEVER KIND OR NATURE WHICH
MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY SUCH AGENT (OR ANY AFFILIATE
THEREOF) IN PERFORMING ITS RESPECTIVE DUTIES HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT OR IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).

 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Credit Document (except actions
expressly required to be taken by it hereunder or under the Credit Documents)
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

(c)           The agreements in this Section 10.07 shall survive the payment of
all Obligations.

 

114

--------------------------------------------------------------------------------


 


10.08  AGENTS IN THEIR INDIVIDUAL CAPACITIES.  WITH RESPECT TO ITS OBLIGATION TO
MAKE LOANS, OR ISSUE OR PARTICIPATE IN LETTERS OF CREDIT, UNDER THIS AGREEMENT,
EACH AGENT SHALL HAVE THE RIGHTS AND POWERS SPECIFIED HEREIN FOR A “LENDER” AND
MAY EXERCISE THE SAME RIGHTS AND POWERS AS THOUGH IT WERE NOT PERFORMING THE
DUTIES SPECIFIED HEREIN; AND THE TERM “LENDER”, “MAJORITY LENDERS”, “REQUIRED
LENDERS”, “REQUIRED RF LENDER”, “HOLDERS OF NOTES” OR ANY SIMILAR TERMS SHALL,
UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE EACH AGENT IN ITS
INDIVIDUAL CAPACITY.  EACH AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF BANKING, INVESTMENT BANKING,
TRUST OR OTHER BUSINESS WITH, OR PROVIDE DEBT FINANCING, EQUITY CAPITAL OR OTHER
SERVICES (INCLUDING FINANCIAL ADVISORY SERVICES) TO, ANY CREDIT PARTY OR ANY
AFFILIATE OF ANY CREDIT PARTY (OR ANY PERSON ENGAGED IN A SIMILAR BUSINESS WITH
ANY CREDIT PARTY OR ANY AFFILIATE THEREOF) AS IF THEY WERE NOT PERFORMING THE
DUTIES SPECIFIED HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY
CREDIT PARTY OR ANY AFFILIATE OF ANY CREDIT PARTY FOR SERVICES IN CONNECTION
WITH THIS AGREEMENT AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO THE
LENDERS.

 


10.09  HOLDERS.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN
NOTICE OF THE ASSIGNMENT, TRANSFER OR ENDORSEMENT THEREOF, AS THE CASE MAY BE,
SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE AGENT.  ANY REQUEST, AUTHORITY OR
CONSENT OF ANY PERSON OR ENTITY WHO, AT THE TIME OF MAKING SUCH REQUEST OR
GIVING SUCH AUTHORITY OR CONSENT, IS THE HOLDER OF ANY NOTE SHALL BE CONCLUSIVE
AND BINDING ON ANY SUBSEQUENT HOLDER, TRANSFEREE, ASSIGNEE OR ENDORSEE, AS THE
CASE MAY BE, OF SUCH NOTE OR OF ANY NOTE OR NOTES ISSUED IN EXCHANGE THEREFOR.

 


10.10  RESIGNATION OF THE AGENTS.  (A)  THE ADMINISTRATIVE AGENT MAY RESIGN FROM
THE PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ITS FUNCTIONS AND DUTIES AS
COLLATERAL AGENT) AT ANY TIME BY GIVING 15 BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO THE LENDERS AND, UNLESS A DEFAULT OR AN EVENT OF DEFAULT UNDER SECTION 8.05
THEN EXISTS, THE BORROWER.  ANY SUCH RESIGNATION BY AN AGENT HEREUNDER SHALL
ALSO CONSTITUTE ITS RESIGNATION (IF APPLICABLE) AS A LETTER OF CREDIT ISSUER AND
SWINGLINE LENDER, IN WHICH CASE THE RESIGNING AGENT (X) SHALL NOT BE REQUIRED TO
ISSUE ANY FURTHER LETTERS OF CREDIT OR MAKE ANY ADDITIONAL SWINGLINE LOANS
HEREUNDER AND (Y) SHALL MAINTAIN ALL OF ITS RIGHTS AS LETTER OF CREDIT ISSUER OR
SWINGLINE LENDER, AS THE CASE MAY BE, WITH RESPECT TO ANY LETTER OF CREDIT
ISSUED BY IT, OR SWINGLINE LOANS MADE BY IT, PRIOR TO THE DATE OF SUCH
RESIGNATION. SUCH RESIGNATION SHALL TAKE EFFECT UPON THE APPOINTMENT OF A
SUCCESSOR ADMINISTRATIVE AGENT PURSUANT TO CLAUSES (B) AND (C) BELOW OR AS
OTHERWISE PROVIDED BELOW.

 


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY THE ADMINISTRATIVE AGENT,
THE REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER
AND/OR UNDER THE OTHER CREDIT DOCUMENTS WHO SHALL BE A COMMERCIAL BANK OR TRUST
COMPANY ACCEPTABLE TO THE BORROWER, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED (PROVIDED THAT THE BORROWER’S APPROVAL SHALL NOT BE REQUIRED
IF AN EVENT OF DEFAULT THEN EXISTS).


 


(C)           IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SUCH 15 BUSINESS DAY PERIOD, THE ADMINISTRATIVE AGENT, WITH THE
CONSENT OF THE BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, PROVIDED THAT THE BORROWER’S CONSENT SHALL NOT BE REQUIRED IF AN EVENT
OF DEFAULT THEN EXISTS), SHALL THEN APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO
SHALL SERVE AS ADMINISTRATIVE AGENT HEREUNDER AND/OR UNDER THE OTHER

 

115

--------------------------------------------------------------------------------


 

Credit Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 


(D)           IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C) ABOVE BY THE 15TH BUSINESS DAY AFTER THE DATE SUCH NOTICE
OF RESIGNATION WAS GIVEN BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND/OR UNDER ANY
OTHER CREDIT DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(E)           THE SYNDICATION AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS
FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER CREDIT DOCUMENTS AT ANY
TIME BY GIVING FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT.  SUCH RESIGNATION SHALL TAKE EFFECT AT THE END OF SUCH
FIVE BUSINESS DAY PERIOD.


 


(F)            EITHER CO-DOCUMENTATION AGENT MAY RESIGN FROM THE PERFORMANCE OF
ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER CREDIT DOCUMENTS
AT ANY TIME BY GIVING FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT.  SUCH RESIGNATION SHALL TAKE EFFECT AT THE END OF
SUCH FIVE BUSINESS DAY PERIOD.


 


(G)           UPON A RESIGNATION OF ANY AGENT PURSUANT TO THIS SECTION 10.10,
SUCH AGENT SHALL REMAIN INDEMNIFIED TO THE EXTENT PROVIDED IN THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE PROVISIONS OF THIS SECTION 10 SHALL CONTINUE
IN EFFECT FOR THE BENEFIT OF SUCH AGENT FOR ALL OF ITS ACTIONS AND INACTIONS
WHILE SERVING AS SUCH AGENT.


 


10.11  COLLATERAL MATTERS.  (A)  EACH LENDER AUTHORIZES AND DIRECTS THE
COLLATERAL AGENT TO ENTER INTO THE PLEDGE AGREEMENT FOR THE BENEFIT OF THE
LENDERS AND THE OTHER SECURED CREDITORS.  EACH LENDER HEREBY AGREES, AND EACH
HOLDER OF ANY NOTE OR PARTICIPANT IN LETTERS OF CREDIT BY THE ACCEPTANCE THEREOF
WILL BE DEEMED TO AGREE, THAT, EXCEPT AS OTHERWISE SET FORTH HEREIN, ANY ACTION
TAKEN BY THE REQUIRED LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT OR THE PLEDGE AGREEMENT, AND THE EXERCISE BY THE REQUIRED LENDERS OF
THE POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE
LENDERS.  THE COLLATERAL AGENT IS HEREBY AUTHORIZED ON BEHALF OF ALL OF THE
LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY
LENDER, FROM TIME TO TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY ACTION WITH
RESPECT TO ANY COLLATERAL OR THE PLEDGE AGREEMENT WHICH MAY BE NECESSARY TO
PERFECT AND MAINTAIN PERFECTED THE SECURITY INTEREST IN AND LIENS UPON THE
COLLATERAL GRANTED PURSUANT TO THE PLEDGE AGREEMENT.

 


(B)           THE LENDERS HEREBY AUTHORIZE THE COLLATERAL AGENT, AT ITS OPTION
AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE COLLATERAL
AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT
AND SATISFACTION OF ALL OF THE OBLIGATIONS AT ANY TIME ARISING UNDER OR IN
RESPECT OF THIS AGREEMENT OR THE CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) CONSTITUTING PROPERTY BEING SOLD OR
OTHERWISE DISPOSED OF (TO PERSONS OTHER THAN THE BORROWER AND ITS SUBSIDIARIES)
UPON THE SALE OR OTHER DISPOSITION THEREOF IN COMPLIANCE WITH SECTIONS 7.02 AND
11.12(A), (III) IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS (OR ALL OF THE LENDERS HEREUNDER, TO THE EXTENT REQUIRED BY SECTION
11.12) OR (IV) AS OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE PLEDGE

 

116

--------------------------------------------------------------------------------


 


AGREEMENT.  UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS
WILL CONFIRM IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE PARTICULAR
TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 10.11.


 


(C)           THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE
LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR IS CARED FOR, PROTECTED OR INSURED
OR THAT THE LIENS GRANTED TO THE COLLATERAL AGENT HEREIN OR PURSUANT HERETO HAVE
BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR
ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO
CONTINUE EXERCISING AT ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR
AVAILABLE TO THE COLLATERAL AGENT IN THIS SECTION 10.11 OR IN THE PLEDGE
AGREEMENT, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR
ANY ACT, OMISSION OR EVENT RELATED THERETO, THE COLLATERAL AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE COLLATERAL
AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE
COLLATERAL AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS,
EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 


10.12  DELIVERY OF INFORMATION.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED
TO DELIVER TO ANY LENDER ORIGINALS OR COPIES OF ANY DOCUMENTS, INSTRUMENTS,
NOTICES, COMMUNICATIONS OR OTHER INFORMATION RECEIVED BY THE ADMINISTRATIVE
AGENT FROM THE BORROWER, ANY SUBSIDIARY, THE REQUIRED LENDERS, ANY LENDER OR ANY
OTHER PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT EXCEPT (I) AS SPECIFICALLY PROVIDED IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND (II) AS SPECIFICALLY REQUESTED FROM TIME TO TIME IN WRITING
BY ANY LENDER WITH RESPECT TO A SPECIFIC DOCUMENT, INSTRUMENT, NOTICE OR OTHER
WRITTEN COMMUNICATION RECEIVED BY AND IN THE POSSESSION OF THE ADMINISTRATIVE
AGENT AT THE TIME OF RECEIPT OF SUCH REQUEST AND THEN ONLY IN ACCORDANCE WITH
SUCH SPECIFIC REQUEST.

 

SECTION 11.  Miscellaneous.

 


11.01  PAYMENT OF EXPENSES, ETC. (A)  THE BORROWER AGREES TO:  (I) WHETHER OR
NOT THE TRANSACTIONS HEREIN CONTEMPLATED ARE CONSUMMATED, PAY ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS AND
THE DOCUMENTS AND INSTRUMENTS REFERRED TO THEREIN AND ANY AMENDMENT, WAIVER OR
CONSENT RELATING THERETO (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF WHITE & CASE LLP) AND OF EACH AGENT, THE COLLATERAL AGENT, EACH
LETTER OF CREDIT ISSUER, THE SWINGLINE LENDER AND EACH OF THE LENDERS IN
CONNECTION WITH THE ENFORCEMENT OF THE CREDIT DOCUMENTS AND THE DOCUMENTS AND
INSTRUMENTS REFERRED TO THEREIN (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL FOR THE AGENTS, THE COLLATERAL AGENT, EACH
LETTER OF CREDIT ISSUER, THE SWINGLINE LENDER AND EACH OF THE LENDERS); (II) PAY
AND HOLD EACH OF THE LENDERS (INCLUDING IN ITS CAPACITY AS AGENT, COLLATERAL
AGENT, SWINGLINE LENDER AND/OR LETTER OF CREDIT ISSUER) HARMLESS FROM AND
AGAINST ANY AND ALL PRESENT AND FUTURE STAMP AND OTHER SIMILAR TAXES WITH
RESPECT TO THE FOREGOING MATTERS AND SAVE EACH OF THE LENDERS HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR
OMISSION (OTHER THAN TO THE EXTENT ATTRIBUTABLE TO SUCH LENDER) TO PAY SUCH
TAXES; AND (III) INDEMNIFY EACH LENDER (INCLUDING IN ITS CAPACITY AS AGENT,
COLLATERAL AGENT, SWINGLINE LENDER AND/OR LETTER OF CREDIT ISSUER) AND ITS
AFFILIATES, AND EACH OFFICER, DIRECTOR,

 

117

--------------------------------------------------------------------------------


 


TRUSTEE, EMPLOYEE, REPRESENTATIVE, ADVISOR AND AGENT THEREOF (EACH, AN
“INDEMNIFIED PERSON”) FROM AND HOLD EACH OF THEM HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES INCURRED BY ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR IN ANY WAY RELATED TO, OR BY REASON OF, (A) ANY
INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT ANY AGENT OR ANY
LENDER IS A PARTY THERETO AND WHETHER OR NOT ANY SUCH INVESTIGATION, LITIGATION
OR OTHER PROCEEDING IS BETWEEN OR AMONG ANY AGENT, ANY LENDER, ANY CREDIT PARTY
OR ANY THIRD PERSON OR OTHERWISE (EXCEPT TO THE EXTENT BETWEEN OR AMONG ANY
LENDERS IN THEIR CAPACITY AS SUCH)) RELATED TO THE ENTERING INTO AND/OR
PERFORMANCE OF ANY CREDIT DOCUMENT OR THE USE OF THE PROCEEDS OF ANY LOANS
HEREUNDER OR THE TRANSACTION OR THE CONSUMMATION OF ANY TRANSACTIONS
CONTEMPLATED IN ANY CREDIT DOCUMENT, OR (B) THE ACTUAL OR ALLEGED PRESENCE OF
HAZARDOUS MATERIALS IN THE AIR, SURFACE WATER OR GROUND WATER OR ON THE SURFACE
OR SUBSURFACE OF ANY PROPERTY OWNED OR OPERATED AT ANY TIME BY BORROWER OR ANY
OF ITS SUBSIDIARIES OR THE GENERATION, STORAGE, TRANSPORTATION, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AT
ANY LOCATION, OR THE NONCOMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
WITH ANY ENVIRONMENTAL LAW OR ANY ENVIRONMENTAL CLAIM IN CONNECTION WITH THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR BUSINESS OR OPERATIONS OR ANY PROPERTY
OWNED OR OPERATED AT ANY TIME BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
INCLUDING, IN EACH CASE, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION,
LITIGATION OR OTHER PROCEEDING (BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES (X) OF AN INDEMNIFIED PERSON, TO THE EXTENT INCURRED
BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION AND (Y) FOR PURPOSES OF CLAUSE (B) ONLY AND WITHOUT
LIMITING THE INDEMNITY IN FAVOR OF SUCH INDEMNIFIED PERSONS FOR PURPOSES OF
CLAUSE (A), TO THE EXTENT INCURRED BY ANY AFFILIATE OF AN AGENT, COLLATERAL
AGENT, SWINGLINE LENDER AND/OR LETTER OF CREDIT ISSUER AND ANY OFFICER,
DIRECTOR, TRUSTEE, EMPLOYEE, REPRESENTATIVE, ADVISOR AND AGENT OF ANY SUCH
AFFILIATE, IF SUCH INDEMNIFIED PERSON IS NOT INVOLVED, DIRECTLY OR INDIRECTLY,
IN ANY OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS).


 

(b)           To the full extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) .

 


11.02  RIGHT OF SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED
UNDER APPLICABLE LAW OR OTHERWISE, AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, IF AN EVENT OF DEFAULT THEN EXISTS, EACH LENDER IS HEREBY AUTHORIZED AT
ANY TIME OR FROM TIME TO TIME, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND TO ANY CREDIT PARTY OR TO ANY OTHER PERSON, ANY SUCH NOTICE
BEING HEREBY EXPRESSLY WAIVED, TO SET OFF AND TO APPROPRIATE AND APPLY ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL BUT NOT TRUST ACCOUNTS) AND ANY OTHER
INDEBTEDNESS AT ANY

 

118

--------------------------------------------------------------------------------


 


TIME HELD OR OWING BY SUCH LENDER (INCLUDING, WITHOUT LIMITATION, BY BRANCHES
AND AGENCIES OF SUCH LENDER WHEREVER LOCATED) TO OR FOR THE CREDIT OR THE
ACCOUNT OF ANY PLEDGE PARTY AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND
LIABILITIES OF SUCH PLEDGE PARTY TO SUCH LENDER UNDER THIS AGREEMENT OR UNDER
ANY OF THE OTHER CREDIT DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL INTERESTS
IN OBLIGATIONS OF SUCH PLEDGE PARTY PURCHASED BY SUCH LENDER PURSUANT TO SECTION
11.06(B), AND ALL OTHER CLAIMS OF ANY NATURE OR DESCRIPTION ARISING OUT OF OR
CONNECTED WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, IRRESPECTIVE OF
WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND HEREUNDER AND ALTHOUGH
SAID OBLIGATIONS, LIABILITIES OR CLAIMS, OR ANY OF THEM, SHALL BE CONTINGENT OR
UNMATURED.

 


11.03  NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES AND
OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING
TELEGRAPHIC, TELEX, TELECOPIER, FACSIMILE OR CABLE COMMUNICATION) AND MAILED,
TELEGRAPHED, TELEXED, TELECOPIED, FAXED, CABLED OR DELIVERED, IF TO THE BORROWER
AT THE ADDRESS SPECIFIED OPPOSITE ITS SIGNATURE BELOW, IF TO ANY LENDER, AT ITS
ADDRESS SPECIFIED FOR SUCH LENDER ON ANNEX II HERETO; OR, AT SUCH OTHER ADDRESS
AS SHALL BE DESIGNATED BY ANY PARTY IN A WRITTEN NOTICE TO THE OTHER PARTIES
HERETO.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE MAILED, TELEGRAPHED,
TELEXED, TELECOPIED, OR CABLED OR SENT BY OVERNIGHT COURIER, AND SHALL BE
EFFECTIVE WHEN RECEIVED.

 


11.04  BENEFIT OF AGREEMENT.  (A)  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO, PROVIDED THAT THE BORROWER MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH OF THE LENDERS.  EACH LENDER MAY AT ANY TIME GRANT
PARTICIPATIONS IN ANY OF ITS RIGHTS HEREUNDER OR UNDER ANY OF THE NOTES TO
ANOTHER FINANCIAL INSTITUTION, PROVIDED THAT IN THE CASE OF ANY SUCH
PARTICIPATION, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER CREDIT DOCUMENTS (THE PARTICIPANT’S RIGHTS AGAINST SUCH LENDER
IN RESPECT OF SUCH PARTICIPATION TO BE THOSE SET FORTH IN THE AGREEMENT EXECUTED
BY SUCH LENDER IN FAVOR OF THE PARTICIPANT RELATING THERETO) AND ALL AMOUNTS
PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT
SOLD SUCH PARTICIPATION, EXCEPT THAT THE PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 1.10, 1A.06 AND 3.04 OF THIS AGREEMENT TO THE EXTENT THAT
SUCH LENDER WOULD BE ENTITLED TO SUCH BENEFITS IF THE PARTICIPATION HAD NOT BEEN
ENTERED INTO OR SOLD, AND, PROVIDED, FURTHER, THAT NO LENDER SHALL TRANSFER,
GRANT OR ASSIGN ANY PARTICIPATION UNDER WHICH THE PARTICIPANT SHALL HAVE RIGHTS
TO APPROVE ANY AMENDMENT TO OR WAIVER OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT EXCEPT TO THE EXTENT SUCH AMENDMENT OR WAIVER WOULD (I) EXTEND THE
FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN WHICH SUCH PARTICIPANT IS
PARTICIPATING (IT BEING UNDERSTOOD THAT ANY WAIVER OF ANY PREPAYMENT OF, OR THE
METHOD OF ANY APPLICATION OF ANY PREPAYMENT TO, THE LOANS SHALL NOT CONSTITUTE
AN EXTENSION OF THE MATURITY DATE THEREFOR), OR REDUCE THE RATE OR EXTEND THE
TIME OF PAYMENT OF INTEREST OR FEES (EXCEPT IN CONNECTION WITH A WAIVER OF THE
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES), OR REDUCE THE
PRINCIPAL AMOUNT THEREOF, OR INCREASE SUCH PARTICIPANT’S PARTICIPATING INTEREST
IN ANY COMMITMENT OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD
THAT A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT OR OF A MANDATORY REDUCTION IN
THE TOTAL COMMITMENT OR A MANDATORY PREPAYMENT SHALL NOT CONSTITUTE A CHANGE IN
THE TERMS OF ANY COMMITMENT), (II) RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL, (III) RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARIES FROM THE
SUBSIDIARY GUARANTY (EXCEPT AS PROVIDED THEREIN) OR (IV) CONSENT TO THE
ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

119

--------------------------------------------------------------------------------

 


(B)           NOTWITHSTANDING THE FOREGOING, (X) ANY LENDER MAY ASSIGN ALL OR A
PORTION OF ITS OUTSTANDING B TERM LOANS, DELAYED-DRAW TERM COMMITMENTS AND/OR
REVOLVING COMMITMENT AND ITS RIGHTS AND OBLIGATIONS HEREUNDER (WHICH ASSIGNMENT
DOES NOT HAVE TO BE PRO RATA AMONG THE FACILITIES) TO (I)(A) ITS PARENT COMPANY
AND/OR ANY AFFILIATE OF SUCH LENDER WHICH IS AT LEAST 50% OWNED BY SUCH LENDER
OR ITS PARENT COMPANY OR (B) TO ONE OR MORE OTHER LENDERS OR ANY AFFILIATE OF
ANY SUCH OTHER LENDER WHICH IS AT LEAST 50% OWNED BY SUCH OTHER LENDER OR ITS
PARENT COMPANY (PROVIDED THAT ANY FUND THAT INVESTS IN LOANS AND IS MANAGED OR
ADVISED BY THE SAME INVESTMENT ADVISOR OF ANOTHER FUND WHICH IS A LENDER (OR BY
AN AFFILIATE OF SUCH INVESTMENT ADVISOR) SHALL BE TREATED AS AN AFFILIATE OF
SUCH OTHER LENDER FOR THE PURPOSES OF THIS SUB-CLAUSE (X)(I)(B)), OR (II) IN THE
CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN LOANS, ANY OTHER FUND THAT
INVESTS IN LOANS AND IS MANAGED AND/OR ADVISED BY THE SAME INVESTMENT ADVISOR OF
SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR AND (Y) WITH THE
CONSENT OF THE ADMINISTRATIVE AGENT AND, IF NO DEFAULT UNDER SECTION 8.01 OR
8.05 OR EVENT OF DEFAULT EXISTS, THE BORROWER (WHICH CONSENTS SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), ANY LENDER (OR ANY LENDER TOGETHER WITH ONE
OR MORE OTHER RELATED LENDERS) MAY ASSIGN ALL, OR IF LESS THAN ALL, A PORTION
EQUAL TO AT LEAST (I) IN THE CASE OF REVOLVING COMMITMENTS, $2,500,000 IN THE
AGGREGATE FOR THE ASSIGNING LENDER OR LENDERS OF SUCH OUTSTANDING LOANS AND
COMMITMENTS AND ITS OR THEIR RELATED RIGHTS AND OBLIGATIONS HEREUNDER AND (II)
IN THE CASE OF B TERM LOANS AND DELAYED-DRAW B TERM COMMITMENTS, $1,000,000 IN
THE AGGREGATE FOR THE ASSIGNING LENDER OR LENDERS OF SUCH OUTSTANDING LOANS
AND/OR COMMITMENTS AND ITS OR THEIR RELATED RIGHTS AND OBLIGATIONS HEREUNDER, TO
ONE OR MORE ELIGIBLE TRANSFEREES (TREATING ANY FUND THAT INVESTS IN LOANS AND
ANY OTHER FUND THAT INVESTS IN LOANS AND IS MANAGED AND/OR ADVISED BY THE SAME
INVESTMENT ADVISOR OF SUCH FUND OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR OF
SUCH FUND OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR AS A SINGLE ELIGIBLE
TRANSFEREE).  IF ANY LENDER SO SELLS OR ASSIGNS ALL OR A PART OF ITS RIGHTS
HEREUNDER OR UNDER THE NOTES, ANY REFERENCE IN THIS AGREEMENT OR THE NOTES TO
SUCH ASSIGNING LENDER SHALL THEREAFTER REFER TO SUCH LENDER AND TO THE
RESPECTIVE ASSIGNEE TO THE EXTENT OF THEIR RESPECTIVE INTERESTS AND THE
RESPECTIVE ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH ASSIGNMENT (UNLESS
OTHERWISE PROVIDED THEREIN), THE SAME RIGHTS AND BENEFITS AS IT WOULD IF IT WERE
SUCH ASSIGNING LENDER.  EACH ASSIGNMENT PURSUANT TO THIS SECTION 11.04(B) SHALL
BE EFFECTED BY THE ASSIGNING LENDER AND THE ASSIGNEE LENDER EXECUTING AN
ASSIGNMENT AGREEMENT AND GIVING THE ADMINISTRATIVE AGENT WRITTEN NOTICE
THEREOF.  AT THE TIME OF ANY SUCH ASSIGNMENT, (I) EITHER THE ASSIGNING OR THE
ASSIGNEE LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT A NONREFUNDABLE ASSIGNMENT
FEE OF $3,500 (PROVIDED THAT ONLY ONE ASSIGNMENT FEE SHALL BE PAYABLE IN RESPECT
OF ANY REASONABLY CONTEMPORANEOUS ASSIGNMENT BY A LENDER TO ANY ONE OR MORE
FUNDS THAT INVEST IN LOANS AND ARE MANAGED AND/OR ADVISED BY THE SAME INVESTMENT
ADVISOR OF SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR), (II)
ANNEX I SHALL BE DEEMED TO BE AMENDED TO REFLECT THE COMMITMENTS AND LOANS OF
THE RESPECTIVE ASSIGNEE (WHICH SHALL RESULT IN A DIRECT REDUCTION TO THE
COMMITMENT OF THE ASSIGNING LENDER) AND OF THE OTHER LENDERS, AND (III) UPON
SURRENDER OF THE OLD NOTES THE BORROWER WILL, AT ITS OWN EXPENSE, ISSUE NEW
NOTES TO THE RESPECTIVE ASSIGNEE AND TO THE ASSIGNING LENDER IN CONFORMITY WITH
THE REQUIREMENTS OF SECTION 1.05, PROVIDED, FURTHER, THAT SUCH TRANSFER OR
ASSIGNMENT WILL NOT BECOME EFFECTIVE UNTIL RECORDED BY THE ADMINISTRATIVE AGENT
ON THE LENDER REGISTER PURSUANT TO SECTION 11.16.  TO THE EXTENT OF ANY
ASSIGNMENT PURSUANT TO THIS SECTION 11.04(B) TO A PERSON WHICH IS NOT ALREADY A
LENDER HEREUNDER AND WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR FEDERAL INCOME TAX PURPOSES, THE
RESPECTIVE ASSIGNEE LENDER SHALL PROVIDE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT THE APPROPRIATE INTERNAL REVENUE SERVICE FORMS (AND, IF APPLICABLE, A

 

120

--------------------------------------------------------------------------------


 


SECTION 3.04 CERTIFICATE) DESCRIBED IN SECTION 3.04(B).  TO THE EXTENT THAT AN
ASSIGNMENT PURSUANT TO THIS SECTION 11.04(B) WOULD, AT THE TIME OF SUCH
ASSIGNMENT, RESULT IN INCREASED COSTS UNDER SECTION 1.10 OR 3.04 FROM THOSE
BEING CHARGED BY THE RESPECTIVE ASSIGNING LENDER PRIOR TO SUCH ASSIGNMENT, THEN
THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH INCREASED COSTS (ALTHOUGH THE
BORROWER SHALL BE OBLIGATED TO PAY ANY OTHER INCREASED COSTS OF THE TYPE
DESCRIBED ABOVE RESULTING FROM CHANGES AFTER THE DATE OF THE RESPECTIVE
ASSIGNMENT).  NOTHING IN THIS CLAUSE (B) SHALL PREVENT OR PROHIBIT ANY LENDER
FROM PLEDGING ITS NOTES OR LOANS TO A FEDERAL RESERVE BANK IN SUPPORT OF
BORROWINGS MADE BY SUCH LENDER FROM SUCH FEDERAL RESERVE BANK AND, WITH PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, ANY LENDER WHICH IS A FUND MAY
PLEDGE ALL OR ANY PORTION OF ITS NOTES OR LOANS TO ITS TRUSTEE OR TO A
COLLATERAL AGENT OR TO ANOTHER CREDITOR PROVIDING CREDIT OR CREDIT SUPPORT TO
SUCH LENDER IN SUPPORT OF ITS OBLIGATIONS TO SUCH TRUSTEE, SUCH COLLATERAL AGENT
OR A HOLDER OF, OR ANY OTHER REPRESENTATIVE OF A HOLDER OF, SUCH OBLIGATIONS, OR
SUCH OTHER CREDITOR, AS THE CASE MAY BE; PROVIDED THAT NO SUCH PLEDGE SHALL
RELEASE THE TRANSFEROR LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH TRUSTEE, COLLATERAL AGENT OR OTHER ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 11.04, NO
TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY LENDER HEREUNDER
OR ANY GRANT OF PARTICIPATION THEREIN SHALL BE PERMITTED IF SUCH TRANSFER,
ASSIGNMENT OR GRANT WOULD REQUIRE THE BORROWER OR ANY OF ITS SUBSIDIARIES TO (I)
FILE A REGISTRATION STATEMENT WITH THE SEC, (II) QUALIFY THE LOANS UNDER THE
“BLUE SKY” LAWS OF ANY STATE OR (III) INTEGRATE SUCH TRANSFER OR ASSIGNMENT WITH
A SEPARATE SECURITIES OFFERING OF SECURITIES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES.


 


(D)           EACH LENDER INITIALLY PARTY TO THIS AGREEMENT HEREBY REPRESENTS,
AND EACH PERSON THAT BECAME A LENDER PURSUANT TO AN ASSIGNMENT PERMITTED BY THIS
SECTION 11 WILL, UPON ITS BECOMING PARTY TO THIS AGREEMENT, REPRESENT THAT IT IS
AN ELIGIBLE TRANSFEREE WHICH MAKES OR INVESTS IN LOANS IN THE ORDINARY COURSE
AND THAT IT WILL MAKE OR ACQUIRE LOANS FOR ITS OWN ACCOUNT IN THE ORDINARY
COURSE, PROVIDED THAT SUBJECT TO THE PRECEDING CLAUSES (A) AND (B), THE
DISPOSITION OF ANY PROMISSORY NOTES OR OTHER EVIDENCES OF OR INTERESTS IN
INDEBTEDNESS HELD BY SUCH LENDER SHALL AT ALL TIMES BE WITHIN ITS EXCLUSIVE
CONTROL.


 


(E)           ANY LENDER WHICH ASSIGNS ALL OF ITS COMMITMENTS AND/OR OBLIGATIONS
HEREUNDER IN ACCORDANCE WITH SECTION 11.04(B) SHALL CEASE TO CONSTITUTE A
“LENDER” HEREUNDER, EXCEPT WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 1.10, 1.11, 1A.06, 3.04,
11.01 AND 11.06), WHICH SHALL SURVIVE AS TO SUCH ASSIGNING LENDER.


 


11.05  NO WAIVER; REMEDIES CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT AND NO COURSE OF DEALING BETWEEN
ANY CREDIT PARTY AND THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
HEREUNDER OR THEREUNDER.  THE RIGHTS AND REMEDIES HEREIN EXPRESSLY PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE ADMINISTRATIVE
AGENT OR ANY LENDER WOULD OTHERWISE HAVE.  NO NOTICE TO OR DEMAND ON ANY CREDIT
PARTY IN ANY CASE SHALL ENTITLE ANY CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES

 

121

--------------------------------------------------------------------------------


 


OR CONSTITUTE A WAIVER OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR THE LENDERS
TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.

 


11.06  PAYMENTS PRO RATA.  (A)  THE ADMINISTRATIVE AGENT AGREES THAT PROMPTLY
AFTER ITS RECEIPT OF EACH PAYMENT FROM OR ON BEHALF OF ANY PLEDGE PARTY IN
RESPECT OF ANY OBLIGATIONS OF SUCH PLEDGE PARTY HEREUNDER, IT SHALL DISTRIBUTE
SUCH PAYMENT TO THE LENDERS (OTHER THAN ANY LENDER THAT HAS EXPRESSLY WAIVED ITS
RIGHT TO RECEIVE ITS PRO RATA SHARE THEREOF) PRO RATA BASED UPON THEIR
RESPECTIVE SHARES, IF ANY, OF THE OBLIGATIONS WITH RESPECT TO WHICH SUCH PAYMENT
WAS RECEIVED.

 


(B)           EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE ANY AMOUNT
HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS
ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS, OR
OTHERWISE) WHICH IS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST
ON, THE LOANS OR FEES, OF A SUM WHICH WITH RESPECT TO THE RELATED SUM OR SUMS
RECEIVED BY OTHER LENDERS IS IN A GREATER PROPORTION THAN THE TOTAL OF SUCH
OBLIGATION THEN OWED AND DUE TO SUCH LENDER BEARS TO THE TOTAL OF SUCH
OBLIGATION THEN OWED AND DUE TO ALL OF THE LENDERS IMMEDIATELY PRIOR TO SUCH
RECEIPT, THEN SUCH LENDER RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE FOR CASH
WITHOUT RECOURSE OR WARRANTY FROM THE OTHER LENDERS AN INTEREST IN THE
OBLIGATIONS OF THE RESPECTIVE PLEDGE PARTY TO SUCH LENDERS IN SUCH AMOUNT AS
SHALL RESULT IN A PROPORTIONAL PARTICIPATION BY ALL OF THE LENDERS IN SUCH
AMOUNT, PROVIDED THAT IF ALL OR ANY PORTION OF SUCH EXCESS AMOUNT IS THEREAFTER
RECOVERED FROM SUCH LENDER, SUCH PURCHASE SHALL BE RESCINDED AND THE PURCHASE
PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THE PRECEDING SECTIONS 11.06(A) AND (B) SHALL BE SUBJECT TO THE
EXPRESS PROVISIONS OF THIS AGREEMENT WHICH REQUIRE, OR PERMIT, DIFFERING
PAYMENTS TO BE MADE TO NON-DEFAULTING LENDERS AS OPPOSED TO DEFAULTING LENDERS.


 


11.07  CALCULATIONS; COMPUTATIONS.  (A)  THE FINANCIAL STATEMENTS TO BE
FURNISHED TO THE LENDERS PURSUANT HERETO SHALL BE MADE AND PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS INVOLVED
(EXCEPT AS SET FORTH IN THE NOTES THERETO OR AS OTHERWISE DISCLOSED IN WRITING
BY THE BORROWER TO THE LENDERS), PROVIDED THAT (X) EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ALL COMPUTATIONS DETERMINING COMPLIANCE WITH
SECTIONS 7.11 AND 7.12, INCLUDING DEFINITIONS USED THEREIN, SHALL UTILIZE
ACCOUNTING PRINCIPLES AND POLICIES IN EFFECT AT THE TIME OF THE PREPARATION OF,
AND IN CONFORMITY WITH THOSE USED TO PREPARE, THE DECEMBER 31, 2003 HISTORICAL
FINANCIAL STATEMENTS OF THE BORROWER DELIVERED TO THE LENDERS PURSUANT TO
SECTION 5.10(B), (Y) THAT IF AT ANY TIME SUCH COMPUTATIONS UTILIZE ACCOUNTING
PRINCIPLES DIFFERENT FROM THOSE UTILIZED IN THE FINANCIAL STATEMENTS FURNISHED
TO THE LENDERS, SUCH FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY RECONCILIATION
WORK-SHEETS AND (Z) FOR PURPOSES OF CALCULATING FINANCIAL TERMS, ALL COVENANTS
AND RELATED DEFINITIONS, ALL SUCH CALCULATIONS BASED ON THE OPERATIONS OF THE
BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL BE MADE WITHOUT
GIVING EFFECT TO THE OPERATIONS OF ANY UNRESTRICTED SUBSIDIARIES.

 


(B)           ALL COMPUTATIONS OF INTEREST AND FEES HEREUNDER SHALL BE MADE ON
THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS (365-366 DAYS IN THE
CASE OF INTEREST ON BASE RATE LOANS).

 

122

--------------------------------------------------------------------------------


 


11.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (A)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH
CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH CREDIT
PARTY LOCATED OUTSIDE NEW YORK CITY AND BY HAND DELIVERY TO EACH CREDIT PARTY
LOCATED WITHIN NEW YORK CITY, AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION
11.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

 


(B)           EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


 


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


11.09  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF COUNTERPARTS
EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH THE BORROWER AND THE
ADMINISTRATIVE AGENT.

 


11.10  EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE (THE
“EFFECTIVE DATE”) ON WHICH EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, EACH CO-DOCUMENTATION AGENT AND EACH LENDER SHALL HAVE SIGNED
A COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED THE SAME (INCLUDING BY WAY OF FACSIMILE TRANSMISSION) TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT WILL GIVE THE BORROWER AND EACH
LENDER PROMPT WRITTEN NOTICE OF THE OCCURRENCE OF THE EFFECTIVE DATE.

 


11.11  HEADINGS DESCRIPTIVE.  THE HEADINGS OF THE SEVERAL SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN
ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.

 


11.12  AMENDMENT OR WAIVER.  (A)  NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT
DOCUMENT NOR ANY TERMS HEREOF OR THEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR
TERMINATED

 

123

--------------------------------------------------------------------------------


 


UNLESS SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING SIGNED BY THE
BORROWER AND THE REQUIRED LENDERS, PROVIDED THAT NO SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION SHALL, WITHOUT THE CONSENT OF EACH LENDER (OTHER THAN A
DEFAULTING LENDER) (WITH OBLIGATIONS BEING DIRECTLY AFFECTED THEREBY IN THE CASE
OF THE FOLLOWING CLAUSES (I) AND (VII)), (I) EXTEND THE FINAL SCHEDULED MATURITY
OF ANY LOAN OR NOTE (IT BEING UNDERSTOOD THAT ANY WAIVER OF ANY PREPAYMENT OF,
OR THE METHOD OF APPLICATION OF ANY PREPAYMENT TO, THE LOANS SHALL NOT
CONSTITUTE ANY SUCH EXTENSION), OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT
OF INTEREST (OTHER THAN AS A RESULT OF WAIVING THE APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES) OR FEES, OR REDUCE (OR FORGIVE) THE
PRINCIPAL AMOUNT THEREOF, OR INCREASE THE COMMITMENT OF ANY LENDER OVER THE
AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT WAIVERS OR MODIFICATIONS
OF CONDITIONS PRECEDENT, COVENANTS, DEFAULTS OR EVENTS OF DEFAULT OR OF A
MANDATORY REDUCTION IN THE TOTAL COMMITMENT SHALL NOT CONSTITUTE AN INCREASE OF
THE COMMITMENT OF ANY LENDER, AND THAT AN INCREASE IN THE AVAILABLE PORTION OF
ANY COMMITMENT OF ANY LENDER SHALL NOT CONSTITUTE AN INCREASE IN THE COMMITMENT
OF SUCH LENDER), (II) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 11.12
(EXCEPT FOR TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT TO THIS AGREEMENT WHICH AFFORD THE PROTECTIONS TO SUCH ADDITIONAL
EXTENSIONS OF CREDIT OF THE TYPE PROVIDED TO THE INITIAL B TERM LOANS AND THE
REVOLVING COMMITMENTS ON THE INITIAL BORROWING DATE), (III) REDUCE THE
PERCENTAGE SPECIFIED IN, OR (EXCEPT TO GIVE EFFECT TO ANY ADDITIONAL FACILITIES
HEREUNDER) OTHERWISE MODIFY, THE DEFINITION OF REQUIRED LENDERS, (IV) CONSENT TO
THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, (V) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL,
(VI) RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARIES FROM THE SUBSIDIARY
GUARANTY (EXCEPT AS PROVIDED THEREIN), OR (VII) ALTER THE REQUIREMENTS SET FORTH
IN SECTIONS 3.02(B) AND 11.06 THAT CERTAIN PAYMENTS WITH RESPECT TO LOANS UNDER
A GIVEN FACILITY BE APPLIED OR DISTRIBUTED ON A PRO RATA BASIS TO THE HOLDERS OF
SUCH LOANS; PROVIDED, FURTHER, THAT NO SUCH CHANGE, WAIVER, DISCHARGE OR
TERMINATION SHALL, (T) EXCEPT IN CASES WHERE ADDITIONAL EXTENSIONS OF TERM LOANS
AND/OR REVOLVING LOANS ARE BEING AFFORDED SUBSTANTIALLY THE SAME TREATMENT
AFFORDED TO THE TERM LOANS AND RF LOANS PURSUANT TO THIS AGREEMENT AS ORIGINALLY
IN EFFECT, WITHOUT THE CONSENT OF THE MAJORITY LENDERS OF EACH FACILITY WHICH IS
BEING ALLOCATED A LESSER PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION AS A
RESULT OF THE ACTIONS DESCRIBED BELOW, ALTER THE REQUIRED APPLICATION OF ANY
PREPAYMENTS OR REPAYMENTS (OR COMMITMENT REDUCTION), AS BETWEEN THE VARIOUS
FACILITIES, PURSUANT TO SECTIONS 3.02(A)(B) THROUGH (G) AND SECTION 2.03(C) OR
(E), AS APPLICABLE (IT BEING UNDERSTOOD, HOWEVER, THAT THE REQUIRED LENDERS MAY
WAIVE, IN WHOLE OR IN PART, ANY SUCH PREPAYMENT, REPAYMENT OR COMMITMENT
REDUCTION, SO LONG AS THE APPLICATION, AS AMONGST THE VARIOUS FACILITIES, OF ANY
SUCH PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION WHICH IS STILL REQUIRED TO BE
MADE IS NOT ALTERED), (U) WITHOUT THE CONSENT OF THE MAJORITY LENDERS OF THE
RESPECTIVE FACILITY AFFECTED THEREBY, AMEND THE DEFINITION OF MAJORITY LENDERS
(IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED LENDERS, ADDITIONAL
EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN THE
DETERMINATION OF THE MAJORITY LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE
EXTENSIONS OF LOANS AND COMMITMENTS ARE INCLUDED ON THE EFFECTIVE DATE), (V)
WITHOUT THE WRITTEN CONSENT OF THE REQUIRED RF LENDERS, AMEND, MODIFY OR WAIVE
ANY CONDITION PRECEDENT SET FORTH IN SECTION 4.02 OR 4.03 WITH RESPECT TO THE
MAKING OF RF LOANS, SWINGLINE LOANS OR THE ISSUANCE OF LETTERS OF CREDIT, (W)
WITHOUT THE CONSENT OF EACH LETTER OF CREDIT ISSUER, AMEND, MODIFY OR WAIVE ANY
PROVISION OF SECTION 1A OR ALTER ITS RIGHTS OR OBLIGATIONS WITH RESPECT TO
LETTERS OF CREDIT, (X) WITHOUT THE CONSENT OF THE SWINGLINE LENDER, ALTER ITS
RIGHTS OR OBLIGATIONS WITH RESPECT TO SWINGLINE LOANS, (Y) WITHOUT THE CONSENT
OF THE RESPECTIVE AGENT, AMEND, MODIFY

 

124

--------------------------------------------------------------------------------


 


OR WAIVE ANY PROVISION OF SECTION 11 AS SAME APPLIES TO SUCH AGENT OR ANY OTHER
PROVISION AS SAME RELATES TO THE RIGHTS OR OBLIGATIONS OF SUCH AGENT AND (Z)
WITHOUT THE CONSENT OF THE COLLATERAL AGENT, AMEND, MODIFY OR WAIVE ANY
PROVISION RELATING TO THE RIGHTS OR OBLIGATIONS OF THE COLLATERAL AGENT.


 


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (VI), INCLUSIVE, OF THE FIRST PROVISO TO SECTION 11.12(A),
THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE
OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE
BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE
INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER CLAUSE (A) OR
(B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS (OR,
AT THE OPTION OF THE BORROWER IF THE RESPECTIVE LENDER’S CONSENT IS REQUIRED
WITH RESPECT TO LESS THAN ALL FACILITIES OF LOANS (OR RELATED COMMITMENTS), TO
REPLACE ONLY THE REVOLVING COMMITMENTS AND/OR LOANS OF THE RESPECTIVE
NON-CONSENTING LENDER WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S
INDIVIDUAL CONSENT) WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO SECTION
1.13 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH REPLACEMENT LENDER
CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OR (B)
TERMINATE SUCH NON-CONSENTING LENDER’S REVOLVING COMMITMENT (IF SUCH LENDER’S
CONSENT IS REQUIRED AS A RESULT OF ITS REVOLVING COMMITMENT) AND/OR REPAY EACH
FACILITY OF OUTSTANDING LOANS OF SUCH LENDER WHICH GAVE RISE TO THE NEED TO
OBTAIN SUCH LENDER’S CONSENT AND/OR CASH COLLATERALIZE ITS APPLICABLE PERCENTAGE
OF THE LETTER OF CREDIT OF OUTSTANDINGS, IN ACCORDANCE WITH SECTIONS 2.02(B)
AND/OR 3.02(A)(A), PROVIDED THAT, UNLESS THE COMMITMENTS WHICH ARE TERMINATED
AND LOANS WHICH ARE REPAID PURSUANT TO PRECEDING CLAUSE (B) ARE IMMEDIATELY
REPLACED IN FULL AT SUCH TIME THROUGH THE ADDITION OF NEW LENDERS OR THE
INCREASE OF THE COMMITMENTS AND/OR OUTSTANDING LOANS OF EXISTING LENDERS (WHO IN
EACH CASE MUST SPECIFICALLY CONSENT THERETO), THEN IN THE CASE OF ANY ACTION
PURSUANT TO PRECEDING CLAUSE (B), THE REQUIRED LENDERS (DETERMINED AFTER GIVING
EFFECT TO THE PROPOSED ACTION) SHALL SPECIFICALLY CONSENT THERETO, PROVIDED,
FURTHER, THAT THE BORROWER SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER,
TERMINATE ITS COMMITMENT OR REPAY ITS LOANS SOLELY AS A RESULT OF THE EXERCISE
OF SUCH LENDER’S RIGHTS (AND THE WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH
LENDER) PURSUANT TO THE SECOND PROVISO TO SECTION 11.12(A).


 

(c)           Notwithstanding anything to the contrary contained in clause (a)
above of this Section 11.12, the Borrower, the Administrative Agent and each
Incremental B Term Lender may, in accordance with the provisions of Section
1.14, enter into an Incremental B Term Commitment Agreement, provided that after
the execution and delivery by the Borrower, the Administrative Agent and each
such Incremental B Term Lender of such Incremental B Term Commitment Agreement,
such Incremental B Term Commitment Agreement may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 11.12.

 


11.13  SURVIVAL.  ALL INDEMNITIES SET FORTH HEREIN INCLUDING, WITHOUT
LIMITATION, IN SECTION 1.10, 1.11, 3.04, 10.06 OR 11.01 SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING AND REPAYMENT OF THE
LOANS.

 


11.14  DOMICILE OF LOANS.  EACH LENDER MAY TRANSFER AND CARRY ITS LOANS AT, TO
OR FOR THE ACCOUNT OF ANY BRANCH OFFICE, SUBSIDIARY OR AFFILIATE OF SUCH LENDER,
PROVIDED THAT THE BORROWER SHALL NOT BE RESPONSIBLE FOR COSTS ARISING UNDER
SECTION 1.10 OR 3.04 RESULTING FROM ANY

 

125

--------------------------------------------------------------------------------


 


SUCH TRANSFER (OTHER THAN A TRANSFER PURSUANT TO SECTION 1.12) TO THE EXTENT NOT
OTHERWISE APPLICABLE TO SUCH LENDER PRIOR TO SUCH TRANSFER.

 


11.15  CONFIDENTIALITY.  (A)  EACH OF THE LENDERS AGREES THAT IT WILL USE ITS
BEST EFFORTS NOT TO DISCLOSE WITHOUT THE PRIOR CONSENT OF THE BORROWER (OTHER
THAN TO ITS EMPLOYEES, TRUSTEES, AUDITORS, COUNSEL OR OTHER PROFESSIONAL
ADVISORS, TO AFFILIATES OR TO ANOTHER LENDER IF THE LENDER OR SUCH LENDER’S
HOLDING OR PARENT COMPANY IN ITS SOLE DISCRETION DETERMINES THAT ANY SUCH PARTY
SHOULD HAVE ACCESS TO SUCH INFORMATION) ANY INFORMATION WITH RESPECT TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH IS FURNISHED PURSUANT TO ANY CREDIT
DOCUMENT AND WHICH IS DESIGNATED BY THE BORROWER OR THE BORROWER TO THE LENDERS
IN WRITING AS CONFIDENTIAL; PROVIDED, THAT ANY LENDER MAY DISCLOSE ANY SUCH
INFORMATION (A) AS HAS BECOME GENERALLY AVAILABLE TO THE PUBLIC, (B) AS MAY BE
REQUIRED OR APPROPRIATE IN ANY REPORT, STATEMENT OR TESTIMONY SUBMITTED TO ANY
MUNICIPAL, STATE OR FEDERAL REGULATORY BODY HAVING OR CLAIMING TO HAVE
JURISDICTION OVER SUCH LENDER OR TO THE FEDERAL RESERVE BOARD OR THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR SIMILAR ORGANIZATIONS (WHETHER IN THE UNITED
STATES OR ELSEWHERE) OR THEIR SUCCESSORS OR TO THE NATIONAL ASSOCIATION OF
INSURANCE COMMISSIONERS, (C) AS MAY BE REQUIRED OR APPROPRIATE IN RESPONSE TO
ANY SUMMONS OR SUBPOENA OR IN CONNECTION WITH ANY LITIGATION (NOTICE OF WHICH
WILL BE PROMPTLY SENT TO THE BORROWER TO THE EXTENT PERMITTED BY LAW), (D) IN
ORDER TO COMPLY WITH ANY LAW, ORDER, REGULATION OR RULING APPLICABLE TO SUCH
LENDER, AND (E) TO ANY PLEDGEE REFERRED TO IN SECTION 11.04(B) OR ANY
PROSPECTIVE TRANSFEREE THAT IS AN ELIGIBLE TRANSFEREE THAT IS ACCEPTABLE TO THE
BORROWER IN CONNECTION WITH ANY CONTEMPLATED TRANSFER OF ANY OF THE NOTES OR ANY
INTEREST THEREIN BY SUCH LENDER TO THE EXTENT THAT SUCH PROSPECTIVE TRANSFEREE
IS NOTIFIED OF THE CONFIDENTIALITY REQUIREMENTS RELATING THERETO.  NO LENDER
SHALL BE OBLIGATED OR REQUIRED TO RETURN ANY MATERIALS FURNISHED BY THE BORROWER
OR ANY SUBSIDIARY.  THE BORROWER HEREBY AGREES THAT THE FAILURE OF A LENDER TO
COMPLY WITH THE PROVISIONS OF THIS SECTION 11.15 SHALL NOT RELIEVE THE CREDIT
PARTIES OF ANY OF THEIR OBLIGATIONS TO SUCH LENDER UNDER THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS.

 

(b)           The Borrower hereby represents and acknowledges that, to the best
of its knowledge, neither any Lender, nor any employees or agents of, or other
persons affiliated with, any Lender, have directly or indirectly made or
provided any statement (oral or written) to the Borrower or to any of its
employees or agents, or other persons affiliated with or related to the Borrower
(or, so far as the Borrower is aware, to any other person), as to the potential
tax consequences of the Transaction.

 


11.16  LENDER REGISTER.  THE BORROWER HEREBY DESIGNATES THE ADMINISTRATIVE AGENT
TO SERVE AS THE BORROWER’S AGENT, SOLELY FOR PURPOSES OF THIS SECTION 11.16, TO
MAINTAIN A REGISTER (THE “LENDER REGISTER”) ON WHICH IT WILL RECORD THE
COMMITMENTS FROM TIME TO TIME OF EACH OF THE LENDERS, THE LOANS MADE BY EACH OF
THE LENDERS AND EACH REPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOANS
OF EACH OF THE LENDERS.  FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN
SUCH RECORDATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF SUCH
LOANS.  WITH RESPECT TO ANY LENDER, THE TRANSFER OF THE COMMITMENTS OR LOANS OF
SUCH LENDER AND THE RIGHTS TO THE PRINCIPAL OF, AND INTEREST ON, SUCH LOANS OR
ANY LOAN MADE PURSUANT TO SUCH COMMITMENTS SHALL NOT BE EFFECTIVE UNTIL SUCH
TRANSFER IS RECORDED ON THE LENDER REGISTER MAINTAINED BY THE ADMINISTRATIVE
AGENT WITH RESPECT TO OWNERSHIP OF SUCH COMMITMENTS AND LOANS AND PRIOR TO SUCH
RECORDATION ALL AMOUNTS OWING TO THE TRANSFEROR WITH RESPECT TO SUCH COMMITMENTS
AND LOANS SHALL REMAIN OWING TO THE TRANSFEROR.  THE REGISTRATION OF ASSIGNMENT
OR

 

126

--------------------------------------------------------------------------------


 


TRANSFER OF ALL OR PART OF ANY COMMITMENTS AND LOANS SHALL BE RECORDED BY THE
ADMINISTRATIVE AGENT ON THE LENDER REGISTER ONLY UPON THE ACCEPTANCE BY THE
ADMINISTRATIVE AGENT OF A PROPERLY EXECUTED AND DELIVERED ASSIGNMENT AGREEMENT
PURSUANT TO SECTION 11.04(B).  ANY PROVISION OF INCREMENTAL B TERM COMMITMENTS
PURSUANT TO SECTION 1.14 SHALL BE RECORDED BY THE ADMINISTRATIVE AGENT ON THE
LENDER REGISTER ONLY UPON THE ACCEPTANCE OF THE ADMINISTRATIVE AGENT OF A
PROPERLY EXECUTED AND DELIVERED INCREMENTAL B TERM COMMITMENT AGREEMENT.  THE
BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND
ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES OF WHATSOEVER NATURE WHICH MAY BE
IMPOSED ON, ASSERTED AGAINST OR INCURRED BY THE ADMINISTRATIVE AGENT IN
PERFORMING ITS DUTIES UNDER THIS SECTION 11.16 (BUT EXCLUDING SUCH LOSSES,
CLAIMS, LIABILITIES OR LIABILITIES INCURRED BY REASON OF THE ADMINISTRATIVE
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

 


11.17  PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE PATRIOT ACT, THE
LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFY THE BORROWER THAT, PURSUANT TO THE
REQUIREMENTS OF THE PATRIOT ACT, EACH OF THEM IS REQUIRED TO OBTAIN, VERIFY AND
RECORD INFORMATION THAT IDENTIFIES EACH CREDIT PARTY, WHICH INFORMATION INCLUDES
THE NAME AND ADDRESS OF SUCH CREDIT PARTY AND OTHER INFORMATION THAT WILL ALLOW
SUCH LENDER, THE LETTER OF CREDIT ISSUER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY SUCH CREDIT PARTY IN ACCORDANCE WITH THE PATRIOT ACT.

 


11.18  POST-CLOSING ACTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS, THE PARTIES HERETO ACKNOWLEDGE
AND AGREE THAT:

 


(A)           (I)  THE SECURITY INTERESTS IN RESPECT OF, AND LIENS SECURING, THE
EXISTING SELLER/OPCO NOTES (OTHER THAN THE EXISTING SELLER/OPCO NOTE OWED BY THE
BORROWER) ARE NOT REQUIRED TO HAVE BEEN TERMINATED AND RELEASED, AND THE
BORROWER AND THE OTHER CREDIT PARTIES ARE NOT REQUIRED TO HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT ALL SUCH RELEASES AS MAY HAVE BEEN REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (INCLUDING WITHOUT LIMITATION PROPER TERMINATION STATEMENTS
(FORM UCC-3 OR THE APPROPRIATE EQUIVALENT)), IN EACH CASE ON THE INITIAL
BORROWING DATE PURSUANT TO SECTION 4.01(L)(VII), AND (II) WITHIN 90 DAYS AFTER
THE INITIAL BORROWING DATE, ALL SECURITY INTERESTS IN RESPECT OF, AND LIENS
SECURING, SUCH EXISTING SELLER/OPCO NOTES SHALL HAVE BEEN TERMINATED AND
RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH RELEASES AS
MAY HAVE BEEN REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING WITHOUT
LIMITATION PROPER TERMINATION STATEMENTS (FORM UCC-3 OR THE APPROPRIATE
EQUIVALENT)).


 


(B)           (I) A PHYSICAL COPY OF THE “DECLARATION OF EFFECTIVENESS”
CONSTITUTING AN IPO DOCUMENT HEREUNDER WAS NOT REQUIRED TO BE DELIVERED ON THE
INITIAL BORROWING DATE PURSUANT TO SECTION 4.01(K) AND (II) PROMPTLY FOLLOWING
THE BORROWER’S RECEIPT THEREOF FROM THE SEC, A PHYSICAL COPY OF SUCH
“DECLARATION OF EFFECTIVENESS” SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT.


 


(C)           (I) CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM
UCC-11), OR EQUIVALENT REPORTS, EACH OF A RECENT DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME ANY OF THE CREDIT PARTIES LISTED IN ANNEX X AS
DEBTOR AND THAT ARE FILED IN THE

 

127

--------------------------------------------------------------------------------


 


JURISDICTIONS SET FORTH OPPOSITE SUCH CREDIT PARTY’S NAME IN SAID ANNEX,
TOGETHER WITH COPIES OF SUCH OTHER FINANCING STATEMENTS THAT NAME SUCH PERSON AS
DEBTOR WERE NOT REQUIRED TO BE DELIVERED ON THE INITIAL BORROWING DATE, (II)
WITHIN 15 DAYS FOLLOWING THE INITIAL BORROWING DATE, SUCH CERTIFIED COPIES OF
REQUESTS FOR INFORMATION OR COPIES (FORM UCC-11), OR EQUIVALENT REPORTS, AND
RELATED COPIES OF FINANCING STATEMENTS SHALL HAVE BEEN DELIVERED TO THE
COLLATERAL AGENT AND (III) WITHIN 180 DAYS FOLLOWING THE INITIAL BORROWING DATE,
UNLESS OTHERWISE AGREED BY THE COLLATERAL AGENT IN ITS SOLE DISCRETION, THE
COLLATERAL AGENT SHALL HAVE RECEIVED TERMINATION STATEMENTS (FORM UCC-3) OR SUCH
OTHER TERMINATION STATEMENTS AS SHALL BE REQUIRED BY LOCAL LAW, FULLY EXECUTED
(WHERE REQUIRED) FOR FILING, FOR ALL FINANCING STATEMENTS THAT NAME ANY OF THE
CREDIT PARTIES LISTED IN ANNEX X AS DEBTOR AND WHICH COVER ANY OF THE COLLATERAL
(EXCEPT TO THE EXTENT EVIDENCING PERMITTED LIENS).


 

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Initial Borrowing Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 11.18 and (y) all representations and
warranties relating to the Pledge Agreement shall be required to be true in all
material respects immediately after the actions required to be taken by Section
11.18 have been taken (or were required to be taken).  The incurrence of Loans
on the Initial Borrowing Date shall constitute a representation, warranty and
covenant by the Borrower to each of the Lenders that the actions required
pursuant to this Section 11.18 will be, or have been, taken within the relevant
time periods referred to in this Section 11.18 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct in all material respects without any
modification pursuant to this Section 11.18, and the parties hereto acknowledge
and agree that the failure to take any of the actions required above, within the
relevant time periods required above, shall give rise to an immediate Event of
Default pursuant to this Agreement.

 

128

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

Address:

FAIRPOINT COMMUNICATIONS, INC.

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

By:

 /s/ Timothy W. Henry

 

 

 

 Title: Vice President of Finance & Treasurer

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as Administrative
Agent

 

 

 

 

By:

 /s/ Anca Trifan

 

 

 

 Title:   Director

 

 

 

BANK OF AMERICA, N.A., Individually and
as Syndication Agent

 

 

 

By

 /s/ Robert Klawinski

 

 

 

 Title: Senior Vice President

 

 

 

COBANK, ACB, Individually and as Co-
Documentation Agent 

 

 

 

By

/s/ Rick Freeman

 

 

 

Title: Vice President

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, Individually and as Co-
Documentation Agent 

 

 

 

By

/s/ Matthew A. Toth III

 

 

 

Title: Authorized Signatory

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

By

/s/ William Archer

 

 

 

Title: Authorized Signatory

 

 

 

MORGAN STANLEY SENIOR FUNDING,
INC.

 

 

 

By

/s/ Eugene F. Martin

 

 

 

Title: Vice President

 

FairPoint Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIT LENDING SERVICES CORPORATION

 

 

 

By

/s/ Michael V. Monahan

 

 

 

Title: Vice President

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By

/s/ Franklin M. Wessigner

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

LENDER COMMITMENTS

 

 

 

Revolving
Commitments

 

Initial
B Term
Commitments

 

Delayed-Draw
B Term
Commitments

 

Deutsche Bank Trust Company Americas

 

$

25,925,000

 

$

518,500,000

 

$

9,250,000

 

Bank of America, N.A.

 

$

20,925,000

 

 

 

$

9,250,000

 

Goldman Sachs Credit Partners L.P.

 

$

12,825,000

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

12,825,000

 

 

 

 

 

CoBank, ACB

 

$

10,000,000

 

$

47,500,000

 

$

2,000,000

 

General Electric Capital Corporation

 

$

10,000,000

 

 

 

$

2,000,000

 

CIT Lending Services Corporation

 

$

5,000,000

 

 

 

 

 

Wachovia Bank, National Association

 

$

2,500,000

 

 

 

 

 

 

 

$

100,000,000

 

$

566,000,000

 

$

22,500,000

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

LENDER ADDRESSES

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

60 Wall Street
New York, NY 10006
Attention: Anca Trifan
Telephone: 646-324-2184
Facsimile: 646-324-7456

 

BANK OF AMERICA, N.A.

 

901 Main Street, 14th Floor
Dallas, TX 75202
Attention: Shelley Bloom
Telephone: 214-209-4103
Facsimile: 214-290-9462

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: Philip Green/Rosalee Gordon
Telephone: 212-357-7570/4256
Facsimile: 212-357-4597

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

1633 Broadway, 25th Floor
New York, NY 10019
Attention: Larry Benison
Telephone: 212-537-1439
Facsimile: 212-537-1866

 

COBANK, ACB

 

5500 South Quebec St.
Greenwood Village, CO 80111
Attention: Deann Sullivan
Telephone: 303-740-4315
Facsimile: 303-740-4021

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Corporate Financial Services
201 Merritt 7, P.O. Box 5201
Norwalk, CT 06856-5201
Attention: Mary Lou Parks
Telephone: 203-229-5740
Facsimile: 203-229-5791

 

CIT LENDING SERVICES CORPORATION

 

1211 Avenue of the Americas, 21st Floor
New York, NY 10036
Attention: Delilah DeMetro
Telephone: 212-536-1299
Facsimile: 212-536-1329

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

301 South College Street
Charlotte, NC 28288
Attention: Sharon Gibson
Telephone: 704-715-0094
Facsimile: 704-715-7608

 

 

--------------------------------------------------------------------------------


 

ANNEX III

 

SUBSIDIARIES

 

 

A.                                    FairPoint Broadband, Inc. (f/k/a MJD
Holdings Corp.) - 3,000 shares of Common Stock, par value $.01 per share,
authorized; 100 shares issued and outstanding.

 

FairPoint Communications, Inc. - 100 shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202

 

B.                                    ST Enterprises, Ltd. - 200,000 shares of
Common Stock, par value $.01 per share, authorized; 90,000 shares issued and
outstanding.

 

FairPoint Communications, Inc. - 90,000 shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202
Common Stock Purchase Warrants - 222.98 warrants issued and outstanding

Steve McGeeney - Warrants to purchase 111.49 shares
c/o Paul, Hastings, Janofsky & Walker LLP
Ninth Floor
1055 Washington Boulevard
Stamford, Connecticut  06901-2217

Sylvana Zoberg - Warrants to purchase 111.49 shares
418 East 59th Street
New York, New York  10022

 

C.                                    All the issued and outstanding stock of
the following entities is held by ST Enterprises, Ltd., P.O. Box 199, Dodge
City, Kansas 67801:

 

Northland Telephone Company of Maine, Inc. - 200 shares of Common stock, par
value $.01 per share, authorized; 100 shares issued and outstanding

 

STE/NE Acquisition Corp. (d/b/a Northland Telephone Company of Vermont) - 1,000
shares of Common Stock, par value $.01 per share, authorized; 1,000 shares
issued and outstanding

 

ST Computer Resources, Inc. - 10,000 shares of Common Stock, no par value,
authorized; 500 shares issued and outstanding

 

ST Long Distance, Inc. - 1,000 shares of Common Stock, par value $.01 per share,
authorized; 100 shares issued and outstanding

 

--------------------------------------------------------------------------------


 

D.            Sunflower Telephone Company, Inc. - 1,500 shares of Common Stock,
par value $100 per share, authorized; 968 shares issued and outstanding.  1,500
shares of Preferred Stock, par value $100 per share, authorized; 234 preferred
shares issued and outstanding (234 preferred shares and 282 common shares held
in treasury).

 

ST Enterprises, Ltd. - 684 common shares
P.O. Box 199
Dodge City, Kansas 67081

Frank and Mathilda Schreck - 2 common shares
Marienthal, Kansas  67863

 

E.                                      MJD Ventures, Inc. - 100 shares of
Common Stock, par value $.01 per share, authorized; 100 shares issued and
outstanding.

 

FairPoint Communications, Inc. - 100 common shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202

 

F.             All of the issued and outstanding stock of the following entities
is held by MJD Ventures, Inc., Morehead Place, 521 E. Morehead Street, Suite
250, Charlotte, North Carolina 28202:

 

Sidney Telephone Company - 100,000 shares of Common Stock, par value $.01 per
share, authorized; 100 common shares issued and outstanding.

 

Ellensburg Telephone Company - 50,000 shares of Common Stock, par value $10.00
per share, authorized; 100 shares issued and outstanding.

 

Taconic Telephone Corp. - 100 shares of Common Stock, par value $100 per share,
authorized; 100 shares issued and outstanding.

 

Chouteau Telephone Company - 100 shares of Common Stock, par value $.01 per
share, authorized; 100 shares issued and outstanding.

 

C-R Communications, Inc. - 750 shares of Common Stock, without par value,
authorized; 750 shares issued and outstanding.

 

Telephone Service Company - 8,000 shares of Common Stock, no par value,
authorized; 100 shares issued and outstanding.

 

Chautauqua and Erie Telephone Corporation - 100,000 shares of Common Stock, par
value $.01 per share, authorized; 100 shares

 

2

--------------------------------------------------------------------------------


 

issued and outstanding.  35,000 shares of Preferred Stock, par value $50 per
share, authorized; 0 shares issued and outstanding.

 

The Columbus Grove Telephone Company - 500 shares of Common Stock, $100 par
value, authorized; 318 shares issued and outstanding.

 

Utilities, Inc. - 50,000 shares of Common Stock, par value $.01 per share,
authorized; 100 shares issued and outstanding; 20,000 shares of Preferred Stock
authorized; 0 shares outstanding.

 

The Orwell Telephone Company - 10,000  shares of Common Stock, no par value,
authorized; 4,795.7461 shares issued and outstanding.

 

GTC Communications, Inc. – 1,500,000 shares of Common Stock, par value $0.01 per
share, authorized; 1,000,000 shares issued and outstanding.

 

Peoples Mutual Telephone Company – 12,000 shares of Common Stock, par value
$25.00 per share, authorized; 9,832 shares issued and outstanding.

 

Fremont Telcom Co. - 100,000 shares of Common Stock, no par value, authorized;
5,155.5 issued and outstanding.

 

Fretel Communications, LLC - 100% membership interest

 

Comerco, Inc. - 50,000 shares of Common Stock, $10 par value, authorized; 31,250
shares issued and outstanding.

 

Marianna and Scenery Hill Telephone Company - 2400 shares of Common Stock, par
value $25 per share, authorized; 306 shares issued and outstanding and 400
shares of Preferred Stock, par value $100 per share; 0 shares issued and
outstanding (194 shares of Common Stock are held in treasury).

 

Commtel Communications Inc. – 100,000 shares of Common Stock, par value $1.00
per share, authorized, 1 share issued and outstanding.

 

Community Service Telephone Co. (d/b/a FairPoint New England – Community Service
Telephone Co.) – 250,000 shares of Common Stock, par value $10.00 per share,
authorized; 100 shares issued and outstanding.

 

FairPoint Berkshire Corporation – 200 shares of Common Stock, no par value,
authorized; 100 shares issued and outstanding.

 

3

--------------------------------------------------------------------------------


 

G.                                    YCOM Networks, Inc. - 450 shares of Common
Stock, $100 par value, authorized; 294 shares issued and outstanding.

 

Comerco, Inc. - 294 shares

 

H.                                    Peoples Mutual Services Company – 500
shares of Common Stock, no par value, authorized; 1 share issued and
outstanding.

 

Peoples Mutual Telephone Company – 1 share

 

I.                                         Peoples Mutual Long Distance Company
– 10,000 shares of Common Stock, no par value authorized; 10,000 shares issued
and outstanding.

 

Peoples Mutual Telephone Company – 10,000 shares

 

J.                                      St. Joe Communications, Inc. – 1,000
shares of Common Stock, par value $1.00 per share, authorized; 1,000 shares
issued and outstanding.

 

GTC Communications, Inc. – 1,000 shares

 

K.                                    GTC, Inc. – 25,000 shares of Common Stock,
par value $100 per share, authorized; 14,890 shares issued and outstanding.

 

St. Joe Communications, Inc. – 14,890 shares

 

L.                                     GTC Finance Corporation (f/k/a TPGC
Finance Corporation)  – 300 shares of Common Stock, par value $0.01 per share,
authorized; 300 shares issued and outstanding.

 

GTC, Inc. – 300 shares

 

M.                                  MJD Services Corp. - 100 shares of Common
Stock, par value $.01 per share, authorized; 100 shares issued and outstanding.

 

FairPoint Communications, Inc. - 100 shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202

 

N.                                    Marianna Tel, Inc. - 100 shares of Common
Stock, par value $10 per share authorized; 100 shares issued and outstanding.

 

Marianna and Scenery Hill Telephone Company - 100 shares

 

O.            All of the issued and outstanding stock of the following entities
is held by MJD Services Corp., Morehead Place, 521 E. Morehead Street, Suite
250, Charlotte, North Carolina 28202:

 

Bluestem Telephone Company - 100 shares of Common Stock, par value $.01 per
share, authorized; 100 shares issued and outstanding.

 

4

--------------------------------------------------------------------------------


 

Big Sandy Telecom, Inc. - 100 shares of Common Stock, par value $.01 per share,
authorized; 100 shares issued and outstanding.

 

Columbine Telecom Company (f/k/a Columbine Acquisition Corp.) - 100 shares of
Common Stock, par value $.01 per share, authorized; 100 shares issued and
outstanding.

 

Ravenswood Communications, Inc. - 1,000 shares of Common Stock, no par value,
authorized; 405 shares issued and outstanding.

 

Yates City Telephone Company - 500 shares of Common Stock, $20.00 par value,
authorized; 252 issued and outstanding.

 

P.                                     Odin Telephone Exchange, Inc. - 150
shares of Common Stock, no par value per share, authorized; 101 shares issued
and outstanding (5.7143 shares held in treasury).

 

MJD Services Corp. - 95.2857 common shares
521 E. Morehead Street, Suite 250
Charlotte, North Carolina  28202

 

Q.                                   Orwell Communications, Inc. - 500 shares of
Common Stock, no par value, authorized; 500 issued and outstanding.

 

The Orwell Telephone Company – 500 shares
70 South Maple Street
P.O. Box 337
Orwell, Ohio 44076-0337

 

R.                                    MJD Capital Corp. - 100 shares of Common
Stock, par value $.01 per share, authorized; 100 shares issued and outstanding.

 

FairPoint Communications, Inc. - 100 shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202

 

S.                                     All of the issued and outstanding stock
of the following entities is held by C-R Communications, Inc., 106 N. 6th
Street, Cornell, Illinois 61319:

 

C-R Telephone Company - 750 shares of Common Stock, par value $10.00 per share,
authorized; 100 shares issued and outstanding.

 

C-R Long Distance, Inc. -  10,000 shares of Common Stock, no par value,
authorized; 100 shares issued and outstanding.

 

T.                                     Elltel Long Distance Corp. – 100 shares
of Common Stock, $0.01 par value,  authorized; 100 shares issued and
outstanding.

 

5

--------------------------------------------------------------------------------


 

Ellensburg Telephone Company – 100 shares
305 N. Ruby St.
P.O. Box 308
Ellensburg, WA 98926

 

U.            All of the issued and outstanding stock of the following entities
is held by Taconic Telephone Corp., One Taconic Place, Chatham, NY 12037:

 

Taconic Cellular Corp. - 1 share of Common Stock, no par value, authorized; 1
share issued and outstanding.

 

Taconic Technology Corp. - 200 shares of Common Stock, no par value, authorized;
200 shares issued and outstanding.

 

Taconic TelCom Corp. - 1 share of Common Stock, no par value, authorized; 1
share issued and outstanding.

 

Taconet Wireless Corp. - 1 share of Common Stock, no par value, authorized; 1
share issued and outstanding.

 

Taconet Corp. - 1 share of Common Stock, no par value, authorized; 1 share
issued and outstanding.

 

V.                                    Chouteau Telecommunications & Electronics,
Inc. - 200,000 shares of Common Stock, par value $.01 per share, authorized;
100,000 shares issued and outstanding.

 

Chouteau Telephone Company – 100,000 shares.
102 S. McCracken
P.O. Box 909
Chouteau, OK 74337

 

W.                                All of the issued and outstanding stock of the
following entities is held by Utilities, Inc., One Ossippee Trail East, P.O. Box
1480, Standish, ME 04084:

 

Standish Telephone Company - 26,000 shares of Common Stock, par value $25.00 per
share, authorized, 23,560 shares issued and outstanding.  12,000 shares of
Preferred Stock authorized, 0 shares issued and outstanding.

 

China Telephone Company - 20,000 shares of Common Stock, par value $10.00 per
share, authorized; 20,000 shares issued and outstanding.

 

Maine Telephone Company - 100,000 shares of Common Stock, par value $.01 per
share, authorized; 100 shares issued and outstanding.

 

6

--------------------------------------------------------------------------------


 

UI Long Distance, Inc. - 100,000 shares of Common Stock, par value $.01 per
share, authorized; 100 shares issued and outstanding.

 

UI Communications, Inc. - 100,000 shares of Common Stock, par value $.01 per
share, authorized; 100 shares issued and outstanding.

 

UI Telecom, Inc. - 100,000 shares of Common Stock, par value $.01 per share,
authorized; 100 shares issued and outstanding.

 

X.            All of the issued and outstanding stock of the following entities
is held by Ravenswood Communications, Inc., 48 West 1st Street, P.O. Box 257, El
Paso, Illinois 61738:

 

The El Paso Telephone Company - 800 shares of Common Stock, par value $25 per
share, authorized; 405 shares issued and outstanding.

 

El Paso Long Distance Company - 1,000 shares of Common Stock, no par value per
share, authorized; 1,000 shares issued and outstanding.

 

Y.            Quality One Technologies, Inc. - 850 shares of Common Stock, no
par value, authorized; 850 shares issued and outstanding.

 

The Columbus Grove Telephone Company – 850 shares.

 

Z.            All of the issued and outstanding stock of the following entities
is held by Chautauqua and Erie Telephone Corporation, 30 Main Street, Westfield,
New York 14787:

 

Chautauqua & Erie Communications, Inc. (f/k/a Chautauqua & Erie Technologies,
Inc.) – 200 shares of Common Stock, no par value, authorized; 110 shares issued
and outstanding.

 

Chautauqua & Erie Network, Inc. – 200 shares of Common Stock, no par value,
authorized; 101 shares issued and outstanding.

 

C&E Communications, Ltd. – 200 shares of Common Stock, no par value, authorized;
101 shares issued and outstanding.

 

Western New York Cellular, Inc. – 200 shares of Common Stock, no par value,
authorized; 101 shares issued and outstanding.

 

AA.         Chautauqua Cable, Inc. – 200 shares of Common Stock, no par value,
authorized; 100 shares issued and outstanding.

 

Western New York Cellular, Inc. – 100 shares.

 

7

--------------------------------------------------------------------------------


 

BB.         FairPoint Carrier Services, Inc. (f/k/a FairPoint Communications
Solutions Corp., f/k/a FairPoint Communications Corp.) . – 3000 shares of Common
Stock, $.01 par value, authorized, 100 issued and outstanding.

 

FairPoint Communications, Inc. - 100 shares
Morehead Place, 521 E. Morehead Street,
Suite 250, Charlotte, North Carolina 28202

 

CC.         All of the issued and outstanding stock of the following entities is
held by FairPoint Carrier Services, Inc., Morehead Place, 521 E. Morehead
Street, Suite 250, Charlotte, North Carolina 28202:

 

FairPoint Communications Solutions Corp. – New York – 100 shares of Common
Stock, par value $0.01 per share authorized; 100 shares issued and outstanding.

 

FairPoint Communications Solutions Corp. – Virginia – 25,000 shares of Common
Stock, par value $1.00 per share authorized; 100 shares issued and outstanding.

 

DD.         The sole member of Fremont Broadband, LLC is Fremont Telcom Co.

 

8

--------------------------------------------------------------------------------


 

ANNEX IV

 

ERISA §3(2) PENSION PLANS SUBJECT TO TITLE IV

 

ACTIVE PLANS

 

1.                                       None

 

MULTIEMPLOYER PLANS PREVIOUSLY CONTRIBUTED TO

 

1.                                       Marianna and Scenery Hill Telephone
Company previously contributed to the National Telephone Cooperative Association
Defined Benefit Plan during the period between September 2001 (when Borrower
acquired the stock of this Subsidiary) to December 31, 2002.  During this
period, these contributions were for amounts which were a very small percentage
of this plan’s total participants and total assets and contributions. Since
2002, Borrower has not received and does not anticipate any request or demand
that it contribute additional amounts following its withdrawal in 2002.

 

TERMINATED OR MERGED PLANS
NO ASSETS REMAIN

 

1.                                       Retirement Plan of Utilities, Inc and
Associated Employers for Standish Telephone Company and China Telephone Company

 

2.                                       Retirement Plan of Utilities, Inc. and
Associated Employers for Telephone Service Co.

 

3.                                       STE/NE Acquisition Corp. Pension Plan
for Vermont Employees of Transferred GTE Operations

 

4.                                       Retirement Plan for Employees of the
Ellensburg Telephone Company

 

5.                                       Chautauqua and Erie Telephone
Corporation Management Pension Plan

 

6.                                       Chautauqua and Erie Telephone
Corporation Union Pension Plan

 

7.                                       Taconic Telephone Corp Union Employee
Defined Benefit Plan

 

8.                                       Retirement Plan of Utilities, Inc and
Associated Employers for Utilities, Inc.

 

9.                                       Taconic Telephone Corp. Management
Employee Defined Benefit Plan

 

10.                                 St. Joe Communications, Inc. Salaried
Employees Pension Plan

 

11.                                 St. Joe Communications, Inc. Hourly
Employees Pension Plan

 

--------------------------------------------------------------------------------


 

ANNEX V

 

EXISTING LIENS

 

A.                                    Liens on Capital Stock and Other Equity
Interests of FairPoint Communications, Inc. and the Subsidiaries

 

1.                                       Under Kansas law, the minority
stockholders of Sunflower Telephone Company, Inc. have the right to participate
in any issuance of stock by Sunflower Telephone Company, Inc. on a pro rata
basis.

 

Mortgages

 

2.                                       Supplemental Mortgage and Security
Agreement dated as of May 6, 1975 by Taconic Telephone Corp. in favor of the
United States of America (as filed in Columbia, Dutchess and Rensselaer
Counties, New York).*

 

3.                                       Mortgage and Security Agreement dated
as of June 7, 1960 by Yelm Telephone Company in favor of the Rural
Electrification Administration.*

 

4.                                       Supplemental Mortgage and Security
Agreement dated as of October 8, 1977 by Yelm Telephone Company in favor of the
Rural Electrification Administration and Rural Telephone Bank.*

 

5.                                       Restated Mortgage, Security Agreement,
and Financing Statement dated as of December 12, 1994 in favor of the Rural
Electrification Administration. *

 

6.                                       Supplemental Mortgage and Security
Agreement dated as of July 20, 1994 by Maine Telephone Company in favor of the
Rural Telephone Finance Cooperative.

 

Liens on Tangible Personal Property of the Company and its Subsidiaries

 

7.                                       Liens on the capital stock of the
Subsidiaries as described in Annex V(A).

 

8.                                       Liens on all tangible personal property
of Taconic Telephone Corp. in favor of the United States of America.*

 

9.                                       Liens on all tangible personal property
of Yelm Telephone Company in favor of Rural Electrification Administration.*

 

10.                                 Liens on all tangible personal property of
Yelm Telephone Company in favor of Rural Electrification Administration and
Rural Telephone Bank.*

 

11.                                 Liens on all tangible personal property of
Maine Telephone Company in favor of Rural Telephone Finance Cooperative.

 

--------------------------------------------------------------------------------

* To be released post-closing in accordance with Section 11.18 of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX VI

 

SCHEDULED EXISTING INDEBTEDNESS

 

1.                                       Indemnification Agreement dated July
31, 1994 among WFT Acquisition Co., STE/NE Acquisition Corp. and Vermont
Telephone Company, Inc.

 

2.                                       Unsecured Demand Notes to Chautauqua
and Erie Telephone Corporation from various holders in the approximate aggregate
principal amount of $387,000.

 

3.                                       Secured Note of Maine Telephone Company
payable to Rural Telephone Finance Cooperative in an approximate outstanding
principal amount of $2,156,200.

 

--------------------------------------------------------------------------------


 

ANNEX VII

 

EXISTING INVESTMENTS

 

A.            Investments

 

1.     Odin Telephone Exchange, Inc. owns 2,006 shares (representing 14.29%) of
the common stock, $.01 par value of Southern Illinois Cellular Corp. (“SICC”),
which provides cellular telephone services within certain restricted areas of
central and southern Illinois.

 

2.     The following entities own shares of Rural Telephone Bank:

 

•   Sunflower Telephone Company, Inc. – 571 Class C shares

•   Sidney Telephone Company – 131 Class C shares

•   Northland Telephone Company of Maine, Inc. – 2,176 Class C shares

•   Big Sandy Telecom, Inc. – 5 Class C shares

•   Odin Telephone Exchange, Inc. – 33 Class C

•   C-R Telephone Company – 18 Class C shares

 

3.     FairPoint Communications, Inc. has ownership in CoBank in the form of a
Class B Participation Certificate in the approximate amount of $5,220,000.

 

4.     MJD Ventures, Inc. holds Patronage Capital Certificates in Rural
Telephone Finance Corporation in the approximate amount of $418,989.

 

5.     MJD Ventures, Inc. owns 700 shares (12.5%) of Illinois Valley Cellular
RSA 2, Inc., an Illinois corporation, which provides switching services to the
Illinois Valley Cellular RSA 2-I, 2-II and 2-III Partnerships.

 

6.     MJD Services Corp. owns 700 shares (12.5%) of Illinois Valley Cellular
RSA 2, Inc.

 

7.     Taconic Telephone Corp. owns a 7.5% limited partnership interest in the
Orange County - Poughkeepsie Limited Partnership.

 

8.     Fremont Telecom Co. owns a 13.9% membership interest in Syringa Networks,
LLC, an Idaho limited liability company, engaged in providing broadband
telecommunications services.

 

9.     FairPoint Communications, Inc. owns 60,000 shares of Community Service
Communications, Inc.

 

10.   The attached addendum will serve to document other non-material
investments held by FairPoint Communications, Inc. or its Subsidiaries.

 

--------------------------------------------------------------------------------


 

FairPoint Communications, Inc.
Addendum – Non-Material Investments

 

 

 

Book Value
December 31, 2004

 

 

 

 

 

 

 

 

Chouteau Cellular

 

72,409

 

ICTC, Inc.

 

7,605

 

Illinet

 

11,073

 

NYS Independent Ptnship

 

0

 

New York Access Billing LLC

 

32,868

 

Country Club

 

500

 

Krupp Investments

 

1,527

 

ANPI

 

0

 

Tangible Data Options, LLC

 

1,529

 

Benton Ridge Telephone

 

10,000

 

Vital LC

 

0

 

Fall River

 

3,239

 

Linktel

 

0

 

Accelernet

 

95,478

 

NRTC

 

5,981

 

REC

 

1,864

 

Hancock

 

1,357

 

Peoples Mutual Services

 

10,000

 

Choice One

 

0

 

Other

 

27

 

Total Other

 

255,456

 

 

 

 

 

NQDC Plan*

 

568,029

 

 

 

--------------------------------------------------------------------------------

* An asset, but also an offsetting liability carried on the balance sheet.

 

2

--------------------------------------------------------------------------------

 

ANNEX VIII

 

AFFILIATE TRANSACTIONS

 

A.    FairPoint Communications, Inc. has Management Services Agreements with
each of its mid-tier subsidiaries, ST Enterprises, Ltd., MJD Ventures, Inc., MJD
Services Corp. and FairPoint Broadband, Inc. (the “Mid-Tier Subsidiaries”).

 

B.    ST Enterprises, Ltd. has Management Services Agreements with MJD Ventures,
Inc., MJD Services Corp. and FairPoint Broadband, Inc.

 

C.    Each Mid-Tier Subsidiary has entered into Management Services Agreements
with each of its respective operating subsidiaries.

 

D.    Warrants as described on Annex III.

 

E.     Travel advances in the ordinary course of business.

 

F.     Affiliate Registration Rights Agreement, dated as of February 8, 2005
between FairPoint Communications, Inc. and certain of its stockholders.

 

G.    Nominating Agreement, by and among FairPoint Communications, Inc., Kelso
Investment Associates V, L.P., Kelso Equity Partners V, L.P. and Thomas H. Lee
Equity Fund IV, L.P. dated as of February 8, 2005.

 

H.    Amended and Restated Tax Sharing Agreement, dated November 9, 2000 by and
among FairPoint Communications, Inc. and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

ANNEX IX

 

EXISTING LETTERS OF CREDIT

 

Beneficiary

 

Maturities

 

Amount

 

 

 

 

 

 

 

 

Travelers Indemnity Company

 

June 30, 2005

 

$

1,020,510

 

 

--------------------------------------------------------------------------------


 

ANNEX X

 

POST-CLOSING MATTERS

 

ENTITY

 

JURISDICTION

 

 

 

BLUESTEM TELEPHONE COMPANY

 

Kansas-U.S. District Court

 

 

 

CHOTEAU TELEPHONE COMPANY

 

Oklahoma-Mayes County, Mayes District Court

 

 

 

COLUMBINE TELECOM COMPANY

 

Colorado-Alamosa District Court

 

 

 

FREMONT TELECOM CO.

 

Idaho-Fremont County, Fremont District Court, U.S. District Court

 

 

 

GT COM

 

Florida-Gulf County Circuit Court

 

 

 

GTC COMMUNICATIONS, INC.

 

Florida-Gulf County Circuit Court

 

 

 

ODIN TELEPHONE EXCHANGE, INC.

 

Illinois-Marion Circuit Court

 

 

 

SUNFLOWER TELEPHONE COMPANY INC.

 

Kansas-Hodgeman County, Hodgeman District Court, U.S. District Court

 

 

 

YCOM NETWORKS, INC.

 

Washington-Thurston County, Thurston Superior Court, U.S. Western District Court

 

--------------------------------------------------------------------------------
